            Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                               Entered 01/19/21 15:39:42                    Page 1 of 545

 Fill in this information to identify the case
 Debtor name          MMD Holdings, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Wells Fargo                                                   Checking account                    6   8   7     2                   $5,483.41
3.2.    Wells Fargo                                                   Zero Balance                        0   5   7     5                      $0.00
3.3.    Wells Fargo                                                   Zero Balance                        6   8   9     8                      $0.00
3.4.    Wells Fargo                                                   Zero Balance                        6   9   0     6                      $0.00
3.5.    Wells Fargo                                                   Zero Balance                        6   9   1     4                      $0.00
3.6.    Paypal                                                        Merchant                          C     D   E     C                   ($231.04)
3.7.    ECapital Finance Services                                     Factoring                         S     1   0     1                    $200.09
3.8.    ECapital Finance Services                                     Factoring                         S     1   0     2                   $3,466.08
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $8,918.54




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
            Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                              Entered 01/19/21 15:39:42                        Page 2 of 545
Debtor         MMD Holdings, LLC                                                             Case number (if known)
               Name


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Building lease security deposit with Cha & Cha II, LLC                                                                              $25,000.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

8.1.    Prepaid inventory - Stevens International & Sourcez N Trends (Hong Kong) LTD                                                           $106.87
8.2.    Prepaid account balance - Stamps.com                                                                                                   $399.86
9.     Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                            $25,506.73


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

          No. Go to Part 4.
          Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
11. Accounts receivable

11a. 90 days old or less:             $85,684.49             –              $22,021.97                                 
                                                                                                      = .......................             $63,662.52
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                $14,650.08             –              $14,650.08                                 
                                                                                                      = .......................                   $0.00
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                            $63,662.52


 Part 4: Investments

13. Does the debtor own any investments?

          No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method                    Current value of
                                                                                              used for current value              debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

           Name of entity:                                                 % of ownership:




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                                   page 2
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                           Entered 01/19/21 15:39:42               Page 3 of 545
Debtor       MMD Holdings, LLC                                                       Case number (if known)
             Name

16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                  $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.

     General description                         Date of the     Net book value of     Valuation method           Current value of
                                                 last physical   debtor's interest     used for current value     debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

     Goods for resale                            01/04/2021                $3,920.00 Cost                                    $3,920.00
21. Finished goods, including goods held for resale

     Goods for resale                            01/04/2021             $368,289.90 Cost/FIFO                             $368,289.90
22. Other inventory or supplies

     Manufacturing supplies                      01/04/2021              $51,434.57 Cost/FIFO                               $51,434.57
23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                          $423,644.47

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method           Current value of
                                                                 debtor's interest     used for current value     debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 3
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                               Entered 01/19/21 15:39:42               Page 4 of 545
Debtor       MMD Holdings, LLC                                                            Case number (if known)
             Name

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                        $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes
 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of      Valuation method             Current value of
                                                                    debtor's interest      used for current value       debtor's interest
                                                                    (Where available)
39. Office furniture

     Cubicles and lateral file cabinets                                           $0.00    Straight line depreciation                   $0.00
40. Office fixtures

     Office/whse fixtures & MFG equipment                                   $65,616.71     Straight line depreciation             $65,616.71
41. Office equipment, including all computer equipment and
    communication systems equipment and software

     AED, computer equipment, software                                      $22,236.29     Straight line depreciation             $22,236.29
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

42.1. Drawings, prints, books, manuscripts (see
      footnotes attached)                                                    Unknown       No value assigned                       Unknown
43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                  $87,853.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                           page 4
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                             Entered 01/19/21 15:39:42                  Page 5 of 545
Debtor        MMD Holdings, LLC                                                          Case number (if known)
              Name


 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
      Include year, make, model, and identification numbers        debtor's interest      used for current value          debtor's interest
      (i.e., VIN, HIN, or N-number)                                (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 2018 Ford Fusion 3FA6P0HD3JR166629 -
       VEHICLE IS LEASED                                                         $0.00                                                    $0.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                          $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes
 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1115 & 1121 Crowley Dr.
       Carrollton, TX
       Leased office/warehouse                        Lessee                              $0.00                                           $0.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes


Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                              Entered 01/19/21 15:39:42            Page 6 of 545
Debtor       MMD Holdings, LLC                                                           Case number (if known)
             Name


Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes. Fill in the information below.

     General description                                           Net book value of       Valuation method         Current value of
                                                                   debtor's interest       used for current value   debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

     See Schedule 2 attached                                                    $0.00      No value assigned                        $0.00
61. Internet domain names and websites

     See Schedule 3 attached                                                    $0.00      GODADDY.COM                        $28,041.00
62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

     Consumer and Wholesale/Distributor Mailing
     Lists                                                                      $0.00      No value assigned                        $0.00
64. Other intangibles, or intellectual property

     Barcodes                                                                   $0.00      No value assigned                        $0.00
65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                              $28,041.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                    Current value of
                                                                                                                    debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                      page 6
             Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                                                    Entered 01/19/21 15:39:42                  Page 7 of 545
Debtor           MMD Holdings, LLC                                                                                   Case number (if known)
                 Name

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                                      $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes
 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                              $8,918.54
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                           $25,506.73

82. Accounts receivable. Copy line 12, Part 3.                                               $63,662.52

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                       $423,644.47

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $87,853.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

                                                                                                       
88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                   $28,041.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.            $637,626.26           +     91b.                  $0.00



                                                                                                                                                                   $637,626.26
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                         page 7
            Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                              Entered 01/19/21 15:39:42                      Page 8 of 545

 Fill in this information to identify the case:
 Debtor name          MMD Holdings, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number                                                                                                      Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A                Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim         Value of collateral
                                                                                                           Do not deduct the       that supports
                                                                                                           value of collateral.    this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Banyan Mezzanine Fund, L.P.                      subject to a lien                                 $9,310,000.00               $637,626.26

          Creditor's mailing address                       All assets of Debtor
          1111 Brickell Ave., Suite 1300                   Describe the lien
                                                           Subordinated Indebtedness
                                                           Is the creditor an insider or related party?
          Miami                      FL     33131           No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred          11/21/2005        No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent

             No                                              Unliquidated

             Yes. Specify each creditor, including this      Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                              $9,597,842.00


Official Form 206D                           Schedule D: Creditors Who Have Claims Secured by Property                                          page 1
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                                  Entered 01/19/21 15:39:42                      Page 9 of 545
Debtor       MMD Holdings, LLC                                                                Case number (if known)

 Part 1:         Additional Page                                                                              Column A                Column B
                                                                                                              Amount of claim         Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the       that supports
sequentially from the previous page.                                                                          value of collateral.    this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         NEWCO CAPITAL GROUP                                  subject to a lien                                    $159,267.00              $415,646.76

         Creditor's mailing address                           INVENTORY
         90 BROAD STREET                                      Describe the lien
         SUITE 903                                            MCA Advance / Agreement
                                                              Is the creditor an insider or related party?
         NEW YORK                   NY     10004               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred        7/29/2020               No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.3     Creditor's name                                      Describe debtor's property that is
         NEWCO CAPITAL GROUP                                  subject to a lien                                    $128,575.00              $415,646.76

         Creditor's mailing address                           INVENTORY
         90 BROAD STREET                                      Describe the lien
         SUITE 903                                            MCA Advance
                                                              Is the creditor an insider or related party?
         NEW YORK                   NY     10004               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred        9/28/2020               No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent

            No                                                  Unliquidated

            Yes. Have you already specified the                 Disputed
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                            Entered 01/19/21 15:39:42                   Page 10 of 545

 Fill in this information to identify the case:
 Debtor              MMD Holdings, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number                                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the               $5,444.14               $0.00
                                                                claim is: Check all that apply.
CARROLLTON-FARMERS BRANCH ISD
INDEPENDENT SCHOOL DIST.                                           Contingent
                                                                   Unliquidated
1445 N. PERRY ROAD                                                 Disputed

                                                                Basis for the claim:
CARROLLTON                            TX      75006             TAXES
Date or dates debt was incurred
                                                                Is the claim subject to offset?
10/1/2020
Last 4 digits of account
                                                                 No
number       0 3 1           7
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $6,277.83               $0.00
                                                                claim is: Check all that apply.
DALLAS COUNTY TAX OFFICE
1201 ELM STREET                                                    Contingent
                                                                   Unliquidated
SUITE 2600                                                         Disputed

                                                                Basis for the claim:
DALLAS                                TX      75270             TAXES
Date or dates debt was incurred
                                                                Is the claim subject to offset?
3/8/1917
Last 4 digits of account
                                                                 No
number       5 0 0           0
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                          Entered 01/19/21 15:39:42                Page 11 of 545
Debtor       MMD Holdings, LLC                                                       Case number (if known)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim       Priority amount


  2.3    Priority creditor's name and mailing address       As of the petition filing date, the                $411.18             $0.00
                                                            claim is: Check all that apply.
INTERNAL REVENUE SERVICE
DEPT OF TREASURY                                               Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
MEMPHIS                            TN      38101-0069       TAXES
Date or dates debt was incurred
                                                            Is the claim subject to offset?
12/14/2020
Last 4 digits of account
                                                             No
number       0 7 5         5
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.4    Priority creditor's name and mailing address       As of the petition filing date, the                $463.64             $0.00
                                                            claim is: Check all that apply.
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13528                                                   Contingent
                                                               Unliquidated
CAPITOL STATION                                                Disputed

                                                            Basis for the claim:
AUSTIN                             TX      78711-3528       TAXES
Date or dates debt was incurred
                                                            Is the claim subject to offset?
12/1/2020
Last 4 digits of account
                                                             No
number       3 0 7         2
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 2
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                          Entered 01/19/21 15:39:42                 Page 12 of 545
Debtor        MMD Holdings, LLC                                                        Case number (if known)

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $129.00
                                                                   Check all that apply.
Fanucci, Jerome                                                     Contingent
4 CONSTITUTION ROAD                                                 Unliquidated
LEXINGTON, MA 2421                                                  Disputed
                                                                   Basis for the claim:
                                                                   Consumer refund/prepayment

Date or dates debt was incurred         12/24/2019                 Is the claim subject to offset?

Last 4 digits of account number          1    4    5   6
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                        $20.99
                                                                   Check all that apply.
Wittner, Paul                                                       Contingent
2263 NORTH TREKELL RD                                               Unliquidated
LOT 81                                                              Disputed
                                                                   Basis for the claim:
CASA GRANDE                              AZ        85122           Consumer refund/prepayment

Date or dates debt was incurred         4/15/2020                  Is the claim subject to offset?

Last 4 digits of account number          8    2    9   8
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                        $22.09
                                                                   Check all that apply.
A THOMAS                                                            Contingent
1011 Irion Dr                                                       Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Euless                                   TX        76039-3332      Consumer refund/prepayment

Date or dates debt was incurred         5/9/2017                   Is the claim subject to offset?

Last 4 digits of account number          8    6    5   5
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $418.30
                                                                   Check all that apply.
A&A FIRE EXTINGUISHER CO.                                           Contingent
PO BOX 586                                                          Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
FORNEY                                   TX        75126           SERVICE

Date or dates debt was incurred         6/3/2020                   Is the claim subject to offset?

Last 4 digits of account number                    N   A
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 13 of 545
Debtor         MMD Holdings, LLC                                                    Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.63
                                                                Check all that apply.
AARON MCNEAL                                                     Contingent
244 Drake Run Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dickinson                              TX       77539-4244      Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     2    6   0
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.98
                                                                Check all that apply.
AARON SLAGLEY                                                    Contingent
606 CHICAGO AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAVANNA                                IL       61074           Consumer refund/prepayment

Date or dates debt was incurred      7/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     9    7   8
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.17
                                                                Check all that apply.
Abel Arce                                                        Contingent
801 Leighton Cv                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Collierville                           TN       38017-1356      Consumer refund/prepayment

Date or dates debt was incurred      12/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     3    7   5
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $4,241.71
                                                                Check all that apply.
ACC BUSINESS                                                     Contingent
400 WEST AVENUE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROCHESTER                              NY       14611           UTILITY

Date or dates debt was incurred      10/27/2020                 Is the claim subject to offset?

Last 4 digits of account number       8     6    4   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 14 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.40
                                                                Check all that apply.
ADAM BOECK                                                       Contingent
3012 Sunset Dr Apt 11B                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbus                               OH       43202-1952      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    5   0
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,709.00
                                                                Check all that apply.
ADP                                                              Contingent
ONE ADP BOULEVARD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROSELAND                               NJ       07068           SERVICE

Date or dates debt was incurred      10/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7    8   2
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $206.12
                                                                Check all that apply.
ADRIAN WOJCIK                                                    Contingent
PO Box 940156                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rockaway Park                          NY       11694-0156      Consumer refund/prepayment

Date or dates debt was incurred      12/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     7    3   9
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.00
                                                                Check all that apply.
AERMED                                                           Contingent
300 BROOKSHIRE CT                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TAYLORSVILLE                           NC       28681           Consumer refund/prepayment

Date or dates debt was incurred      8/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     0    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 15 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $8,137.90
                                                                Check all that apply.
AFFINITY IT GROUP                                                Contingent
6920 SPRING VALLEY DR                                            Unliquidated
SUITE 106                                                        Disputed
                                                                Basis for the claim:
HOLLAND                                OH       43528           SERVICE

Date or dates debt was incurred      9/1/2020                   Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.99
                                                                Check all that apply.
AL HIRATA                                                        Contingent
1135 S Pacific Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Pedro                              CA       90731-4103      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     8    9   7
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $99.98
                                                                Check all that apply.
AL HOCHEVAR                                                      Contingent
700 GALLERIA PKWY SE STE 100                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ATLANTA                                GA       30339-5943      Consumer refund/prepayment

Date or dates debt was incurred      8/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     7    9   7
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.28
                                                                Check all that apply.
AL HOFFMAN                                                       Contingent
1270 Chateaugay Ln                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Indianapolis                           IN       46217-6810      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 16 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.70
                                                                Check all that apply.
AL ORTIZ                                                         Contingent
12082 Quatro Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Garden Grove                           CA       92843-4015      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     6   7   1
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.03
                                                                Check all that apply.
AL SUTTON                                                        Contingent
4432 EAGLEBROOK DR                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WILLIAMSBURG                           VA       23188           Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3   9   5
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
ALAINA SENEY                                                     Contingent
32 CHERRY ST                                                     Unliquidated
DRISCOLLS                                                        Disputed
                                                                Basis for the claim:
FORT MONTGOMERY                        NY       10922           Consumer refund/prepayment

Date or dates debt was incurred      12/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7   4   1
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.98
                                                                Check all that apply.
ALAN AKIN                                                        Contingent
499 STORY ROAD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARABI                                  GA       31712           Consumer refund/prepayment

Date or dates debt was incurred      8/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     2   8   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 7
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 17 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.26
                                                                Check all that apply.
ALAN BLAU                                                        Contingent
175 Edith Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dayton                                 NV       89403-9724      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     8    2   4
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.10
                                                                Check all that apply.
Alan Ford                                                        Contingent
2316 Peaceful Pointe Dr                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Little Elm                             TX       75068-6018      Consumer refund/prepayment

Date or dates debt was incurred      12/1/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     6    3   9
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.20
                                                                Check all that apply.
ALAN UYEMURA                                                     Contingent
94-431 OPEHA ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WAIPAHU                                HI       96797           Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     6    8   6
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.95
                                                                Check all that apply.
ALAN WIORKOWSKI                                                  Contingent
8 Valentine St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carpentersville                        IL       60110-1832      Consumer refund/prepayment

Date or dates debt was incurred      3/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     3    6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 18 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.01
                                                                Check all that apply.
ALBERT BERNESTINE                                                Contingent
209 S Burris Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Compton                                CA       90221-3357      Consumer refund/prepayment

Date or dates debt was incurred      5/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       5     6   2   7
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.00
                                                                Check all that apply.
ALBERT DELONG                                                    Contingent
7109 Candlewood Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brooklyn Park                          MN       55445-2501      Consumer refund/prepayment

Date or dates debt was incurred      1/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     0   1   8
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.75
                                                                Check all that apply.
ALBERT LLAMAS                                                    Contingent
14730 Sundance Pl                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Santa Clarita                          CA       91387-1542      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     7   6   4
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
ALBERT STUDNICK                                                  Contingent
759 E.101ST ST.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11236           Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9   0   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 9
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 19 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.18
                                                                Check all that apply.
ALBERT TEJEDA                                                    Contingent
320 SUNSET ST.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KINGSBURG                              CA       93631           Consumer refund/prepayment

Date or dates debt was incurred      3/30/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     9    2   3
                                                                 No
                                                                 Yes

  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
ALEX DOWNS                                                       Contingent
PO Box 87                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Medanales                              NM       87548-0087      Consumer refund/prepayment

Date or dates debt was incurred      1/31/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     6    2   6
                                                                 No
                                                                 Yes

  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.14
                                                                Check all that apply.
Alex Durr                                                        Contingent
1305 Virginia Pl                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Worth                             TX       76107-2435      Consumer refund/prepayment

Date or dates debt was incurred      2/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     1    5   8
                                                                 No
                                                                 Yes

  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.15
                                                                Check all that apply.
ALEX HRAPUNOV                                                    Contingent
13342 Blackwells Mill Rd                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Goldvein                               VA       22720-1909      Consumer refund/prepayment

Date or dates debt was incurred      1/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     2    9   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 10
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 20 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.11
                                                                Check all that apply.
ALEX TULA                                                        Contingent
2020 MALTBY RD STE 7-197                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BOTHELL                                WA       98021-8669      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     9    8   7
                                                                 No
                                                                 Yes

  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.63
                                                                Check all that apply.
ALFRED ALVAREZ                                                   Contingent
1607 Hicks Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78210-4342      Consumer refund/prepayment

Date or dates debt was incurred      6/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     1    8   3
                                                                 No
                                                                 Yes

  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.95
                                                                Check all that apply.
ALFRED ARLINE                                                    Contingent
270 BEN HOGAN                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PUEBLO WEST                            CO       81007           Consumer refund/prepayment

Date or dates debt was incurred      10/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5    3   8
                                                                 No
                                                                 Yes

  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.10
                                                                Check all that apply.
ALFRED CHU                                                       Contingent
25572 Vesuvia Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mission Viejo                          CA       92691-4720      Consumer refund/prepayment

Date or dates debt was incurred      8/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     2    4   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 11
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 21 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.60
                                                                Check all that apply.
ALFRED HENLEY                                                    Contingent
163 ELF TRAIL                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BASSETT                                VA       24055           Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6    1   7
                                                                 No
                                                                 Yes

  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                Check all that apply.
ALFRED MARES                                                     Contingent
706 CAMBRIA CT                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LEMOORE                                CA       93245           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     3    0   6
                                                                 No
                                                                 Yes

  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $157.96
                                                                Check all that apply.
ALFRED ODAIRE                                                    Contingent
220 Park St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jarratt                                VA       23867-9018      Consumer refund/prepayment

Date or dates debt was incurred      2/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     6    7   0
                                                                 No
                                                                 Yes

  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.39
                                                                Check all that apply.
ALLAN HENINGER                                                   Contingent
2436 S 64TH ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST ALLIS                             WI       53219           Consumer refund/prepayment

Date or dates debt was incurred      5/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     9    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 12
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 22 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.96
                                                                Check all that apply.
ALLAN JONES                                                      Contingent
2138 S 58TH ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MILWAUKEE                              WI       53219           Consumer refund/prepayment

Date or dates debt was incurred      2/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     0    0   4
                                                                 No
                                                                 Yes

  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
Allan Thompson                                                   Contingent
105 LABRADOR DRIVE                                               Unliquidated
#18074                                                           Disputed
                                                                Basis for the claim:
COFFMAN COVE                           AK       99918           Consumer refund/prepayment

Date or dates debt was incurred      3/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     3    8   0
                                                                 No
                                                                 Yes

  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.50
                                                                Check all that apply.
ALLEN GREEN                                                      Contingent
505 Byron Ct                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Benicia                                CA       94510-1313      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     4    2   2
                                                                 No
                                                                 Yes

  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.94
                                                                Check all that apply.
ALLEN HARRIS                                                     Contingent
632 Dudley Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Norfolk                                VA       23503-3502      Consumer refund/prepayment

Date or dates debt was incurred      1/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     0    2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 13
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 23 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.38
                                                                Check all that apply.
ALLEN HEPLER                                                     Contingent
4471N 300W                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST LAFAYETTE                         IN       47906           Consumer refund/prepayment

Date or dates debt was incurred      5/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     9    3   6
                                                                 No
                                                                 Yes

  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.11
                                                                Check all that apply.
ALLEN MATHE                                                      Contingent
21419 N 52nd Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glendale                               AZ       85308-9353      Consumer refund/prepayment

Date or dates debt was incurred      8/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7    2   7
                                                                 No
                                                                 Yes

  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
ALLEN MCLAWHON                                                   Contingent
131 CHANEY LOOP                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
STONEVILLE                             NC       27048           Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     2    8   2
                                                                 No
                                                                 Yes

  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                Check all that apply.
ALLISON CALDWELL                                                 Contingent
11 Sherwood Mdws                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pembroke                               NH       03275-1104      Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 14
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 24 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.48
                                                                Check all that apply.
AMANDA MELVIN                                                    Contingent
696 ROCK HOUSE RD.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BLACKSBURG                             SC       29702           Consumer refund/prepayment

Date or dates debt was incurred      4/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     5    9   1
                                                                 No
                                                                 Yes

  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.98
                                                                Check all that apply.
AMBROSE PATRIZI                                                  Contingent
308 Huber Blvd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hobart                                 IN       46342-1105      Consumer refund/prepayment

Date or dates debt was incurred      5/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     6    5   5
                                                                 No
                                                                 Yes

  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.45
                                                                Check all that apply.
AMY COLTER                                                       Contingent
704 MAIN ST                                                      Unliquidated
APT 211                                                          Disputed
FALMOUTH, MA 2540                                               Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/5/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     1    4   7
                                                                 No
                                                                 Yes

  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.45
                                                                Check all that apply.
ANDREW CHMYR                                                     Contingent
5 Union View Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gettysburg                             PA       17325-8574      Consumer refund/prepayment

Date or dates debt was incurred      8/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     0    7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 15
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 25 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.98
                                                                Check all that apply.
ANDREW FISCHELS                                                  Contingent
1848 275TH ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
INDEPENDENCE                           IA       50644           Consumer refund/prepayment

Date or dates debt was incurred      10/3/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     1    1   5
                                                                 No
                                                                 Yes

  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $99.41
                                                                Check all that apply.
ANDREW GUERRERO #93419                                           Contingent
PO BOX 2                                                         Unliquidated
LFC                                                              Disputed
                                                                Basis for the claim:
LANSING                                KS       66043-0002      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     7    2   1
                                                                 No
                                                                 Yes

  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.41
                                                                Check all that apply.
ANDREW KUTALEK                                                   Contingent
17906 Julia Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Needville                              TX       77461-7574      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     7    2   4
                                                                 No
                                                                 Yes

  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $331.34
                                                                Check all that apply.
ANDREW LANGE                                                     Contingent
907 Humboldt Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Saint Paul                        MN       55118-1427      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     3    3   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 16
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 26 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.15
                                                                Check all that apply.
ANDREW SABLICH                                                   Contingent
2209 Oakwood Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lowell                                 IN       46356-7081      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     9    0   5
                                                                 No
                                                                 Yes

  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
ANDREW YARNE                                                     Contingent
2605 Brockman Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Marion                                 IA       52302-1949      Consumer refund/prepayment

Date or dates debt was incurred      4/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     9    3   2
                                                                 No
                                                                 Yes

  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.50
                                                                Check all that apply.
Andy Johnson                                                     Contingent
8508 Mossy Ridge Ct                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Florence                               KY       41042-7431      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     3    2   2
                                                                 No
                                                                 Yes

  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $235.87
                                                                Check all that apply.
ANN CONNORS                                                      Contingent
PO BOX 549                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KATONAH                                NY       10536-0549      Consumer refund/prepayment

Date or dates debt was incurred      12/13/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     8    4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 17
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                          Entered 01/19/21 15:39:42             Page 27 of 545
Debtor          MMD Holdings, LLC                                                      Case number (if known)

    Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                  Amount of claim

    3.61      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.98
                                                                   Check all that apply.
ANNA KISLING                                                        Contingent
366 ROTHERHAM DR                                                    Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
CROSSVILLE                                TN       38558           Consumer refund/prepayment

Date or dates debt was incurred         1/3/2020                   Is the claim subject to offset?

Last 4 digits of account number          4     7    9   1
                                                                    No
                                                                    Yes

    3.62      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.02
                                                                   Check all that apply.
ANTHONY ARAGON                                                      Contingent
1016 GLADE LN                                                       Unliquidated
4                                                                   Disputed
                                                                   Basis for the claim:
FARMINGTON                                NM       87401           Consumer refund/prepayment

Date or dates debt was incurred         6/19/2020                  Is the claim subject to offset?

Last 4 digits of account number          2     9    1   2
                                                                    No
                                                                    Yes

    3.63      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $186.98
                                                                   Check all that apply.
ANTHONY CUCCIA                                                      Contingent
883 FILMORE AVE                                                     Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
NEW ORLEANS                               LA       70124           Consumer refund/prepayment

Date or dates debt was incurred         8/23/2018                  Is the claim subject to offset?

Last 4 digits of account number          4     6    2   0
                                                                    No
                                                                    Yes

    3.64      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.62
                                                                   Check all that apply.
ANTHONY GARDINER #78247                                             Contingent
PO Box 8274                                                         Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Cranston                                  RI       02920-0274      Consumer refund/prepayment

Date or dates debt was incurred         3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number          9     0    5   0
                                                                    No
                                                                    Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 page 18
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 28 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.65     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.34
                                                                Check all that apply.
ANTHONY JACKSON                                                  Contingent
1823 LINCOLN DRIVE                                               Unliquidated
WILLIAMSPORT                                                     Disputed
                                                                Basis for the claim:
WILLIAMSPORT                           PA       17701           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1    5   2
                                                                 No
                                                                 Yes

  3.66     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.98
                                                                Check all that apply.
Anthony Milia                                                    Contingent
11 Old Quarry Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Scituate                         RI       02857-3109      Consumer refund/prepayment

Date or dates debt was incurred      11/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     8    8   0
                                                                 No
                                                                 Yes

  3.67     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
ANTHONY NESTASIA                                                 Contingent
3 Boulevard St Apt 208                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hudson Falls                           NY       12839-1153      Consumer refund/prepayment

Date or dates debt was incurred      7/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     7    1   7
                                                                 No
                                                                 Yes

  3.68     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.44
                                                                Check all that apply.
ANTHONY PACE                                                     Contingent
3 EASTERN LN                                                     Unliquidated
WEST GARDINER, ME 4345                                           Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      7/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     7    1   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 19
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 29 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.69     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
ANTHONY SWAEKAUSKI                                               Contingent
PO Box 542                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eagle River                            WI       54521-0542      Consumer refund/prepayment

Date or dates debt was incurred      10/26/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     6    3   3
                                                                 No
                                                                 Yes

  3.70     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.99
                                                                Check all that apply.
ANTONIO BRAUN                                                    Contingent
317 Schaffer Ave # C-03                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Syracuse                               NY       13206-1565      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     5    6   7
                                                                 No
                                                                 Yes

  3.71     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.98
                                                                Check all that apply.
ANTONIO DE LEON                                                  Contingent
5657 Harding Blvd NE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
St Petersburg                          FL       33703-2519      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     0    9   5
                                                                 No
                                                                 Yes

  3.72     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.06
                                                                Check all that apply.
ANTONIO VARGAS                                                   Contingent
PO BOX 394                                                       Unliquidated
ANASCO, PR 610                                                   Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      8/21/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     5    3   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 20
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 30 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $413.68
                                                                Check all that apply.
ARAMARK REFRESH SYS.                                             Contingent
2400 MARKET STREET                                               Unliquidated
SUITE 209                                                        Disputed
                                                                Basis for the claim:
PHILADELPHIA                           PA       19103-3041      SERVICE

Date or dates debt was incurred      12/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     9    5   7
                                                                 No
                                                                 Yes

  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.07
                                                                Check all that apply.
ARLAN HARTUNG                                                    Contingent
850 Athena Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albion                                 MI       49224-9101      Consumer refund/prepayment

Date or dates debt was incurred      2/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     8    5   0
                                                                 No
                                                                 Yes

  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.70
                                                                Check all that apply.
ARLAN HICKS                                                      Contingent
1514 175th St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Market                             IA       51646-4021      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     7    3   1
                                                                 No
                                                                 Yes

  3.76     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.93
                                                                Check all that apply.
ARLEN ROUNDS                                                     Contingent
PO BOX 21267                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHEYENNE                               WY       82003           Consumer refund/prepayment

Date or dates debt was incurred      11/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3    7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 21
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 31 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.77     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
ARNEL FLANDEZ                                                    Contingent
2136 Port Way                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Jose                               CA       95133-1264      Consumer refund/prepayment

Date or dates debt was incurred      10/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     1    5   2
                                                                 No
                                                                 Yes

  3.78     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.50
                                                                Check all that apply.
ARNOLD VIOLA                                                     Contingent
3 Bungalow Pl                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oceanside                              NY       11572-2709      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     0    1   2
                                                                 No
                                                                 Yes

  3.79     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.98
                                                                Check all that apply.
ART GLASOW                                                       Contingent
724 E B St                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pasco                                  WA       99301-5801      Consumer refund/prepayment

Date or dates debt was incurred      3/21/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     4    5   0
                                                                 No
                                                                 Yes

  3.80     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.84
                                                                Check all that apply.
ART JACKSON                                                      Contingent
6427 SIENNA RANCH RD #420                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MISSOURI CITY                          TX       77459-7390      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     6    9   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 22
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 32 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.81     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
ARTHUR GRAHAM                                                    Contingent
96 S State St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rittman                                OH       44270-1457      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    6   0
                                                                 No
                                                                 Yes

  3.82     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.35
                                                                Check all that apply.
ARTHUR MCARTHUR                                                  Contingent
2000 Creek Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dripping Springs                       TX       78620-4806      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     5    3   3
                                                                 No
                                                                 Yes

  3.83     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
Arthur N. Taylor                                                 Contingent
1605 FOREST HILL CT.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CROFTON                                MD       21114           Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3    8   5
                                                                 No
                                                                 Yes

  3.84     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $199.43
                                                                Check all that apply.
ARTHUR RAKUS                                                     Contingent
790 9th Ave Apt 4R                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New York                               NY       10019-5613      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     1    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 23
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 33 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.85     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
ARTHUR SMITH                                                     Contingent
13 N Village Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clovis                                 NM       88101-2313      Consumer refund/prepayment

Date or dates debt was incurred      9/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     6    2   9
                                                                 No
                                                                 Yes

  3.86     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.26
                                                                Check all that apply.
ARTURO DEL HIERRO                                                Contingent
8113 Broadway Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
El Paso                                TX       79915-4008      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     7    5   4
                                                                 No
                                                                 Yes

  3.87     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.24
                                                                Check all that apply.
ARTURO JASSO                                                     Contingent
1117 Briana Cir                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oxnard                                 CA       93030-6081      Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4    3   3
                                                                 No
                                                                 Yes

  3.88     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,046.55
                                                                Check all that apply.
ATA SALES                                                        Contingent
6729 HYACINTH LANE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DALLAS                                 TX       75252           TRADE

Date or dates debt was incurred      10/26/2020                 Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 24
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 34 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.89     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $117.90
                                                                Check all that apply.
ATMOS ENERGY                                                     Contingent
P.O. BOX 650205                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DALLAS                                 TX       75265-0205      UTILITY

Date or dates debt was incurred      11/24/2020                 Is the claim subject to offset?

Last 4 digits of account number       5     5    8   2
                                                                 No
                                                                 Yes

  3.90     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $139.14
                                                                Check all that apply.
ATMOS ENERGY                                                     Contingent
P.O. BOX 650205                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DALLAS                                 TX       75265-0205      UTILITY

Date or dates debt was incurred      11/24/2020                 Is the claim subject to offset?

Last 4 digits of account number       5     6    3   5
                                                                 No
                                                                 Yes

  3.91     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.00
                                                                Check all that apply.
ATTILIO LEDONNE                                                  Contingent
150 Union St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Uniontown                              PA       15401-4770      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     4    4   2
                                                                 No
                                                                 Yes

  3.92     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.21
                                                                Check all that apply.
BADEN FLEMING                                                    Contingent
9895 BENSON ROAD.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MENARD                                 TX       76859           Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     4    7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 25
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 35 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.93     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,391.60
                                                                Check all that apply.
BADGER AIRBRUSH CO                                               Contingent
9128 W. BELMONT AVE.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FRANKLIN PARK                          IL       60131           TRADE

Date or dates debt was incurred      11/6/2019                  Is the claim subject to offset?

Last 4 digits of account number       I     L    I   1
                                                                 No
                                                                 Yes

  3.94     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $25,200.50
                                                                Check all that apply.
BAKER TILLY VIRCHOW KRAUSE LLP                                   Contingent
2500 DALLAS PARKWAY                                              Unliquidated
SUITE 300                                                        Disputed
                                                                Basis for the claim:
PLANO                                  TX       75093           SERVICE

Date or dates debt was incurred      5/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     5    0   5
                                                                 No
                                                                 Yes

  3.95     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.04
                                                                Check all that apply.
BAN WONG                                                         Contingent
2213 Margaret Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Va Beach                               VA       23456-1267      Consumer refund/prepayment

Date or dates debt was incurred      12/13/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     3    6   2
                                                                 No
                                                                 Yes

  3.96     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.59
                                                                Check all that apply.
BARCLAY CARAD                                                    Contingent
14 MICHAELS WAY                                                  Unliquidated
OAKDALE, CT 6370                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     9    7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 26
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 36 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.97     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.16
                                                                Check all that apply.
BARRY HOWELL                                                     Contingent
8 TRAPPERS COURT                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DURHAM                                 NC       27712           Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     3    7   2
                                                                 No
                                                                 Yes

  3.98     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.04
                                                                Check all that apply.
BARRY KURPINSKY                                                  Contingent
40 OAKMONT DR.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DALY CITY                              CA       94015           Consumer refund/prepayment

Date or dates debt was incurred      10/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     7    6   9
                                                                 No
                                                                 Yes

  3.99     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.24
                                                                Check all that apply.
Barry LeBoeuf                                                    Contingent
4301 GOLDEN POND CIR                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PARKER                                 TX       75002           Consumer refund/prepayment

Date or dates debt was incurred      1/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     2    5   8
                                                                 No
                                                                 Yes

  3.100    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.05
                                                                Check all that apply.
BARRY NORTHCUTT                                                  Contingent
207 Merida Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saraland                               AL       36571-9236      Consumer refund/prepayment

Date or dates debt was incurred      11/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     1    9   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 27
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 37 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.101    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.89
                                                                Check all that apply.
BARTON GLASS                                                     Contingent
35 N WALNUT ST APT 216                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BOYERTOWN                              PA       19512-1031      Consumer refund/prepayment

Date or dates debt was incurred      11/21/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     3   6   8
                                                                 No
                                                                 Yes

  3.102    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.97
                                                                Check all that apply.
BARTON HUTSON                                                    Contingent
2269 Sulpher Creek Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Helenwood                              TN       37755-5162      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     8   1   6
                                                                 No
                                                                 Yes

  3.103    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
BEN JEFFRIES                                                     Contingent
6221 VETTER PL                                                   Unliquidated
APT 214                                                          Disputed
                                                                Basis for the claim:
SAINT LOUIS                            MO       63121           Consumer refund/prepayment

Date or dates debt was incurred      11/16/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     8   3   3
                                                                 No
                                                                 Yes

  3.104    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.68
                                                                Check all that apply.
BEN MILLER                                                       Contingent
1403 E WALNUT ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROGERS                                 AR       72756-0640      Consumer refund/prepayment

Date or dates debt was incurred      10/23/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     1   6   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 28
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 38 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.105    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.03
                                                                Check all that apply.
BENJAMIN HENWOOD                                                 Contingent
101 Woodcrest Blvd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stroudsburg                            PA       18360-7643      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     6    2   3
                                                                 No
                                                                 Yes

  3.106    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.14
                                                                Check all that apply.
BERNARD CAVALIERE                                                Contingent
1880 Mount Juliano Ln                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Toms River                             NJ       08753-1552      Consumer refund/prepayment

Date or dates debt was incurred      10/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     1    3   5
                                                                 No
                                                                 Yes

  3.107    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.04
                                                                Check all that apply.
BERNARD MEIROWSKY                                                Contingent
831 Clinton St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carthage                               MO       64836-2313      Consumer refund/prepayment

Date or dates debt was incurred      2/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       1     3    9   4
                                                                 No
                                                                 Yes

  3.108    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.69
                                                                Check all that apply.
BERNARD VALENCIA                                                 Contingent
483 Woodland Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Centreville                            AL       35042-4338      Consumer refund/prepayment

Date or dates debt was incurred      2/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     1    5   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 29
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 39 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.109    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.49
                                                                Check all that apply.
BERNARD W LOEB                                                   Contingent
206 Daniel Boone Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Birdsboro                              PA       19508-8732      Consumer refund/prepayment

Date or dates debt was incurred      9/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     9   9   4
                                                                 No
                                                                 Yes

  3.110    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
BERNARDO LOEB LLL                                                Contingent
206 DANIEL BOONE RD.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BIRDSBORO                              PA       19508           Consumer refund/prepayment

Date or dates debt was incurred      8/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3   3   4
                                                                 No
                                                                 Yes

  3.111    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.48
                                                                Check all that apply.
BERT DULL                                                        Contingent
2861 FARGO WAY                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPARKS                                 NV       89434           Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     2   2   0
                                                                 No
                                                                 Yes

  3.112    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $138.75
                                                                Check all that apply.
BILL BROADWELL                                                   Contingent
1201 McLean Blvd # 17                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eugene                                 OR       97405-1979      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     1   9   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 30
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 40 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.113    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.89
                                                                Check all that apply.
Bill Brychta                                                     Contingent
5374 MOUNT ALIFAN DR                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN DIEGO                              CA       92111           Consumer refund/prepayment

Date or dates debt was incurred      12/12/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     8    5   5
                                                                 No
                                                                 Yes

  3.114    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.17
                                                                Check all that apply.
BILL CURTIN                                                      Contingent
911 Nightingale St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ironwood                               MI       49938-1129      Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     7    4   5
                                                                 No
                                                                 Yes

  3.115    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.83
                                                                Check all that apply.
BILL HARRIS                                                      Contingent
437 N FERDONIA APT 215                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LONGVIEW                               TX       75601           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     1    2   6
                                                                 No
                                                                 Yes

  3.116    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.98
                                                                Check all that apply.
BILL KLINGBEIL                                                   Contingent
10448 CLEVELAND AVE. NW                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
UNIONTOWN                              OH       44685           Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     8    6   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 31
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 41 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.117    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $187.89
                                                                Check all that apply.
BILL MAHONEY                                                     Contingent
5 Willow St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cranford                               NJ       07016-1854      Consumer refund/prepayment

Date or dates debt was incurred      6/26/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     6    1   3
                                                                 No
                                                                 Yes

  3.118    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.89
                                                                Check all that apply.
BILL MANIACE                                                     Contingent
948 CLINTON PLACE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BALDWIN                                NY       11510           Consumer refund/prepayment

Date or dates debt was incurred      10/17/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     6    3   2
                                                                 No
                                                                 Yes

  3.119    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $94.94
                                                                Check all that apply.
BILL MARTIN                                                      Contingent
12690 NW 87th Ct                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chiefland                              FL       32626-7846      Consumer refund/prepayment

Date or dates debt was incurred      3/20/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     8    0   4
                                                                 No
                                                                 Yes

  3.120    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.98
                                                                Check all that apply.
BILL MILLER                                                      Contingent
303 N Yellow Pine Pl                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eagle                                  ID       83616-5057      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    1   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 32
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 42 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.121    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.99
                                                                Check all that apply.
BILL WOODWARD                                                    Contingent
7 BUSH CHAPEL RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ABERTEEN                               MD       21001           Consumer refund/prepayment

Date or dates debt was incurred      2/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     4    3   7
                                                                 No
                                                                 Yes

  3.122    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.17
                                                                Check all that apply.
Billy Needham                                                    Contingent
634 COUNTY ROAD 237                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CAMERON                                TX       76520           Consumer refund/prepayment

Date or dates debt was incurred      3/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3    7   3
                                                                 No
                                                                 Yes

  3.123    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $240.01
                                                                Check all that apply.
Bin Lu                                                           Contingent
17323 37th Pl S                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Seatac                                 WA       98188-3669      Consumer refund/prepayment

Date or dates debt was incurred      11/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     2    9   9
                                                                 No
                                                                 Yes

  3.124    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.47
                                                                Check all that apply.
BLAIR E CANDY                                                    Contingent
3440 E ROSEMEADE PKWY                                            Unliquidated
APT 13212                                                        Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75007-2077      Consumer refund/prepayment

Date or dates debt was incurred      8/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     1    2   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 33
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 43 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

  3.125     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.98
                                                                 Check all that apply.
bob giczi                                                         Contingent
2456 Clayward Dr                                                  Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Burton                                  MI       48509-1058      Consumer refund/prepayment

Date or dates debt was incurred       5/6/2020                   Is the claim subject to offset?

Last 4 digits of account number        4     6    7   1
                                                                  No
                                                                  Yes

  3.126     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.57
                                                                 Check all that apply.
BOB HALE                                                          Contingent
PO Box 856                                                        Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Alleghany                               CA       95910-0856      Consumer refund/prepayment

Date or dates debt was incurred       7/13/2018                  Is the claim subject to offset?

Last 4 digits of account number        3     2    3   8
                                                                  No
                                                                  Yes

  3.127     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $119.90
                                                                 Check all that apply.
BOB KUCHMY                                                        Contingent
197 Noe Ave                                                       Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Chatham                                 NJ       07928-1507      Consumer refund/prepayment

Date or dates debt was incurred       4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number        4     8    5   3
                                                                  No
                                                                  Yes

  3.128     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.97
                                                                 Check all that apply.
Bob Parker                                                        Contingent
4547 E FORT LOWELL RD STE 401                                     Unliquidated
C/O BAKER, PETERSON, BAKER                                        Disputed
                                                                 Basis for the claim:
TUCSON                                  AZ       85712-1168      Consumer refund/prepayment

Date or dates debt was incurred       1/24/2020                  Is the claim subject to offset?

Last 4 digits of account number        4     6    3   1
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                 page 34
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 44 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.129    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.94
                                                                Check all that apply.
BOB STAMP                                                        Contingent
9015 NE St Johns Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Vancouver                              WA       98665-9236      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     4    1   9
                                                                 No
                                                                 Yes

  3.130    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.81
                                                                Check all that apply.
BOB STEPHENSON                                                   Contingent
206 Riviera Ter                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waterford                              MI       48328-3467      Consumer refund/prepayment

Date or dates debt was incurred      12/12/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     3    3   4
                                                                 No
                                                                 Yes

  3.131    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.60
                                                                Check all that apply.
BOB UTKE                                                         Contingent
25401 Dogwood Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tomah                                  WI       54660-8577      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     6    7   4
                                                                 No
                                                                 Yes

  3.132    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
BOB WELCH                                                        Contingent
801 E ANGELA ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PLEASANTON                             CA       94566           Consumer refund/prepayment

Date or dates debt was incurred      5/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     7    3   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 35
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 45 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.133    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
BOBBY BRETTEL                                                    Contingent
152 Hazel Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Orleans                            LA       70123-3523      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     0    2   8
                                                                 No
                                                                 Yes

  3.134    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.03
                                                                Check all that apply.
BOGUSLAW GAZDOWSKI                                               Contingent
7223 W WELLINGTON AVE                                            Unliquidated
APT 1                                                            Disputed
                                                                Basis for the claim:
ELMWOOD PARK                           IL       60707           Consumer refund/prepayment

Date or dates debt was incurred      3/12/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     2    4   2
                                                                 No
                                                                 Yes

  3.135    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
BOHDAN NOWYCKYJ                                                  Contingent
101 Ridge Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chaplin                                CT       06235-2338      Consumer refund/prepayment

Date or dates debt was incurred      9/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       9     1    3   4
                                                                 No
                                                                 Yes

  3.136    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,658.10
                                                                Check all that apply.
BORTIX TRADE LLC                                                 Contingent
55A VOLYNSKA STREET                                              Unliquidated
KYIV, CZE 4119                                                   Disputed
                                                                Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      10/13/2020                 Is the claim subject to offset?

Last 4 digits of account number       2     0    1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 36
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 46 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.137    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
BRAD PRATHER                                                     Contingent
736 BERYL DR                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KENT                                   OH       44240           Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     4    8   5
                                                                 No
                                                                 Yes

  3.138    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.42
                                                                Check all that apply.
BRAD ROBEN                                                       Contingent
116 Billy Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Munford                                TN       38058-6746      Consumer refund/prepayment

Date or dates debt was incurred      5/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     6    8   2
                                                                 No
                                                                 Yes

  3.139    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.91
                                                                Check all that apply.
BRADD BITNEY                                                     Contingent
906 JENIFER ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MADISON                                WI       53703           Consumer refund/prepayment

Date or dates debt was incurred      11/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     5    4   9
                                                                 No
                                                                 Yes

  3.140    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.20
                                                                Check all that apply.
BRADLEY BERG                                                     Contingent
30 EAST 33RD                                                     Unliquidated
PO BOX 50154                                                     Disputed
                                                                Basis for the claim:
EUGENE                                 OR       97405           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     2    0   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 37
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 47 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.141    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $135.99
                                                                Check all that apply.
Brady Sorrell                                                    Contingent
557 ARTHUR ST.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUNTINGTON                             IN       46750           Consumer refund/prepayment

Date or dates debt was incurred      9/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     5    5   9
                                                                 No
                                                                 Yes

  3.142    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.98
                                                                Check all that apply.
Brandon Buckspan                                                 Contingent
5835 BOUNDARY PL                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LONGMONT                               CO       80503           Consumer refund/prepayment

Date or dates debt was incurred      11/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6    0   1
                                                                 No
                                                                 Yes

  3.143    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.16
                                                                Check all that apply.
BRANDON F STOCK                                                  Contingent
2614 Whalen St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hamtramck                              MI       48212-3013      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     3    9   5
                                                                 No
                                                                 Yes

  3.144    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.56
                                                                Check all that apply.
BRENDAN DUKE                                                     Contingent
714 DAKIN ROAD                                                   Unliquidated
FERRISBURGH, VT 5456                                             Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      2/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     7    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 38
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 48 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.145    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.99
                                                                Check all that apply.
Brendon McClain                                                  Contingent
8401 THETHYS WAY                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CITRUS HEIGHTS                         CA       95610           Consumer refund/prepayment

Date or dates debt was incurred      7/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     6   0   9
                                                                 No
                                                                 Yes

  3.146    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $213.02
                                                                Check all that apply.
BRIAN ARTERBURN                                                  Contingent
1337 CURTIS AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MANHATTAN BEACH                        CA       90266           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     1   2   7
                                                                 No
                                                                 Yes

  3.147    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $77.87
                                                                Check all that apply.
BRIAN BEAN                                                       Contingent
PO Box 498                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Simi Valley                            CA       93062-0498      Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     7   5   9
                                                                 No
                                                                 Yes

  3.148    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $86.98
                                                                Check all that apply.
BRIAN BRIGGS                                                     Contingent
3601 FAIRBANKS AVE                                               Unliquidated
APT G102                                                         Disputed
                                                                Basis for the claim:
YAKIMA                                 WA       98902-6376      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     1   3   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 39
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 49 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.149    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.50
                                                                Check all that apply.
Brian Cable                                                      Contingent
13308 Littlepage Pl                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bowie                                  MD       20715-4574      Consumer refund/prepayment

Date or dates debt was incurred      3/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     7   2   9
                                                                 No
                                                                 Yes

  3.150    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.20
                                                                Check all that apply.
BRIAN DAILY                                                      Contingent
18582 Hunt Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Strongsville                           OH       44136-8406      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     1   5   7
                                                                 No
                                                                 Yes

  3.151    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $103.96
                                                                Check all that apply.
BRIAN DAWSON                                                     Contingent
658 E CREST DR APT B                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HEATH                                  OH       43056-2502      Consumer refund/prepayment

Date or dates debt was incurred      8/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     7   4   9
                                                                 No
                                                                 Yes

  3.152    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.99
                                                                Check all that apply.
BRIAN DRESSEL                                                    Contingent
14517 Oakwood Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Minnetonka                             MN       55345-2320      Consumer refund/prepayment

Date or dates debt was incurred      8/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     1   7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 40
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 50 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.153    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.43
                                                                Check all that apply.
BRIAN FALLON                                                     Contingent
42 BELLEVUE DR.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROCHESTER                              NY       14620           Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     7   8   0
                                                                 No
                                                                 Yes

  3.154    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.99
                                                                Check all that apply.
BRIAN FORSTHOFFER                                                Contingent
156 NETTLES LN.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PERKASIE                               PA       18944           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8   3   2
                                                                 No
                                                                 Yes

  3.155    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.98
                                                                Check all that apply.
Brian Fowler                                                     Contingent
60 Wakefield Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Delmar                                 NY       12054-2333      Consumer refund/prepayment

Date or dates debt was incurred      5/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     2   6   0
                                                                 No
                                                                 Yes

  3.156    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
Brian Holt                                                       Contingent
BOX 510 166 NORTH STREET                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MILLHEIM                               PA       16854           Consumer refund/prepayment

Date or dates debt was incurred      9/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0   0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 41
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 51 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.157    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.48
                                                                Check all that apply.
Brian Larochelle                                                 Contingent
186 Rosedale St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lewiston                               ME       04240-6136      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1   1   5
                                                                 No
                                                                 Yes

  3.158    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.95
                                                                Check all that apply.
BRIAN LOWERY                                                     Contingent
516 - MAIN ST SE                                                 Unliquidated
REDCLIFF, AB T0J 2P2                                             Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     9   4   5
                                                                 No
                                                                 Yes

  3.159    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.66
                                                                Check all that apply.
BRIAN MCCONNELL                                                  Contingent
21 SUNSET WAY SE                                                 Unliquidated
CALGARY, AB T2X 3H6                                              Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     7   7   0
                                                                 No
                                                                 Yes

  3.160    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.09
                                                                Check all that apply.
BRIAN OCONNELL                                                   Contingent
2522 Spring St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
South Charleston                       WV       25303-2501      Consumer refund/prepayment

Date or dates debt was incurred      3/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     2   7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 42
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 52 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.161    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.95
                                                                Check all that apply.
BRIAN PORTER                                                     Contingent
3873 Moorefield Memorial Hwy                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pickens                                SC       29671-8687      Consumer refund/prepayment

Date or dates debt was incurred      5/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     2   8   7
                                                                 No
                                                                 Yes

  3.162    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.49
                                                                Check all that apply.
BRIAN SAKSA                                                      Contingent
94 McKeon Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Worcester                              MA       01607-1031      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     4   6   3
                                                                 No
                                                                 Yes

  3.163    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.73
                                                                Check all that apply.
BRIAN SHOEMAKER                                                  Contingent
324 Jess Hopson Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Unicoi                                 TN       37692-4128      Consumer refund/prepayment

Date or dates debt was incurred      7/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     5   5   2
                                                                 No
                                                                 Yes

  3.164    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
Brian Shubert                                                    Contingent
7 OLD BUDD LAKE RD                                               Unliquidated
NETCONG, NJ 7857                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      7/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6   2   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 43
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 53 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.165    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.91
                                                                Check all that apply.
BRIAN T BLAINE                                                   Contingent
6387 Sundown Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Nine Mile Falls                        WA       99026-9545      Consumer refund/prepayment

Date or dates debt was incurred      8/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     8    6   8
                                                                 No
                                                                 Yes

  3.166    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $80.92
                                                                Check all that apply.
BRIAN VOTA                                                       Contingent
606 Nagle Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Erie                                   PA       16511-2107      Consumer refund/prepayment

Date or dates debt was incurred      3/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    1   3
                                                                 No
                                                                 Yes

  3.167    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $892.00
                                                                Check all that apply.
BROWN & JOSEPH, LLC                                              Contingent
ONE PIERCE PLACE                                                 Unliquidated
SUITE 700 W                                                      Disputed
                                                                Basis for the claim:
ITASCA                                 IL       60143           SERVICE

Date or dates debt was incurred      9/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    3   8
                                                                 No
                                                                 Yes
THIRD PARTY COLLECTIONS FOR THE HARTFORD

  3.168    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.99
                                                                Check all that apply.
BRUCE BROTHERTON                                                 Contingent
8709 S 69th East Ave                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tulsa                                  OK       74133-5063      Consumer refund/prepayment

Date or dates debt was incurred      11/17/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     0    6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 44
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 54 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.169    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.03
                                                                Check all that apply.
BRUCE CLINE                                                      Contingent
301 OLEARY RD                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAVANNAH                               GA       31418           Consumer refund/prepayment

Date or dates debt was incurred      10/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     6   2   6
                                                                 No
                                                                 Yes

  3.170    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $170.00
                                                                Check all that apply.
BRUCE CLINE                                                      Contingent
4711 OGEECHEE RD                                                 Unliquidated
LOT 31A                                                          Disputed
                                                                Basis for the claim:
SAVANNAH                               GA       31405-1246      Consumer refund/prepayment

Date or dates debt was incurred      10/1/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     6   8   6
                                                                 No
                                                                 Yes

  3.171    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.96
                                                                Check all that apply.
BRUCE ESCHHOFEN                                                  Contingent
1617 Hillbrook Ave SE                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Canton                           OH       44709-1141      Consumer refund/prepayment

Date or dates debt was incurred      3/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7   8   0
                                                                 No
                                                                 Yes

  3.172    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $224.87
                                                                Check all that apply.
BRUCE HARRIS                                                     Contingent
1613 NW Smith Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lawton                                 OK       73507-2650      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     1   9   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 45
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 55 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.173    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $758.20
                                                                Check all that apply.
BRUCE JAMES                                                      Contingent
PO Box 6210                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
La Quinta                              CA       92248-6210      Consumer refund/prepayment

Date or dates debt was incurred      2/27/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     9   4   2
                                                                 No
                                                                 Yes

  3.174    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Bruce Lerner                                                     Contingent
734 Suntree Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Westerville                            OH       43081-5015      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     5   5   7
                                                                 No
                                                                 Yes

  3.175    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.90
                                                                Check all that apply.
BRUCE RICE                                                       Contingent
308 Finley Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Nashville                              TN       37217-2424      Consumer refund/prepayment

Date or dates debt was incurred      1/16/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     8   5   1
                                                                 No
                                                                 Yes

  3.176    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.95
                                                                Check all that apply.
BRUCE ROEN                                                       Contingent
PO Box 301                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lake Park                              MN       56554-0301      Consumer refund/prepayment

Date or dates debt was incurred      11/30/2017                 Is the claim subject to offset?

Last 4 digits of account number       5     4   8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 46
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 56 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.177    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.14
                                                                Check all that apply.
BRUCE RUSSELL                                                    Contingent
84 Arnold Ter                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
South Orange                           NJ       07079-1813      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     9    2   7
                                                                 No
                                                                 Yes

  3.178    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.80
                                                                Check all that apply.
BRUCE STEWART                                                    Contingent
134 Switts Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hastings                               NY       13076-3145      Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     2    1   1
                                                                 No
                                                                 Yes

  3.179    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.98
                                                                Check all that apply.
BRUCE WESTBY                                                     Contingent
105 E. BALBOA LN.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TUSTIN                                 CA       92780           Consumer refund/prepayment

Date or dates debt was incurred      10/5/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     7    8   4
                                                                 No
                                                                 Yes

  3.180    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.00
                                                                Check all that apply.
BRUCE WHITNEY                                                    Contingent
4 BELLOTA PLACE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOT SPRINGS VILLAGE                    AR       71909           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 47
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 57 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.181    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $115.21
                                                                Check all that apply.
BRUCE WOODBURY                                                   Contingent
PO BOX 319                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOLLIDAYSBURG                          PA       16648           Consumer refund/prepayment

Date or dates debt was incurred      5/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     3    5   8
                                                                 No
                                                                 Yes

  3.182    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $68.94
                                                                Check all that apply.
BRYAN BUTTS                                                      Contingent
8194 COUNTY RD 2548                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
QUINLAN                                TX       75474           Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1    8   3
                                                                 No
                                                                 Yes

  3.183    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.00
                                                                Check all that apply.
BRYAN CAMPBELL                                                   Contingent
PO BOX 800                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MAUSTON                                WI       53948-0800      Consumer refund/prepayment

Date or dates debt was incurred      6/7/2018                   Is the claim subject to offset?

Last 4 digits of account number       6     3    6   2
                                                                 No
                                                                 Yes

  3.184    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.96
                                                                Check all that apply.
BRYAN DAVIS                                                      Contingent
3132 E Prince Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tucson                                 AZ       85716-1228      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     1    1   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 48
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 58 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.185    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.60
                                                                Check all that apply.
Bryan Lovejoy                                                    Contingent
15685 82nd Ter N                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Palm Beach                        FL       33418-1845      Consumer refund/prepayment

Date or dates debt was incurred      11/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     2    6   2
                                                                 No
                                                                 Yes

  3.186    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.79
                                                                Check all that apply.
BRYCE FREY                                                       Contingent
8733 C St                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chesapeake Beach                       MD       20732-9235      Consumer refund/prepayment

Date or dates debt was incurred      6/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     5    4   8
                                                                 No
                                                                 Yes

  3.187    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.99
                                                                Check all that apply.
Buck Pilkenton                                                   Contingent
PO BOX 88                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SUMPTER                                OR       97877           Consumer refund/prepayment

Date or dates debt was incurred      9/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     6    7   0
                                                                 No
                                                                 Yes

  3.188    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.98
                                                                Check all that apply.
BUD SCHRAGL                                                      Contingent
19172 E Seagull Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Queen Creek                            AZ       85142-5326      Consumer refund/prepayment

Date or dates debt was incurred      10/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     6    3   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 49
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 59 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.189    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.99
                                                                Check all that apply.
BUDD JONES                                                       Contingent
1012 Hallwood Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Montgomery                             AL       36117-8887      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     9   8   0
                                                                 No
                                                                 Yes

  3.190    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.50
                                                                Check all that apply.
BURL BREEDLOVE                                                   Contingent
7823 E Independence St                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tulsa                                  OK       74115-6917      Consumer refund/prepayment

Date or dates debt was incurred      4/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     3   2   5
                                                                 No
                                                                 Yes

  3.191    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $483.46
                                                                Check all that apply.
BURNETT JOHNS                                                    Contingent
6310 Linus Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baltimore                              MD       21207           Consumer refund/prepayment

Date or dates debt was incurred      12/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     0   1   4
                                                                 No
                                                                 Yes

  3.192    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $5,239.19
                                                                Check all that apply.
BUSINESS NETWORK CONSULTING                                      Contingent
450 E. 17TH AVE.                                                 Unliquidated
SUITE 300                                                        Disputed
                                                                Basis for the claim:
DENVER                                 CO       80203           SERVICE

Date or dates debt was incurred      2/29/2020                  Is the claim subject to offset?

Last 4 digits of account number                 N   A
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 50
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 60 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.193    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
C RAMILLER                                                       Contingent
1598 Folkestone Ter                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Westlake Village                       CA       91361-3514      Consumer refund/prepayment

Date or dates debt was incurred      8/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    0   8
                                                                 No
                                                                 Yes

  3.194    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.56
                                                                Check all that apply.
CAL WOOD                                                         Contingent
1042 MOONBEAM RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUDSON                                 WI       54016           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    2   2
                                                                 No
                                                                 Yes

  3.195    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.18
                                                                Check all that apply.
CARL JAROSZ                                                      Contingent
1060W 500N                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLUMBUS                               IN       47203           Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     8    8   2
                                                                 No
                                                                 Yes

  3.196    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.83
                                                                Check all that apply.
CARL MCFARLAND                                                   Contingent
8815 San Leandro Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75218-4228      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     3    8   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 51
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 61 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.197    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $311.15
                                                                Check all that apply.
CARL NOWAK                                                       Contingent
5267 Genesee Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springville                            NY       14141-9684      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       7     4    7   0
                                                                 No
                                                                 Yes

  3.198    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.29
                                                                Check all that apply.
CARL NYSTUEN                                                     Contingent
1904 EVENING SONG CT                                             Unliquidated
APT 102                                                          Disputed
                                                                Basis for the claim:
SCHAUMBURGTATES                        IL       60194           Consumer refund/prepayment

Date or dates debt was incurred      9/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     2    6   7
                                                                 No
                                                                 Yes

  3.199    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.97
                                                                Check all that apply.
CARL POUR                                                        Contingent
1914 10th St SE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Decatur                                AL       35601-4422      Consumer refund/prepayment

Date or dates debt was incurred      11/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     6    8   7
                                                                 No
                                                                 Yes

  3.200    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
CARL SCHIRTZINGER                                                Contingent
9224 Sharptown Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel                                 DE       19956-4310      Consumer refund/prepayment

Date or dates debt was incurred      9/12/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     0    7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 52
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 62 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.201    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.39
                                                                Check all that apply.
CARL SCHIRTZINGER                                                Contingent
9224 Sharptown Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel                                 DE       19956-4310      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       3     1   1   0
                                                                 No
                                                                 Yes

  3.202    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.55
                                                                Check all that apply.
CARL TUISKU                                                      Contingent
12435 DRY CREEK ROAD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AUBURN                                 CA       95602           Consumer refund/prepayment

Date or dates debt was incurred      8/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8   9   1
                                                                 No
                                                                 Yes

  3.203    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                Check all that apply.
CARL WYANT                                                       Contingent
514 Stafford Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Erie                                   PA       16508-1727      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     8   4   5
                                                                 No
                                                                 Yes

  3.204    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $182.82
                                                                Check all that apply.
CARLOS GUEVARA                                                   Contingent
703 W Atlanta Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85041-3923      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     8   5   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 53
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 63 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.205    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.79
                                                                Check all that apply.
Carlos RAMOS                                                     Contingent
4100 ISLAND BLVD                                                 Unliquidated
UNIT 604                                                         Disputed
                                                                Basis for the claim:
NORTH MIAMI BEACH                      FL       33160           Consumer refund/prepayment

Date or dates debt was incurred      11/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6    7   9
                                                                 No
                                                                 Yes

  3.206    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
CAROL DACQUA                                                     Contingent
199 BERGEN AVE.                                                  Unliquidated
THOROFARE, NJ 8086                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7    3   7
                                                                 No
                                                                 Yes

  3.207    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.52
                                                                Check all that apply.
CARSON SCHLAMP                                                   Contingent
16625 64th Ave W                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lynnwood                               WA       98037-2765      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    6   4
                                                                 No
                                                                 Yes

  3.208    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $35,314.33
                                                                Check all that apply.
CASEMATE PUBLISHERS                                              Contingent
1950 LAWRENCE RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAVERTOWN                              PA       19083           TRADE

Date or dates debt was incurred      8/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     1    4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 54
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 64 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.209    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.79
                                                                Check all that apply.
CATHI CROSS                                                      Contingent
5021 TAFT BLVD APT 1302                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WICHITA FALLS                          TX       76308-5381      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     3    9   1
                                                                 No
                                                                 Yes

  3.210    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.95
                                                                Check all that apply.
Cecilia Phan                                                     Contingent
1723 LOMBARDY STREET                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LONGMONT                               CO       80503           Consumer refund/prepayment

Date or dates debt was incurred      7/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     6    0   8
                                                                 No
                                                                 Yes

  3.211    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.00
                                                                Check all that apply.
CEDRIC PETERSON #91012                                           Contingent
500 Reformatory St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hutchinson                             KS       67501-3081      Consumer refund/prepayment

Date or dates debt was incurred      5/1/2017                   Is the claim subject to offset?

Last 4 digits of account number       1     7    4   5
                                                                 No
                                                                 Yes

  3.212    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $229,657.00
                                                                Check all that apply.
Celtic Bank                                                      Contingent
c/o Blue Vine Processor and                                      Unliquidated
Servicer for Celtic Bank                                         Disputed
401 Warren St.                                                  Basis for the claim:
Redwood City                           CA       94063           PPP Loan

Date or dates debt was incurred      4/29/2022                  Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 55
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 65 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.213    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $229,657.00
                                                                Check all that apply.
CELTIC BANK CORPORATION                                          Contingent
268 SOUTH STATE STREET                                           Unliquidated
SUITE 300                                                        Disputed
                                                                Basis for the claim:
SALT LAKE CITY                         UT       84111           UNSECURED LOAN

Date or dates debt was incurred      4/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     3    0   8
                                                                 No
                                                                 Yes
PPP-SBA LOAN

  3.214    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:          $1,272,756.52
                                                                Check all that apply.
CHA & CHA II LLC                                                 Contingent
1303 MARSH LANE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75006           LEASE

Date or dates debt was incurred      3/8/2018                   Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.215    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
Chalmer De Cecco                                                 Contingent
11309 LIME KILN ROAD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GRASS VALLEY                           CA       95949           Consumer refund/prepayment

Date or dates debt was incurred      3/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     2    2   1
                                                                 No
                                                                 Yes

  3.216    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
CHARLES BARNYCZ                                                  Contingent
475 CLAYTON ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CENTRAL ISLIP                          NY       11722           Consumer refund/prepayment

Date or dates debt was incurred      6/13/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     3    7   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 56
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 66 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.217    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.50
                                                                Check all that apply.
CHARLES BECK                                                     Contingent
3038 Floraville Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Smithton                               IL       62285-3704      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     5    0   1
                                                                 No
                                                                 Yes

  3.218    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.34
                                                                Check all that apply.
CHARLES BLASCO                                                   Contingent
17522 Plaza Marlena                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Diego                              CA       92128-1807      Consumer refund/prepayment

Date or dates debt was incurred      3/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     5    1   3
                                                                 No
                                                                 Yes

  3.219    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.93
                                                                Check all that apply.
CHARLES BORRAGA                                                  Contingent
1723 Preston St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Radcliff                               KY       40160-9105      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    9   2
                                                                 No
                                                                 Yes

  3.220    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
CHARLES BRANCH                                                   Contingent
6630 SPURWING LOOP                                               Unliquidated
APT 201                                                          Disputed
                                                                Basis for the claim:
Coeur D Alene                          ID       83815-7734      Consumer refund/prepayment

Date or dates debt was incurred      4/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     1    8   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 57
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 67 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.221    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.85
                                                                Check all that apply.
CHARLES BURRIS                                                   Contingent
23348 277TH ST.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WASHINGTON                             OK       73093           Consumer refund/prepayment

Date or dates debt was incurred      3/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     2    3   9
                                                                 No
                                                                 Yes

  3.222    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
CHARLES CONLEY JR                                                Contingent
6779 Dugway Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canandaigua                            NY       14424-8100      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    9   7
                                                                 No
                                                                 Yes

  3.223    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.97
                                                                Check all that apply.
CHARLES CRANDALL                                                 Contingent
1703 Wright St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cadillac                               MI       49601-8815      Consumer refund/prepayment

Date or dates debt was incurred      7/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     4    3   9
                                                                 No
                                                                 Yes

  3.224    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
Charles Dykas                                                    Contingent
P.O. BOX 203                                                     Unliquidated
1275 HOLLOW ROAD                                                 Disputed
                                                                Basis for the claim:
CLINTON CORNERS                        NY       12514           Consumer refund/prepayment

Date or dates debt was incurred      12/15/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    8   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 58
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 68 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.225    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.45
                                                                Check all that apply.
CHARLES FAULK                                                    Contingent
240 Crangle Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rossville                              TN       38066-3118      Consumer refund/prepayment

Date or dates debt was incurred      2/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6   3   8
                                                                 No
                                                                 Yes

  3.226    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.92
                                                                Check all that apply.
CHARLES FILLMAN                                                  Contingent
1038 Limekiln Pike                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ambler                                 PA       19002-1612      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     4   9   3
                                                                 No
                                                                 Yes

  3.227    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
CHARLES FREED #37505                                             Contingent
PO Box 1568                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hutchinson                             KS       67504-1568      Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     9   6   9
                                                                 No
                                                                 Yes

  3.228    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.98
                                                                Check all that apply.
CHARLES GANOTE                                                   Contingent
400 EAST SOUTHSIDE COURT                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOUISVILLE                             KY       40214           Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     4   2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 59
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 69 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.229    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.97
                                                                Check all that apply.
CHARLES GROSE                                                    Contingent
18 FAIR OAKS DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Milan                                  OH       44846-9704      Consumer refund/prepayment

Date or dates debt was incurred      3/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     0   9   9
                                                                 No
                                                                 Yes

  3.230    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.00
                                                                Check all that apply.
Charles Harding                                                  Contingent
216 NORTH FOURTH STREET                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TOWANDA                                PA       18848           Consumer refund/prepayment

Date or dates debt was incurred      7/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     8   4   2
                                                                 No
                                                                 Yes

  3.231    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.95
                                                                Check all that apply.
CHARLES HARLESS                                                  Contingent
430 Annie Lou Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jacksonville                           AL       36265-5839      Consumer refund/prepayment

Date or dates debt was incurred      1/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     0   4   9
                                                                 No
                                                                 Yes

  3.232    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Charles Jones                                                    Contingent
13220 S. 38TH PLACE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PHOENIX                                AZ       85044           Consumer refund/prepayment

Date or dates debt was incurred      6/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     1   7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 60
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 70 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.233    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.20
                                                                Check all that apply.
CHARLES KEHRER                                                   Contingent
4609 ROCKY RIVER DR                                              Unliquidated
APT 202                                                          Disputed
                                                                Basis for the claim:
Cleveland                              OH       44135-3803      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       5     2   7   0
                                                                 No
                                                                 Yes

  3.234    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $215.18
                                                                Check all that apply.
CHARLES M TRAPANI JR                                             Contingent
227 MADISON ST                                                   Unliquidated
SUITE 13-11A                                                     Disputed
                                                                Basis for the claim:
NEW YORK                               NY       10002           Consumer refund/prepayment

Date or dates debt was incurred      9/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3   2   4
                                                                 No
                                                                 Yes

  3.235    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.97
                                                                Check all that apply.
CHARLES MAGEE                                                    Contingent
6255 Judson Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Las Vegas                              NV       89156-5835      Consumer refund/prepayment

Date or dates debt was incurred      4/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0   2   9
                                                                 No
                                                                 Yes

  3.236    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
CHARLES MCCARTHY                                                 Contingent
9 River Path                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Norfolk                                MA       02056-1212      Consumer refund/prepayment

Date or dates debt was incurred      8/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       1     9   3   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 61
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 71 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.237    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $276.54
                                                                Check all that apply.
CHARLES NICHOLS                                                  Contingent
4305 Jacquelyn Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Corpus Christi                         TX       78412-2913      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     6    9   0
                                                                 No
                                                                 Yes

  3.238    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.49
                                                                Check all that apply.
CHARLES PEACOCK                                                  Contingent
11617 W Ginger Creek Dr                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boise                                  ID       83713-3654      Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     9    7   6
                                                                 No
                                                                 Yes

  3.239    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $245.33
                                                                Check all that apply.
CHARLES PLATT                                                    Contingent
6315 W Country Club Dr                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Homosassa                              FL       34448-2568      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2    3   2
                                                                 No
                                                                 Yes

  3.240    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.96
                                                                Check all that apply.
CHARLES RATLIFF                                                  Contingent
735 E 5th St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waldron                                AR       72958-7048      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     3    7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 62
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 72 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.241    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.99
                                                                Check all that apply.
CHARLES RAY - C553378                                            Contingent
PO BOX 300                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARCY                                  NY       13403           Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    6   1
                                                                 No
                                                                 Yes

  3.242    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.99
                                                                Check all that apply.
Charles Rowan                                                    Contingent
2471 Posey Hill Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mount Juliet                           TN       37122-5812      Consumer refund/prepayment

Date or dates debt was incurred      7/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7    4   5
                                                                 No
                                                                 Yes

  3.243    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.01
                                                                Check all that apply.
CHARLES ROY ID C553378                                           Contingent
PO Box 300                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Marcy                                  NY       13403-0300      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     4    8   3
                                                                 No
                                                                 Yes

  3.244    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
Charles Ryan                                                     Contingent
9990 SW PAPAYA TREE CT                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PORT ST LUCIE                          FL       34987           Consumer refund/prepayment

Date or dates debt was incurred      3/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     0    8   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 63
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 73 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.245    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.34
                                                                Check all that apply.
CHARLES SAVAS                                                    Contingent
148 Medicine Bend Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Madison                                AL       35758-7652      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     1    9   0
                                                                 No
                                                                 Yes

  3.246    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.38
                                                                Check all that apply.
CHARLES SCHLOM                                                   Contingent
800 Lilac Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Algonquin                              IL       60102-4292      Consumer refund/prepayment

Date or dates debt was incurred      7/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     3    2   7
                                                                 No
                                                                 Yes

  3.247    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.50
                                                                Check all that apply.
CHARLES SCHWEITZER                                               Contingent
4757 CREEK RD                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ANDOVER                                OH       44003           Consumer refund/prepayment

Date or dates debt was incurred      8/6/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     5    7   0
                                                                 No
                                                                 Yes

  3.248    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
CHARLES SPAGNA                                                   Contingent
186 RIVER RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NYACK                                  NY       10960           Consumer refund/prepayment

Date or dates debt was incurred      8/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     6    4   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 64
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 74 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.249    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.89
                                                                Check all that apply.
CHARLES URLACHER #490388                                         Contingent
9601 STEILACOOM BLVD S.W.                                        Unliquidated
COMMISSARY WAREHOUSE BLDG #11B                                   Disputed
                                                                Basis for the claim:
LAKEWOOD                               WA       98498           Consumer refund/prepayment

Date or dates debt was incurred      12/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       8     4    7   1
                                                                 No
                                                                 Yes

  3.250    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.98
                                                                Check all that apply.
CHARLES VERPLANK                                                 Contingent
560 1st St SE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hartley                                IA       51346-1508      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    0   8
                                                                 No
                                                                 Yes

  3.251    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.26
                                                                Check all that apply.
CHARLES WILLIAMS                                                 Contingent
209 Harris Manor Dr SW                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atlanta                                GA       30311-2114      Consumer refund/prepayment

Date or dates debt was incurred      1/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     0    8   4
                                                                 No
                                                                 Yes

  3.252    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.48
                                                                Check all that apply.
CHASE TEAL                                                       Contingent
7100 WELLSBEE PL                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOLLY SPRINGS                          NC       27540           Consumer refund/prepayment

Date or dates debt was incurred      9/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     1    2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 65
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 75 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.253    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.94
                                                                Check all that apply.
CHERYL PLANE                                                     Contingent
77190 LAUPPE LANE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CITRUS HEIGHTS                         CA       95621           Consumer refund/prepayment

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     8    1   5
                                                                 No
                                                                 Yes

  3.254    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.38
                                                                Check all that apply.
Cheuksang Tsang                                                  Contingent
18 MIRANDA CT                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALAMEDA                                CA       94502           Consumer refund/prepayment

Date or dates debt was incurred      5/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    5   3
                                                                 No
                                                                 Yes

  3.255    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.99
                                                                Check all that apply.
Chong W Lee                                                      Contingent
3652 LANDIS STREET                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST LINN                              OR       97068           Consumer refund/prepayment

Date or dates debt was incurred      4/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     4    2   4
                                                                 No
                                                                 Yes

  3.256    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.94
                                                                Check all that apply.
Chris Beach                                                      Contingent
1345 S Pershing Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Indianapolis                           IN       46221-1432      Consumer refund/prepayment

Date or dates debt was incurred      12/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     1    3   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 66
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 76 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.257    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.43
                                                                Check all that apply.
Chris Heisman                                                    Contingent
10783 POSSUM HOLLOW RD.                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAINT PARIS                            OH       43072           Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     7    3   5
                                                                 No
                                                                 Yes

  3.258    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.50
                                                                Check all that apply.
CHRIS HILL                                                       Contingent
E. 123 HEROY AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPOKANE                                WA       99207           Consumer refund/prepayment

Date or dates debt was incurred      12/11/2018                 Is the claim subject to offset?

Last 4 digits of account number       9     3    5   6
                                                                 No
                                                                 Yes

  3.259    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.39
                                                                Check all that apply.
CHRIS MCFADYEN                                                   Contingent
680 Stoddard Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Richmond                               MI       48062-3106      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     5    5   5
                                                                 No
                                                                 Yes

  3.260    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.86
                                                                Check all that apply.
CHRIS PERRY                                                      Contingent
47 Woodland Park                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rochester                              NY       14610-1401      Consumer refund/prepayment

Date or dates debt was incurred      5/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     9    8   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 67
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 77 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.261    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.06
                                                                Check all that apply.
CHRIS RICE #79634                                                Contingent
PO Box 1568                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hutchinson                             KS       67504-1568      Consumer refund/prepayment

Date or dates debt was incurred      5/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     8    3   2
                                                                 No
                                                                 Yes

  3.262    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.97
                                                                Check all that apply.
CHRIS RICHARDS                                                   Contingent
P.O. BOX 419                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRIDGEPORT                             TX       76426           Consumer refund/prepayment

Date or dates debt was incurred      7/2/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     2    6   3
                                                                 No
                                                                 Yes

  3.263    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.38
                                                                Check all that apply.
CHRIS TAYLOR                                                     Contingent
26342 Sugar Pine Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pioneer                                CA       95666-9521      Consumer refund/prepayment

Date or dates debt was incurred      4/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     2    5   4
                                                                 No
                                                                 Yes

  3.264    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.90
                                                                Check all that apply.
CHRIS WOLF                                                       Contingent
750 EVERIST DR                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ABERDEEN                               MD       21001           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    5   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 68
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 78 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.265    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
Christina Garcia                                                 Contingent
4535 S Sawyer                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60632           Consumer refund/prepayment

Date or dates debt was incurred      12/4/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     0    8   9
                                                                 No
                                                                 Yes

  3.266    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.97
                                                                Check all that apply.
Christine Hilliard                                               Contingent
25011 OLDE TIMBER MILL ROAD                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRISTOL                                VA       24202           Consumer refund/prepayment

Date or dates debt was incurred      12/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    3   1
                                                                 No
                                                                 Yes

  3.267    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.80
                                                                Check all that apply.
CHRISTOPH BROWN                                                  Contingent
304 SPRING ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPENCER                                WV       25276           Consumer refund/prepayment

Date or dates debt was incurred      5/31/2016                  Is the claim subject to offset?

Last 4 digits of account number       1     3    0   2
                                                                 No
                                                                 Yes

  3.268    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $162.98
                                                                Check all that apply.
Christopher Barrett                                              Contingent
1408 Rebecca Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Paul                             MN       55122-2780      Consumer refund/prepayment

Date or dates debt was incurred      12/3/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5    0   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 69
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 79 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.269    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.71
                                                                Check all that apply.
CHRISTOPHER C TEW                                                Contingent
3310 Kettering Pl                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greensboro                             NC       27410-5906      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     3    7   5
                                                                 No
                                                                 Yes

  3.270    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.30
                                                                Check all that apply.
CHRISTOPHER CALDWELL                                             Contingent
18128 Garden Manor Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77084-6772      Consumer refund/prepayment

Date or dates debt was incurred      10/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     0    1   0
                                                                 No
                                                                 Yes

  3.271    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.99
                                                                Check all that apply.
CHRISTOPHER CLARY                                                Contingent
2 CREST KNOLLS ST SE                                             Unliquidated
APT 8B                                                           Disputed
                                                                Basis for the claim:
TAYLORSVILLE                           NC       28681-2637      Consumer refund/prepayment

Date or dates debt was incurred      4/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     2    4   2
                                                                 No
                                                                 Yes

  3.272    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.30
                                                                Check all that apply.
Christopher Cornette                                             Contingent
21892 NW MONTEREY LOOP                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
POULSBO                                WA       98370           Consumer refund/prepayment

Date or dates debt was incurred      4/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     4    1   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 70
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 80 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.273    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.11
                                                                Check all that apply.
Christopher Fleury                                               Contingent
947 US ROUTE 9                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SCHROON LAKE                           NY       12870-2418      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1   7   7
                                                                 No
                                                                 Yes

  3.274    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.19
                                                                Check all that apply.
CHRISTOPHER GROSS                                                Contingent
2455 ARMSTRONG PL                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SANTA CLARA                            CA       95050-5509      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2   7   3
                                                                 No
                                                                 Yes

  3.275    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.90
                                                                Check all that apply.
CHRISTOPHER LARRABEE                                             Contingent
75 High Ridge Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stafford                               VA       22554-5542      Consumer refund/prepayment

Date or dates debt was incurred      7/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     4   3   0
                                                                 No
                                                                 Yes

  3.276    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $101.97
                                                                Check all that apply.
christopher martino                                              Contingent
26 CHERRY PLACE                                                  Unliquidated
NUTLEY, NJ 7110                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2   6   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 71
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 81 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.277    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $370.70
                                                                Check all that apply.
CHRISTOS ZIRPS                                                   Contingent
1902 Toll Bridge Ct                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alexandria                             VA       22308-2447      Consumer refund/prepayment

Date or dates debt was incurred      5/9/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     5    4   7
                                                                 No
                                                                 Yes

  3.278    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,059.00
                                                                Check all that apply.
CHUBB                                                            Contingent
202 HALL'S MILL ROAD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WHITE HOUSE STATION                    NJ       08889           SERVICE

Date or dates debt was incurred      11/21/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     0    1   C
                                                                 No
                                                                 Yes

  3.279    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $3,664.84
                                                                Check all that apply.
CHUBB                                                            Contingent
202 HALL'S MILL ROAD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WHITE HOUSE STATION                    NJ       08889           SERVICE

Date or dates debt was incurred      9/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     0    1   C
                                                                 No
                                                                 Yes

  3.280    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.70
                                                                Check all that apply.
CHUCK DAVIS                                                      Contingent
660 Oak Park Cir                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Merritt Island                         FL       32953-4160      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 72
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 82 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.281    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.97
                                                                Check all that apply.
chuck hammock                                                    Contingent
775 Benwick Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brandon                                MS       39047-8109      Consumer refund/prepayment

Date or dates debt was incurred      4/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8   8   9
                                                                 No
                                                                 Yes

  3.282    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.94
                                                                Check all that apply.
CHUCK MCCALLION                                                  Contingent
7206 Lathan Dr SE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Owens Cross Roads                      AL       35763-8890      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     1   9   9
                                                                 No
                                                                 Yes

  3.283    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.40
                                                                Check all that apply.
Chung Kwok                                                       Contingent
1251 LISA LN                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOS ALTOS                              CA       94024           Consumer refund/prepayment

Date or dates debt was incurred      12/1/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     2   2   0
                                                                 No
                                                                 Yes

  3.284    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.89
                                                                Check all that apply.
CHUNG-HSIAO WANG                                                 Contingent
102 Spruce Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Louisville                             KY       40207-1701      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     0   9   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 73
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 83 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.285    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $7,033.34
                                                                Check all that apply.
CINCINNATI INS. CO.                                              Contingent
P.O. BOX 14529                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CINCINNATI                             OH       45250           TRADE

Date or dates debt was incurred      11/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     9   8   6
                                                                 No
                                                                 Yes

  3.286    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
CINDI KNISELY                                                    Contingent
2058 Delaware Dr SE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Philadelphia                       OH       44663-3227      Consumer refund/prepayment

Date or dates debt was incurred      7/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     3   3   0
                                                                 No
                                                                 Yes

  3.287    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $104.72
                                                                Check all that apply.
Cindy Hancock                                                    Contingent
79 HARTINGTON DRIVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MADISON                                AL       35758           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     9   9   7
                                                                 No
                                                                 Yes

  3.288    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.56
                                                                Check all that apply.
CINDY MAMER                                                      Contingent
8 WATERVILLE LANE                                                Unliquidated
SHREWSBURY, MA 1545                                              Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      5/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     1   9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 74
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 84 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.289    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.04
                                                                Check all that apply.
CITY OF CARROLLTON                                               Contingent
P O BOX 115120                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75011           UTILITY

Date or dates debt was incurred      12/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     4    2   4
                                                                 No
                                                                 Yes

  3.290    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.04
                                                                Check all that apply.
CITY OF CARROLLTON                                               Contingent
P O BOX 115120                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75011           UTILITY

Date or dates debt was incurred      12/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     6    6   6
                                                                 No
                                                                 Yes

  3.291    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.52
                                                                Check all that apply.
CITY OF CARROLLTON                                               Contingent
P O BOX 115120                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75011           UTILITY

Date or dates debt was incurred      12/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     4    2   5
                                                                 No
                                                                 Yes

  3.292    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.16
                                                                Check all that apply.
CITY OF CARROLLTON                                               Contingent
P O BOX 115120                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75011           UTILITY

Date or dates debt was incurred      12/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       9     2    9   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 75
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 85 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.293    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.51
                                                                Check all that apply.
CLAIR REDMOND                                                    Contingent
1204 METROPOLIS ST                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
METROPOLIS                             IL       62960-1308      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    8   1
                                                                 No
                                                                 Yes

  3.294    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.00
                                                                Check all that apply.
Clare Ravenwood                                                  Contingent
4054 FLY ROAD RR1                                                Unliquidated
VINELAND, ON L0R 2C0                                             Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      6/3/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     1    7   6
                                                                 No
                                                                 Yes

  3.295    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.23
                                                                Check all that apply.
CLARENCE DEVEZIN                                                 Contingent
3336 EDENBORN AVE                                                Unliquidated
APT# 3                                                           Disputed
                                                                Basis for the claim:
METAIRIE                               LA       70002           Consumer refund/prepayment

Date or dates debt was incurred      5/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     4    2   3
                                                                 No
                                                                 Yes

  3.296    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.00
                                                                Check all that apply.
CLARENCE R. BOWERS                                               Contingent
286 Old Slash Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Troutdale                              VA       24378-2436      Consumer refund/prepayment

Date or dates debt was incurred      6/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     4    8   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 76
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 86 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.297    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
CLARENCE RUPNOW                                                  Contingent
1221 E. CIRCLE DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BEAVER DAM                             WI       53916           Consumer refund/prepayment

Date or dates debt was incurred      1/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    8   6
                                                                 No
                                                                 Yes

  3.298    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $4,390.20
                                                                Check all that apply.
CLASSIC WARSHIPS                                                 Contingent
P.O.BOX 57591                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TUCSON                                 AZ       85732           TRADE

Date or dates debt was incurred      1/1/2020                   Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.299    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.97
                                                                Check all that apply.
CLAUD LENARD                                                     Contingent
P O BOX 89                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLLINSVILLE                           OK       74021           Consumer refund/prepayment

Date or dates debt was incurred      4/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     3    5   9
                                                                 No
                                                                 Yes

  3.300    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $190.97
                                                                Check all that apply.
CLAY P WILLIAMS                                                  Contingent
PO Box 425                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gillette                               WY       82717-0425      Consumer refund/prepayment

Date or dates debt was incurred      10/26/2020                 Is the claim subject to offset?

Last 4 digits of account number       2     1    6   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 77
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 87 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.301    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.86
                                                                Check all that apply.
CLAYTON OUCHI                                                    Contingent
98-037 Lii Ipo St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Aiea                                   HI       96701-5218      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     0    5   8
                                                                 No
                                                                 Yes

  3.302    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $135.26
                                                                Check all that apply.
CLAYTON RIDDLE                                                   Contingent
1587 COPLEY RD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WESTON                                 WV       26452-7190      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8    6   8
                                                                 No
                                                                 Yes

  3.303    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.98
                                                                Check all that apply.
CLIFFORD CONNELL                                                 Contingent
1048 RIDGE DR                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAND SPRINGS                           OK       74063-6310      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0    9   6
                                                                 No
                                                                 Yes

  3.304    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.89
                                                                Check all that apply.
CLIFFORD WULFF                                                   Contingent
4545 N CANFIELD AVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORRIDGE                               IL       60706           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     9    1   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 78
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 88 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.305    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.98
                                                                Check all that apply.
CLYDE CROUPE                                                     Contingent
1110 Fidler Ln Apt 304                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Silver Spring                          MD       20910-3410      Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     0    2   1
                                                                 No
                                                                 Yes

  3.306    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,254.73
                                                                Check all that apply.
COBI TOYS LLC                                                    Contingent
4422 GEVALIA DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKSVILLE                            FL       34604           TRADE

Date or dates debt was incurred      10/2/2019                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.307    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.86
                                                                Check all that apply.
COLE FULKS                                                       Contingent
PO Box 164023                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Worth                             TX       76161-4023      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     3    4   3
                                                                 No
                                                                 Yes

  3.308    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.99
                                                                Check all that apply.
COLIN ODOM                                                       Contingent
1816 W Straford Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chandler                               AZ       85224-1218      Consumer refund/prepayment

Date or dates debt was incurred      7/31/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     6    3   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 79
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 89 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.309    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $591.32
                                                                Check all that apply.
COLONIAL LIFE                                                    Contingent
PO BOX 1365                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLUMBIA                               SC       29202           BENEFITS

Date or dates debt was incurred      11/24/2020                 Is the claim subject to offset?

Last 4 digits of account number       5     9   5   2
                                                                 No
                                                                 Yes

  3.310    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
CONNOR MCVAY                                                     Contingent
4312 WENDELL LANE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EUGENE                                 OR       97405           Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     2   6   8
                                                                 No
                                                                 Yes

  3.311    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.98
                                                                Check all that apply.
CONRAD SCROGGINS                                                 Contingent
8621 SW 30TH AVE                                                 Unliquidated
APT 104                                                          Disputed
                                                                Basis for the claim:
PORTLAND                               OR       97219-3986      Consumer refund/prepayment

Date or dates debt was incurred      3/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     1   4   0
                                                                 No
                                                                 Yes

  3.312    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
CRAIG A. RICHARDSON                                              Contingent
843 Mountain Valley Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel Springs                         NC       28644-8806      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2   8   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 80
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 90 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.313    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
CRAIG FARROW                                                     Contingent
45108 Garretts Lake Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Shawnee                                OK       74804-9486      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6    4   7
                                                                 No
                                                                 Yes

  3.314    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.82
                                                                Check all that apply.
CRAIG HEINY                                                      Contingent
141 Hunt Ave                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Evanston                               WY       82930-4981      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     5    2   1
                                                                 No
                                                                 Yes

  3.315    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.43
                                                                Check all that apply.
CRAIG HENNINGFELD                                                Contingent
5217 W Denton St Apt 101                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boise                                  ID       83706-1542      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2016                 Is the claim subject to offset?

Last 4 digits of account number       6     6    4   9
                                                                 No
                                                                 Yes

  3.316    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.06
                                                                Check all that apply.
CRAIG K PORTER                                                   Contingent
2900 BROOK DR                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FALLS CHURCH                           VA       22042           Consumer refund/prepayment

Date or dates debt was incurred      4/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     1    1   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 81
           Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 91 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.317    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.61
                                                                Check all that apply.
Craig Penny                                                      Contingent
2019 MANHATTAN DRIVE.                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wichita                                KS       67204-5415      Consumer refund/prepayment

Date or dates debt was incurred      2/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     8    1   6
                                                                 No
                                                                 Yes

  3.318    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $229.21
                                                                Check all that apply.
CURTIS ONEAL                                                     Contingent
3042 Charles Bryan Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bartlett                               TN       38134-3846      Consumer refund/prepayment

Date or dates debt was incurred      12/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     5    0   0
                                                                 No
                                                                 Yes

  3.319    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.87
                                                                Check all that apply.
Cyrus Tolman                                                     Contingent
2306 ACACIA ST.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LEAGUE CITY                            TX       77573           Consumer refund/prepayment

Date or dates debt was incurred      6/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    6   1
                                                                 No
                                                                 Yes

  3.320    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
DALE GREENAWALT                                                  Contingent
120 Marshall Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Renfrew                                PA       16053-9640      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     7    1   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 82
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 92 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.321    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.04
                                                                Check all that apply.
DALE HEMPEL                                                      Contingent
3842 Bellewater Blvd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Riverview                              FL       33578-3100      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     7    2   9
                                                                 No
                                                                 Yes

  3.322    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.97
                                                                Check all that apply.
DALE MARKOVICH                                                   Contingent
326 GOLF DR                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CORTLAND                               OH       44410           Consumer refund/prepayment

Date or dates debt was incurred      7/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     9    1   1
                                                                 No
                                                                 Yes

  3.323    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
DALE MCCOURY                                                     Contingent
PO Box 517                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Elk Park                               NC       28622-0517      Consumer refund/prepayment

Date or dates debt was incurred      4/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    3   4
                                                                 No
                                                                 Yes

  3.324    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.74
                                                                Check all that apply.
DALE YONKERS                                                     Contingent
12221 Fillmore St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Olive                             MI       49460-8986      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2016                  Is the claim subject to offset?

Last 4 digits of account number       4     0    8   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 83
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 93 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.325    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $186,051.51
                                                                Check all that apply.
DALLAS COWBOYS                                                   Contingent
ONE AT&T WAY                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARLINGTON                              TX       76011           TRADE

Date or dates debt was incurred      3/1/2009                   Is the claim subject to offset?

Last 4 digits of account number       7     6    3   7
                                                                 No
                                                                 Yes

  3.326    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $111.46
                                                                Check all that apply.
DAMIEN PERREIRA                                                  Contingent
2790 Kaupakalua Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Haiku                                  HI       96708-6028      Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     7    8   8
                                                                 No
                                                                 Yes

  3.327    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
DAN BERRY                                                        Contingent
635 Clayton St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Denver                                 CO       80206-3812      Consumer refund/prepayment

Date or dates debt was incurred      9/15/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     5    5   5
                                                                 No
                                                                 Yes

  3.328    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.83
                                                                Check all that apply.
DAN CLARK                                                        Contingent
807 Marseilles Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Upper Sandusky                         OH       43351-1627      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     2    6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 84
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 94 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.329    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.48
                                                                Check all that apply.
DAN GLENNON                                                      Contingent
93 Irving Ter                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bloomfield                             NJ       07003-3812      Consumer refund/prepayment

Date or dates debt was incurred      1/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     1    7   0
                                                                 No
                                                                 Yes

  3.330    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.90
                                                                Check all that apply.
Dan Grimestad                                                    Contingent
2002 90TH AVE N                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MOORHEAD                               MN       56560           Consumer refund/prepayment

Date or dates debt was incurred      9/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7    5   4
                                                                 No
                                                                 Yes

  3.331    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.98
                                                                Check all that apply.
DAN LINDBOM                                                      Contingent
12193 SE 175TH LOOP                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SUMMERFIELD                            FL       34491           Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    6   4
                                                                 No
                                                                 Yes

  3.332    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.57
                                                                Check all that apply.
Dan Walker                                                       Contingent
137 Dexter Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Martinsburg                            WV       25405-5384      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     9    7   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 85
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 95 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.333    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.98
                                                                Check all that apply.
DAN WALKER                                                       Contingent
P.O. BOX 412                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAVRE                                  MT       59501           Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    1   0
                                                                 No
                                                                 Yes

  3.334    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.99
                                                                Check all that apply.
Dana F Spratt                                                    Contingent
212 VISTA COURT                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHARLES TOWN                           WV       25414           Consumer refund/prepayment

Date or dates debt was incurred      9/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     6    7   1
                                                                 No
                                                                 Yes

  3.335    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.34
                                                                Check all that apply.
Dana Kopher                                                      Contingent
6511 Remus Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Port Richey                        FL       34653-5515      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     0    0   2
                                                                 No
                                                                 Yes

  3.336    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $451.54
                                                                Check all that apply.
DANE KAROLAK                                                     Contingent
111 OLEAN RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DERRICK CITY                           PA       16727           Consumer refund/prepayment

Date or dates debt was incurred      7/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     6    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 86
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 96 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.337    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.97
                                                                Check all that apply.
Daniel Banks                                                     Contingent
6411 CAPITOL PLAZA                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OMAHA                                  NE       68132           Consumer refund/prepayment

Date or dates debt was incurred      4/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    0   7
                                                                 No
                                                                 Yes

  3.338    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.96
                                                                Check all that apply.
DANIEL C KELLY                                                   Contingent
PO Box 448                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            KY       40069-0448      Consumer refund/prepayment

Date or dates debt was incurred      8/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    0   3
                                                                 No
                                                                 Yes

  3.339    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $88.49
                                                                Check all that apply.
DANIEL DACQUA                                                    Contingent
199 Bergen Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Deptford                          NJ       08086-2145      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     1    8   4
                                                                 No
                                                                 Yes

  3.340    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.02
                                                                Check all that apply.
DANIEL DASILVA                                                   Contingent
891 LAKEKNOLL DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SUNNYVALE                              CA       94089-2557      Consumer refund/prepayment

Date or dates debt was incurred      7/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     9    6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 87
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 97 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.341    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.95
                                                                Check all that apply.
DANIEL DESJARDINS                                                Contingent
563 Walker Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waynesville                            NC       28786-8776      Consumer refund/prepayment

Date or dates debt was incurred      10/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     4    8   0
                                                                 No
                                                                 Yes

  3.342    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.47
                                                                Check all that apply.
DANIEL JOHNSON                                                   Contingent
92928 KNAPPA DOCK ROAD                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ASTORIA                                OR       97103           Consumer refund/prepayment

Date or dates debt was incurred      10/23/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     6    8   6
                                                                 No
                                                                 Yes

  3.343    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.88
                                                                Check all that apply.
DANIEL KINNE                                                     Contingent
8114 BRIDGEPORT WAY SW APT D                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKEWOOD                               WA       98499-2610      Consumer refund/prepayment

Date or dates debt was incurred      2/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    9   8
                                                                 No
                                                                 Yes

  3.344    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.50
                                                                Check all that apply.
DANIEL L KIESTER                                                 Contingent
4188 N Player Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Coeur D Alene                          ID       83815-1603      Consumer refund/prepayment

Date or dates debt was incurred      6/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     3    1   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 88
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 98 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.345    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.49
                                                                Check all that apply.
DANIEL MOCCERO                                                   Contingent
112 E Turnbull Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Havertown                              PA       19083-2419      Consumer refund/prepayment

Date or dates debt was incurred      7/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     1    9   7
                                                                 No
                                                                 Yes

  3.346    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.10
                                                                Check all that apply.
DANIEL OWENS                                                     Contingent
1200 S Apache Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wichita                                KS       67207-2806      Consumer refund/prepayment

Date or dates debt was incurred      2/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    9   7
                                                                 No
                                                                 Yes

  3.347    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $924.87
                                                                Check all that apply.
DANIEL PODBREGER                                                 Contingent
4032 Kildare St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eugene                                 OR       97404-1204      Consumer refund/prepayment

Date or dates debt was incurred      11/9/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     7    4   3
                                                                 No
                                                                 Yes

  3.348    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.95
                                                                Check all that apply.
DANIEL SOWERS                                                    Contingent
1826 S 41st St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Temple                                 TX       76504-6651      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     1    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 89
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 99 of 545
Debtor         MMD Holdings, LLC                                                    Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.349      Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                 $58.93
                                                                Check all that apply.
DANIEL THOMAS                                                    Contingent
76 Blue Lake Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greenville                               SC       29617-6802    Consumer refund/prepayment

Date or dates debt was incurred        10/11/2019               Is the claim subject to offset?

Last 4 digits of account number         2     1   7   4
                                                                 No
                                                                 Yes

  3.350      Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                $115.24
                                                                Check all that apply.
DANIEL WENDEL                                                    Contingent
58 E Meadow Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ellisville                               MO       63021-4749    Consumer refund/prepayment

Date or dates debt was incurred        1/22/2019                Is the claim subject to offset?

Last 4 digits of account number         2     4   3   3
                                                                 No
                                                                 Yes

  3.351      Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                 $43.37
                                                                Check all that apply.
DANIEL WILLIAMS                                                  Contingent
9362 County Road 65 NE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Deer River                               MN       56636-2755    Consumer refund/prepayment

Date or dates debt was incurred        6/25/2019                Is the claim subject to offset?

Last 4 digits of account number         2     6   1   2
                                                                 No
                                                                 Yes

  3.352      Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                 $23.62
                                                                Check all that apply.
DANIEL WINEBERG                                                  Contingent
4599 Brookhill Ter                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Riverside                                CA       92509-4046    Consumer refund/prepayment

Date or dates debt was incurred        7/25/2018                Is the claim subject to offset?

Last 4 digits of account number         2     1   6   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 90
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 100 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.353    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.05
                                                                Check all that apply.
DANILO AGUILAR CUADRA                                            Contingent
Colonia Centroamerica L825                                       Unliquidated
A 301                                                            Disputed
MANAGUA, , 14048                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7    2   6
                                                                 No
                                                                 Yes

  3.354    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.04
                                                                Check all that apply.
DANNIE GILL                                                      Contingent
1620 Karmel Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Winston Salem                          NC       27127-5808      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     0    9   8
                                                                 No
                                                                 Yes

  3.355    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.70
                                                                Check all that apply.
DANNY SCHWABENLAND                                               Contingent
3430 S FAIRFAX ST                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DENVER                                 CO       80222           Consumer refund/prepayment

Date or dates debt was incurred      2/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     3    1   6
                                                                 No
                                                                 Yes

  3.356    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.46
                                                                Check all that apply.
DARCY R KUBA                                                     Contingent
3423 Alohea Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Honolulu                               HI       96816-2207      Consumer refund/prepayment

Date or dates debt was incurred      2/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     0    6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 91
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 101 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.357     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $41.98
                                                                Check all that apply.
Darryl Hushaw                                                    Contingent
1858 TEAK COURT                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HENDERSON                               NV       89014          Consumer refund/prepayment

Date or dates debt was incurred       4/15/2020                 Is the claim subject to offset?

Last 4 digits of account number        5     7   3   5
                                                                 No
                                                                 Yes

  3.358     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $9.97
                                                                Check all that apply.
DARRYL SMITH                                                     Contingent
129 Carter St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Robert                            MO       65584-4607     Consumer refund/prepayment

Date or dates debt was incurred       7/9/2019                  Is the claim subject to offset?

Last 4 digits of account number        1     0   8   8
                                                                 No
                                                                 Yes

  3.359     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $113.88
                                                                Check all that apply.
DARYL R WITT                                                     Contingent
PO Box 879271                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wasilla                                 AK       99687-9271     Consumer refund/prepayment

Date or dates debt was incurred       1/15/2020                 Is the claim subject to offset?

Last 4 digits of account number        7     2   6   1
                                                                 No
                                                                 Yes

  3.360     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $7.00
                                                                Check all that apply.
DAVE DEVRIES                                                     Contingent
7246 S Pierson St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Littleton                               CO       80127-2852     Consumer refund/prepayment

Date or dates debt was incurred       10/27/2017                Is the claim subject to offset?

Last 4 digits of account number        1     9   1   5
                                                                 No
                                                                 Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                  page 92
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 102 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.361    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $124.78
                                                                Check all that apply.
Dave McWilliams                                                  Contingent
POB 471, 910 KEVIN COURT                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTH PEKIN                            IL       61564           Consumer refund/prepayment

Date or dates debt was incurred      9/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    9   3
                                                                 No
                                                                 Yes

  3.362    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.66
                                                                Check all that apply.
DAVE SHREEVE                                                     Contingent
408 Donaldson Ct                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Suisun City                            CA       94585-3751      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     0    0   4
                                                                 No
                                                                 Yes

  3.363    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
Dave WINFREE                                                     Contingent
2195 Tamarack Cove Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hastings                               MI       49058-7735      Consumer refund/prepayment

Date or dates debt was incurred      9/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    8   7
                                                                 No
                                                                 Yes

  3.364    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.98
                                                                Check all that apply.
DAVID BOCOCK                                                     Contingent
26620 LORENZ ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MADISON HEIGHTS                        MI       48071-3708      Consumer refund/prepayment

Date or dates debt was incurred      2/12/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     2    5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 93
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 103 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.365    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.92
                                                                Check all that apply.
DAVID A BURCHALEWSKI                                             Contingent
63 GORDON AVE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST SENECA                            NY       14224-1144      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     8    7   4
                                                                 No
                                                                 Yes

  3.366    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.95
                                                                Check all that apply.
DAVID A. HUETT                                                   Contingent
230 S 25TH AVE APT B7                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRIGHTON                               CO       80601-2657      Consumer refund/prepayment

Date or dates debt was incurred      12/31/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     7    9   4
                                                                 No
                                                                 Yes

  3.367    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.98
                                                                Check all that apply.
David Ahlberg                                                    Contingent
306 EAST 200 SOUTH                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VALPARAISO                             IN       46383           Consumer refund/prepayment

Date or dates debt was incurred      1/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     2    9   0
                                                                 No
                                                                 Yes

  3.368    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.71
                                                                Check all that apply.
David Alexander                                                  Contingent
2626 Natchez Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
League City                            TX       77573-3034      Consumer refund/prepayment

Date or dates debt was incurred      8/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     7    3   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 94
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 104 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.369    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.00
                                                                Check all that apply.
DAVID ALLEN                                                      Contingent
23201 Glenn Hill Cir                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chugiak                                AK       99567-6281      Consumer refund/prepayment

Date or dates debt was incurred      12/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     4    5   9
                                                                 No
                                                                 Yes

  3.370    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
David B Wright                                                   Contingent
987 FOUNTAIN AVENUE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MONTEREY                               CA       93940           Consumer refund/prepayment

Date or dates debt was incurred      12/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     3    9   9
                                                                 No
                                                                 Yes

  3.371    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.99
                                                                Check all that apply.
DAVID BACKES                                                     Contingent
34427 Bentley Pl                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fremont                                CA       94555-2303      Consumer refund/prepayment

Date or dates debt was incurred      3/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     1    7   3
                                                                 No
                                                                 Yes

  3.372    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,234.89
                                                                Check all that apply.
DAVID BLESSING                                                   Contingent
8230 Furlong Cir                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Indianapolis                           IN       46256-4321      Consumer refund/prepayment

Date or dates debt was incurred      4/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     4    7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 95
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 105 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.373    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.65
                                                                Check all that apply.
DAVID BOESE                                                      Contingent
5595 S 930 E                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wolcottville                           IN       46795-9794      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     3    9   1
                                                                 No
                                                                 Yes

  3.374    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.30
                                                                Check all that apply.
DAVID BRADSHAW                                                   Contingent
247 Tolstoy Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Severna Park                           MD       21146-2154      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     9    6   8
                                                                 No
                                                                 Yes

  3.375    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.93
                                                                Check all that apply.
DAVID BRAFORD                                                    Contingent
1458 Kevin Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Redlands                               CA       92373-5623      Consumer refund/prepayment

Date or dates debt was incurred      10/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     2    3   7
                                                                 No
                                                                 Yes

  3.376    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.28
                                                                Check all that apply.
DAVID BRINKLEY                                                   Contingent
7592 ANN ST                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RIVERDALE                              GA       30274           Consumer refund/prepayment

Date or dates debt was incurred      8/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     7    0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 96
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 106 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.377    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $88.80
                                                                Check all that apply.
David Brown                                                      Contingent
921 N 1ST STREET                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FAIRMONT CITY                          IL       62201           Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     5    7   1
                                                                 No
                                                                 Yes

  3.378    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.03
                                                                Check all that apply.
DAVID CARNEY                                                     Contingent
1440 PLEASANT ST                                                 Unliquidated
APT 11                                                           Disputed
                                                                Basis for the claim:
CINCINNATI                             OH       45202           Consumer refund/prepayment

Date or dates debt was incurred      6/8/2016                   Is the claim subject to offset?

Last 4 digits of account number       3     2    4   9
                                                                 No
                                                                 Yes

  3.379    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.00
                                                                Check all that apply.
David Carter                                                     Contingent
6 Saratoga Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Little Rock                      AR       72116-4421      Consumer refund/prepayment

Date or dates debt was incurred      1/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     8    5   4
                                                                 No
                                                                 Yes

  3.380    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.24
                                                                Check all that apply.
DAVID CHAPMAN                                                    Contingent
2500 Sunrise Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lafayette                              IN       47904-2330      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     1    3   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 97
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 107 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.381    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $120.82
                                                                Check all that apply.
DAVID CHARTIER                                                   Contingent
193 Turnpike Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Montague                               MA       01351-9570      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     5   9   4
                                                                 No
                                                                 Yes

  3.382    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $222.20
                                                                Check all that apply.
DAVID CIRILLO                                                    Contingent
160 Cherry St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Malden                                 MA       02148-1633      Consumer refund/prepayment

Date or dates debt was incurred      2/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     7   7   8
                                                                 No
                                                                 Yes

  3.383    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.00
                                                                Check all that apply.
DAVID CLAUSIUS                                                   Contingent
207 Peggy Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clarksville                            TN       37042-3365      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     4   3   1
                                                                 No
                                                                 Yes

  3.384    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.99
                                                                Check all that apply.
DAVID CORCILIUS                                                  Contingent
2380 County Road 6                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phelps                                 NY       14532-9534      Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     7   8   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 98
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 108 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.385    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.98
                                                                Check all that apply.
DAVID COX                                                        Contingent
510 W 4th St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Buchanan                               MI       49107-1127      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     1    6   1
                                                                 No
                                                                 Yes

  3.386    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.36
                                                                Check all that apply.
David D Haddock                                                  Contingent
1521 N MIRROR ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AMARILLO                               TX       79107           Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     3    4   0
                                                                 No
                                                                 Yes

  3.387    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.03
                                                                Check all that apply.
DAVID DANIELS                                                    Contingent
2202 62ND AVE NW LOT 6                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OLYMPIA                                WA       98502-0907      Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     8    0   0
                                                                 No
                                                                 Yes

  3.388    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.24
                                                                Check all that apply.
DAVID DERICKSON                                                  Contingent
7014 Strawberry Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Wayne                             IN       46825-3652      Consumer refund/prepayment

Date or dates debt was incurred      11/5/2015                  Is the claim subject to offset?

Last 4 digits of account number       2     2    3   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 99
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 109 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.389    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.99
                                                                Check all that apply.
DAVID DEVOLT                                                     Contingent
P.O. BOX 803299                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DALLAS                                 TX       75380           Consumer refund/prepayment

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     4    5   8
                                                                 No
                                                                 Yes

  3.390    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.98
                                                                Check all that apply.
DAVID DUDAS                                                      Contingent
6329 S. BANNING ST                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GILBERT                                AZ       85298           Consumer refund/prepayment

Date or dates debt was incurred      9/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    2   6
                                                                 No
                                                                 Yes

  3.391    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82.98
                                                                Check all that apply.
DAVID EASTMAN                                                    Contingent
PO Box 106                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Harwich Port                           MA       02646-0106      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     0    8   8
                                                                 No
                                                                 Yes

  3.392    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.01
                                                                Check all that apply.
DAVID ECKHARDT                                                   Contingent
43403 140TH ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BLUE EARTH                             MN       56013           Consumer refund/prepayment

Date or dates debt was incurred      2/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     4    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 100
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 110 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.393    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.98
                                                                Check all that apply.
DAVID ELLISON                                                    Contingent
110 Sunnyside Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oak Hill                               WV       25901-3365      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     6   1   1
                                                                 No
                                                                 Yes

  3.394    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.99
                                                                Check all that apply.
DAVID F. FERREE                                                  Contingent
516 N APPLE STREET                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GEORGETOWN                             OH       45121           Consumer refund/prepayment

Date or dates debt was incurred      10/5/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6   9   7
                                                                 No
                                                                 Yes

  3.395    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.98
                                                                Check all that apply.
David Fuller                                                     Contingent
6660 OAKWOOD CIRCLE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
INDIAN HEAD                            MD       20640           Consumer refund/prepayment

Date or dates debt was incurred      9/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5   6   3
                                                                 No
                                                                 Yes

  3.396    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.11
                                                                Check all that apply.
DAVID FUTRELL                                                    Contingent
187 COSTON RD LOT 3                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RICHLANDS                              NC       28574-7150      Consumer refund/prepayment

Date or dates debt was incurred      6/5/2018                   Is the claim subject to offset?

Last 4 digits of account number       4     0   6   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 101
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 111 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.397    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.99
                                                                Check all that apply.
DAVID G QUEEN                                                    Contingent
3773 UNIVERSITY DR                                               Unliquidated
APT 208                                                          Disputed
                                                                Basis for the claim:
IRVINE                                 CA       92612-4668      Consumer refund/prepayment

Date or dates debt was incurred      1/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     0   2   8
                                                                 No
                                                                 Yes

  3.398    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.20
                                                                Check all that apply.
DAVID GARBERN                                                    Contingent
124 Tudor Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Wales                            PA       19454-1626      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     2   2   8
                                                                 No
                                                                 Yes

  3.399    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.94
                                                                Check all that apply.
DAVID GETTY                                                      Contingent
706 Pleasantview Ave                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Scotia                                 NY       12302-1619      Consumer refund/prepayment

Date or dates debt was incurred      3/15/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     4   8   0
                                                                 No
                                                                 Yes

  3.400    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.00
                                                                Check all that apply.
DAVID GLEN RICE                                                  Contingent
1802 Swarthmore St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alexandria                             LA       71301-4524      Consumer refund/prepayment

Date or dates debt was incurred      7/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     2   3   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 102
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 112 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.401    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.99
                                                                Check all that apply.
DAVID HALL                                                       Contingent
1007 Princeton Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Princeton                              WV       24740-3227      Consumer refund/prepayment

Date or dates debt was incurred      9/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     5    5   1
                                                                 No
                                                                 Yes

  3.402    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.96
                                                                Check all that apply.
DAVID HARTMAN                                                    Contingent
2 Alexander Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Bloomfield                         PA       17068-8021      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     5    4   4
                                                                 No
                                                                 Yes

  3.403    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.95
                                                                Check all that apply.
DAVID HARVEY                                                     Contingent
1501 Chestnut St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pekin                                  IL       61554-2242      Consumer refund/prepayment

Date or dates debt was incurred      10/10/2017                 Is the claim subject to offset?

Last 4 digits of account number       4     8    4   3
                                                                 No
                                                                 Yes

  3.404    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $216.49
                                                                Check all that apply.
DAVID HAYNES                                                     Contingent
1100 COLMAR DRIVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PLANO                                  TX       75023-2808      Consumer refund/prepayment

Date or dates debt was incurred      5/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     7    1   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 103
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 113 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.405    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $100.53
                                                                Check all that apply.
DAVID HAYNES                                                     Contingent
1100 Colmar Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Plano                                  TX       75023-2808      Consumer refund/prepayment

Date or dates debt was incurred      1/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     4    5   7
                                                                 No
                                                                 Yes

  3.406    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.74
                                                                Check all that apply.
DAVID HIBSCHER                                                   Contingent
10233 Dallam Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Worth                             TX       76108-4997      Consumer refund/prepayment

Date or dates debt was incurred      6/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     7    5   9
                                                                 No
                                                                 Yes

  3.407    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.99
                                                                Check all that apply.
DAVID HOLDEMAN                                                   Contingent
3512 S 82nd St Apt 3                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Omaha                                  NE       68124-4051      Consumer refund/prepayment

Date or dates debt was incurred      5/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     2    6   6
                                                                 No
                                                                 Yes

  3.408    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.58
                                                                Check all that apply.
David Hornung                                                    Contingent
72 Beard Ave                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Buffalo                                NY       14214-1671      Consumer refund/prepayment

Date or dates debt was incurred      3/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     3    4   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 104
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 114 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.409    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.94
                                                                Check all that apply.
DAVID HUFFMAN                                                    Contingent
1791 WOOD ST                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FORTUNA                                CA       95540           Consumer refund/prepayment

Date or dates debt was incurred      5/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     7    4   2
                                                                 No
                                                                 Yes

  3.410    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.95
                                                                Check all that apply.
DAVID KAISER                                                     Contingent
406 Waters Cemetery Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Statesboro                             GA       30458-4086      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     8    7   2
                                                                 No
                                                                 Yes

  3.411    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.88
                                                                Check all that apply.
DAVID KINGSLEY                                                   Contingent
773 Stone Arbor Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Randleman                              NC       27317-8176      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     3    2   1
                                                                 No
                                                                 Yes

  3.412    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.87
                                                                Check all that apply.
DAVID KROEN                                                      Contingent
103 MARY ANN DR.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FRIENDSWOOD                            TX       77546           Consumer refund/prepayment

Date or dates debt was incurred      4/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     5    1   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 105
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 115 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.413    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $126.81
                                                                Check all that apply.
DAVID L SAMSEL                                                   Contingent
PO Box 329                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Orofino                                ID       83544-0329      Consumer refund/prepayment

Date or dates debt was incurred      5/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     8    7   3
                                                                 No
                                                                 Yes

  3.414    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.99
                                                                Check all that apply.
DAVID MCCORMICK                                                  Contingent
1462 NW SARKISIAN DR                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SEAL ROCK                              OR       97376           Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     9    2   2
                                                                 No
                                                                 Yes

  3.415    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $157.09
                                                                Check all that apply.
DAVID MILLER                                                     Contingent
PO Box 15265                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rio Rancho                             NM       87174-0265      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     0    2   2
                                                                 No
                                                                 Yes

  3.416    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.97
                                                                Check all that apply.
DAVID NORMAN                                                     Contingent
11334 CUMBERLAND RD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DEMOTTE                                IN       46310           Consumer refund/prepayment

Date or dates debt was incurred      11/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     3    0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 106
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 116 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.417    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.94
                                                                Check all that apply.
DAVID PADRINO                                                    Contingent
6341 Antares Rd NE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87111-1219      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     6    3   1
                                                                 No
                                                                 Yes

  3.418    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.89
                                                                Check all that apply.
DAVID PHALEN                                                     Contingent
9608 Oviedo St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Diego                              CA       92129-3828      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     7    7   1
                                                                 No
                                                                 Yes

  3.419    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.04
                                                                Check all that apply.
DAVID PIERRE                                                     Contingent
7600 IRVING AVE N                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKLYN PARK                          MN       55444           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     3    0   6
                                                                 No
                                                                 Yes

  3.420    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.06
                                                                Check all that apply.
DAVID POLK                                                       Contingent
1206 JENNER AVE                                                  Unliquidated
APT 21                                                           Disputed
                                                                Basis for the claim:
EFFINGHAM                              IL       62401-1622      Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     1    0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 107
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 117 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.421    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
DAVID PREIS                                                      Contingent
3213 MYRLE ST APT D                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALTON                                  IL       62002-4899      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     9    5   2
                                                                 No
                                                                 Yes

  3.422    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.04
                                                                Check all that apply.
DAVID QUEEN                                                      Contingent
3773 UNIVERSITY DRIVE                                            Unliquidated
APT 208                                                          Disputed
                                                                Basis for the claim:
IRVINE                                 CA       92612           Consumer refund/prepayment

Date or dates debt was incurred      9/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    6   6
                                                                 No
                                                                 Yes

  3.423    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $120.42
                                                                Check all that apply.
DAVID REINHART                                                   Contingent
1250 N Hemlock Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlestown                            NH       03603-4628      Consumer refund/prepayment

Date or dates debt was incurred      10/19/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     2    8   9
                                                                 No
                                                                 Yes

  3.424    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.02
                                                                Check all that apply.
DAVID RICE                                                       Contingent
1802 VIRGINIA ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORMAN                                 OK       73071           Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    6   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 108
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 118 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.425    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.48
                                                                Check all that apply.
DAVID RICHMOND                                                   Contingent
647 Robert St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lansing                                MI       48910-5434      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     8    9   5
                                                                 No
                                                                 Yes

  3.426    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $163.94
                                                                Check all that apply.
DAVID SCHREYER                                                   Contingent
PO Box 321                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clarence                               NY       14031-0321      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     7    0   3
                                                                 No
                                                                 Yes

  3.427    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $133.80
                                                                Check all that apply.
DAVID SEARFOSS                                                   Contingent
23 Walnut St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
White Haven                            PA       18661-3900      Consumer refund/prepayment

Date or dates debt was incurred      4/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     0    2   2
                                                                 No
                                                                 Yes

  3.428    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $142.48
                                                                Check all that apply.
DAVID SHERMAN                                                    Contingent
161 SMITH BALLARD ST                                             Unliquidated
APT 3                                                            Disputed
                                                                Basis for the claim:
RICHMOND                               KY       40475-2837      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     4    3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 109
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 119 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.429    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.99
                                                                Check all that apply.
DAVID SILVEYRA                                                   Contingent
1450 S McBride Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Commerce                               CA       90040-5617      Consumer refund/prepayment

Date or dates debt was incurred      5/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     3   8   8
                                                                 No
                                                                 Yes

  3.430    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
DAVID SOWLES                                                     Contingent
3706 PLAINS DR                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHEPPARD                               MT       59079           Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     5   3   3
                                                                 No
                                                                 Yes

  3.431    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
DAVID SWEENEY                                                    Contingent
1558 REBECCA                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MEMPHIS                                TN       38111           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7   8   1
                                                                 No
                                                                 Yes

  3.432    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.98
                                                                Check all that apply.
DAVID THOMPSON                                                   Contingent
10240 Frasure Helber Rd                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Logan                                  OH       43138-9580      Consumer refund/prepayment

Date or dates debt was incurred      12/12/2017                 Is the claim subject to offset?

Last 4 digits of account number       9     6   1   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 110
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 120 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.433    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.05
                                                                Check all that apply.
DAVID THOMPSON                                                   Contingent
PO Box 1007                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Palmer                                 AK       99645-1007      Consumer refund/prepayment

Date or dates debt was incurred      9/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       5     7    8   9
                                                                 No
                                                                 Yes

  3.434    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $121.87
                                                                Check all that apply.
DAVID THRUSH                                                     Contingent
3718 76TH ST                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KENOSHA                                WI       53142           Consumer refund/prepayment

Date or dates debt was incurred      1/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     7    5   0
                                                                 No
                                                                 Yes

  3.435    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.99
                                                                Check all that apply.
DAVID TONDREAU                                                   Contingent
12044 E Louisiana Ave                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Aurora                                 CO       80012-4256      Consumer refund/prepayment

Date or dates debt was incurred      7/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     8    0   1
                                                                 No
                                                                 Yes

  3.436    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.10
                                                                Check all that apply.
DAVID VAUGHN                                                     Contingent
292 HOMBERG RD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GOLCONDA                               IL       62938           Consumer refund/prepayment

Date or dates debt was incurred      8/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     4    7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 111
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 121 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.437    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.64
                                                                Check all that apply.
David Vickerman                                                  Contingent
2704 Perry Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alvin                                  TX       77511-3821      Consumer refund/prepayment

Date or dates debt was incurred      1/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     4    2   5
                                                                 No
                                                                 Yes

  3.438    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.89
                                                                Check all that apply.
DAVID WAHL                                                       Contingent
90 HOWARD ST                                                     Unliquidated
APT 204                                                          Disputed
                                                                Basis for the claim:
WELLSVILLE                             NY       14895           Consumer refund/prepayment

Date or dates debt was incurred      7/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    3   0
                                                                 No
                                                                 Yes

  3.439    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.89
                                                                Check all that apply.
DAVID WARGO                                                      Contingent
412 ALVARADO DR SE APT 206W                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALBUQUERQUE                            NM       87108-2951      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     7    9   1
                                                                 No
                                                                 Yes

  3.440    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $89.60
                                                                Check all that apply.
DAVID WENCEL                                                     Contingent
4512 S Whipple St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60632-2541      Consumer refund/prepayment

Date or dates debt was incurred      7/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     9    0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 112
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 122 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.441    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
David Wood                                                       Contingent
2812 LINCOLN AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALAMEDA                                CA       94501           Consumer refund/prepayment

Date or dates debt was incurred      5/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     1   6   9
                                                                 No
                                                                 Yes

  3.442    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.01
                                                                Check all that apply.
DAVID ZYLKA                                                      Contingent
2325 W 10TH ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DULUTH                                 MN       55806           Consumer refund/prepayment

Date or dates debt was incurred      3/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     5   1   4
                                                                 No
                                                                 Yes

  3.443    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
DEAN DOYLE                                                       Contingent
2421 MADISON ST                                                  Unliquidated
APT 39                                                           Disputed
                                                                Basis for the claim:
CLARKSVILLE                            TN       37043           Consumer refund/prepayment

Date or dates debt was incurred      2/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     6   7   8
                                                                 No
                                                                 Yes

  3.444    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.91
                                                                Check all that apply.
DEBORAH DOYLE                                                    Contingent
27950 E 77th St S                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Broken Arrow                           OK       74014-2606      Consumer refund/prepayment

Date or dates debt was incurred      10/6/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     5   1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 113
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 123 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.445    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.74
                                                                Check all that apply.
DEL ANDREW                                                       Contingent
5844 BUSHBERRY CT.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WINSTON SALEM                          NC       27105           Consumer refund/prepayment

Date or dates debt was incurred      10/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     1   7   6
                                                                 No
                                                                 Yes

  3.446    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.97
                                                                Check all that apply.
DENIS KAMINSKI                                                   Contingent
76 COREY LN APT 3                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NIANTIC                                CT       06357-1343      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     0   2   8
                                                                 No
                                                                 Yes

  3.447    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $129.50
                                                                Check all that apply.
Denis McGurin                                                    Contingent
6515 Wood Pointe Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glenn Dale                             MD       20769-2116      Consumer refund/prepayment

Date or dates debt was incurred      7/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4   9   6
                                                                 No
                                                                 Yes

  3.448    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.05
                                                                Check all that apply.
DENNIS B MEYNEN                                                  Contingent
12658 Wilson Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fork                                   MD       21051-9707      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     0   8   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 114
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 124 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.449    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $70.21
                                                                Check all that apply.
DENNIS BAKER                                                     Contingent
76 Mansfield Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Shelby                                 OH       44875-1646      Consumer refund/prepayment

Date or dates debt was incurred      7/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     5   3   4
                                                                 No
                                                                 Yes

  3.450    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.90
                                                                Check all that apply.
DENNIS BARTON                                                    Contingent
1899 N WESTWOOD #C PMB-301                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
POPLAR BLUFF                           MO       63901           Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     3   5   5
                                                                 No
                                                                 Yes

  3.451    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.98
                                                                Check all that apply.
DENNIS DITMER                                                    Contingent
229 Mooreland Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carlisle                               PA       17013-3723      Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     1   8   3
                                                                 No
                                                                 Yes

  3.452    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.00
                                                                Check all that apply.
DENNIS KEY                                                       Contingent
1189 La Vida Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arroyo Grande                          CA       93420-7112      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     1   0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 115
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 125 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.453    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.94
                                                                Check all that apply.
DENNIS KIICK                                                     Contingent
144 RED HILL CIRCLE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPEEDWELL                              TN       37870           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     0    5   3
                                                                 No
                                                                 Yes

  3.454    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.71
                                                                Check all that apply.
DENNIS MAKOWSKI                                                  Contingent
413 E Saint Clair St                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Almont                                 MI       48003-8702      Consumer refund/prepayment

Date or dates debt was incurred      1/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7    1   5
                                                                 No
                                                                 Yes

  3.455    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.98
                                                                Check all that apply.
DENNIS MCCAHON                                                   Contingent
16 Orchard Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chelmsford                             MA       01824-1324      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5    1   8
                                                                 No
                                                                 Yes

  3.456    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $80.45
                                                                Check all that apply.
DENNIS NAKATA                                                    Contingent
55 S KUKUI ST APT 810                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HONOLULU                               HI       96813-2313      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     0    6   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 116
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 126 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.457    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.89
                                                                Check all that apply.
DENNIS PAULSEN                                                   Contingent
2827 Lorton Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Davenport                              IA       52803-2153      Consumer refund/prepayment

Date or dates debt was incurred      7/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     5    9   6
                                                                 No
                                                                 Yes

  3.458    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.27
                                                                Check all that apply.
DENNIS PAULSEN                                                   Contingent
2827 LORTON AVE.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DAVENPORT                              IA       52803           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     5    8   3
                                                                 No
                                                                 Yes

  3.459    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.95
                                                                Check all that apply.
DENNIS SEELY                                                     Contingent
840 N SPRUCE ST LOT 32                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RAPID CITY                             SD       57701-1352      Consumer refund/prepayment

Date or dates debt was incurred      9/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     3    7   4
                                                                 No
                                                                 Yes

  3.460    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.41
                                                                Check all that apply.
DENNIS SZTABA                                                    Contingent
38942 MOUNT KISCO DR                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
STERLING HEIGHTS                       MI       48310           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     1    8   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 117
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 127 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.461    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.97
                                                                Check all that apply.
DENNIS WALKER                                                    Contingent
1838 N 37th Pl                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85008-3912      Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     1    7   4
                                                                 No
                                                                 Yes

  3.462    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.73
                                                                Check all that apply.
DENNIS WERTZ                                                     Contingent
4041 MAHER ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NAPA                                   CA       94558-2242      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     5    6   3
                                                                 No
                                                                 Yes

  3.463    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.59
                                                                Check all that apply.
DENNIS WRIGHT                                                    Contingent
10930 PALOMINO BEND                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN ANTONIO                            TX       78254           Consumer refund/prepayment

Date or dates debt was incurred      6/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2    9   3
                                                                 No
                                                                 Yes

  3.464    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.95
                                                                Check all that apply.
DEREK SHAW                                                       Contingent
26 BROADWAY STREET EAST                                          Unliquidated
PARIS, ON N3L2R4                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      2/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     6    4   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 118
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 128 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.465    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
derek smith                                                      Contingent
6639 Brunning Glen Ct                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlotte                              NC       28215-3708      Consumer refund/prepayment

Date or dates debt was incurred      4/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     7   9   7
                                                                 No
                                                                 Yes

  3.466    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.05
                                                                Check all that apply.
DERRICK HARLAND #445553                                          Contingent
PO BOX 300                                                       Unliquidated
DORM 304                                                         Disputed
                                                                Basis for the claim:
MARCY                                  NY       13403-0300      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2   9   2
                                                                 No
                                                                 Yes

  3.467    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.08
                                                                Check all that apply.
DERRYL ICAMEN                                                    Contingent
9546 METRO ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DOWNEY                                 CA       90240           Consumer refund/prepayment

Date or dates debt was incurred      8/7/2015                   Is the claim subject to offset?

Last 4 digits of account number       5     0   7   6
                                                                 No
                                                                 Yes

  3.468    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.41
                                                                Check all that apply.
DEVIN BLEDSOE                                                    Contingent
3813 AMBER WAY CIR SW                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROANOKE                                VA       24018           Consumer refund/prepayment

Date or dates debt was incurred      3/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2   5   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 119
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 129 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.469    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
DEWAIN A SHUPP                                                   Contingent
160 Bernoulli St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Reno                                   NV       89506-8704      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     7    2   4
                                                                 No
                                                                 Yes

  3.470    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.88
                                                                Check all that apply.
DICK RIEGER                                                      Contingent
4711 W HWY 22                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HORNBEAK                               TN       38232           Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    4   6
                                                                 No
                                                                 Yes

  3.471    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $206.96
                                                                Check all that apply.
DICK SIROLA                                                      Contingent
468 Coon Hill Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Colchester                             VT       05446-7344      Consumer refund/prepayment

Date or dates debt was incurred      4/10/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     1    4   3
                                                                 No
                                                                 Yes

  3.472    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.94
                                                                Check all that apply.
DICK STALEY                                                      Contingent
910 Golden Prados Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Diamond Bar                            CA       91765-1928      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       4     9    2   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 120
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 130 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.473    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $4,129.08
                                                                Check all that apply.
DJS INTL. SERVICES, INC.                                         Contingent
4215 GATEWAY DRIVE                                               Unliquidated
SUITE 100                                                        Disputed
                                                                Basis for the claim:
COLLEYVILLE                            TX       76034           TRADE

Date or dates debt was incurred      9/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       A     C    X   1
                                                                 No
                                                                 Yes

  3.474    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
DON BOOTH                                                        Contingent
PO Box 497                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stevenson                              WA       98648-0497      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     6    1   8
                                                                 No
                                                                 Yes

  3.475    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.29
                                                                Check all that apply.
DON BRENNAN                                                      Contingent
3101 W Kinley Blvd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
McHenry                                IL       60050-8277      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     4    7   0
                                                                 No
                                                                 Yes

  3.476    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
DON DEPEW                                                        Contingent
6 BARON DEHIRSH RD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CROMPOND                               NY       10517           Consumer refund/prepayment

Date or dates debt was incurred      10/19/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     7    4   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 121
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 131 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.477    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.19
                                                                Check all that apply.
DON HARMON                                                       Contingent
PO Box 1646                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Corpus Christi                         TX       78403-1646      Consumer refund/prepayment

Date or dates debt was incurred      8/6/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     2    5   2
                                                                 No
                                                                 Yes

  3.478    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $250.90
                                                                Check all that apply.
DON HERING                                                       Contingent
2822 100th St E                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Northfield                             MN       55057-4351      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     1    9   1
                                                                 No
                                                                 Yes

  3.479    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                Check all that apply.
DON KERUTIS                                                      Contingent
5623 Cecil St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Detroit                                MI       48210-1963      Consumer refund/prepayment

Date or dates debt was incurred      4/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     7    0   9
                                                                 No
                                                                 Yes

  3.480    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.70
                                                                Check all that apply.
DON MCFARLAND                                                    Contingent
OSWEGO HEALTH AND REHAB                                          Unliquidated
1104 OHIO ST                                                     Disputed
                                                                Basis for the claim:
OSWEGO                                 KS       67356           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       3     6    6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 122
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 132 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.481    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.48
                                                                Check all that apply.
DON PRITCHARD                                                    Contingent
PO Box 221                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Nevis                                  MN       56467-0221      Consumer refund/prepayment

Date or dates debt was incurred      2/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     3    8   1
                                                                 No
                                                                 Yes

  3.482    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.94
                                                                Check all that apply.
DON TAYLOR                                                       Contingent
317 N SCOTT ST TRLR 1                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RANTOUL                                IL       61866-1475      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     3    3   6
                                                                 No
                                                                 Yes

  3.483    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.05
                                                                Check all that apply.
DON VAN EKEREN                                                   Contingent
135 E MAIN ST                                                    Unliquidated
BOX 179                                                          Disputed
                                                                Basis for the claim:
HARTFORD                               IA       50118-0179      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     6    2   6
                                                                 No
                                                                 Yes

  3.484    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.99
                                                                Check all that apply.
DONALD AUGUSTYNIAK                                               Contingent
9627 S 87th Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Palos Hills                            IL       60465-1105      Consumer refund/prepayment

Date or dates debt was incurred      6/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     2    5   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 123
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 133 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.485    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
DONALD BERHENT                                                   Contingent
807 Glenhurst Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Willowick                              OH       44095-4312      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7    0   0
                                                                 No
                                                                 Yes

  3.486    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.94
                                                                Check all that apply.
DONALD DOUGLAS                                                   Contingent
422 AUTUMN CT                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLUMBIA                               IL       62236           Consumer refund/prepayment

Date or dates debt was incurred      1/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     5    6   4
                                                                 No
                                                                 Yes

  3.487    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.61
                                                                Check all that apply.
Donald George Colomb                                             Contingent
38399 MENKE RD.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HEMPSTEAD                              TX       77445           Consumer refund/prepayment

Date or dates debt was incurred      4/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     9    1   4
                                                                 No
                                                                 Yes

  3.488    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.05
                                                                Check all that apply.
DONALD GINGERICH                                                 Contingent
PO BOX 14                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PARNELL                                IA       52325           Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 124
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 134 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.489    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.98
                                                                Check all that apply.
Donald Grant                                                     Contingent
17 Huckleberry Ln                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ballston Lake                          NY       12019-1529      Consumer refund/prepayment

Date or dates debt was incurred      3/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1    8   4
                                                                 No
                                                                 Yes

  3.490    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
DONALD JOHNSON                                                   Contingent
25 Rash Rd                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Asheville                              NC       28806-1831      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2018                   Is the claim subject to offset?

Last 4 digits of account number       4     1    7   0
                                                                 No
                                                                 Yes

  3.491    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
Donald Jones                                                     Contingent
1037 BARRENS VILLAGE COURT                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROANOKE                                VA       24019           Consumer refund/prepayment

Date or dates debt was incurred      9/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    6   9
                                                                 No
                                                                 Yes

  3.492    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.34
                                                                Check all that apply.
DONALD KABEL                                                     Contingent
431 Lewis St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Watervliet                             MI       49098-9345      Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9    1   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 125
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 135 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.493    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.63
                                                                Check all that apply.
Donald Laffranchi                                                Contingent
1348 LONGSPUR CT                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MCKINLEYVILLE                          CA       95519           Consumer refund/prepayment

Date or dates debt was incurred      6/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     3    2   4
                                                                 No
                                                                 Yes

  3.494    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
DONALD LAKIE                                                     Contingent
6456 Carson Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
East Syracuse                          NY       13057-1503      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     5    6   9
                                                                 No
                                                                 Yes

  3.495    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.00
                                                                Check all that apply.
DONALD LOWE JR                                                   Contingent
1418 BIG LEAF LOOP                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
APEX                                   NC       27502           Consumer refund/prepayment

Date or dates debt was incurred      9/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     9    8   0
                                                                 No
                                                                 Yes

  3.496    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.15
                                                                Check all that apply.
DONALD LOWERY                                                    Contingent
219 S Cherry St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hartford City                          IN       47348-2402      Consumer refund/prepayment

Date or dates debt was incurred      4/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       8     9    3   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 126
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 136 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.497    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.99
                                                                Check all that apply.
DONALD SHROFF                                                    Contingent
9052 E 40th St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tulsa                                  OK       74145-3713      Consumer refund/prepayment

Date or dates debt was incurred      2/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     5   8   9
                                                                 No
                                                                 Yes

  3.498    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
DONALD SMILEY #313532                                            Contingent
IB-43                                                            Unliquidated
COYOTE RIDGE CORRECTIONS CTR                                     Disputed
P O BOX 769                                                     Basis for the claim:
CONNELL                                WA       99326           Consumer refund/prepayment

Date or dates debt was incurred      8/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     8   5   8
                                                                 No
                                                                 Yes

  3.499    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
DONALD WIXSON                                                    Contingent
2155 ALPINE VIEW DR                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RESCUE                                 CA       95672           Consumer refund/prepayment

Date or dates debt was incurred      3/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     6   2   6
                                                                 No
                                                                 Yes

  3.500    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.11
                                                                Check all that apply.
DONALD WOOD                                                      Contingent
7009 E Mesa Grande Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tucson                                 AZ       85715-3230      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3   9   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 127
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 137 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.501    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $96.75
                                                                Check all that apply.
Donn Calkins                                                     Contingent
4696 Olde Bailey Way                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbus                               OH       43213-2026      Consumer refund/prepayment

Date or dates debt was incurred      11/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     2    9   6
                                                                 No
                                                                 Yes

  3.502    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $7,515.90
                                                                Check all that apply.
DOOLITTLE MEDIA LTD                                              Contingent
DOOLITTLE LANE                                                   Unliquidated
TOTTERNHOE                                                       Disputed
EATON BRAY                                                      Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      8/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       A     D   M    O
                                                                 No
                                                                 Yes

  3.503    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.30
                                                                Check all that apply.
DOUG DE VELBISS                                                  Contingent
2821 FOX PLACE                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NAMPA                                  ID       83687           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    4   6
                                                                 No
                                                                 Yes

  3.504    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $125.74
                                                                Check all that apply.
DOUGLAS BINISH                                                   Contingent
2110 Xanthus Ln N                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Minneapolis                            MN       55447-2056      Consumer refund/prepayment

Date or dates debt was incurred      7/11/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     4    7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 128
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 138 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.505    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.56
                                                                Check all that apply.
DOUGLAS DENNING                                                  Contingent
403 BELMONT ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Labelle                                FL       33935-9647      Consumer refund/prepayment

Date or dates debt was incurred      8/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     3    3   2
                                                                 No
                                                                 Yes

  3.506    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.09
                                                                Check all that apply.
DOUGLAS FERGUSON                                                 Contingent
3014 GRAND FIELDS LN.                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MEMPHIS                                TN       38119           Consumer refund/prepayment

Date or dates debt was incurred      5/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1    3   6
                                                                 No
                                                                 Yes

  3.507    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.73
                                                                Check all that apply.
DOUGLAS G BELL                                                   Contingent
1117 Summer Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Burlingame                             CA       94010-3336      Consumer refund/prepayment

Date or dates debt was incurred      1/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     9    2   1
                                                                 No
                                                                 Yes

  3.508    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.99
                                                                Check all that apply.
DOUGLAS J MAJOR                                                  Contingent
5644 INVERCHAPEL RD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPRINGFIELD                            VA       22151-2026      Consumer refund/prepayment

Date or dates debt was incurred      9/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3    0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 129
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 139 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.509    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.99
                                                                Check all that apply.
Douglas Niebla                                                   Contingent
826 W 31ST ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HIALEAH                                FL       33012           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    2   8
                                                                 No
                                                                 Yes

  3.510    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.00
                                                                Check all that apply.
DOUGLAS ROMAN                                                    Contingent
4500 BASELINE RD                                                 Unliquidated
APT #2102                                                        Disputed
                                                                Basis for the claim:
BOULDER                                CO       80303-8216      Consumer refund/prepayment

Date or dates debt was incurred      8/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     2    3   4
                                                                 No
                                                                 Yes

  3.511    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Douglas Wilde                                                    Contingent
15803 Peach Walker Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bowie                                  MD       20716-1651      Consumer refund/prepayment

Date or dates debt was incurred      3/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     5    4   2
                                                                 No
                                                                 Yes

  3.512    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $129.61
                                                                Check all that apply.
DR KARL KING                                                     Contingent
2207 Bancroft St Apt 807                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77027-3723      Consumer refund/prepayment

Date or dates debt was incurred      4/21/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     4    1   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 130
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 140 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.513    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                Check all that apply.
DR. REGIS H. RHEB PHD                                            Contingent
4215 Slater Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Nottingham                             MD       21236-2721      Consumer refund/prepayment

Date or dates debt was incurred      7/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     7   4   3
                                                                 No
                                                                 Yes

  3.514    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.05
                                                                Check all that apply.
DUANE CHASE                                                      Contingent
1529 LINCOLN ST APT 1                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RED BLUFF                              CA       96080-2693      Consumer refund/prepayment

Date or dates debt was incurred      11/7/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     9   0   5
                                                                 No
                                                                 Yes

  3.515    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $86.97
                                                                Check all that apply.
DUANE FRISBY                                                     Contingent
1085 S 600 E                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Payson                                 UT       84651-4559      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     0   4   4
                                                                 No
                                                                 Yes

  3.516    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
DUANE HARMELINK                                                  Contingent
420 E Adams Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Riverton                               WY       82501-4413      Consumer refund/prepayment

Date or dates debt was incurred      8/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     3   1   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 131
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 141 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.517    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.10
                                                                Check all that apply.
DUSTIN DIAS                                                      Contingent
1638 GENTEEL RIDGE ROAD                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WELLSBURG                              WV       26070           Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    3   1
                                                                 No
                                                                 Yes

  3.518    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.74
                                                                Check all that apply.
DUSTIN SMITH                                                     Contingent
5951 Ocala Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Galloway                               OH       43119-8561      Consumer refund/prepayment

Date or dates debt was incurred      10/25/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     1    2   9
                                                                 No
                                                                 Yes

  3.519    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.99
                                                                Check all that apply.
Dwight Abrell                                                    Contingent
35000 ABRELL LANE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FREEDOM                                IN       47431           Consumer refund/prepayment

Date or dates debt was incurred      6/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     2    9   4
                                                                 No
                                                                 Yes

  3.520    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $94.61
                                                                Check all that apply.
DWIGHT FAULTERSACK                                               Contingent
11031 SANDY SPRING DR                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEKOOSA                                WI       54457           Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       7     7    5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 132
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 142 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.521    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.97
                                                                Check all that apply.
DWIGHT LEEVY                                                     Contingent
4448 RIVER RIDGE CT                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PHILADELPHIA                           PA       19129           Consumer refund/prepayment

Date or dates debt was incurred      4/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     1    0   8
                                                                 No
                                                                 Yes

  3.522    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.99
                                                                Check all that apply.
E DUARTE                                                         Contingent
6850 Deer Run Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alexandria                             VA       22306-1124      Consumer refund/prepayment

Date or dates debt was incurred      5/4/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     8    4   0
                                                                 No
                                                                 Yes

  3.523    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.89
                                                                Check all that apply.
E MARTINEZ                                                       Contingent
368 HAMILTON ST                                                  Unliquidated
APT D                                                            Disputed
                                                                Basis for the claim:
SOMERSET                               NJ       08873-5528      Consumer refund/prepayment

Date or dates debt was incurred      11/16/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     3    8   2
                                                                 No
                                                                 Yes

  3.524    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
EAN ALEXANDER                                                    Contingent
2140 N Springfield Ave                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60647-3439      Consumer refund/prepayment

Date or dates debt was incurred      2/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     3    2   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 133
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 143 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.525    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.47
                                                                Check all that apply.
EARL BERLIN                                                      Contingent
1707 Hickory Way                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78264-4217      Consumer refund/prepayment

Date or dates debt was incurred      1/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     0    3   9
                                                                 No
                                                                 Yes

  3.526    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.29
                                                                Check all that apply.
EARL BONNECARRE                                                  Contingent
6216 E Cochise Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Scottsdale                             AZ       85253-1218      Consumer refund/prepayment

Date or dates debt was incurred      7/31/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     8    5   8
                                                                 No
                                                                 Yes

  3.527    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $101.73
                                                                Check all that apply.
EARL SHAMWELL                                                    Contingent
1407 Kennedy St NW                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Washington                             DC       20011-6824      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     5    3   1
                                                                 No
                                                                 Yes

  3.528    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.98
                                                                Check all that apply.
EARL SWANSON                                                     Contingent
303 S Kline St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Aberdeen                               SD       57401-4451      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     0    0   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 134
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 144 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.529    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.98
                                                                Check all that apply.
EARL TAITT MD                                                    Contingent
4151 HUNTERS PARK LN                                             Unliquidated
STE 100                                                          Disputed
                                                                Basis for the claim:
ORLANDO                                FL       32837-3617      Consumer refund/prepayment

Date or dates debt was incurred      6/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     8    6   9
                                                                 No
                                                                 Yes

  3.530    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $179.90
                                                                Check all that apply.
EARL W FRIESE                                                    Contingent
105 W SURREY RD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FARWELL                                MI       48622           Consumer refund/prepayment

Date or dates debt was incurred      10/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     4    5   9
                                                                 No
                                                                 Yes

  3.531    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.93
                                                                Check all that apply.
EARL W WANKLIN III                                               Contingent
1414 ASHTON GLENN DRIVE                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SURFSIDE BEACH                         SC       29575           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     9    7   4
                                                                 No
                                                                 Yes

  3.532    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.94
                                                                Check all that apply.
EARNEST BAKER                                                    Contingent
PO Box 200                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ignacio                                CO       81137-0200      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     9    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 135
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 145 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.533    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.04
                                                                Check all that apply.
ED BARBER                                                        Contingent
5511 Waxhaw Hwy                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Monroe                                 NC       28112-6757      Consumer refund/prepayment

Date or dates debt was incurred      6/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     8    5   6
                                                                 No
                                                                 Yes

  3.534    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.15
                                                                Check all that apply.
Ed Beck                                                          Contingent
2107 SHADY BEND                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pearland                               TX       77581           Consumer refund/prepayment

Date or dates debt was incurred      8/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    6   2
                                                                 No
                                                                 Yes

  3.535    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.51
                                                                Check all that apply.
ED TYLER                                                         Contingent
8113 Lee Jackson Cir                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Spotsylvania                           VA       22553-3819      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     6    3   1
                                                                 No
                                                                 Yes

  3.536    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
EDDIE PAUL                                                       Contingent
1909 JIM ARMSTRONG RD                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KNOXVILLE                              TN       37914           Consumer refund/prepayment

Date or dates debt was incurred      9/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     2    8   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 136
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 146 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.537    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.89
                                                                Check all that apply.
EDGAR EAKIN #121724 M5-263                                       Contingent
HCF                                                              Unliquidated
PO BOX 1568                                                      Disputed
                                                                Basis for the claim:
HUTCHINSON                             KS       67504           Consumer refund/prepayment

Date or dates debt was incurred      10/13/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     2    1   6
                                                                 No
                                                                 Yes

  3.538    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.01
                                                                Check all that apply.
EDISON CEDENO                                                    Contingent
3507 Windsor Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kansas City                            MO       64123-1137      Consumer refund/prepayment

Date or dates debt was incurred      8/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     6    7   3
                                                                 No
                                                                 Yes

  3.539    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.35
                                                                Check all that apply.
EDMUND COWLEY                                                    Contingent
339 E 1st St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Litchfield                             MN       55355-2230      Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     6    2   9
                                                                 No
                                                                 Yes

  3.540    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.64
                                                                Check all that apply.
EDMUND F PLASECKI                                                Contingent
9947 CAMBRIDGE CT APT C                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MOKENA                                 IL       60448-7913      Consumer refund/prepayment

Date or dates debt was incurred      1/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     3    5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 137
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 147 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.541    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.89
                                                                Check all that apply.
EDMUND PIASECKI                                                  Contingent
9947 Cambridge Ct # C                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mokena                                 IL       60448-7913      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1    2   5
                                                                 No
                                                                 Yes

  3.542    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $17,116.68
                                                                Check all that apply.
EDUARD MODEL ACCESSORIES, SPOL.S R.O.                            Contingent
MIROVA 170                                                       Unliquidated
435 21                                                           Disputed
OBRNICE, CZE                                                    Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      10/25/2019                 Is the claim subject to offset?

Last 4 digits of account number             3    8   5
                                                                 No
                                                                 Yes

  3.543    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.99
                                                                Check all that apply.
EDWARD BRYAN                                                     Contingent
156 DONNER AVE                                                   Unliquidated
APT B                                                            Disputed
                                                                Basis for the claim:
ROSEVILLE                              CA       95678           Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     3    0   7
                                                                 No
                                                                 Yes

  3.544    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.58
                                                                Check all that apply.
EDWARD CRAWFORD                                                  Contingent
5154 W 140th St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hawthorne                              CA       90250-6523      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       9     2    2   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 138
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 148 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.545    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.50
                                                                Check all that apply.
Edward Dvorak                                                    Contingent
69 RUS SIMS HEIGHTS                                              Unliquidated
GROTON, CT 6340                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     2    4   8
                                                                 No
                                                                 Yes

  3.546    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
EDWARD EARLY                                                     Contingent
115 EAST MELROSE AVE.                                            Unliquidated
APT 225A                                                         Disputed
                                                                Basis for the claim:
BALTIMORE                              MD       21212           Consumer refund/prepayment

Date or dates debt was incurred      2/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     3    7   0
                                                                 No
                                                                 Yes

  3.547    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.00
                                                                Check all that apply.
EDWARD FISHER                                                    Contingent
7632 MIDWOOD DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORTH CHARLESTON                       SC       29420           Consumer refund/prepayment

Date or dates debt was incurred      2/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     8    3   6
                                                                 No
                                                                 Yes

  3.548    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.58
                                                                Check all that apply.
EDWARD GILLIGAN                                                  Contingent
9101 Barberry Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hickory Hills                          IL       60457-1213      Consumer refund/prepayment

Date or dates debt was incurred      9/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    1   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 139
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 149 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.549    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.83
                                                                Check all that apply.
EDWARD HERNANDEZ                                                 Contingent
34 Adrianne Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Staten Island                          NY       10303-2139      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     7   2   6
                                                                 No
                                                                 Yes

  3.550    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.00
                                                                Check all that apply.
Edward Kee                                                       Contingent
213 SOUTH 9TH ST                                                 Unliquidated
PO BOX 83                                                        Disputed
                                                                Basis for the claim:
COOPERSBURG                            PA       18036           Consumer refund/prepayment

Date or dates debt was incurred      1/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     3   0   9
                                                                 No
                                                                 Yes

  3.551    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.39
                                                                Check all that apply.
EDWARD KENAVAN                                                   Contingent
4712 Sullivan Blvd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Virginia Beach                         VA       23455-5802      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     2   9   2
                                                                 No
                                                                 Yes

  3.552    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.40
                                                                Check all that apply.
EDWARD SHEDLOCK                                                  Contingent
626 N Main St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wilkes Barre                           PA       18705-1741      Consumer refund/prepayment

Date or dates debt was incurred      3/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2   5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 140
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 150 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

  3.553     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.94
                                                                 Check all that apply.
EDWARD SONJU                                                      Contingent
PO Box 273                                                        Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Kalispell                               MT       59903-0273      Consumer refund/prepayment

Date or dates debt was incurred       1/7/2020                   Is the claim subject to offset?

Last 4 digits of account number        5     8    0   7
                                                                  No
                                                                  Yes

  3.554     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $151.98
                                                                 Check all that apply.
Edward VanHuss                                                    Contingent
2017 Holbeach Dr                                                  Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Murfreesboro                            TN       37130-5851      Consumer refund/prepayment

Date or dates debt was incurred       9/16/2020                  Is the claim subject to offset?

Last 4 digits of account number        6     7    7   2
                                                                  No
                                                                  Yes

  3.555     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                 Check all that apply.
Edward Wisniewski                                                 Contingent
3790 SALEM LN                                                     Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
CLOVIS                                  CA       93619           Consumer refund/prepayment

Date or dates debt was incurred       7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number        2     3    5   7
                                                                  No
                                                                  Yes

  3.556     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                 Check all that apply.
EDWARD WITLEN                                                     Contingent
3749 Planters Creek Cir E                                         Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Jacksonville                            FL       32224-7667      Consumer refund/prepayment

Date or dates debt was incurred       8/17/2020                  Is the claim subject to offset?

Last 4 digits of account number        6     4    2   0
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 141
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 151 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.557    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.98
                                                                Check all that apply.
EDWARD ZIRKEL                                                    Contingent
209 W VINE AVE                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MESA                                   AZ       85210           Consumer refund/prepayment

Date or dates debt was incurred      8/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     5    5   1
                                                                 No
                                                                 Yes

  3.558    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.11
                                                                Check all that apply.
EDWIN MORALES - ICC 1073                                         Contingent
8536 NW 66TH ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MIAMI                                  FL       33195           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     4    5   5
                                                                 No
                                                                 Yes

  3.559    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.13
                                                                Check all that apply.
EDWIN QUIROZ                                                     Contingent
PO Box 572                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rixeyville                             VA       22737-0572      Consumer refund/prepayment

Date or dates debt was incurred      12/15/2017                 Is the claim subject to offset?

Last 4 digits of account number       4     1    6   5
                                                                 No
                                                                 Yes

  3.560    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.98
                                                                Check all that apply.
Eli Raisovich Jr.                                                Contingent
5019 W 12TH ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPEEDWAY                               IN       46224           Consumer refund/prepayment

Date or dates debt was incurred      3/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8    4   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 142
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 152 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.561    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.99
                                                                Check all that apply.
ELI WEISS                                                        Contingent
7165 Magruder St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
La Mesa                                CA       91942-1416      Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       0     9    4   0
                                                                 No
                                                                 Yes

  3.562    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.98
                                                                Check all that apply.
Eliot Brown                                                      Contingent
194 EAST CHESTER STREET                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KINGSTON                               NY       12401           Consumer refund/prepayment

Date or dates debt was incurred      3/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     9    0   3
                                                                 No
                                                                 Yes

  3.563    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
ELLIOT FLIETNER                                                  Contingent
732 Cty Rd D                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phillips                               WI       54555-1446      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       4     4    8   9
                                                                 No
                                                                 Yes

  3.564    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.36
                                                                Check all that apply.
ELLIOTT DEWAR                                                    Contingent
114 MC LEAN ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LEWISVILLE                             MN       56060           Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     9    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 143
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 153 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.565    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.52
                                                                Check all that apply.
ELVIN FAGINS                                                     Contingent
PO BOX 720515                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN JOSE                               CA       95172           Consumer refund/prepayment

Date or dates debt was incurred      4/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     3    2   7
                                                                 No
                                                                 Yes

  3.566    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $14,000.00
                                                                Check all that apply.
EMBASSY SUITES                                                   Contingent
2401 BASS PRO DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GRAPEVINE                              TX       76051           SERVICE

Date or dates debt was incurred      6/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     6    3   0
                                                                 No
                                                                 Yes

  3.567    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $340.04
                                                                Check all that apply.
EMERSON AYRES                                                    Contingent
PO Box 211206                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Royal Palm Beach                       FL       33421-1206      Consumer refund/prepayment

Date or dates debt was incurred      5/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     4    5   6
                                                                 No
                                                                 Yes

  3.568    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $88.87
                                                                Check all that apply.
EMERY HICKS                                                      Contingent
1980 MILNER ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALEXANDER CITY                         AL       35010-6618      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     1    2   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 144
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 154 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.569    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.20
                                                                Check all that apply.
EMIL ORENICK                                                     Contingent
4780 BRIAR RD                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CLEVELAND                              OH       44135           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     9    9   9
                                                                 No
                                                                 Yes

  3.570    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.21
                                                                Check all that apply.
EMIL SALINAZ                                                     Contingent
846 Bidwell St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Saint Paul                        MN       55118-5718      Consumer refund/prepayment

Date or dates debt was incurred      3/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    7   1
                                                                 No
                                                                 Yes

  3.571    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $3,001.72
                                                                Check all that apply.
EMPLOYEE SOLUTIONS LP                                            Contingent
1518 LEGACY DRIVE                                                Unliquidated
SUITE 240B                                                       Disputed
                                                                Basis for the claim:
FRISCO                                 TX       75034           SERVICE

Date or dates debt was incurred      1/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    3   6
                                                                 No
                                                                 Yes

  3.572    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.46
                                                                Check all that apply.
ENOS MAST                                                        Contingent
6693 Route 305                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Belfast                                NY       14711-8653      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     7    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 145
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 155 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.573    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.45
                                                                Check all that apply.
Eric Biffle                                                      Contingent
11708 Norwegian Wood Dr                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78758-3559      Consumer refund/prepayment

Date or dates debt was incurred      3/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     0    3   9
                                                                 No
                                                                 Yes

  3.574    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.98
                                                                Check all that apply.
ERIC EVANS                                                       Contingent
917 College Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Allentown                              PA       18103-4614      Consumer refund/prepayment

Date or dates debt was incurred      3/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     8    6   1
                                                                 No
                                                                 Yes

  3.575    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.50
                                                                Check all that apply.
Eric Flesher                                                     Contingent
615 EAST GRANT ST.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OLYPHANT                               PA       18447           Consumer refund/prepayment

Date or dates debt was incurred      7/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     8    2   4
                                                                 No
                                                                 Yes

  3.576    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.07
                                                                Check all that apply.
ERIC FOWLER                                                      Contingent
434 Nevin St Fl 1                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lancaster                              PA       17603-3358      Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     9    2   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 146
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 156 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.577    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.94
                                                                Check all that apply.
ERIC GRIESEMER                                                   Contingent
5130 N Placita Del Lazo                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tucson                                 AZ       85750-1535      Consumer refund/prepayment

Date or dates debt was incurred      1/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     9    0   8
                                                                 No
                                                                 Yes

  3.578    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $68.97
                                                                Check all that apply.
Eric Hannah                                                      Contingent
473 BAKER AVE.                                                   Unliquidated
VENTURA, CA., CA 93004                                           Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      3/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    7   9
                                                                 No
                                                                 Yes

  3.579    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.12
                                                                Check all that apply.
Eric Klein                                                       Contingent
2946 Evening Dew Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Woodstock                              MD       21163-1498      Consumer refund/prepayment

Date or dates debt was incurred      9/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4    2   7
                                                                 No
                                                                 Yes

  3.580    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $135.93
                                                                Check all that apply.
ERIC MORRIS                                                      Contingent
4258 SIMMS ROAD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKELAND                               FL       33810-0402      Consumer refund/prepayment

Date or dates debt was incurred      12/12/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     9    8   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 147
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 157 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.581    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $95.94
                                                                Check all that apply.
ERIC ODELL                                                       Contingent
3410 N PACIFIC HWY SPC 21                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MEDFORD                                OR       97501-1308      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     4   3   3
                                                                 No
                                                                 Yes

  3.582    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $248.13
                                                                Check all that apply.
ERIC STEIGER #158418                                             Contingent
986 Norwich New London Tpke                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Uncasville                             CT       06382-1928      Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     6   8   1
                                                                 No
                                                                 Yes

  3.583    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.00
                                                                Check all that apply.
ERICK WIZARD OLDHAM                                              Contingent
81 KENWICK ROAD                                                  Unliquidated
KENWICK                                                          Disputed
PERTH, , 6107                                                   Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/13/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     1   6   4
                                                                 No
                                                                 Yes

  3.584    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.99
                                                                Check all that apply.
ERIN MORHART                                                     Contingent
914 VAUGHAN STREET W                                             Unliquidated
MOOSE JAW, SK S6H 5N8                                            Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     4   0   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 148
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 158 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.585    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.16
                                                                Check all that apply.
Ernest Galvan                                                    Contingent
BROWNSVILLE POSTAL CENTER                                        Unliquidated
1225 N EXPRESSWAY STE C1-103                                     Disputed
                                                                Basis for the claim:
BROWNSVILLE                            TX       78520           Consumer refund/prepayment

Date or dates debt was incurred      8/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4    2   7
                                                                 No
                                                                 Yes

  3.586    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.00
                                                                Check all that apply.
ERNEST TRUMAN                                                    Contingent
313 HOMECREST RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
JACKSON                                MI       49201           Consumer refund/prepayment

Date or dates debt was incurred      12/11/2017                 Is the claim subject to offset?

Last 4 digits of account number       6     2    9   2
                                                                 No
                                                                 Yes

  3.587    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.57
                                                                Check all that apply.
ERNESTO VIDAL                                                    Contingent
701 N INTERNATIONAL BLVD                                         Unliquidated
STE 119-287                                                      Disputed
                                                                Basis for the claim:
HIDALGO                                TX       78557           Consumer refund/prepayment

Date or dates debt was incurred      12/21/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     6    5   1
                                                                 No
                                                                 Yes

  3.588    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.91
                                                                Check all that apply.
esteban garcia                                                   Contingent
610 South Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jim Thorpe                             PA       18229-1119      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     4    2   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 149
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 159 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.589    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
ETSUO MOROHOSHI                                                  Contingent
9700 FOREST GLEN PLACE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAS VEGAS                              NV       89134           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     9    1   8
                                                                 No
                                                                 Yes

  3.590    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $142.93
                                                                Check all that apply.
EUGENE BIGAOUETTE                                                Contingent
193 COUNTY ROUTE 44                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARGYLE                                 NY       12809           Consumer refund/prepayment

Date or dates debt was incurred      5/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7    2   2
                                                                 No
                                                                 Yes

  3.591    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.89
                                                                Check all that apply.
EUGENE BOSS                                                      Contingent
135 NW 2ND AVE                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ONTARIO                                OR       97914           Consumer refund/prepayment

Date or dates debt was incurred      3/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       2     4    3   7
                                                                 No
                                                                 Yes

  3.592    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
Eugene Gaffney                                                   Contingent
373 Zion Rd                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hillsborough                           NJ       08844-2515      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     6    6   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 150
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 160 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.593    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $65.98
                                                                Check all that apply.
EUGENE RUSH                                                      Contingent
1561 PALMETTO TYRONE RD                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHARPSBURG                             GA       30277           Consumer refund/prepayment

Date or dates debt was incurred      1/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     1    9   5
                                                                 No
                                                                 Yes

  3.594    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $106.27
                                                                Check all that apply.
EVELYN JANSEN                                                    Contingent
LUDWIG-TRICK-STR. 28                                             Unliquidated
KEHL, , 77694                                                    Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      3/17/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     5    3   0
                                                                 No
                                                                 Yes

  3.595    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.21
                                                                Check all that apply.
EVERETT VACUUM                                                   Contingent
2318 BROADWAY                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EVERETT                                WA       98201           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     9    4   8
                                                                 No
                                                                 Yes

  3.596    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.41
                                                                Check all that apply.
FAKE ACCOUNT                                                     Contingent
1115 CROWLEY DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75006           Consumer refund/prepayment

Date or dates debt was incurred      7/31/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     1    9   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 151
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 161 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.597    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,737.35
                                                                Check all that apply.
FALCON INDUSTRIES                                                Contingent
P.O. BOX 42-093                                                  Unliquidated
HOMEDALE                                                         Disputed
WELINGTON, NZL .                                                Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      7/4/2020                   Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.598    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.10
                                                                Check all that apply.
FARON BAKER                                                      Contingent
6315 E 1200 S # 90                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Geneva                                 IN       46740-9408      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9    9   1
                                                                 No
                                                                 Yes

  3.599    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.00
                                                                Check all that apply.
FATHER RONALD LEE GREEN M.M.                                     Contingent
P O BOX 156                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WORCESTER                              NY       12197           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     4    8   6
                                                                 No
                                                                 Yes

  3.600    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $72,368.80
                                                                Check all that apply.
FEDERAL EXPRESS CORP.                                            Contingent
942 SOUTH SHADY GROVE ROAD                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MEMPHIS                                TN       38120           TRADE

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     5    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 152
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 162 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.601    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $6,289.07
                                                                Check all that apply.
FEDEX FREIGHT                                                    Contingent
2200 FORWARD DRIVE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HARRISON                               AR       72602-0840      TRADE

Date or dates debt was incurred      4/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     7    4   9
                                                                 No
                                                                 Yes

  3.602    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $678.72
                                                                Check all that apply.
FEDEX FREIGHT                                                    Contingent
2200 FORWARD DRIVE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HARRISON                               AR       72602-0840      TRADE

Date or dates debt was incurred      8/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7    0   4
                                                                 No
                                                                 Yes

  3.603    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,988.35
                                                                Check all that apply.
FEDEX TRADE NETWORKS TRANSPORT & BROKERA                         Contingent
128 DEARBORN STREET                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BUFFALO                                NY       14207-3198      TRADE

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2    8   7
                                                                 No
                                                                 Yes

  3.604    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.22
                                                                Check all that apply.
FELIPE PALIZA                                                    Contingent
10326 WELLEBY ISLES LN                                           Unliquidated
APT/SUITE                                                        Disputed
                                                                Basis for the claim:
SUNRISE                                FL       33351-8295      Consumer refund/prepayment

Date or dates debt was incurred      12/29/2016                 Is the claim subject to offset?

Last 4 digits of account number       0     5    5   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 153
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 163 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.605    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,829.82
                                                                Check all that apply.
FORD MOTOR CREDIT                                                Contingent
NATIONAL BANKRUPTCY SERVICE CENTER                               Unliquidated
PO BOX 62180                                                     Disputed
                                                                Basis for the claim:
COLORADO SPRINGS                       CO       80962           LEASE

Date or dates debt was incurred      7/16/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     4    5   9
                                                                 No
                                                                 Yes

  3.606    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                Check all that apply.
FORREST BLOOM                                                    Contingent
28730 Diesing Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Madison Hts                            MI       48071-4542      Consumer refund/prepayment

Date or dates debt was incurred      8/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     6    5   9
                                                                 No
                                                                 Yes

  3.607    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
FOY MCDAVID JR                                                   Contingent
515 RENFORD ROAD                                                 Unliquidated
APT B515                                                         Disputed
                                                                Basis for the claim:
KNOXVILLE                              TN       37919-4377      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     8    8   6
                                                                 No
                                                                 Yes

  3.608    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.64
                                                                Check all that apply.
FRANCIS ANGELIC                                                  Contingent
1155 CLEVENGER DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARROYO GRANDE                          CA       93420-1810      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     0    3   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 154
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 164 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.609    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
FRANCIS E MASSET                                                 Contingent
123 HILLCREST TRAILER CT                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TAYLORVILLE                            IL       62568           Consumer refund/prepayment

Date or dates debt was incurred      3/27/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     3    9   2
                                                                 No
                                                                 Yes

  3.610    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
FRANCOIS MORIN                                                   Contingent
115-A NARCISSE-POIRIER                                           Unliquidated
BLAINVILLE, QC J7C5C5                                            Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/17/2020                 Is the claim subject to offset?

Last 4 digits of account number       2     9    7   5
                                                                 No
                                                                 Yes

  3.611    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
FRANK BLANKOWSKI                                                 Contingent
20326 KENSINGTON WAY                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKEVILLE                              MN       55044           Consumer refund/prepayment

Date or dates debt was incurred      5/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     7    0   0
                                                                 No
                                                                 Yes

  3.612    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.53
                                                                Check all that apply.
FRANK BRENNAN                                                    Contingent
524 N WEST BLVD                                                  Unliquidated
NJ VETS HOME                                                     Disputed
                                                                Basis for the claim:
VINELAND                               NJ       08360-2895      Consumer refund/prepayment

Date or dates debt was incurred      4/12/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     1    1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 155
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 165 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.613    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $248.96
                                                                Check all that apply.
FRANK BURGHART                                                   Contingent
370 Hillside Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
King Of Prussia                        PA       19406-3153      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     3    4   1
                                                                 No
                                                                 Yes

  3.614    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.30
                                                                Check all that apply.
FRANK COLUCCI                                                    Contingent
366 Charles St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Iselin                                 NJ       08830-1244      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     6    4   9
                                                                 No
                                                                 Yes

  3.615    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
FRANK FIALKOWSKI                                                 Contingent
291 Riverboat Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dayton                                 NV       89403-8028      Consumer refund/prepayment

Date or dates debt was incurred      8/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     8    2   0
                                                                 No
                                                                 Yes

  3.616    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.04
                                                                Check all that apply.
FRANK FRISONE                                                    Contingent
27614 86th Ave E                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Graham                                 WA       98338-9101      Consumer refund/prepayment

Date or dates debt was incurred      5/16/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     3    5   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 156
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 166 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.617    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.98
                                                                Check all that apply.
FRANK GIORGIO                                                    Contingent
4228 2ND AVE N                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ST PETERSBURG                          FL       33713           Consumer refund/prepayment

Date or dates debt was incurred      12/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     2    9   9
                                                                 No
                                                                 Yes

  3.618    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
FRANK HOLM                                                       Contingent
25333 Elder Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Moreno Valley                          CA       92557-7502      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     0    3   7
                                                                 No
                                                                 Yes

  3.619    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $141.40
                                                                Check all that apply.
Frank J Koval                                                    Contingent
2514 Pinoak Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Reston                                 VA       20191-4229      Consumer refund/prepayment

Date or dates debt was incurred      8/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     9    6   7
                                                                 No
                                                                 Yes

  3.620    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
Frank McBride                                                    Contingent
5117 Violet Bank Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Virginia Beach                         VA       23464-5623      Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     7    9   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 157
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 167 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.621    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
FRANK NUANEZ, JR.                                                Contingent
25978 N 165th Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Surprise                               AZ       85387-6850      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     6    4   4
                                                                 No
                                                                 Yes

  3.622    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.27
                                                                Check all that apply.
FRANK PEACOCK                                                    Contingent
2212 Whitewater Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bertram                                TX       78605-4173      Consumer refund/prepayment

Date or dates debt was incurred      7/15/2015                  Is the claim subject to offset?

Last 4 digits of account number       7     0    1   1
                                                                 No
                                                                 Yes

  3.623    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.39
                                                                Check all that apply.
Frank Randall                                                    Contingent
7700 Via Bueno NE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87113-1285      Consumer refund/prepayment

Date or dates debt was incurred      3/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0    2   0
                                                                 No
                                                                 Yes

  3.624    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $100.32
                                                                Check all that apply.
FRANK SCHIFFEL                                                   Contingent
N 1711 BRIDGEWOOD LN                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELLENSBURG                             WA       98926           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     2    8   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 158
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 168 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.625    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.65
                                                                Check all that apply.
FRANK SCOTT                                                      Contingent
3940 Scott Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
State College                          PA       16801-2534      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     9    4   1
                                                                 No
                                                                 Yes

  3.626    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.28
                                                                Check all that apply.
FRANKLIN CUNUPP #333002                                          Contingent
990 WISACKY HWY                                                  Unliquidated
LEE C.I.                                                         Disputed
                                                                Basis for the claim:
BISHOPVILLE                            SC       29010-1775      Consumer refund/prepayment

Date or dates debt was incurred      1/30/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     9    4   5
                                                                 No
                                                                 Yes

  3.627    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.07
                                                                Check all that apply.
FRED BENNAGE                                                     Contingent
201 N BLOSSOM ST APT 17                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHENANDOAH                             IA       51601-1241      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2016                  Is the claim subject to offset?

Last 4 digits of account number       5     0    1   5
                                                                 No
                                                                 Yes

  3.628    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.68
                                                                Check all that apply.
FRED D HARRIS III                                                Contingent
5427 INDIAN PIPE ST                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN ANTONIO                            TX       78242           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     5    6   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 159
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 169 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.629    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.99
                                                                Check all that apply.
Fred Matas                                                       Contingent
70-875 DILLON ROAD SPACE#5                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DESERT HOT SPRINGS                     CA       92241           Consumer refund/prepayment

Date or dates debt was incurred      11/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     1   0   6
                                                                 No
                                                                 Yes

  3.630    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.04
                                                                Check all that apply.
FRED W. JONES                                                    Contingent
22 SHANDA CT                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAMILTON                               OH       45013           Consumer refund/prepayment

Date or dates debt was incurred      12/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     6   8   0
                                                                 No
                                                                 Yes

  3.631    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.13
                                                                Check all that apply.
Fred Wiedmann                                                    Contingent
47 Bellamy Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dover                                  NH       03820-4326      Consumer refund/prepayment

Date or dates debt was incurred      11/28/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     9   7   9
                                                                 No
                                                                 Yes

  3.632    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
FREDERICK BANKS                                                  Contingent
10763 Alum Springs Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Culpeper                               VA       22701-7021      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     0   2   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 160
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 170 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.633    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $131.90
                                                                Check all that apply.
FREDERICK BRYAN                                                  Contingent
910 Riddick Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Millington                             TN       38053-5165      Consumer refund/prepayment

Date or dates debt was incurred      4/30/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     4    0   6
                                                                 No
                                                                 Yes

  3.634    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $100.33
                                                                Check all that apply.
FREDRICK GOETTSCHE                                               Contingent
1027 Taylor Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brighton                               MI       48114-7615      Consumer refund/prepayment

Date or dates debt was incurred      4/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8    6   9
                                                                 No
                                                                 Yes

  3.635    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.60
                                                                Check all that apply.
FREDRICK WENDT                                                   Contingent
10295 Bennit Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Argonne                                WI       54511-8912      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     3    6   2
                                                                 No
                                                                 Yes

  3.636    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $409.59
                                                                Check all that apply.
FRONTIER COMMUNICATIONS                                          Contingent
P.O. BOX 709                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTH WINDSOR                          CT       06074-9998      UTILITY

Date or dates debt was incurred      10/13/2020                 Is the claim subject to offset?

Last 4 digits of account number       6     0    7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 161
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 171 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.637    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $126.70
                                                                Check all that apply.
FÃ¡bio Fintelman                                                 Contingent
CondomÃ-nio ImpÃ©rio dos Nobre                                   Unliquidated
Quadra 4 conjunto A casa 07-A                                    Disputed
SOBRADINHO, , 73251-901                                         Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      7/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     2   1   6
                                                                 No
                                                                 Yes

  3.638    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
G BRUNI                                                          Contingent
84111 Lola Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Diamondhead                            MS       39525-4053      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     7   7   7
                                                                 No
                                                                 Yes

  3.639    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.89
                                                                Check all that apply.
GABRIEL CHACON                                                   Contingent
601 N Oak St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Santa Paula                            CA       93060-1734      Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3   4   5
                                                                 No
                                                                 Yes

  3.640    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $169.98
                                                                Check all that apply.
Gabriel Gonzalez                                                 Contingent
Soler 1168                                                       Unliquidated
ZARATE, , 2800                                                   Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      11/6/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     4   0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 162
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 172 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.641    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $156.92
                                                                Check all that apply.
GABRIEL PALMIERI                                                 Contingent
1606 GOFF CIRCLE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CORDELE                                GA       31015           Consumer refund/prepayment

Date or dates debt was incurred      10/26/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     6    9   6
                                                                 No
                                                                 Yes

  3.642    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.98
                                                                Check all that apply.
gabriel rodriguez                                                Contingent
10400 NW 33RD STREET SUITE 250                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DORAL                                  FL       33172           Consumer refund/prepayment

Date or dates debt was incurred      4/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     4    5   9
                                                                 No
                                                                 Yes

  3.643    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.80
                                                                Check all that apply.
GABRIELE DE PLANO                                                Contingent
6319 Brocketts Xing                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alexandria                             VA       22315-3552      Consumer refund/prepayment

Date or dates debt was incurred      12/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     9    1   7
                                                                 No
                                                                 Yes

  3.644    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.99
                                                                Check all that apply.
GALE GEMBER                                                      Contingent
200 East St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Virginia                           IA       50210           Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     3    5   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 163
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 173 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.645    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.48
                                                                Check all that apply.
GARALD G GASKO                                                   Contingent
3138 S Normal Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60616-3110      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     6    2   1
                                                                 No
                                                                 Yes

  3.646    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.78
                                                                Check all that apply.
GARFIELD DAVISTER                                                Contingent
E274 Hill Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Luxemburg                              WI       54217-7634      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     3    1   9
                                                                 No
                                                                 Yes

  3.647    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.77
                                                                Check all that apply.
GARO POSHOGHLIAN                                                 Contingent
124 ROGER CHAFFEE SQUARE                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BEAR                                   DE       19701           Consumer refund/prepayment

Date or dates debt was incurred      6/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     9    7   8
                                                                 No
                                                                 Yes

  3.648    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.37
                                                                Check all that apply.
GARRETT M LIBY                                                   Contingent
912 HAMPTON LN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CANTON                                 MO       63435           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     7    8   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 164
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 174 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.649    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.99
                                                                Check all that apply.
GARRY MACNAB                                                     Contingent
10610 111 ST NW #105                                             Unliquidated
EDMONTON, AB T5H 3E9                                             Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     1    1   5
                                                                 No
                                                                 Yes

  3.650    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
garry mayer                                                      Contingent
6444 mckenzie dr.                                                Unliquidated
DUNCAN, BC V9L 5R9                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/6/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     2    6   3
                                                                 No
                                                                 Yes

  3.651    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.96
                                                                Check all that apply.
GARRY PARK                                                       Contingent
98-517 Kamahao Pl Apt B                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pearl City                             HI       96782-2405      Consumer refund/prepayment

Date or dates debt was incurred      3/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     4    1   8
                                                                 No
                                                                 Yes

  3.652    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $270.57
                                                                Check all that apply.
GARY ATKINS                                                      Contingent
3023 Wedgewood Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fayetteville                           NC       28301-7602      Consumer refund/prepayment

Date or dates debt was incurred      4/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     6    6   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 165
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 175 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.653    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.92
                                                                Check all that apply.
GARY BEACH                                                       Contingent
509 W AGENCY RD TRLR 17                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
W BURLINGTON                           IA       52655-1618      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2017                 Is the claim subject to offset?

Last 4 digits of account number       5     8    8   9
                                                                 No
                                                                 Yes

  3.654    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $83.74
                                                                Check all that apply.
GARY BILKE                                                       Contingent
226 Ayers Cir                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grant                                  AL       35747-9416      Consumer refund/prepayment

Date or dates debt was incurred      9/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7    2   1
                                                                 No
                                                                 Yes

  3.655    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
GARY BURKHARDT                                                   Contingent
4409 Willys Pkwy                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Toledo                                 OH       43612-2131      Consumer refund/prepayment

Date or dates debt was incurred      8/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     6    0   9
                                                                 No
                                                                 Yes

  3.656    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $145.15
                                                                Check all that apply.
GARY CHAMBERS                                                    Contingent
60 Cliff Dr                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Louis                            MO       63125-4041      Consumer refund/prepayment

Date or dates debt was incurred      6/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     5    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 166
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 176 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.657    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $308.40
                                                                Check all that apply.
GARY CONKLIN                                                     Contingent
8356 SW PFAFFLE ST APT 122                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PORTLAND                               OR       97223-8479      Consumer refund/prepayment

Date or dates debt was incurred      2/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     4   8   5
                                                                 No
                                                                 Yes

  3.658    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.49
                                                                Check all that apply.
GARY CURTIS                                                      Contingent
13176 Rhonda Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Denham Springs                         LA       70706-0236      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     9   7   2
                                                                 No
                                                                 Yes

  3.659    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.37
                                                                Check all that apply.
GARY DAILEY                                                      Contingent
6224 Big Oak Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlotte                              NC       28227-2421      Consumer refund/prepayment

Date or dates debt was incurred      12/9/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     9   4   7
                                                                 No
                                                                 Yes

  3.660    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.24
                                                                Check all that apply.
GARY DOGAN                                                       Contingent
3110 MEADOWWOOD RD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROANOKE                                VA       24014           Consumer refund/prepayment

Date or dates debt was incurred      3/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     3   3   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 167
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 177 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.661    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.97
                                                                Check all that apply.
GARY E MYERS                                                     Contingent
5317 W Wheatridge Ln                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Jordan                            UT       84081-5839      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     7   7   1
                                                                 No
                                                                 Yes

  3.662    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $80.97
                                                                Check all that apply.
GARY GAAD                                                        Contingent
243 S HELM                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FRESNO                                 CA       93727           Consumer refund/prepayment

Date or dates debt was incurred      3/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     8   8   4
                                                                 No
                                                                 Yes

  3.663    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.96
                                                                Check all that apply.
GARY GARSIDE                                                     Contingent
1102 W Oxford Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tempe                                  AZ       85283-1600      Consumer refund/prepayment

Date or dates debt was incurred      8/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     6   9   0
                                                                 No
                                                                 Yes

  3.664    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.97
                                                                Check all that apply.
GARY GERLACH                                                     Contingent
980 CLAYTON ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COMMERCE                               GA       30529-2802      Consumer refund/prepayment

Date or dates debt was incurred      6/5/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     5   3   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 168
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 178 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.665    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.08
                                                                Check all that apply.
GARY GREENMAN                                                    Contingent
9521 W Appling Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boise                                  ID       83704-4104      Consumer refund/prepayment

Date or dates debt was incurred      1/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     5    8   3
                                                                 No
                                                                 Yes

  3.666    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.20
                                                                Check all that apply.
GARY HAARS                                                       Contingent
8745 McKenzie Farm Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ooltewah                               TN       37363-5990      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     6    4   5
                                                                 No
                                                                 Yes

  3.667    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
GARY HEIDEN                                                      Contingent
4820 S EQUITY DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SIOUX FALLS                            SD       57106           Consumer refund/prepayment

Date or dates debt was incurred      7/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     3    3   6
                                                                 No
                                                                 Yes

  3.668    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $580.86
                                                                Check all that apply.
GARY HUNTER                                                      Contingent
1047 RODEO WAY                                                   Unliquidated
APT 16                                                           Disputed
                                                                Basis for the claim:
SACRAMENTO                             CA       95819-3837      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     0    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 169
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 179 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.669    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
GARY KAWABATA                                                    Contingent
4240 SHADY TRAIL CT                                              Unliquidated
APT 206                                                          Disputed
                                                                Basis for the claim:
NAPERVILLE                             IL       60564           Consumer refund/prepayment

Date or dates debt was incurred      5/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     6    0   0
                                                                 No
                                                                 Yes

  3.670    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.33
                                                                Check all that apply.
GARY KRUGER                                                      Contingent
308 Dorsey Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Franklin                               NC       28734-8248      Consumer refund/prepayment

Date or dates debt was incurred      7/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     6    3   9
                                                                 No
                                                                 Yes

  3.671    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $176.78
                                                                Check all that apply.
GARY LAFOLLETT                                                   Contingent
PO BOX 1363                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HILLSBORO                              OR       97123           Consumer refund/prepayment

Date or dates debt was incurred      10/23/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     3    8   7
                                                                 No
                                                                 Yes

  3.672    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.98
                                                                Check all that apply.
Gary Leemaster                                                   Contingent
20901 Gorgonia St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Woodland Hills                         CA       91364-5512      Consumer refund/prepayment

Date or dates debt was incurred      12/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     1    6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 170
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 180 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.673    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
GARY MCCLOSKEY                                                   Contingent
3170 MAPLELEAF DR                                                Unliquidated
APT 2004                                                         Disputed
                                                                Basis for the claim:
LEXINGTON                              KY       40509           Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    4   2
                                                                 No
                                                                 Yes

  3.674    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.58
                                                                Check all that apply.
GARY MYERS                                                       Contingent
1130 W Bradshaw Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Delphi                                 IN       46923-8547      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     4    6   6
                                                                 No
                                                                 Yes

  3.675    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $70.59
                                                                Check all that apply.
GARY NAU                                                         Contingent
502 Hazlett Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wheeling                               WV       26003-6927      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     0    8   0
                                                                 No
                                                                 Yes

  3.676    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
GARY NORDGREN                                                    Contingent
1436 Glen Hill Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glendale Heights                       IL       60139-2707      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2016                 Is the claim subject to offset?

Last 4 digits of account number       7     6    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 171
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 181 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.677    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.56
                                                                Check all that apply.
GARY PARCHAN                                                     Contingent
13736 Cornishcrest Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Whittier                               CA       90605-3353      Consumer refund/prepayment

Date or dates debt was incurred      9/10/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     6    8   0
                                                                 No
                                                                 Yes

  3.678    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
GARY POWELL                                                      Contingent
2060 S 233rd St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Des Moines                             WA       98198-7578      Consumer refund/prepayment

Date or dates debt was incurred      6/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8    9   0
                                                                 No
                                                                 Yes

  3.679    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.03
                                                                Check all that apply.
GARY SAITO                                                       Contingent
94-1008 Leihaku St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waipahu                                HI       96797-5256      Consumer refund/prepayment

Date or dates debt was incurred      11/7/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     8    8   4
                                                                 No
                                                                 Yes

  3.680    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.39
                                                                Check all that apply.
GARY SCHUETTE                                                    Contingent
1627 N 15th St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sheboygan                              WI       53081-2405      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     1    9   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 172
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 182 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.681    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.95
                                                                Check all that apply.
GARY SCHULTZ                                                     Contingent
317 Broad St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Reading                                PA       19608-1149      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     8   2   6
                                                                 No
                                                                 Yes

  3.682    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.97
                                                                Check all that apply.
GARY TURNER                                                      Contingent
4167 Yeager Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Douglasville                           GA       30135-3854      Consumer refund/prepayment

Date or dates debt was incurred      4/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     9   9   1
                                                                 No
                                                                 Yes

  3.683    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $110.96
                                                                Check all that apply.
GARY VANDERPOOL                                                  Contingent
1945 Garden Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Redding                                CA       96001-1229      Consumer refund/prepayment

Date or dates debt was incurred      2/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     4   8   1
                                                                 No
                                                                 Yes

  3.684    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $195.19
                                                                Check all that apply.
GARY WELSH                                                       Contingent
415 Correas St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Half Moon Bay                          CA       94019-1892      Consumer refund/prepayment

Date or dates debt was incurred      1/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     8   4   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 173
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 183 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.685    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.60
                                                                Check all that apply.
GARY YOUNG                                                       Contingent
2635 Rochelle Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arcadia                                CA       91006-5040      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    8   1
                                                                 No
                                                                 Yes

  3.686    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
GARY YOUNG                                                       Contingent
48 Helena St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
East Brunswick                         NJ       08816-3935      Consumer refund/prepayment

Date or dates debt was incurred      11/17/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     9    8   1
                                                                 No
                                                                 Yes

  3.687    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.51
                                                                Check all that apply.
GAYLA JONES                                                      Contingent
110 N. ROYAL                                                     Unliquidated
P.O. B OX 281                                                    Disputed
                                                                Basis for the claim:
ROYALTON                               IL       62983           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     6    3   7
                                                                 No
                                                                 Yes

  3.688    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.99
                                                                Check all that apply.
Gemma Dehnbostel                                                 Contingent
219 FLAME AVE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MAITLAND                               FL       32751           Consumer refund/prepayment

Date or dates debt was incurred      12/3/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     5    2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 174
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 184 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.689    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.11
                                                                Check all that apply.
GENE A. TRUMBO                                                   Contingent
110 Lake St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lakeside                               IA       50588-7794      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     2    8   7
                                                                 No
                                                                 Yes

  3.690    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
GEOFFREY EASTMAN                                                 Contingent
251 Pawnee St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Battle Creek                           MI       49014-5454      Consumer refund/prepayment

Date or dates debt was incurred      6/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     4    9   1
                                                                 No
                                                                 Yes

  3.691    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $81.46
                                                                Check all that apply.
GEORGE ACKLEY                                                    Contingent
202 Lennox Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cape May                               NJ       08204-3837      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     9    8   2
                                                                 No
                                                                 Yes

  3.692    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.10
                                                                Check all that apply.
GEORGE B BACON                                                   Contingent
11525 E RIVERCREST DR                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPOKANE VALLEY                         WA       99206           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     7    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 175
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 185 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.693    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
GEORGE CACHOIR                                                   Contingent
132 Laurel Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wantagh                                NY       11793-2774      Consumer refund/prepayment

Date or dates debt was incurred      4/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     5    6   6
                                                                 No
                                                                 Yes

  3.694    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.07
                                                                Check all that apply.
GEORGE COLEY                                                     Contingent
2 Wood Owl Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sterling                               VA       20164-5510      Consumer refund/prepayment

Date or dates debt was incurred      5/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    7   9
                                                                 No
                                                                 Yes

  3.695    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.50
                                                                Check all that apply.
GEORGE DROMBOSKY                                                 Contingent
97 Englewood Blvd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hamilton                               NJ       08610-1028      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     2    4   8
                                                                 No
                                                                 Yes

  3.696    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $73.92
                                                                Check all that apply.
GEORGE EMMENDORFER                                               Contingent
2815 S Deerfield Ave                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lansing                                MI       48911-1756      Consumer refund/prepayment

Date or dates debt was incurred      7/11/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     9    0   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 176
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 186 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.697    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $70.73
                                                                Check all that apply.
GEORGE GASSMAN                                                   Contingent
1606 Pulliam St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Chesterfield                     VA       23235-4148      Consumer refund/prepayment

Date or dates debt was incurred      1/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     3   4   7
                                                                 No
                                                                 Yes

  3.698    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82.94
                                                                Check all that apply.
GEORGE GIPSON                                                    Contingent
10912 CHANERA AVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
INGLEWOOD                              CA       90303           Consumer refund/prepayment

Date or dates debt was incurred      8/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     8   9   7
                                                                 No
                                                                 Yes

  3.699    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.94
                                                                Check all that apply.
George Man                                                       Contingent
7 HILLIARD PL                                                    Unliquidated
ETOBICOKE, ON M9R 2N1                                            Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      7/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     8   1   0
                                                                 No
                                                                 Yes

  3.700    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
GEORGE MARSH                                                     Contingent
325 Longhill St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            MA       01108-1413      Consumer refund/prepayment

Date or dates debt was incurred      12/22/2016                 Is the claim subject to offset?

Last 4 digits of account number       3     2   4   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 177
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 187 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.701    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.99
                                                                Check all that apply.
GEORGE MCDONOUGH                                                 Contingent
8509 GREENWOOD AVE                                               Unliquidated
#3                                                               Disputed
                                                                Basis for the claim:
TAKOMA PARK                            MD       20912           Consumer refund/prepayment

Date or dates debt was incurred      4/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     7    9   1
                                                                 No
                                                                 Yes

  3.702    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.18
                                                                Check all that apply.
GEORGE MURPHY                                                    Contingent
12378 Johnson St NE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Blaine                                 MN       55434-2834      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     1    4   5
                                                                 No
                                                                 Yes

  3.703    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.89
                                                                Check all that apply.
GEORGE PAGE III                                                  Contingent
1814 Watercrest Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77008-1241      Consumer refund/prepayment

Date or dates debt was incurred      4/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     9    7   6
                                                                 No
                                                                 Yes

  3.704    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.61
                                                                Check all that apply.
GEORGE SLACK                                                     Contingent
625 46th Avenue Way                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greeley                                CO       80634-2005      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     3    1   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 178
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 188 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.705    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $94.94
                                                                Check all that apply.
GEORGE SMITH                                                     Contingent
580 Oakstone Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Roswell                                GA       30075-3328      Consumer refund/prepayment

Date or dates debt was incurred      3/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     4   1   1
                                                                 No
                                                                 Yes

  3.706    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $131.79
                                                                Check all that apply.
GEORGE TRAGER                                                    Contingent
16806 Glenburn Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Torrance                               CA       90504-2021      Consumer refund/prepayment

Date or dates debt was incurred      4/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     2   8   3
                                                                 No
                                                                 Yes

  3.707    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.55
                                                                Check all that apply.
GEORGE WYNN                                                      Contingent
428 E 22ND ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11226           Consumer refund/prepayment

Date or dates debt was incurred      4/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     3   8   0
                                                                 No
                                                                 Yes

  3.708    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.89
                                                                Check all that apply.
GERALD A. CONOVER                                                Contingent
PO Box 7                                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wilbur                                 WA       99185-0007      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     6   6   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 179
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 189 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.709    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.00
                                                                Check all that apply.
Gerald Aldridge                                                  Contingent
1091 NE SUNRISE ST                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PRINEVILLE                             OR       97754           Consumer refund/prepayment

Date or dates debt was incurred      6/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     3    0   8
                                                                 No
                                                                 Yes

  3.710    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.26
                                                                Check all that apply.
GERALD B COLEMAN                                                 Contingent
1517 Buena Vista Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Denton                                 TX       76210-3843      Consumer refund/prepayment

Date or dates debt was incurred      8/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     4    7   6
                                                                 No
                                                                 Yes

  3.711    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.31
                                                                Check all that apply.
GERALD CHRISTIAN                                                 Contingent
1825 Sonoma Blvd Apt 511                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Vallejo                                CA       94590-6057      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     0    6   7
                                                                 No
                                                                 Yes

  3.712    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.27
                                                                Check all that apply.
GERALD HENDRICKSON                                               Contingent
615 LAKE STREET                                                  Unliquidated
PO BOX 186                                                       Disputed
                                                                Basis for the claim:
CASCADE                                WI       53011           Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 180
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 190 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.713    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $694.99
                                                                Check all that apply.
Gerald Hendrickson                                               Contingent
PO BOX 186                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CASCADE                                WI       53011           Consumer refund/prepayment

Date or dates debt was incurred      3/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     5    4   6
                                                                 No
                                                                 Yes

  3.714    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.05
                                                                Check all that apply.
GERALD HOLDEN                                                    Contingent
302 Roberts Ave NW                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cooperstown                            ND       58425-7509      Consumer refund/prepayment

Date or dates debt was incurred      1/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     7    3   5
                                                                 No
                                                                 Yes

  3.715    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.60
                                                                Check all that apply.
GERALD NASH                                                      Contingent
3400 Palmer Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Amarillo                               TX       79109-3979      Consumer refund/prepayment

Date or dates debt was incurred      9/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     2    9   2
                                                                 No
                                                                 Yes

  3.716    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.32
                                                                Check all that apply.
Gerald Powell                                                    Contingent
2525 OLD OAKS DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WACO                                   TX       76710           Consumer refund/prepayment

Date or dates debt was incurred      6/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     9    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 181
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 191 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.717    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.99
                                                                Check all that apply.
GERALD STEELE                                                    Contingent
506 SUSANA AVE                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
REDONDO BEACH                          CA       90277           Consumer refund/prepayment

Date or dates debt was incurred      9/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     9    6   6
                                                                 No
                                                                 Yes

  3.718    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.44
                                                                Check all that apply.
GERRIE M BAER                                                    Contingent
1115 Bluewater Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Monticello                             IN       47960-1603      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6    5   5
                                                                 No
                                                                 Yes

  3.719    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.95
                                                                Check all that apply.
Gert Stoss                                                       Contingent
Lloyd-G.-Wells-Strasse 29                                        Unliquidated
BERLIN, , 14163                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     9    4   6
                                                                 No
                                                                 Yes

  3.720    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $514.33
                                                                Check all that apply.
GEXA ENERGY                                                      Contingent
20455 STATE HIGHWAY 249                                          Unliquidated
SUITE 200                                                        Disputed
                                                                Basis for the claim:
HOUSTON                                TX       77070           UTILITY

Date or dates debt was incurred      1/6/2021                   Is the claim subject to offset?

Last 4 digits of account number       3     8    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 182
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 192 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.721    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $346.38
                                                                Check all that apply.
GEXA ENERGY                                                      Contingent
20455 STATE HIGHWAY 249                                          Unliquidated
SUITE 200                                                        Disputed
                                                                Basis for the claim:
HOUSTON                                TX       77070           UTILITY

Date or dates debt was incurred      1/6/2021                   Is the claim subject to offset?

Last 4 digits of account number       3     8    5   3
                                                                 No
                                                                 Yes

  3.722    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.47
                                                                Check all that apply.
GILBERT OCHOA                                                    Contingent
367 W OAKWOOD DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TULARE                                 CA       93274           Consumer refund/prepayment

Date or dates debt was incurred      5/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     1    3   7
                                                                 No
                                                                 Yes

  3.723    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $111.16
                                                                Check all that apply.
GIRARD STROUD                                                    Contingent
2405 BROOKSIDE PARKWAY                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEW BERLIN                             WI       53151           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     0    1   7
                                                                 No
                                                                 Yes

  3.724    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
GLEN CARROLL                                                     Contingent
PO Box 63                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greenbush                              ME       04418-0063      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    4   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 183
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 193 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.725    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $106.49
                                                                Check all that apply.
GLEN QUIRING                                                     Contingent
PO BOX 201                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HENDERSON                              NE       68371-0201      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     7    7   9
                                                                 No
                                                                 Yes

  3.726    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $325.84
                                                                Check all that apply.
GLENN DAVIS                                                      Contingent
314 Crowley Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sabattus                               ME       04280-4607      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     8    6   2
                                                                 No
                                                                 Yes

  3.727    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $116.48
                                                                Check all that apply.
GLENN MARTIN                                                     Contingent
4197 Peppertown Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mechanicsville                         VA       23111-4941      Consumer refund/prepayment

Date or dates debt was incurred      9/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    0   9
                                                                 No
                                                                 Yes

  3.728    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.60
                                                                Check all that apply.
GLENN SHEATHELM                                                  Contingent
1530 Beardsley Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Muskegon                               MI       49441-3112      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2016                 Is the claim subject to offset?

Last 4 digits of account number       6     6    5   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 184
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 194 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.729    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
Gloye Robert                                                     Contingent
1642D BRANHAM LN                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN JOSE                               CA       95118           Consumer refund/prepayment

Date or dates debt was incurred      3/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     7   8   1
                                                                 No
                                                                 Yes

  3.730    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.09
                                                                Check all that apply.
GORDON ALLEN                                                     Contingent
11 Caroline Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Shrewsbury                             MA       01545-5203      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     1   6   8
                                                                 No
                                                                 Yes

  3.731    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $96.48
                                                                Check all that apply.
GORDON E CLARK                                                   Contingent
5149 NE 37th St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kansas City                            MO       64117-2728      Consumer refund/prepayment

Date or dates debt was incurred      5/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     5   3   8
                                                                 No
                                                                 Yes

  3.732    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $134.90
                                                                Check all that apply.
GORDON S HOSELTON                                                Contingent
PO BOX 331                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROWNVILLE                             NY       13615           Consumer refund/prepayment

Date or dates debt was incurred      12/29/2015                 Is the claim subject to offset?

Last 4 digits of account number       1     0   0   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 185
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 195 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.733    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 ($4.51)
                                                                Check all that apply.
GORDON WILLIAMS                                                  Contingent
9105 Armadillo Trl                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Evergreen                              CO       80439-6225      Consumer refund/prepayment

Date or dates debt was incurred      10/13/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     0    3   4
                                                                 No
                                                                 Yes

  3.734    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.85
                                                                Check all that apply.
Graciela Barrï¿½n                                                Contingent
888 S. DOUGLAS RD. 888                                           Unliquidated
UNIT 505                                                         Disputed
                                                                Basis for the claim:
CORAL GABLES                           FL       33134           Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     5    6   5
                                                                 No
                                                                 Yes

  3.735    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.93
                                                                Check all that apply.
GRAHAM BANNERMAN                                                 Contingent
10530 US Highway 117 N                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Willard                                NC       28478-7766      Consumer refund/prepayment

Date or dates debt was incurred      1/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2    4   7
                                                                 No
                                                                 Yes

  3.736    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.98
                                                                Check all that apply.
Graham Cameron                                                   Contingent
396 Forced Rd                                                    Unliquidated
RUSSELL, ON K4R 1E5                                              Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      5/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     9    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 186
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 196 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.737    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $109.33
                                                                Check all that apply.
GRAINGER                                                         Contingent
100 GRAINGER PARKWAY                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKE FOREST                            IL       60045           TRADE

Date or dates debt was incurred      8/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     7    8   5
                                                                 No
                                                                 Yes

  3.738    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.93
                                                                Check all that apply.
Grant Mayberry                                                   Contingent
3155 Grangemont Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glendale                               CA       91206-1122      Consumer refund/prepayment

Date or dates debt was incurred      8/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     2    9   2
                                                                 No
                                                                 Yes

  3.739    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $116.28
                                                                Check all that apply.
GRANT R. JOHNSON                                                 Contingent
193 The Point Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Church View                            VA       23032-2115      Consumer refund/prepayment

Date or dates debt was incurred      7/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     1    8   9
                                                                 No
                                                                 Yes

  3.740    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $78.98
                                                                Check all that apply.
GREG BRADLEY                                                     Contingent
16510 DEER HAVEN RUN                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROSHARON                               TX       77583           Consumer refund/prepayment

Date or dates debt was incurred      12/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     6    6   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 187
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 197 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.741    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.98
                                                                Check all that apply.
GREG BROWN                                                       Contingent
1025 CONKEY ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAMMOND                                IN       46320           Consumer refund/prepayment

Date or dates debt was incurred      10/20/2020                 Is the claim subject to offset?

Last 4 digits of account number       9     7    3   9
                                                                 No
                                                                 Yes

  3.742    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
GREG BROWN                                                       Contingent
1025 Conkey St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hammond                                IN       46320-2737      Consumer refund/prepayment

Date or dates debt was incurred      7/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       2     0    7   5
                                                                 No
                                                                 Yes

  3.743    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.28
                                                                Check all that apply.
GREG HORWITZ                                                     Contingent
1204 MAGNOLIA DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75007           Consumer refund/prepayment

Date or dates debt was incurred      9/28/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     3    2   1
                                                                 No
                                                                 Yes

  3.744    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $118.55
                                                                Check all that apply.
GREG NORVILL                                                     Contingent
4116 NW 34th St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oklahoma City                          OK       73112-3146      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     9    5   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 188
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 198 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.745    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $160.18
                                                                Check all that apply.
GREG OGILVIE                                                     Contingent
1426 E Paradise Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Visalia                                CA       93292-5593      Consumer refund/prepayment

Date or dates debt was incurred      12/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     9   2   1
                                                                 No
                                                                 Yes

  3.746    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.72
                                                                Check all that apply.
GREG PROPER                                                      Contingent
340 MAINE STREET                                                 Unliquidated
APT 1                                                            Disputed
                                                                Basis for the claim:
RENO                                   NV       89502           Consumer refund/prepayment

Date or dates debt was incurred      3/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     7   9   7
                                                                 No
                                                                 Yes

  3.747    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.99
                                                                Check all that apply.
GREG VAUGHT                                                      Contingent
1361 S Salt Pond Ave                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Marshall                               MO       65340-3042      Consumer refund/prepayment

Date or dates debt was incurred      7/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9   9   1
                                                                 No
                                                                 Yes

  3.748    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
GREGGORY SHIBUYA                                                 Contingent
12432 Allin St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90066-6806      Consumer refund/prepayment

Date or dates debt was incurred      2/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5   2   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 189
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 199 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.749    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.99
                                                                Check all that apply.
GREGORY CAMPBELL                                                 Contingent
5129 REDMAN RD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROCKPORT                              NY       14420           Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     3    7   8
                                                                 No
                                                                 Yes

  3.750    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.23
                                                                Check all that apply.
Gregory D Smith                                                  Contingent
2449 WOODBRIDGE WAY                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SCHERTZ                                TX       78154           Consumer refund/prepayment

Date or dates debt was incurred      10/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     6    4   7
                                                                 No
                                                                 Yes

  3.751    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.15
                                                                Check all that apply.
GREGORY DUNN                                                     Contingent
1521 Bent Tree Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wooster                                OH       44691-5931      Consumer refund/prepayment

Date or dates debt was incurred      12/26/2020                 Is the claim subject to offset?

Last 4 digits of account number       8     1    4   4
                                                                 No
                                                                 Yes

  3.752    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.97
                                                                Check all that apply.
GREGORY JEIN                                                     Contingent
4770 CHERRYWOOD AVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90018-4011      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     0    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 190
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 200 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.753    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.40
                                                                Check all that apply.
GREGORY SASSONE                                                  Contingent
4 Main St # 99                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Allenhurst                             NJ       07711-1129      Consumer refund/prepayment

Date or dates debt was incurred      6/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     2    5   6
                                                                 No
                                                                 Yes

  3.754    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.05
                                                                Check all that apply.
GREGORY WHITFIELD                                                Contingent
735 KINGS RUN DR                                                 Unliquidated
APT 70                                                           Disputed
                                                                Basis for the claim:
CINCINNATI                             OH       45232           Consumer refund/prepayment

Date or dates debt was incurred      5/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     5    2   3
                                                                 No
                                                                 Yes

  3.755    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $979.72
                                                                Check all that apply.
GT PRODUCTS                                                      Contingent
501 INDUSTRIAL BLVD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GRAPEVINE                              TX       76051           TRADE

Date or dates debt was incurred      11/12/2020                 Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.756    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $4,144.95
                                                                Check all that apply.
GUIDELINES PUBLICATIONS LTD                                      Contingent
UNIT 6 KENSWORTH GATE                                            Unliquidated
200-204 HIGH STREET SOUTH                                        Disputed
DUNSTABLE                                                       Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      6/30/2019                  Is the claim subject to offset?

Last 4 digits of account number             M   M    D
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 191
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 201 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.757    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.79
                                                                Check all that apply.
Guy Borgeson                                                     Contingent
8228 SNOW EGRET WAY                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FORT WORTH                             TX       76118           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     6    2   1
                                                                 No
                                                                 Yes

  3.758    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.94
                                                                Check all that apply.
GUY BRINGLEY                                                     Contingent
3303 Evergreen Cir                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Walworth                               NY       14568-9401      Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     7    6   5
                                                                 No
                                                                 Yes

  3.759    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $157.09
                                                                Check all that apply.
GUY SIMS                                                         Contingent
PO Box 1121                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
McDonough                              GA       30253-1121      Consumer refund/prepayment

Date or dates debt was incurred      4/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7    3   8
                                                                 No
                                                                 Yes

  3.760    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.20
                                                                Check all that apply.
Hanchang Kuo                                                     Contingent
199 Indian Hill Pl                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fremont                                CA       94539-6831      Consumer refund/prepayment

Date or dates debt was incurred      9/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     5    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 192
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 202 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.761    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.50
                                                                Check all that apply.
HANS MOHNEN                                                      Contingent
2801 Cahawba Trl                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Birmingham                             AL       35243-3033      Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     4   6   0
                                                                 No
                                                                 Yes

  3.762    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $274.87
                                                                Check all that apply.
HANS SKALLE                                                      Contingent
17605 BREEZY POINT ROAD                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WOODLAND                               MN       55391           Consumer refund/prepayment

Date or dates debt was incurred      7/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     9   7   7
                                                                 No
                                                                 Yes

  3.763    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $114.49
                                                                Check all that apply.
HARDING TRAVIS                                                   Contingent
1810 Pine Log Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Skippers                               VA       23879-2420      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     7   8   2
                                                                 No
                                                                 Yes

  3.764    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.37
                                                                Check all that apply.
HAROLD DOW                                                       Contingent
PO Box 429                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Corinth                                ME       04427-0429      Consumer refund/prepayment

Date or dates debt was incurred      6/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     2   7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 193
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 203 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.765    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.25
                                                                Check all that apply.
HAROLD HYNES                                                     Contingent
3311 Laurel Fork Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kingwood                               TX       77339-1346      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     5    1   4
                                                                 No
                                                                 Yes

  3.766    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.60
                                                                Check all that apply.
HAROLD MORRIS                                                    Contingent
321 N Centre St Apt 2                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cumberland                             MD       21502-2202      Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       2     4    6   5
                                                                 No
                                                                 Yes

  3.767    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.25
                                                                Check all that apply.
Harold Sanford                                                   Contingent
4070 ALTA VISTA AVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SANTA ROSA                             CA       95404-1903      Consumer refund/prepayment

Date or dates debt was incurred      2/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1    5   7
                                                                 No
                                                                 Yes

  3.768    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $204.02
                                                                Check all that apply.
HARRY GRAF                                                       Contingent
1340 NE 13th Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ft Lauderdale                          FL       33304-1829      Consumer refund/prepayment

Date or dates debt was incurred      4/20/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     6    8   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 194
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 204 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.769    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.96
                                                                Check all that apply.
HARRY HAUGER                                                     Contingent
1933 W BAKERSVILLE EDIE RD                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOMERSET                               PA       15501           Consumer refund/prepayment

Date or dates debt was incurred      8/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     0   0   8
                                                                 No
                                                                 Yes

  3.770    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $81.02
                                                                Check all that apply.
HARRY KIRSCHNER                                                  Contingent
2395 Sunset Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ventura                                CA       93001-2450      Consumer refund/prepayment

Date or dates debt was incurred      4/18/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     3   1   4
                                                                 No
                                                                 Yes

  3.771    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
HARRY WARNER                                                     Contingent
5001 PACIFIC AVE APT 123                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TACOMA                                 WA       98408-7651      Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     5   9   1
                                                                 No
                                                                 Yes

  3.772    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $127.87
                                                                Check all that apply.
HARVEY ROBART                                                    Contingent
33 Garner Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dorchester                             MA       02122-2411      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     2   0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 195
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 205 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.773    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
Hava Gordon                                                      Contingent
621 RACE STREET                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DENVER                                 CO       80206           Consumer refund/prepayment

Date or dates debt was incurred      12/4/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7    7   4
                                                                 No
                                                                 Yes

  3.774    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $181.44
                                                                Check all that apply.
HECTOR RAMOS                                                     Contingent
620 E 137TH ST APT 16D                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRONX                                  NY       10454-3126      Consumer refund/prepayment

Date or dates debt was incurred      12/15/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     9    9   2
                                                                 No
                                                                 Yes

  3.775    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.30
                                                                Check all that apply.
HECTOR TORRES                                                    Contingent
518 Clayton St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Victoria                               TX       77905-0626      Consumer refund/prepayment

Date or dates debt was incurred      5/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     3    6   7
                                                                 No
                                                                 Yes

  3.776    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.98
                                                                Check all that apply.
HENRY GEORGEFF                                                   Contingent
133 KAY AVE                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHEBOYGAN FALLS                        WI       53085           Consumer refund/prepayment

Date or dates debt was incurred      7/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6    5   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 196
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 206 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.777    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.41
                                                                Check all that apply.
Henry Nottingham                                                 Contingent
9809 Carlton Hills Blvd                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Santee                                 CA       92071-1346      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     1    3   2
                                                                 No
                                                                 Yes

  3.778    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.97
                                                                Check all that apply.
HENRY PUGH                                                       Contingent
201 W TAZEWELL ST                                                Unliquidated
APT 216                                                          Disputed
                                                                Basis for the claim:
NORFOLK                                VA       23510           Consumer refund/prepayment

Date or dates debt was incurred      11/2/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     2    1   0
                                                                 No
                                                                 Yes

  3.779    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.84
                                                                Check all that apply.
HERBERT BUYARSKI                                                 Contingent
1701 15th Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Menominee                              MI       49858-2527      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       1     9    4   1
                                                                 No
                                                                 Yes

  3.780    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.89
                                                                Check all that apply.
HERBERT JOY                                                      Contingent
33 WOODLAND HEIGHTS DR APT 21                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Island Falls                           ME       04747-4351      Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     3    5   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 197
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 207 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.781    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,850.00
                                                                Check all that apply.
HOBBY MERCHANDISER                                               Contingent
83 SOUTH STREET                                                  Unliquidated
SUITE 307                                                        Disputed
                                                                Basis for the claim:
FREEHOLD                               NJ       07728           TRADE

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.782    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,081.40
                                                                Check all that apply.
HOLTZBRINK PUBLISHERS LLC, DBA - MPS                             Contingent
16365 JAMES MADISON HIGHWAY                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GORDONSVILLE                           VA       22942           TRADE

Date or dates debt was incurred      2/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     7    2   6
                                                                 No
                                                                 Yes

  3.783    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $10,078.78
                                                                Check all that apply.
HORNBY AMERICA                                                   Contingent
PO BOX 99670                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKEWOOD                               WA       98496           TRADE

Date or dates debt was incurred      11/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     0    9   2
                                                                 No
                                                                 Yes

  3.784    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.50
                                                                Check all that apply.
HOWARD GONG                                                      Contingent
1933 Calle Dulce                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glendale                               CA       91208-3022      Consumer refund/prepayment

Date or dates debt was incurred      12/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     5    8   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 198
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 208 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.785    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $151.98
                                                                Check all that apply.
Howard Weaver                                                    Contingent
26818 Capay St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Esparto                                CA       95627-2027      Consumer refund/prepayment

Date or dates debt was incurred      9/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     9   4   4
                                                                 No
                                                                 Yes

  3.786    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.89
                                                                Check all that apply.
HUBERT TUOHY                                                     Contingent
308 College Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Newtown Square                         PA       19073-3308      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     7   4   7
                                                                 No
                                                                 Yes

  3.787    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
humphreys john                                                   Contingent
4750 LUDWIG ROAD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MURRYSVILLE                            PA       15668           Consumer refund/prepayment

Date or dates debt was incurred      4/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     5   1   5
                                                                 No
                                                                 Yes

  3.788    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $8,400.00
                                                                Check all that apply.
HYPERSCALE                                                       Contingent
9 YVONNE CRESENT                                                 Unliquidated
GEORGES HALL, AUS NSW 2198                                       Disputed
                                                                Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      8/1/2019                   Is the claim subject to offset?

Last 4 digits of account number                 N   A
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 199
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 209 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.789    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $133.00
                                                                Check all that apply.
IGOR UGARKIN                                                     Contingent
342 W 71ST ST                                                    Unliquidated
APT 7B1                                                          Disputed
                                                                Basis for the claim:
NEW YORK                               NY       10023-3556      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     7    7   8
                                                                 No
                                                                 Yes

  3.790    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.05
                                                                Check all that apply.
INGRID STEELE                                                    Contingent
210 WEST YANONALI ST                                             Unliquidated
APT 1                                                            Disputed
                                                                Basis for the claim:
SANTA BARBARA                          CA       93101-3536      Consumer refund/prepayment

Date or dates debt was incurred      3/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     7    2   2
                                                                 No
                                                                 Yes

  3.791    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $53,152.69
                                                                Check all that apply.
INLAND PRINTING CORPORATION                                      Contingent
PO BOX 414                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SYOSSET                                NY       11791           TRADE

Date or dates debt was incurred      10/10/2019                 Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.792    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
IRWIN ROBINSON                                                   Contingent
504B Belford Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Monroe Township                        NJ       08831-7621      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1    6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 200
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 210 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.793    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.05
                                                                Check all that apply.
ISMAEL FRANCO                                                    Contingent
358 W VINYARD RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DUNCANVILLE                            TX       75137           Consumer refund/prepayment

Date or dates debt was incurred      5/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9    1   8
                                                                 No
                                                                 Yes

  3.794    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,000.00
                                                                Check all that apply.
J & C A/C SERVICES LLC                                           Contingent
3301 CONFLANS ROAD                                               Unliquidated
SUITE 208                                                        Disputed
                                                                Basis for the claim:
IRVING                                 TX       75061           SERVICE

Date or dates debt was incurred      12/11/2019                 Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

  3.795    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.97
                                                                Check all that apply.
J Blake Hardy                                                    Contingent
3801 QUAIL LODGE CT.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROUND ROCK                             TX       78664           Consumer refund/prepayment

Date or dates debt was incurred      11/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     7    1   3
                                                                 No
                                                                 Yes

  3.796    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.94
                                                                Check all that apply.
JACK AVENT                                                       Contingent
311 Spring St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Louisburg                              NC       27549-2427      Consumer refund/prepayment

Date or dates debt was incurred      1/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     6    8   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 201
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 211 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.797    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.00
                                                                Check all that apply.
JACK COLLINS                                                     Contingent
523 S WASHINGTON ST                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Milford                                DE       19963-3797      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     8    3   0
                                                                 No
                                                                 Yes

  3.798    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.49
                                                                Check all that apply.
Jack Delong                                                      Contingent
2632 SW 111th St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oklahoma City                          OK       73170-2409      Consumer refund/prepayment

Date or dates debt was incurred      3/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7    0   4
                                                                 No
                                                                 Yes

  3.799    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.88
                                                                Check all that apply.
JACK J COCO                                                      Contingent
1613 Mountain Laurel Dr                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Keller                                 TX       76248-8289      Consumer refund/prepayment

Date or dates debt was incurred      3/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2    2   9
                                                                 No
                                                                 Yes

  3.800    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $96.35
                                                                Check all that apply.
JACK K CARR                                                      Contingent
2392 Douglas Rd Trlr 43                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ferndale                               WA       98248-9503      Consumer refund/prepayment

Date or dates debt was incurred      1/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       6     9    7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 202
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 212 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.801    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.98
                                                                Check all that apply.
JACK MCCLELLAN                                                   Contingent
141 NE BROWNING T.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MADISON                                FL       32340           Consumer refund/prepayment

Date or dates debt was incurred      5/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1    5   9
                                                                 No
                                                                 Yes

  3.802    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.74
                                                                Check all that apply.
JACK MCINTOSH                                                    Contingent
563 YELLOWSTONE LANE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LENOIR CITY                            TN       37771           Consumer refund/prepayment

Date or dates debt was incurred      8/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    0   2
                                                                 No
                                                                 Yes

  3.803    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.40
                                                                Check all that apply.
JACQUES DUQUETTE                                                 Contingent
PO Box 127                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bovey                                  MN       55709-0127      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    9   7
                                                                 No
                                                                 Yes

  3.804    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.85
                                                                Check all that apply.
JAIME REGALADO                                                   Contingent
2259 N NAGLE AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHICAGO                                IL       60707           Consumer refund/prepayment

Date or dates debt was incurred      2/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       5     9    9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 203
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 213 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.805    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.58
                                                                Check all that apply.
JAMES ANDERSON                                                   Contingent
9652 WISE RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GREENVILLE                             MI       48838           Consumer refund/prepayment

Date or dates debt was incurred      3/30/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     0    4   1
                                                                 No
                                                                 Yes

  3.806    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $165.82
                                                                Check all that apply.
JAMES BABCOCK                                                    Contingent
4675 Frazier Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chico                                  CA       95973-9249      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     7    8   1
                                                                 No
                                                                 Yes

  3.807    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.04
                                                                Check all that apply.
JAMES BELL                                                       Contingent
706 Ivy St                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carson City                            NV       89703-2430      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     3    2   4
                                                                 No
                                                                 Yes

  3.808    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.53
                                                                Check all that apply.
JAMES BINDER                                                     Contingent
202 S PARK ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WESTMONT                               IL       60559           Consumer refund/prepayment

Date or dates debt was incurred      4/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     2    7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 204
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 214 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.809    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.07
                                                                Check all that apply.
James Booty                                                      Contingent
235 Happy Hollow Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Montgomery                             AL       36109-3731      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     9   4   9
                                                                 No
                                                                 Yes

  3.810    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.98
                                                                Check all that apply.
JAMES BOSSERMAN                                                  Contingent
245 Myers Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
York Springs                           PA       17372-9773      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     4   7   9
                                                                 No
                                                                 Yes

  3.811    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.95
                                                                Check all that apply.
JAMES BRINTON                                                    Contingent
192 Finley Cir                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mountville                             SC       29370-4101      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     1   2   1
                                                                 No
                                                                 Yes

  3.812    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.98
                                                                Check all that apply.
JAMES BROWN                                                      Contingent
141 Casimir Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Castle                             DE       19720-4520      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     4   1   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 205
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 215 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.813    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.70
                                                                Check all that apply.
JAMES CHMIEL                                                     Contingent
2210 W WALTON ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHICAGO                                IL       60622           Consumer refund/prepayment

Date or dates debt was incurred      2/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     1    9   5
                                                                 No
                                                                 Yes

  3.814    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.88
                                                                Check all that apply.
James Coman                                                      Contingent
14 OLD NEWFOUND RD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LEICESTER                              NC       28748           Consumer refund/prepayment

Date or dates debt was incurred      7/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    4   6
                                                                 No
                                                                 Yes

  3.815    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.84
                                                                Check all that apply.
JAMES COOK                                                       Contingent
2825 Wise Ave NW                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canton                                 OH       44708-1647      Consumer refund/prepayment

Date or dates debt was incurred      12/28/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     2    2   8
                                                                 No
                                                                 Yes

  3.816    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.22
                                                                Check all that apply.
JAMES CUNNINGHAM                                                 Contingent
11900 Barryknoll Ln Apt 3127                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77024-4325      Consumer refund/prepayment

Date or dates debt was incurred      11/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     4    3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 206
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 216 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.817    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.48
                                                                Check all that apply.
JAMES D GAMBLER #55706                                           Contingent
PO BOX 1568 HCF                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUTCHINSON                             KS       67504-1568      Consumer refund/prepayment

Date or dates debt was incurred      6/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     7    7   2
                                                                 No
                                                                 Yes

  3.818    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.99
                                                                Check all that apply.
James D Nugent                                                   Contingent
316 Elk Run St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Elk Run Heights                        IA       50707-1310      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     9    5   8
                                                                 No
                                                                 Yes

  3.819    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
JAMES D. SHUNK                                                   Contingent
PO Box 122                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lebo                                   KS       66856-0122      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     8    5   6
                                                                 No
                                                                 Yes

  3.820    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.48
                                                                Check all that apply.
JAMES DAVIS                                                      Contingent
2612 Fir St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
El Paso                                TX       79925-5304      Consumer refund/prepayment

Date or dates debt was incurred      6/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     0    4   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 207
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 217 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.821    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.50
                                                                Check all that apply.
JAMES DEYOUNG                                                    Contingent
3279 Rose St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ravenna                                OH       44266-1715      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     0   9   2
                                                                 No
                                                                 Yes

  3.822    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
JAMES DUNCAN                                                     Contingent
283 Vina Brown Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stearns                                KY       42647-6113      Consumer refund/prepayment

Date or dates debt was incurred      10/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     4   8   9
                                                                 No
                                                                 Yes

  3.823    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.99
                                                                Check all that apply.
JAMES DUSHEK                                                     Contingent
425 SW 10th Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oak Harbor                             WA       98277-3145      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     4   4   4
                                                                 No
                                                                 Yes

  3.824    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.95
                                                                Check all that apply.
JAMES EDICK SR                                                   Contingent
7735 CECILIA ROAD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORTH SYRACUSE                         NY       13212-1857      Consumer refund/prepayment

Date or dates debt was incurred      10/23/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     6   3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 208
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 218 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.825    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.48
                                                                Check all that apply.
JAMES ELLIOTT                                                    Contingent
906 N. MANOR DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HORSESHOE BEND                         AR       72512           Consumer refund/prepayment

Date or dates debt was incurred      1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     5   3   7
                                                                 No
                                                                 Yes

  3.826    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.99
                                                                Check all that apply.
JAMES EPLING                                                     Contingent
8800 Yates Ter                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brooklyn Park                          MN       55443-1663      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     5   9   4
                                                                 No
                                                                 Yes

  3.827    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.84
                                                                Check all that apply.
JAMES FIGUEROA                                                   Contingent
139 Bryan Blvd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Havelock                               NC       28532-2701      Consumer refund/prepayment

Date or dates debt was incurred      6/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     3   2   8
                                                                 No
                                                                 Yes

  3.828    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.13
                                                                Check all that apply.
JAMES FISCHER                                                    Contingent
226 Seward Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grand Forks                            ND       58203-1663      Consumer refund/prepayment

Date or dates debt was incurred      11/15/2017                 Is the claim subject to offset?

Last 4 digits of account number       4     9   0   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 209
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 219 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.829    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $161.44
                                                                Check all that apply.
JAMES FORD                                                       Contingent
176 Snail Lake Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Shoreview                              MN       55126-2126      Consumer refund/prepayment

Date or dates debt was incurred      8/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       7     5    1   5
                                                                 No
                                                                 Yes

  3.830    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $103.99
                                                                Check all that apply.
JAMES GIBBONS                                                    Contingent
1949 Whitingham Ln                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hoffman Estates                        IL       60169-2553      Consumer refund/prepayment

Date or dates debt was incurred      7/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     7    6   7
                                                                 No
                                                                 Yes

  3.831    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.99
                                                                Check all that apply.
JAMES GILMER                                                     Contingent
8317 Yolanda Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Henrico                                VA       23229-4153      Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     4    9   1
                                                                 No
                                                                 Yes

  3.832    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $172.98
                                                                Check all that apply.
James Goldsmith                                                  Contingent
4577 EL CAPITAN PL                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CAMARILLO                              CA       93012           Consumer refund/prepayment

Date or dates debt was incurred      12/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     3    1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 210
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 220 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.833    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.95
                                                                Check all that apply.
JAMES HALLEAD                                                    Contingent
8925 VERONA RD APT 6                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BATTLE CREEK                           MI       49014-9457      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       6     5    2   5
                                                                 No
                                                                 Yes

  3.834    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                ($15.99)
                                                                Check all that apply.
JAMES HENSLEY                                                    Contingent
965 Lakewood Cir                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Culpeper                               VA       22701-2985      Consumer refund/prepayment

Date or dates debt was incurred      10/7/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    9   0
                                                                 No
                                                                 Yes

  3.835    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.00
                                                                Check all that apply.
JAMES HERDA                                                      Contingent
23621 Old Highway 30                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Caldwell                               ID       83607-7787      Consumer refund/prepayment

Date or dates debt was incurred      8/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9    9   9
                                                                 No
                                                                 Yes

  3.836    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.36
                                                                Check all that apply.
JAMES HICKMAN                                                    Contingent
12722 TULIA CIRCLE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN ANTONIO                            TX       78253           Consumer refund/prepayment

Date or dates debt was incurred      1/24/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     1    3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 211
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 221 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.837    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
JAMES HICKMAN                                                    Contingent
626 COLLEGE ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MACON                                  GA       31201-1746      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     0    5   6
                                                                 No
                                                                 Yes

  3.838    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
James Higgins                                                    Contingent
7632 CASTLETON FARMS N DR                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Indianapolis                           IN       46256           Consumer refund/prepayment

Date or dates debt was incurred      11/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     9    5   7
                                                                 No
                                                                 Yes

  3.839    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
JAMES HUDSON                                                     Contingent
1706 W INDIANA AVE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTH BEND                             IN       46613-1230      Consumer refund/prepayment

Date or dates debt was incurred      9/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    5   2
                                                                 No
                                                                 Yes

  3.840    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.81
                                                                Check all that apply.
JAMES HUNTER                                                     Contingent
221 EAST 2ND ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MOUNT CARMEL                           PA       17851           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     0    2   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 212
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 222 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.841    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.64
                                                                Check all that apply.
James Joyce                                                      Contingent
1638 Petri Pl                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Jose                               CA       95118-2836      Consumer refund/prepayment

Date or dates debt was incurred      10/4/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     2    0   3
                                                                 No
                                                                 Yes

  3.842    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $613.69
                                                                Check all that apply.
JAMES KRENZ                                                      Contingent
2750 S 47th St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Milwaukee                              WI       53219-3215      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     2    7   4
                                                                 No
                                                                 Yes

  3.843    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $455.18
                                                                Check all that apply.
JAMES L. TENNYSON                                                Contingent
1814 Lake Ridge St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atwater                                CA       95301-4904      Consumer refund/prepayment

Date or dates debt was incurred      12/13/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     9    7   0
                                                                 No
                                                                 Yes

  3.844    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.51
                                                                Check all that apply.
JAMES LADOWSKI                                                   Contingent
73 Hillwood Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cheektowaga                            NY       14227-3217      Consumer refund/prepayment

Date or dates debt was incurred      11/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     0    6   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 213
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 223 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.845    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.25
                                                                Check all that apply.
JAMES LAHMANN                                                    Contingent
7449 OLD TIMBER TRAILS                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEW LOTHROP                            MI       48460           Consumer refund/prepayment

Date or dates debt was incurred      12/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     7    9   1
                                                                 No
                                                                 Yes

  3.846    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.94
                                                                Check all that apply.
James Lash                                                       Contingent
1519 NE CENTER ST.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHERIDAN                               OR       97378           Consumer refund/prepayment

Date or dates debt was incurred      7/31/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    5   0
                                                                 No
                                                                 Yes

  3.847    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.69
                                                                Check all that apply.
JAMES LYLE                                                       Contingent
79835 Horseshoe Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
La Quinta                              CA       92253-4323      Consumer refund/prepayment

Date or dates debt was incurred      4/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    7   0
                                                                 No
                                                                 Yes

  3.848    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $326.37
                                                                Check all that apply.
JAMES M HAMM                                                     Contingent
608 E MAIN ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAVANA                                 IL       62644           Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     1    2   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 214
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 224 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.849    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.90
                                                                Check all that apply.
james mahery                                                     Contingent
416 W FARRELL ST.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NIOTA                                  TN       37826           Consumer refund/prepayment

Date or dates debt was incurred      9/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     9    6   0
                                                                 No
                                                                 Yes

  3.850    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $134.56
                                                                Check all that apply.
JAMES MARTIN                                                     Contingent
34038 22ND PLACE SW                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FEDERAL WAY                            WA       98023           Consumer refund/prepayment

Date or dates debt was incurred      2/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     0    2   8
                                                                 No
                                                                 Yes

  3.851    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
JAMES MARTIN HITTS                                               Contingent
12331 Magic Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Weeki Wachee                           FL       34614-2646      Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     5    6   2
                                                                 No
                                                                 Yes

  3.852    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.97
                                                                Check all that apply.
JAMES MCARTHUR                                                   Contingent
1822 CLEVELAND ST.                                               Unliquidated
APT # 3                                                          Disputed
                                                                Basis for the claim:
HOLLYWOOD                              FL       33020           Consumer refund/prepayment

Date or dates debt was incurred      8/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       9     7    6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 215
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 225 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.853    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.14
                                                                Check all that apply.
JAMES MCGILTON 318-152                                           Contingent
2500 Avon Belden Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grafton                                OH       44044-9802      Consumer refund/prepayment

Date or dates debt was incurred      8/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       6     8    8   6
                                                                 No
                                                                 Yes

  3.854    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.98
                                                                Check all that apply.
JAMES MCMILLAN                                                   Contingent
17118 N Rice Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Princeville                            IL       61559-9522      Consumer refund/prepayment

Date or dates debt was incurred      1/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       0     5    1   5
                                                                 No
                                                                 Yes

  3.855    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.81
                                                                Check all that apply.
JAMES MCMULLIN                                                   Contingent
622 WALL ST                                                      Unliquidated
APT# E402                                                        Disputed
                                                                Basis for the claim:
LOS ANGELES                            CA       90014-2314      Consumer refund/prepayment

Date or dates debt was incurred      7/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    8   1
                                                                 No
                                                                 Yes

  3.856    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.98
                                                                Check all that apply.
JAMES MEADORS                                                    Contingent
415 Bethune St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kershaw                                SC       29067-1838      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     1    2   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 216
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 226 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.857    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.80
                                                                Check all that apply.
JAMES MEEHAN                                                     Contingent
2707 SW 33RD AVE                                                 Unliquidated
APT 403                                                          Disputed
                                                                Basis for the claim:
OCALA                                  FL       34474           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     5    7   3
                                                                 No
                                                                 Yes

  3.858    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.91
                                                                Check all that apply.
JAMES MORRIS                                                     Contingent
1658 DERBY ROAD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
APPALACHIA                             VA       24216           Consumer refund/prepayment

Date or dates debt was incurred      10/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     6    0   7
                                                                 No
                                                                 Yes

  3.859    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.60
                                                                Check all that apply.
JAMES MORTON                                                     Contingent
PO Box 665                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Palacios                               TX       77465-0665      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    4   9
                                                                 No
                                                                 Yes

  3.860    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
JAMES MOULD                                                      Contingent
6550 2nd St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Independence                           OH       44131-4726      Consumer refund/prepayment

Date or dates debt was incurred      8/24/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     3    2   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 217
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 227 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.861    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.70
                                                                Check all that apply.
JAMES MPISTOLARIDES                                              Contingent
12303 ABNEY DR                                                   Unliquidated
APT A                                                            Disputed
                                                                Basis for the claim:
Austin                                 TX       78729-4831      Consumer refund/prepayment

Date or dates debt was incurred      4/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    7   9
                                                                 No
                                                                 Yes

  3.862    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.02
                                                                Check all that apply.
JAMES N PARRISH                                                  Contingent
510 EGREMONT RD                                                  Unliquidated
GREAT BARRINGTON, MA 1230                                        Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4    2   2
                                                                 No
                                                                 Yes

  3.863    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $239.06
                                                                Check all that apply.
JAMES OSMER                                                      Contingent
1001 S MAYFLOWER RD                                              Unliquidated
LOT 68                                                           Disputed
                                                                Basis for the claim:
SOUTH BEND                             IN       46619-3911      Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     8    9   8
                                                                 No
                                                                 Yes

  3.864    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.73
                                                                Check all that apply.
JAMES PETERS                                                     Contingent
PO Box 565                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Linn Creek                             MO       65052-0565      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       6     8    2   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 218
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 228 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.865    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
JAMES PHILLIPS                                                   Contingent
1313 IVORY ST.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KINGSPORT                              TN       37660           Consumer refund/prepayment

Date or dates debt was incurred      12/6/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6    3   7
                                                                 No
                                                                 Yes

  3.866    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.90
                                                                Check all that apply.
JAMES POWELL                                                     Contingent
3313 Chester Grove Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Upper Marlboro                         MD       20774-2414      Consumer refund/prepayment

Date or dates debt was incurred      12/22/2017                 Is the claim subject to offset?

Last 4 digits of account number       3     4    7   4
                                                                 No
                                                                 Yes

  3.867    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.37
                                                                Check all that apply.
JAMES PRATT                                                      Contingent
1020 SUGAR LN APT 118                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PALESTINE                              TX       75801-6146      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     8    3   8
                                                                 No
                                                                 Yes

  3.868    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.62
                                                                Check all that apply.
JAMES R CHMELA                                                   Contingent
4223 42nd Ave S                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Seattle                                WA       98118-1325      Consumer refund/prepayment

Date or dates debt was incurred      2/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     2    0   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 219
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 229 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.869    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.98
                                                                Check all that apply.
JAMES R STACY                                                    Contingent
34 Poplar St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cincinnati                             OH       45216-2447      Consumer refund/prepayment

Date or dates debt was incurred      6/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3    4   1
                                                                 No
                                                                 Yes

  3.870    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $79.98
                                                                Check all that apply.
JAMES RENKEN                                                     Contingent
134 Cedar Ct                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Norristown                             PA       19401-1636      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     8    5   8
                                                                 No
                                                                 Yes

  3.871    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
James Shock                                                      Contingent
8310 SUTTERFIELD DR                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLORADO SPRINGS                       CO       80920           Consumer refund/prepayment

Date or dates debt was incurred      10/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     6    5   3
                                                                 No
                                                                 Yes

  3.872    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.24
                                                                Check all that apply.
JAMES SQUIRES                                                    Contingent
1653 Norfolk Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Westchester                            IL       60154-4429      Consumer refund/prepayment

Date or dates debt was incurred      9/7/2017                   Is the claim subject to offset?

Last 4 digits of account number             8    8   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 220
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 230 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.873    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.99
                                                                Check all that apply.
JAMES SUTTER                                                     Contingent
1269 SANDY LANE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAZEL GREEN                            WI       53811           Consumer refund/prepayment

Date or dates debt was incurred      9/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    2   2
                                                                 No
                                                                 Yes

  3.874    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.98
                                                                Check all that apply.
JAMES SWIERCZ                                                    Contingent
2783 S BARRIE RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BAD AXE                                MI       48413-9391      Consumer refund/prepayment

Date or dates debt was incurred      10/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    3   5
                                                                 No
                                                                 Yes

  3.875    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $306.40
                                                                Check all that apply.
JAMES THOMAS                                                     Contingent
104 Sharrett Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Otego                                  NY       13825-1102      Consumer refund/prepayment

Date or dates debt was incurred      10/17/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     7    9   9
                                                                 No
                                                                 Yes

  3.876    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.40
                                                                Check all that apply.
JAMES THOMAS                                                     Contingent
1900 Efland Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greensboro                             NC       27408-4114      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     0    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 221
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 231 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.877    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.48
                                                                Check all that apply.
JAMES THOMAS                                                     Contingent
PO Box 963                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lyman                                  WY       82937-0963      Consumer refund/prepayment

Date or dates debt was incurred      6/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     2    3   0
                                                                 No
                                                                 Yes

  3.878    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.21
                                                                Check all that apply.
James Turek                                                      Contingent
1721 Jonathan Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Dodge                             IA       50501-7622      Consumer refund/prepayment

Date or dates debt was incurred      12/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     4    6   8
                                                                 No
                                                                 Yes

  3.879    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.94
                                                                Check all that apply.
james tyler                                                      Contingent
144 Indian Creek Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cumberland Furnace                     TN       37051-9101      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     7    2   1
                                                                 No
                                                                 Yes

  3.880    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.35
                                                                Check all that apply.
JAMES WAGGONER                                                   Contingent
PO Box 603                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hays                                   MT       59527-0603      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2017                   Is the claim subject to offset?

Last 4 digits of account number       0     8    1   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 222
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 232 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.881    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.98
                                                                Check all that apply.
James Wentzel                                                    Contingent
1649 OVERBROOK RD.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LYNDHURST                              OH       44124           Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     5    0   9
                                                                 No
                                                                 Yes

  3.882    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.98
                                                                Check all that apply.
JAMES WILSON                                                     Contingent
110 N 12th Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hiawatha                               IA       52233-1833      Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     2    4   8
                                                                 No
                                                                 Yes

  3.883    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
JAMES WILSON                                                     Contingent
18446 GALWAY AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAINT ALBANS                           NY       11412           Consumer refund/prepayment

Date or dates debt was incurred      1/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     3    8   9
                                                                 No
                                                                 Yes

  3.884    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $324.48
                                                                Check all that apply.
JANICE YOUNKIN                                                   Contingent
162 EDWARDS ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NANTY GLO                              PA       15943           Consumer refund/prepayment

Date or dates debt was incurred      4/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     7    9   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 223
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 233 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.885    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $254.80
                                                                Check all that apply.
JANOS CARPENTER                                                  Contingent
1051 N 200 W                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MAPLETON                               UT       84664           Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     2    8   4
                                                                 No
                                                                 Yes

  3.886    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $86.83
                                                                Check all that apply.
JANUSZ NIEDZWIECKI                                               Contingent
10812 Breezy Lawn Rd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Spring Grove                           IL       60081-9656      Consumer refund/prepayment

Date or dates debt was incurred      10/27/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     8    9   8
                                                                 No
                                                                 Yes

  3.887    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.25
                                                                Check all that apply.
JASON HOLLAND                                                    Contingent
9161 Sulivan Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atascadero                             CA       93422-6020      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     5    7   5
                                                                 No
                                                                 Yes

  3.888    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
Jason Mckendry                                                   Contingent
3902 CUTTY SARK RD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MIDDLE RIVER                           MD       21220           Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4    9   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 224
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 234 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.889    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.95
                                                                Check all that apply.
JASON R HOGELAND                                                 Contingent
P.O. BOX 248                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BLOUNTSVILLE                           AL       35031           Consumer refund/prepayment

Date or dates debt was incurred      6/13/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     1   8   3
                                                                 No
                                                                 Yes

  3.890    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.46
                                                                Check all that apply.
JASON WALKER                                                     Contingent
20245 N 32ND DR                                                  Unliquidated
APT 284                                                          Disputed
                                                                Basis for the claim:
PHOENIX                                AZ       85027           Consumer refund/prepayment

Date or dates debt was incurred      5/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8   4   6
                                                                 No
                                                                 Yes

  3.891    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.00
                                                                Check all that apply.
JASON WHEELER                                                    Contingent
19040 RIDGE RD.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CATOOSA                                OK       74015           Consumer refund/prepayment

Date or dates debt was incurred      5/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     4   6   8
                                                                 No
                                                                 Yes

  3.892    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
JAY ANDERSON                                                     Contingent
145 S 570 E                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Salina                                 UT       84654-5519      Consumer refund/prepayment

Date or dates debt was incurred      4/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7   0   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 225
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 235 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.893    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.52
                                                                Check all that apply.
Jay Everett                                                      Contingent
PO Box 180774                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arlington                              TX       76096-0774      Consumer refund/prepayment

Date or dates debt was incurred      12/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     5    9   6
                                                                 No
                                                                 Yes

  3.894    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $73.94
                                                                Check all that apply.
JAY HUEY                                                         Contingent
809-B CUESTA DR                                                  Unliquidated
PMB 114                                                          Disputed
                                                                Basis for the claim:
MOUNTAIN VIEW                          CA       94040-3669      Consumer refund/prepayment

Date or dates debt was incurred      1/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     6    9   4
                                                                 No
                                                                 Yes

  3.895    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $239.20
                                                                Check all that apply.
JAY IANNACITO                                                    Contingent
4820 SANTA CRUZ AVE                                              Unliquidated
UNIT #3                                                          Disputed
                                                                Basis for the claim:
SAN DIEGO                              CA       92107           Consumer refund/prepayment

Date or dates debt was incurred      4/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     5    5   4
                                                                 No
                                                                 Yes

  3.896    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.80
                                                                Check all that apply.
JAY KUTSCH                                                       Contingent
385 NORTH CHARLOTTE ST                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
POTSTOWN                               PA       19464           Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3    7   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 226
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 236 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.897    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.94
                                                                Check all that apply.
JAY ROGERS                                                       Contingent
13438 Marlette Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
La Mirada                              CA       90638-2813      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     9    2   7
                                                                 No
                                                                 Yes

  3.898    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
JAY STARK                                                        Contingent
10023 Parkersburg Rd NW                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Frostburg                              MD       21532-3229      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     6    7   2
                                                                 No
                                                                 Yes

  3.899    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.50
                                                                Check all that apply.
Jay Thorson                                                      Contingent
4750 Gate Way                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Santa Barbara                          CA       93110-1387      Consumer refund/prepayment

Date or dates debt was incurred      7/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     5    6   0
                                                                 No
                                                                 Yes

  3.900    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.63
                                                                Check all that apply.
JEFF ANDERSON                                                    Contingent
W1269 Buttercup Ct                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Berlin                                 WI       54923-8330      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     1    4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 227
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 237 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

  3.901     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.24
                                                                 Check all that apply.
JEFF BOGGS                                                        Contingent
1507 BRANTLEY RD                                                  Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
KANNAPOLIS                              NC       28083           Consumer refund/prepayment

Date or dates debt was incurred       11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number        8     8    4   4
                                                                  No
                                                                  Yes

  3.902     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.37
                                                                 Check all that apply.
JEFF DAVIS                                                        Contingent
2105 E 34th St                                                    Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Tucson                                  AZ       85713-3805      Consumer refund/prepayment

Date or dates debt was incurred       4/18/2018                  Is the claim subject to offset?

Last 4 digits of account number        2     8    8   2
                                                                  No
                                                                  Yes

  3.903     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.21
                                                                 Check all that apply.
Jeff Hull                                                         Contingent
32558 ENGLISH TURN                                                Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
AVON LAKE                               OH       44012           Consumer refund/prepayment

Date or dates debt was incurred       10/27/2019                 Is the claim subject to offset?

Last 4 digits of account number        4     3    1   8
                                                                  No
                                                                  Yes

  3.904     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.49
                                                                 Check all that apply.
JEFF MARION                                                       Contingent
7138 Lakeshore Dr                                                 Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Racine                                  WI       53402-1290      Consumer refund/prepayment

Date or dates debt was incurred       6/4/2018                   Is the claim subject to offset?

Last 4 digits of account number        2     3    0   0
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 228
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 238 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.905    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.95
                                                                Check all that apply.
JEFF PIERPONT                                                    Contingent
30 Mohawk Trl                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Guilford                               CT       06437-1107      Consumer refund/prepayment

Date or dates debt was incurred      10/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     4    8   8
                                                                 No
                                                                 Yes

  3.906    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.99
                                                                Check all that apply.
JEFF SEVELA                                                      Contingent
6121 W EXCELL AVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPOKANE                                WA       99208           Consumer refund/prepayment

Date or dates debt was incurred      5/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     4    6   4
                                                                 No
                                                                 Yes

  3.907    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.70
                                                                Check all that apply.
JEFF SHELLY                                                      Contingent
2330 San Marco Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90068-2735      Consumer refund/prepayment

Date or dates debt was incurred      12/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     1    7   0
                                                                 No
                                                                 Yes

  3.908    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.49
                                                                Check all that apply.
JEFF SMITH                                                       Contingent
1031 ABBEY CT APT 3                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOLLAND                                MI       49423-7487      Consumer refund/prepayment

Date or dates debt was incurred      12/23/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     4    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 229
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 239 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.909    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.62
                                                                Check all that apply.
Jeff Welling                                                     Contingent
4000 TWEEDSMUIR ROAD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MOSELEY                                VA       23120           Consumer refund/prepayment

Date or dates debt was incurred      12/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     6   2   8
                                                                 No
                                                                 Yes

  3.910    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.10
                                                                Check all that apply.
JEFF WILLOUGHBY                                                  Contingent
2477 SR 12                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BURGOON                                OH       43407           Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1   3   3
                                                                 No
                                                                 Yes

  3.911    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.31
                                                                Check all that apply.
JEFFERY MARONDE                                                  Contingent
324 WESTPARK CT                                                  Unliquidated
APT 506                                                          Disputed
                                                                Basis for the claim:
CAMARILLO                              CA       93012-7811      Consumer refund/prepayment

Date or dates debt was incurred      3/21/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     5   6   7
                                                                 No
                                                                 Yes

  3.912    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $127.04
                                                                Check all that apply.
JEFFREY BOGARD                                                   Contingent
17328 E ADRIATIC PL                                              Unliquidated
APT # X103                                                       Disputed
                                                                Basis for the claim:
AURORA                                 CO       80013           Consumer refund/prepayment

Date or dates debt was incurred      2/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2   5   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 230
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 240 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.913    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $157.75
                                                                Check all that apply.
JEFFREY CLARKE                                                   Contingent
955 TUMBLIN KLING RD                                             Unliquidated
UNIT 112                                                         Disputed
                                                                Basis for the claim:
FORT PIERCE                            FL       34982-6919      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     5    1   9
                                                                 No
                                                                 Yes

  3.914    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.09
                                                                Check all that apply.
Jeffrey Eng                                                      Contingent
205-13 34TH AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BAYSIDE                                NY       11361           Consumer refund/prepayment

Date or dates debt was incurred      1/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    8   3
                                                                 No
                                                                 Yes

  3.915    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $103.98
                                                                Check all that apply.
Jeffrey F. Martin                                                Contingent
10692 Julie St NE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alliance                               OH       44601-8300      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     0    5   9
                                                                 No
                                                                 Yes

  3.916    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.29
                                                                Check all that apply.
JEFFREY FRICKSTAD                                                Contingent
700 Arizona St SE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87108-3755      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    6   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 231
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 241 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.917    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.94
                                                                Check all that apply.
JEFFREY HUFFMAN                                                  Contingent
8440 SHIELDS DRIVE                                               Unliquidated
UNIT 103                                                         Disputed
                                                                Basis for the claim:
SAGINAW                                MI       48609           Consumer refund/prepayment

Date or dates debt was incurred      5/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    7   4
                                                                 No
                                                                 Yes

  3.918    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.15
                                                                Check all that apply.
JEFFREY J KABERLEIN                                              Contingent
510 W EASTMAN ST                                                 Unliquidated
APT 2H                                                           Disputed
                                                                Basis for the claim:
ARLINGTON HEIGHTS                      IL       60005           Consumer refund/prepayment

Date or dates debt was incurred      3/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     0    5   3
                                                                 No
                                                                 Yes

  3.919    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.76
                                                                Check all that apply.
JEFFREY J. LAWRENCE #190393                                      Contingent
PO BOX 57                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARION                                 OH       43301-0057      Consumer refund/prepayment

Date or dates debt was incurred      2/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     8    2   1
                                                                 No
                                                                 Yes

  3.920    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.30
                                                                Check all that apply.
Jeffrey Jones                                                    Contingent
740 Elliott Ct                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Iowa City                              IA       52246-1824      Consumer refund/prepayment

Date or dates debt was incurred      11/28/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     2    5   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 232
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 242 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.921    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.60
                                                                Check all that apply.
JEFFREY KABERLEIN                                                Contingent
510 W EASTMAN ST                                                 Unliquidated
APT 2H                                                           Disputed
                                                                Basis for the claim:
Arlington Heights                      IL       60005-1328      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     0    2   6
                                                                 No
                                                                 Yes

  3.922    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
JEFFREY KANNER                                                   Contingent
8004 Criswell Cres                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Raleigh                                NC       27615-8089      Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     2    5   2
                                                                 No
                                                                 Yes

  3.923    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
JEFFREY KLEM                                                     Contingent
UNIT 6050 BOX 264                                                Unliquidated
DPO, AE 09892-0264                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      2/14/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     3    4   2
                                                                 No
                                                                 Yes

  3.924    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
JEFFREY KLEM                                                     Contingent
UNIT 6050 BOX 264                                                Unliquidated
DPO, AE 09892-0264                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/10/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     0    8   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 233
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 243 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

  3.925     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.53
                                                                 Check all that apply.
JEFFREY L TICK                                                    Contingent
34 Dogwood Ln                                                     Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Middletown                              NY       10940-8477      Consumer refund/prepayment

Date or dates debt was incurred       4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number        5     1    2   9
                                                                  No
                                                                  Yes

  3.926     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $95.52
                                                                 Check all that apply.
JEFFREY P JOHNSON                                                 Contingent
4735 E 7th Rd                                                     Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Earlville                               IL       60518-6216      Consumer refund/prepayment

Date or dates debt was incurred       8/10/2020                  Is the claim subject to offset?

Last 4 digits of account number        9     1    0   5
                                                                  No
                                                                  Yes

  3.927     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $181.18
                                                                 Check all that apply.
JEFFREY SCHMIDT                                                   Contingent
PO BOX 2561                                                       Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
TARPON SPGS                             FL       34688-2561      Consumer refund/prepayment

Date or dates debt was incurred       12/4/2017                  Is the claim subject to offset?

Last 4 digits of account number        5     1    3   3
                                                                  No
                                                                  Yes

  3.928     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.45
                                                                 Check all that apply.
Jeffrey Stone                                                     Contingent
1417 LAKEWOOD CIRCLE                                              Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
KENT                                    OH       44240           Consumer refund/prepayment

Date or dates debt was incurred       10/21/2019                 Is the claim subject to offset?

Last 4 digits of account number        5     7    6   6
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 234
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 244 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.929    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.98
                                                                Check all that apply.
JEFFREY SWADER                                                   Contingent
324 Hundred Acre Ln                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eminence                               KY       40019-5555      Consumer refund/prepayment

Date or dates debt was incurred      4/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     2   0   1
                                                                 No
                                                                 Yes

  3.930    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.09
                                                                Check all that apply.
JEFFREY VAN DAM                                                  Contingent
1920 W. 11TH ST.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
UPLAND                                 CA       91786           Consumer refund/prepayment

Date or dates debt was incurred      6/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     7   5   4
                                                                 No
                                                                 Yes

  3.931    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.75
                                                                Check all that apply.
Jeffrey West                                                     Contingent
715 Morningside Dr NE                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87110-7736      Consumer refund/prepayment

Date or dates debt was incurred      8/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     0   4   6
                                                                 No
                                                                 Yes

  3.932    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.98
                                                                Check all that apply.
JERALD GASKILL                                                   Contingent
416 ROBINS WALK RD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SALUDA                                 SC       29138           Consumer refund/prepayment

Date or dates debt was incurred      9/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     2   1   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 235
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 245 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.933    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.48
                                                                Check all that apply.
JEREMIAH MCCONNELL                                               Contingent
3 W CALIFORNIA ST                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OSAGE CITY                             KS       66523           Consumer refund/prepayment

Date or dates debt was incurred      10/27/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     5   9   8
                                                                 No
                                                                 Yes

  3.934    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.68
                                                                Check all that apply.
Jeremy Johnson                                                   Contingent
256 Trim Rd                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Morrisonville                          NY       12962-3948      Consumer refund/prepayment

Date or dates debt was incurred      8/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     0   1   2
                                                                 No
                                                                 Yes

  3.935    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.07
                                                                Check all that apply.
JEROME QUILL                                                     Contingent
703 QUINCE ST APT 111                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OMAK                                   WA       98841-9577      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     1   6   3
                                                                 No
                                                                 Yes

  3.936    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.82
                                                                Check all that apply.
JEROME RIBET                                                     Contingent
5321 SONOMA DR APT 2                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PLEASANTON                             CA       94566-8106      Consumer refund/prepayment

Date or dates debt was incurred      6/8/2016                   Is the claim subject to offset?

Last 4 digits of account number       7     5   7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 236
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 246 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.937    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.98
                                                                Check all that apply.
Jerry Anderson                                                   Contingent
14510 N HOOD LANE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MEAD                                   WA       99021           Consumer refund/prepayment

Date or dates debt was incurred      9/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0   7   1
                                                                 No
                                                                 Yes

  3.938    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
JERRY DAVIS                                                      Contingent
3232 NE 69th Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Portland                               OR       97213-5228      Consumer refund/prepayment

Date or dates debt was incurred      1/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     0   9   5
                                                                 No
                                                                 Yes

  3.939    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.72
                                                                Check all that apply.
JERRY KIRK                                                       Contingent
41 E Hanover St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wellsville                             NY       14895-1620      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     2   4   5
                                                                 No
                                                                 Yes

  3.940    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.17
                                                                Check all that apply.
Jerry L Wells                                                    Contingent
33350 WOODLANDS DRIVE                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LILLIAN                                AL       36549           Consumer refund/prepayment

Date or dates debt was incurred      10/25/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     0   3   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 237
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 247 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.941    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.41
                                                                Check all that apply.
JERRY SMALLEY                                                    Contingent
712 Indian Springs Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waco                                   TX       76708-9741      Consumer refund/prepayment

Date or dates debt was incurred      6/11/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     4    1   2
                                                                 No
                                                                 Yes

  3.942    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $135.95
                                                                Check all that apply.
JERRY WHITEFIELD                                                 Contingent
PO BOX 1644                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKINGS                              OR       97415           Consumer refund/prepayment

Date or dates debt was incurred      2/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     1    8   8
                                                                 No
                                                                 Yes

  3.943    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.04
                                                                Check all that apply.
JERRY ZUHLSDORF #33678                                           Contingent
328 KINGSWAY DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORTH MANKATO                          MN       56003-1227      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     6    7   8
                                                                 No
                                                                 Yes

  3.944    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $94.99
                                                                Check all that apply.
Jerzy Kapustka                                                   Contingent
POD LASEM 6                                                      Unliquidated
TANOWO, ZA 72-004                                                Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      8/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    1   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 238
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 248 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.945    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $93.34
                                                                Check all that apply.
JESPER WOBBE                                                     Contingent
PRINS BURIS BEJ 52 MEJDAL                                        Unliquidated
HOLSTEBRO, , 7500                                                Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/1/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     9   8   5
                                                                 No
                                                                 Yes

  3.946    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $178.95
                                                                Check all that apply.
Jesse Sloan                                                      Contingent
14014 Moorpark St Apt 304                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sherman Oaks                           CA       91423-3494      Consumer refund/prepayment

Date or dates debt was incurred      9/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     5   2   7
                                                                 No
                                                                 Yes

  3.947    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.95
                                                                Check all that apply.
JESSIE DAVIS #358628                                             Contingent
LEE C.I. F6A RM#2141                                             Unliquidated
990 WISACKY HIGHWAY                                              Disputed
                                                                Basis for the claim:
BISHOPVILLE                            SC       29010-1775      Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     6   1   8
                                                                 No
                                                                 Yes

  3.948    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.44
                                                                Check all that apply.
Jesus Acosta                                                     Contingent
PO BOX 821                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARLINGTON                              VA       22216           Consumer refund/prepayment

Date or dates debt was incurred      11/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     7   0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 239
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 249 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.949    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.24
                                                                Check all that apply.
JEWETT COLE, III                                                 Contingent
25 COVENTRY COVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EADS                                   TN       38028           Consumer refund/prepayment

Date or dates debt was incurred      2/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     4    8   3
                                                                 No
                                                                 Yes

  3.950    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.60
                                                                Check all that apply.
JIM BANACH                                                       Contingent
5154 S ROCKWELL ST                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHICAGO                                IL       60632           Consumer refund/prepayment

Date or dates debt was incurred      5/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     8    1   6
                                                                 No
                                                                 Yes

  3.951    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.76
                                                                Check all that apply.
Jim Cullum                                                       Contingent
624 SAN FRANCIS AVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
STOCKTON                               CA       95210           Consumer refund/prepayment

Date or dates debt was incurred      7/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     8    6   5
                                                                 No
                                                                 Yes

  3.952    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $127.00
                                                                Check all that apply.
JIM GRATER                                                       Contingent
1136 S Johnson St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lakewood                               CO       80232-5113      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     0    7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 240
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 250 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.953    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $124.33
                                                                Check all that apply.
JIM HULING                                                       Contingent
200 PIERCE AVE APT 501B                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MACON                                  GA       31204-0613      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     6   2   2
                                                                 No
                                                                 Yes

  3.954    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.99
                                                                Check all that apply.
JIM MARTIN                                                       Contingent
1405 Chester Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arcata                                 CA       95521-6823      Consumer refund/prepayment

Date or dates debt was incurred      4/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1   8   5
                                                                 No
                                                                 Yes

  3.955    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.99
                                                                Check all that apply.
JIM MARTINEZ                                                     Contingent
PO Box 974                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lynnwood                               WA       98046-0974      Consumer refund/prepayment

Date or dates debt was incurred      11/16/2017                 Is the claim subject to offset?

Last 4 digits of account number       5     1   7   3
                                                                 No
                                                                 Yes

  3.956    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.55
                                                                Check all that apply.
JIM MC MAHON                                                     Contingent
13432 4th Ave SW                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Burien                                 WA       98146-3339      Consumer refund/prepayment

Date or dates debt was incurred      11/2/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     7   0   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 241
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 251 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.957    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.00
                                                                Check all that apply.
JIM MCELHANEY                                                    Contingent
1719 JEFFERSON AVE TRLR 11                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WASHINGTON                             PA       15301           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    8   5
                                                                 No
                                                                 Yes

  3.958    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.31
                                                                Check all that apply.
Jim McLaughlin                                                   Contingent
2912 Sugar Wood Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
League City                            TX       77573-5901      Consumer refund/prepayment

Date or dates debt was incurred      1/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    8   6
                                                                 No
                                                                 Yes

  3.959    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.58
                                                                Check all that apply.
Jim Odell                                                        Contingent
1030 E ROBINDALE RD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAS VEGAS                              NV       89123           Consumer refund/prepayment

Date or dates debt was incurred      12/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     7    3   5
                                                                 No
                                                                 Yes

  3.960    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.39
                                                                Check all that apply.
JIM RAYNES                                                       Contingent
31 Chauncey Creek Rd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kittery Point                          ME       03905-5202      Consumer refund/prepayment

Date or dates debt was incurred      7/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     5    7   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 242
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 252 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.961    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.89
                                                                Check all that apply.
JIM RILEY                                                        Contingent
599 STATE ROUTE 146                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DELANSON                               NY       12053           Consumer refund/prepayment

Date or dates debt was incurred      12/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     0   7   6
                                                                 No
                                                                 Yes

  3.962    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.98
                                                                Check all that apply.
JIM ROTRAMEL                                                     Contingent
134 CASTLE HILL DR                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FREDERICKSBURG                         VA       22406           Consumer refund/prepayment

Date or dates debt was incurred      9/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     8   3   6
                                                                 No
                                                                 Yes

  3.963    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.96
                                                                Check all that apply.
JIMMIE SIBLE                                                     Contingent
327 Rodriguez Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Shafter                                CA       93263-2539      Consumer refund/prepayment

Date or dates debt was incurred      4/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     2   0   7
                                                                 No
                                                                 Yes

  3.964    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.45
                                                                Check all that apply.
JIMMIE YOUNG                                                     Contingent
7316 STATE HWY 215 N                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BLAIR                                  SC       29015           Consumer refund/prepayment

Date or dates debt was incurred      3/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     2   0   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 243
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 253 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.965    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $117.92
                                                                Check all that apply.
JIMMY COX                                                        Contingent
237 S Louisiana Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mangum                                 OK       73554-5013      Consumer refund/prepayment

Date or dates debt was incurred      8/21/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     8   5   2
                                                                 No
                                                                 Yes

  3.966    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.98
                                                                Check all that apply.
JIMMY FROST                                                      Contingent
5718 Springs Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Myrtle Beach                           SC       29577-2318      Consumer refund/prepayment

Date or dates debt was incurred      7/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     2   4   6
                                                                 No
                                                                 Yes

  3.967    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
JODY JOHNSON                                                     Contingent
408 OAK STREET                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SWEET GRASS                            MT       59484           Consumer refund/prepayment

Date or dates debt was incurred      5/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     5   7   2
                                                                 No
                                                                 Yes

  3.968    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.49
                                                                Check all that apply.
JOE ALCANTAR                                                     Contingent
13821 Kinbrook St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sylmar                                 CA       91342-1745      Consumer refund/prepayment

Date or dates debt was incurred      12/31/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     9   9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 244
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 254 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.969    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.91
                                                                Check all that apply.
JOE ARNOLD                                                       Contingent
3916 Lake Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Moab                                   UT       84532-3735      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     6    7   4
                                                                 No
                                                                 Yes

  3.970    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.90
                                                                Check all that apply.
JOE BRULOTTE                                                     Contingent
35 Airport Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
White Riv Jct                          VT       05001-6024      Consumer refund/prepayment

Date or dates debt was incurred      5/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     2    5   7
                                                                 No
                                                                 Yes

  3.971    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
JOE HUFFMAN                                                      Contingent
766 Ashley Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Orlando                                FL       32825-3376      Consumer refund/prepayment

Date or dates debt was incurred      9/29/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     7    7   8
                                                                 No
                                                                 Yes

  3.972    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
JOE JENKINS                                                      Contingent
194 Dyke Branch Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dover                                  DE       19901-1542      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     6    4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 245
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 255 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.973    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.71
                                                                Check all that apply.
JOE LORTIE                                                       Contingent
12246 PARKSTREAM TER                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HERNDON                                VA       20170           Consumer refund/prepayment

Date or dates debt was incurred      3/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     2    3   5
                                                                 No
                                                                 Yes

  3.974    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
JOE MORALES                                                      Contingent
1336 Vito Romero Rd SW                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87105-4615      Consumer refund/prepayment

Date or dates debt was incurred      4/21/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     4    2   8
                                                                 No
                                                                 Yes

  3.975    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $116.98
                                                                Check all that apply.
JOE THOMPSON                                                     Contingent
323 Rileyville Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ringoes                                NJ       08551-1502      Consumer refund/prepayment

Date or dates debt was incurred      7/31/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     2    2   9
                                                                 No
                                                                 Yes

  3.976    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.80
                                                                Check all that apply.
JOEL MORRIS                                                      Contingent
345 3RD ST                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
INTERNATIONAL FALLS                    MN       56649           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     7    4   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 246
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 256 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.977    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $85.92
                                                                Check all that apply.
JOEL SMELTER                                                     Contingent
633 VIRGINIA RD                                                  Unliquidated
UNIT 213                                                         Disputed
                                                                Basis for the claim:
CRYSTAL LAKE                           IL       60014           Consumer refund/prepayment

Date or dates debt was incurred      12/14/2018                 Is the claim subject to offset?

Last 4 digits of account number       9     2    9   4
                                                                 No
                                                                 Yes

  3.978    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.01
                                                                Check all that apply.
JOEY PODOLAN                                                     Contingent
82 Ball Park Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sharpsville                            PA       16150-3002      Consumer refund/prepayment

Date or dates debt was incurred      4/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     6    1   3
                                                                 No
                                                                 Yes

  3.979    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.19
                                                                Check all that apply.
John Alger                                                       Contingent
2 COBBLESTONE TRL                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ORMOND BEACH                           FL       32174           Consumer refund/prepayment

Date or dates debt was incurred      1/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     4    5   0
                                                                 No
                                                                 Yes

  3.980    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.19
                                                                Check all that apply.
JOHN ALMERIGOTTI                                                 Contingent
8005 McLean St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Manassas                               VA       20111-2120      Consumer refund/prepayment

Date or dates debt was incurred      11/4/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     3    9   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 247
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 257 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.981    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.51
                                                                Check all that apply.
JOHN ANDERT                                                      Contingent
1538 33rd St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Des Moines                             IA       50311-2828      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     4    8   5
                                                                 No
                                                                 Yes

  3.982    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.64
                                                                Check all that apply.
JOHN ANDES                                                       Contingent
300 Estate Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mount Juliet                           TN       37122-2032      Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    3   6
                                                                 No
                                                                 Yes

  3.983    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.49
                                                                Check all that apply.
JOHN BAILEY                                                      Contingent
3231 S 121st St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Allis                             WI       53227-3876      Consumer refund/prepayment

Date or dates debt was incurred      4/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     1    7   3
                                                                 No
                                                                 Yes

  3.984    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.79
                                                                Check all that apply.
John Bank                                                        Contingent
1298 RAINBOW RIDGE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MESQUITE                               NV       89034           Consumer refund/prepayment

Date or dates debt was incurred      7/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    4   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 248
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 258 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.985    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.96
                                                                Check all that apply.
JOHN BECKMAN                                                     Contingent
1601 NW Andrews Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lawton                                 OK       73507-3536      Consumer refund/prepayment

Date or dates debt was incurred      12/6/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     4    7   1
                                                                 No
                                                                 Yes

  3.986    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.61
                                                                Check all that apply.
John Bradford                                                    Contingent
29923 ERIC ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Magnolia                               TX       77355           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    2   9
                                                                 No
                                                                 Yes

  3.987    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $163.93
                                                                Check all that apply.
JOHN BRYANT                                                      Contingent
PO BOX 220                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAWTHORNE                              CA       90251           Consumer refund/prepayment

Date or dates debt was incurred      9/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     3    2   6
                                                                 No
                                                                 Yes

  3.988    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.40
                                                                Check all that apply.
JOHN BUCKLES                                                     Contingent
8007 Hillmont Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oakland                                CA       94605-3522      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     8    6   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 249
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 259 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.989    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.95
                                                                Check all that apply.
JOHN CARSON                                                      Contingent
3920 NC HIGHWAY 86 S                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HILLSBOROUGH                           NC       27278           Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     9    4   5
                                                                 No
                                                                 Yes

  3.990    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.02
                                                                Check all that apply.
JOHN CHRISTAKIS                                                  Contingent
2887 ELKHART STREET                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKE STATION                           IN       46405           Consumer refund/prepayment

Date or dates debt was incurred      9/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     3    8   5
                                                                 No
                                                                 Yes

  3.991    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $112.95
                                                                Check all that apply.
JOHN COLE                                                        Contingent
2800 WILLOWCREST CIR.                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOWELL                                 MI       48843           Consumer refund/prepayment

Date or dates debt was incurred      12/13/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     3    9   3
                                                                 No
                                                                 Yes

  3.992    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.98
                                                                Check all that apply.
John Cooney                                                      Contingent
3852 CONDOR ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BELTON                                 TX       76513           Consumer refund/prepayment

Date or dates debt was incurred      2/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 250
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 260 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.993    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.96
                                                                Check all that apply.
John Cox                                                         Contingent
2903 JEFFERSON ST                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BELLEVUE                               NE       68005           Consumer refund/prepayment

Date or dates debt was incurred      11/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     8   7   6
                                                                 No
                                                                 Yes

  3.994    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.28
                                                                Check all that apply.
JOHN COYNE #97182                                                Contingent
PO BOX 2                                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LANSING                                KS       66043           Consumer refund/prepayment

Date or dates debt was incurred      11/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6   2   9
                                                                 No
                                                                 Yes

  3.995    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $116.58
                                                                Check all that apply.
JOHN D HOFFMAN                                                   Contingent
1332 State Route 96                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waterloo                               NY       13165-8508      Consumer refund/prepayment

Date or dates debt was incurred      10/1/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     1   4   6
                                                                 No
                                                                 Yes

  3.996    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.25
                                                                Check all that apply.
JOHN D. T. HRONEK                                                Contingent
891 N AINTREE PARK                                               Unliquidated
PRIVATE RD NEAR I-271                                            Disputed
NOT APT.                                                        Basis for the claim:
MAYFIELD VILLAGE                       OH       44143-3426      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     3   1   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 251
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 261 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.997    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
JOHN DARTER                                                      Contingent
3527 E Pine Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fresno                                 CA       93703-4138      Consumer refund/prepayment

Date or dates debt was incurred      1/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     4    5   8
                                                                 No
                                                                 Yes

  3.998    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.25
                                                                Check all that apply.
JOHN DAVIS                                                       Contingent
14907 EAST 138TH ST NORTH                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLLINSVILLE                           OK       74021           Consumer refund/prepayment

Date or dates debt was incurred      5/3/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     3    4   2
                                                                 No
                                                                 Yes

  3.999    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $208.20
                                                                Check all that apply.
JOHN DOLL JR                                                     Contingent
3747 Greenswitch Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Decatur                                IL       62526-9612      Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     8    9   7
                                                                 No
                                                                 Yes

 3.1000    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.95
                                                                Check all that apply.
John Donovan                                                     Contingent
21204 Dakota Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Easton                                 KS       66020-7037      Consumer refund/prepayment

Date or dates debt was incurred      10/3/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     6    9   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 252
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 262 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1001    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
JOHN DREWICZ                                                     Contingent
14 Colburn Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Reading                                MA       01867-1626      Consumer refund/prepayment

Date or dates debt was incurred      6/12/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     7    9   0
                                                                 No
                                                                 Yes

 3.1002    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.94
                                                                Check all that apply.
John Eberts                                                      Contingent
2746 KAVALIER DR.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PALM HARBOR                            FL       34684           Consumer refund/prepayment

Date or dates debt was incurred      8/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       2     8    3   7
                                                                 No
                                                                 Yes

 3.1003    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $161.97
                                                                Check all that apply.
JOHN ERICKSON                                                    Contingent
4320 DEARBORN AVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAMMOND                                IN       46327           Consumer refund/prepayment

Date or dates debt was incurred      12/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     4    9   0
                                                                 No
                                                                 Yes

 3.1004    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
JOHN FIGUERRES                                                   Contingent
94-214 Pailolo Pl                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waipahu                                HI       96797-5634      Consumer refund/prepayment

Date or dates debt was incurred      7/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    1   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 253
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 263 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1005    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $175.44
                                                                Check all that apply.
JOHN FOSTER #71996                                               Contingent
LANSING CORRECTIONAL FACILITY                                    Unliquidated
P O BOX 2                                                        Disputed
                                                                Basis for the claim:
LANSING                                KS       66043           Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     8    8   3
                                                                 No
                                                                 Yes

 3.1006    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $105.41
                                                                Check all that apply.
JOHN GAJEWSKI                                                    Contingent
50-30 BROADWAY                                                   Unliquidated
APT 1G                                                           Disputed
                                                                Basis for the claim:
WOODSIDE                               NY       11377           Consumer refund/prepayment

Date or dates debt was incurred      10/10/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     4    8   6
                                                                 No
                                                                 Yes

 3.1007    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.19
                                                                Check all that apply.
JOHN GIFFORD                                                     Contingent
PO Box 309                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Browns Mills                           NJ       08015-0309      Consumer refund/prepayment

Date or dates debt was incurred      6/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8    5   4
                                                                 No
                                                                 Yes

 3.1008    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.05
                                                                Check all that apply.
JOHN HEDSTROM                                                    Contingent
814 E Illinois St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wheaton                                IL       60187-5635      Consumer refund/prepayment

Date or dates debt was incurred      5/31/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    0   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 254
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 264 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1009    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.61
                                                                Check all that apply.
JOHN JS KIRK                                                     Contingent
1633 MARGARET DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FORREST CITY                           AR       72335           Consumer refund/prepayment

Date or dates debt was incurred      1/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     7    6   3
                                                                 No
                                                                 Yes

 3.1010    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
John Kaufmann                                                    Contingent
9380 TYLER ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CROWN POINT                            IN       46307           Consumer refund/prepayment

Date or dates debt was incurred      12/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     4    7   6
                                                                 No
                                                                 Yes

 3.1011    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $156.20
                                                                Check all that apply.
JOHN KINT                                                        Contingent
7504 Bowerman Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Horton                                 MI       49246-9521      Consumer refund/prepayment

Date or dates debt was incurred      7/11/2016                  Is the claim subject to offset?

Last 4 digits of account number       6     7    1   7
                                                                 No
                                                                 Yes

 3.1012    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.42
                                                                Check all that apply.
JOHN KIRK                                                        Contingent
PO Box 629                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Forrest City                           AR       72336-0629      Consumer refund/prepayment

Date or dates debt was incurred      5/23/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     6    8   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 255
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 265 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1013    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
JOHN KLOCKOWSKI                                                  Contingent
57845 Crumstown Hwy                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
South Bend                             IN       46619-9716      Consumer refund/prepayment

Date or dates debt was incurred      5/9/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     4    2   6
                                                                 No
                                                                 Yes

 3.1014    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.00
                                                                Check all that apply.
John Lazar                                                       Contingent
15111 FREEMAN AVE, #24                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAWNDALE                               CA       90260           Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    2   4
                                                                 No
                                                                 Yes

 3.1015    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $79.92
                                                                Check all that apply.
JOHN LINDQUIST                                                   Contingent
PO BOX 71                                                        Unliquidated
605 N HWY 86                                                     Disputed
                                                                Basis for the claim:
LAKEFIELD                              MN       56150-0071      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     8    5   8
                                                                 No
                                                                 Yes

 3.1016    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $254.57
                                                                Check all that apply.
JOHN LINGSWEILER                                                 Contingent
22410 Kathryn Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Torrance                               CA       90505-2204      Consumer refund/prepayment

Date or dates debt was incurred      10/23/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     8    6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 256
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 266 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1017    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                ($17.63)
                                                                Check all that apply.
JOHN LONG                                                        Contingent
1115 CROWLEY DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75006           Consumer refund/prepayment

Date or dates debt was incurred      9/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     6    9   7
                                                                 No
                                                                 Yes

 3.1018    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.98
                                                                Check all that apply.
John Luetich                                                     Contingent
3328 172ND ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FLUSHING                               NY       11358           Consumer refund/prepayment

Date or dates debt was incurred      12/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     5    1   0
                                                                 No
                                                                 Yes

 3.1019    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.98
                                                                Check all that apply.
JOHN MARTIN                                                      Contingent
1373 Washington Square Dr                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chipley                                FL       32428-6079      Consumer refund/prepayment

Date or dates debt was incurred      1/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       6     2    1   1
                                                                 No
                                                                 Yes

 3.1020    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $125.25
                                                                Check all that apply.
JOHN MAYKO                                                       Contingent
907 25th St NW                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canton                                 OH       44709-3718      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    9   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 257
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 267 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1021    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.73
                                                                Check all that apply.
JOHN MAZE                                                        Contingent
2505 6th St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cuyahoga Falls                         OH       44221-2429      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9   1   1
                                                                 No
                                                                 Yes

 3.1022    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.01
                                                                Check all that apply.
JOHN MOORE                                                       Contingent
17206 146TH AVE SE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RENTON                                 WA       98058           Consumer refund/prepayment

Date or dates debt was incurred      12/12/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     8   1   2
                                                                 No
                                                                 Yes

 3.1023    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.99
                                                                Check all that apply.
John Murphy                                                      Contingent
2640 DOWNER AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RICHMOND                               CA       94804           Consumer refund/prepayment

Date or dates debt was incurred      7/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     6   1   2
                                                                 No
                                                                 Yes

 3.1024    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.97
                                                                Check all that apply.
JOHN NICHOLS                                                     Contingent
3515 SUMMERVILLE RD 130                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PHENIX CITY                            AL       36867           Consumer refund/prepayment

Date or dates debt was incurred      3/20/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     9   2   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 258
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 268 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1025    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.67
                                                                Check all that apply.
JOHN ORMISTON                                                    Contingent
8018 Robert St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Taylor                                 MI       48180-2306      Consumer refund/prepayment

Date or dates debt was incurred      3/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     4    1   8
                                                                 No
                                                                 Yes

 3.1026    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.98
                                                                Check all that apply.
JOHN OSOLKOWSKI                                                  Contingent
PO Box 487                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rogue River                            OR       97537-0487      Consumer refund/prepayment

Date or dates debt was incurred      11/1/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     7    4   4
                                                                 No
                                                                 Yes

 3.1027    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.98
                                                                Check all that apply.
JOHN OTOOLE                                                      Contingent
42 Steinhardt Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Old Bridge                             NJ       08857-3420      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3    5   3
                                                                 No
                                                                 Yes

 3.1028    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.50
                                                                Check all that apply.
john p mercer                                                    Contingent
5309 DEFORD RD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VIRGINIA BEACH                         VA       23455           Consumer refund/prepayment

Date or dates debt was incurred      7/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     7    9   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 259
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 269 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

 3.1029     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.24
                                                                 Check all that apply.
JOHN PEDERSON JR                                                  Contingent
PO Box 418                                                        Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Hillsboro                               ND       58045-0418      Consumer refund/prepayment

Date or dates debt was incurred       1/30/2017                  Is the claim subject to offset?

Last 4 digits of account number        1     9    2   5
                                                                  No
                                                                  Yes

 3.1030     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                 Check all that apply.
JOHN PLANINSHEK                                                   Contingent
394 OLD LINE AVE                                                  Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
LAUREL                                  MD       20724           Consumer refund/prepayment

Date or dates debt was incurred       9/24/2020                  Is the claim subject to offset?

Last 4 digits of account number        9     3    2   0
                                                                  No
                                                                  Yes

 3.1031     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.90
                                                                 Check all that apply.
JOHN PRZYBYLINSKI                                                 Contingent
152 Jerome Pl                                                     Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Bloomfield                              NJ       07003-4916      Consumer refund/prepayment

Date or dates debt was incurred       8/23/2018                  Is the claim subject to offset?

Last 4 digits of account number        7     5    0   3
                                                                  No
                                                                  Yes

 3.1032     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $83.04
                                                                 Check all that apply.
JOHN PUGH                                                         Contingent
PO BOX 500                                                        Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
DELPHI                                  IN       46923           Consumer refund/prepayment

Date or dates debt was incurred       3/13/2019                  Is the claim subject to offset?

Last 4 digits of account number        2     3    9   5
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 260
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 270 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1033    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $192.23
                                                                Check all that apply.
JOHN REAGOSO                                                     Contingent
4912 29TH ROAD SOUTH                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARLINGTON                              VA       22206           Consumer refund/prepayment

Date or dates debt was incurred      7/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     5    3   1
                                                                 No
                                                                 Yes

 3.1034    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.74
                                                                Check all that apply.
John Recine                                                      Contingent
92 Redwood Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Edison                                 NJ       08817-4327      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2    3   2
                                                                 No
                                                                 Yes

 3.1035    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
JOHN RODGERS                                                     Contingent
740 Eastmont Dr Apt 2B                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greensburg                             PA       15601-3453      Consumer refund/prepayment

Date or dates debt was incurred      9/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4    2   5
                                                                 No
                                                                 Yes

 3.1036    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $80.93
                                                                Check all that apply.
JOHN RODGERS                                                     Contingent
740 EASTMONT DR 2B                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GREENSBURG                             PA       15601           Consumer refund/prepayment

Date or dates debt was incurred      7/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       7     0    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 261
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 271 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1037    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $335.55
                                                                Check all that apply.
JOHN RODGERS                                                     Contingent
740 EASTMONT DR 2B                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GREENSBURG                             PA       15601-3453      Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     9    1   9
                                                                 No
                                                                 Yes

 3.1038    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $128.95
                                                                Check all that apply.
JOHN RUFF                                                        Contingent
963 W Big Bear Ln                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Logan                                  KS       67646-5035      Consumer refund/prepayment

Date or dates debt was incurred      3/1/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     9    4   1
                                                                 No
                                                                 Yes

 3.1039    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.00
                                                                Check all that apply.
JOHN RUIZ                                                        Contingent
814 N Rockwell St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60622-4552      Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     8    0   1
                                                                 No
                                                                 Yes

 3.1040    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.00
                                                                Check all that apply.
JOHN S WHITE                                                     Contingent
300 Newman Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sterling                               VA       20164-2528      Consumer refund/prepayment

Date or dates debt was incurred      5/1/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     5    1   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 262
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 272 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1041    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $373.15
                                                                Check all that apply.
JOHN SCHUMAN                                                     Contingent
2745 N Pershing Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Bernardino                         CA       92405-3537      Consumer refund/prepayment

Date or dates debt was incurred      10/10/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     0    6   1
                                                                 No
                                                                 Yes

 3.1042    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82.98
                                                                Check all that apply.
JOHN SCOTT                                                       Contingent
265 W MALLARD CIR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SIERRA VISTA                           AZ       85635           Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     2    4   3
                                                                 No
                                                                 Yes

 3.1043    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.56
                                                                Check all that apply.
JOHN SEALINE                                                     Contingent
13470 Taylorstown Rd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Leesburg                               VA       20176-6162      Consumer refund/prepayment

Date or dates debt was incurred      4/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     4    9   6
                                                                 No
                                                                 Yes

 3.1044    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.64
                                                                Check all that apply.
JOHN SMITH                                                       Contingent
2301-51 ST, APT 1                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LUBBOCK                                TX       79412           Consumer refund/prepayment

Date or dates debt was incurred      11/19/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     7    4   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 263
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 273 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1045    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.43
                                                                Check all that apply.
JOHN SPANOVICH                                                   Contingent
9845 Lake Mist Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grasston                               MN       55030-2137      Consumer refund/prepayment

Date or dates debt was incurred      8/14/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     9    7   1
                                                                 No
                                                                 Yes

 3.1046    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.98
                                                                Check all that apply.
JOHN STIEGLER                                                    Contingent
1565 N Wildflower Dr Apt 711                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Casa Grande                            AZ       85122-6072      Consumer refund/prepayment

Date or dates debt was incurred      8/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     7    4   9
                                                                 No
                                                                 Yes

 3.1047    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.95
                                                                Check all that apply.
JOHN STIMITZ                                                     Contingent
78-72 80TH STREET                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GLENDALE                               NY       11385           Consumer refund/prepayment

Date or dates debt was incurred      5/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     3    8   8
                                                                 No
                                                                 Yes

 3.1048    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.99
                                                                Check all that apply.
John Stott                                                       Contingent
2429 MOONSTONE DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CRESTVIEW                              FL       32536           Consumer refund/prepayment

Date or dates debt was incurred      9/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 264
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 274 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1049    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.94
                                                                Check all that apply.
JOHN T ADAMS                                                     Contingent
5959 66TH AVE APT 112                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SACRAMENTO                             CA       95823-2641      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     2   1   6
                                                                 No
                                                                 Yes

 3.1050    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.20
                                                                Check all that apply.
John T. Herndon                                                  Contingent
922 JUTLAND LN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FORT COLLINS                           CO       80524           Consumer refund/prepayment

Date or dates debt was incurred      7/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     0   9   8
                                                                 No
                                                                 Yes

 3.1051    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.50
                                                                Check all that apply.
JOHN TATE                                                        Contingent
1029 Dakota St SE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87108-4921      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     6   4   9
                                                                 No
                                                                 Yes

 3.1052    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
John Tibbs                                                       Contingent
883 W BIRCH                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NIXA                                   MO       65714           Consumer refund/prepayment

Date or dates debt was incurred      7/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     9   0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 265
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 275 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1053    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                Check all that apply.
JOHN TREGO                                                       Contingent
PO Box 38                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rock Hall                              MD       21661-0038      Consumer refund/prepayment

Date or dates debt was incurred      5/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     8   2   6
                                                                 No
                                                                 Yes

 3.1054    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.03
                                                                Check all that apply.
JOHN TRUESDALE                                                   Contingent
3710 E Shepherd Pl                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tucson                                 AZ       85713-4234      Consumer refund/prepayment

Date or dates debt was incurred      11/17/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     1   5   8
                                                                 No
                                                                 Yes

 3.1055    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.23
                                                                Check all that apply.
JOHN WARD                                                        Contingent
112 W Piedmont St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Keyser                                 WV       26726-2739      Consumer refund/prepayment

Date or dates debt was incurred      8/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     9   5   4
                                                                 No
                                                                 Yes

 3.1056    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.97
                                                                Check all that apply.
John Willey                                                      Contingent
2301 NW122 ND STREET                                             Unliquidated
2813                                                             Disputed
                                                                Basis for the claim:
OKLAHOMA CITY                          OK       73120           Consumer refund/prepayment

Date or dates debt was incurred      5/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     5   7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 266
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 276 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

 3.1057     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.19
                                                                 Check all that apply.
JOHN WOOD                                                         Contingent
918 E High St                                                     Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Colorado Springs                        CO       80903-3505      Consumer refund/prepayment

Date or dates debt was incurred       2/7/2019                   Is the claim subject to offset?

Last 4 digits of account number        3     0    6   3
                                                                  No
                                                                  Yes

 3.1058     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.38
                                                                 Check all that apply.
JOHN YOUNG                                                        Contingent
2191 GREAT OAK DR                                                 Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
MILFORD                                 MI       48380           Consumer refund/prepayment

Date or dates debt was incurred       12/28/2020                 Is the claim subject to offset?

Last 4 digits of account number        1     7    2   9
                                                                  No
                                                                  Yes

 3.1059     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.13
                                                                 Check all that apply.
JOHNNIE WILSON #1665138                                           Contingent
7405 HWY 75 S                                                     Unliquidated
UNIT GOREE                                                        Disputed
                                                                 Basis for the claim:
HUNTSVILLE                              TX       77344           Consumer refund/prepayment

Date or dates debt was incurred       1/17/2019                  Is the claim subject to offset?

Last 4 digits of account number        8     7    8   4
                                                                  No
                                                                  Yes

 3.1060     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.10
                                                                 Check all that apply.
JOHNNY BOWMAN                                                     Contingent
PO Box 365                                                        Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Polkville                               NC       28136-0365      Consumer refund/prepayment

Date or dates debt was incurred       10/1/2018                  Is the claim subject to offset?

Last 4 digits of account number        6     3    5   8
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 267
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 277 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1061    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.06
                                                                Check all that apply.
JOHNNY BOWMAN                                                    Contingent
PO BOX 365                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
POLKVILLE                              NC       28136           Consumer refund/prepayment

Date or dates debt was incurred      12/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7   5   7
                                                                 No
                                                                 Yes

 3.1062    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $136.40
                                                                Check all that apply.
JOHNNY DOSTER                                                    Contingent
PO Box 1101                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pasadena                               CA       91102-1101      Consumer refund/prepayment

Date or dates debt was incurred      2/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     4   1   4
                                                                 No
                                                                 Yes

 3.1063    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.00
                                                                Check all that apply.
JON BUMPS                                                        Contingent
2433 Marsha Ct                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Riverside                              CA       92506-5031      Consumer refund/prepayment

Date or dates debt was incurred      10/20/2020                 Is the claim subject to offset?

Last 4 digits of account number       8     9   0   6
                                                                 No
                                                                 Yes

 3.1064    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.99
                                                                Check all that apply.
Jon Pospisil                                                     Contingent
1412 BLACKMORE RD.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CLEVELAND HEIGHTS                      OH       44118           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     9   8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 268
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 278 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1065    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $211.87
                                                                Check all that apply.
JON-PAUL DUBOIS                                                  Contingent
32 Parker St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laconia                                NH       03246-2735      Consumer refund/prepayment

Date or dates debt was incurred      1/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     9    3   2
                                                                 No
                                                                 Yes

 3.1066    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
JONATHAN SLEPKO                                                  Contingent
254 DOUGLAS HIGHWAY                                              Unliquidated
LAMOINE, ME 4605                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      11/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     9    3   2
                                                                 No
                                                                 Yes

 3.1067    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.07
                                                                Check all that apply.
JONATHAN SMITH                                                   Contingent
1201 Shady Run Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pittsburgh                             PA       15234-1830      Consumer refund/prepayment

Date or dates debt was incurred      11/28/2016                 Is the claim subject to offset?

Last 4 digits of account number       9     8    6   2
                                                                 No
                                                                 Yes

 3.1068    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.24
                                                                Check all that apply.
JORDAN JONES                                                     Contingent
56 Legend Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Benbrook                               TX       76132-1036      Consumer refund/prepayment

Date or dates debt was incurred      9/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     0    7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 269
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 279 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1069    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.95
                                                                Check all that apply.
jorge arnau                                                      Contingent
690 SW 1ST COURT                                                 Unliquidated
APT 1926                                                         Disputed
                                                                Basis for the claim:
MIAMI                                  FL       33130           Consumer refund/prepayment

Date or dates debt was incurred      8/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     0    3   9
                                                                 No
                                                                 Yes

 3.1070    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.89
                                                                Check all that apply.
JOSE GALLARDO                                                    Contingent
96 SLATER ST APT 212                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEBSTER                                MA       01570-2366      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    6   3
                                                                 No
                                                                 Yes

 3.1071    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.51
                                                                Check all that apply.
JOSE HENRIQUEZ                                                   Contingent
2074 Hidden Falls Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Folsom                                 CA       95630-6343      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     0    0   0
                                                                 No
                                                                 Yes

 3.1072    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.58
                                                                Check all that apply.
JOSEF D HYATT                                                    Contingent
21 BLUFFWALK DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GARLAND                                TX       75040           Consumer refund/prepayment

Date or dates debt was incurred      9/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     6    5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 270
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 280 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1073    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.98
                                                                Check all that apply.
JOSEPH ANDALIKIEWICZ                                             Contingent
346 N 61st St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kansas City                            KS       66102-3208      Consumer refund/prepayment

Date or dates debt was incurred      10/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     1    3   0
                                                                 No
                                                                 Yes

 3.1074    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.32
                                                                Check all that apply.
JOSEPH BOBROWSKY                                                 Contingent
239 S West St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Shenandoah                             PA       17976-2244      Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       6     7    1   4
                                                                 No
                                                                 Yes

 3.1075    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.46
                                                                Check all that apply.
JOSEPH BOKKON                                                    Contingent
4447 Weddell St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dearborn Heights                       MI       48125-3031      Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    7   3
                                                                 No
                                                                 Yes

 3.1076    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.75
                                                                Check all that apply.
JOSEPH BOWEN                                                     Contingent
5566 County Road 18                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ozark                                  AL       36360-5627      Consumer refund/prepayment

Date or dates debt was incurred      11/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9    9   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 271
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 281 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1077    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.07
                                                                Check all that apply.
JOSEPH BOYLE                                                     Contingent
9322 THIRD AVE                                                   Unliquidated
STE 332                                                          Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11209           Consumer refund/prepayment

Date or dates debt was incurred      7/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     6   0   2
                                                                 No
                                                                 Yes

 3.1078    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.04
                                                                Check all that apply.
JOSEPH BOYLE                                                     Contingent
8835 23RD AVENUE                                                 Unliquidated
APT. #D9                                                         Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11214           Consumer refund/prepayment

Date or dates debt was incurred      2/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     2   0   9
                                                                 No
                                                                 Yes

 3.1079    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
JOSEPH CHIARAMONTE                                               Contingent
8714 26TH AVE                                                    Unliquidated
BASEMENT APT                                                     Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11214           Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     3   6   7
                                                                 No
                                                                 Yes

 3.1080    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.98
                                                                Check all that apply.
JOSEPH CHRISTIANI                                                Contingent
104 TURNER ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DEDHAM                                 MA       02026-3734      Consumer refund/prepayment

Date or dates debt was incurred      5/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     5   2   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 272
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 282 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1081    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
JOSEPH CORBINE                                                   Contingent
PO Box 1043                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Benton                            MT       59442-1043      Consumer refund/prepayment

Date or dates debt was incurred      8/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     6    5   3
                                                                 No
                                                                 Yes

 3.1082    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $114.06
                                                                Check all that apply.
JOSEPH D AMICO                                                   Contingent
PO BOX 589                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VAN BUREN                              AR       72957           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     7    1   6
                                                                 No
                                                                 Yes

 3.1083    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
Joseph DeLuca                                                    Contingent
610 Woodthrush Ct                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mount Laurel                           NJ       08054-2127      Consumer refund/prepayment

Date or dates debt was incurred      10/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     4    7   0
                                                                 No
                                                                 Yes

 3.1084    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $185.73
                                                                Check all that apply.
JOSEPH DINUCCI                                                   Contingent
227 Grant Ave # 2                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brooklyn                               NY       11208-1811      Consumer refund/prepayment

Date or dates debt was incurred      5/30/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     4    2   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 273
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 283 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1085    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.39
                                                                Check all that apply.
JOSEPH DUFFIELD                                                  Contingent
203 N PINE ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BLOOMFIELD                             IA       52537-1429      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2017                 Is the claim subject to offset?

Last 4 digits of account number       5     1    7   6
                                                                 No
                                                                 Yes

 3.1086    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.98
                                                                Check all that apply.
JOSEPH GALKA                                                     Contingent
224 Glenview Loop                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Cloud                            MN       56303-4866      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     6    6   0
                                                                 No
                                                                 Yes

 3.1087    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.40
                                                                Check all that apply.
JOSEPH GREEN                                                     Contingent
1511 Marie St Apt 8                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Trenton                                MI       48183-2652      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     2    3   0
                                                                 No
                                                                 Yes

 3.1088    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.09
                                                                Check all that apply.
JOSEPH GUAIMANO                                                  Contingent
97 Main St # 4                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Manasquan                              NJ       08736-3037      Consumer refund/prepayment

Date or dates debt was incurred      8/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     1    1   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 274
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 284 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1089    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.98
                                                                Check all that apply.
JOSEPH HACKING                                                   Contingent
22 Ivy Rd                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lake Ozark                             MO       65049-6765      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     2   5   3
                                                                 No
                                                                 Yes

 3.1090    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.39
                                                                Check all that apply.
JOSEPH HAHN                                                      Contingent
8212 Lookout Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Frederick                              MD       21702-2550      Consumer refund/prepayment

Date or dates debt was incurred      4/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     4   4   5
                                                                 No
                                                                 Yes

 3.1091    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.89
                                                                Check all that apply.
JOSEPH K SMITH                                                   Contingent
471 Lembeck Lake Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
De Soto                                MO       63020-3609      Consumer refund/prepayment

Date or dates debt was incurred      5/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     9   2   4
                                                                 No
                                                                 Yes

 3.1092    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
JOSEPH LOMAX                                                     Contingent
512 S DOUGLAS                                                    Unliquidated
APT 1                                                            Disputed
                                                                Basis for the claim:
ELK POINT                              SD       57025-0988      Consumer refund/prepayment

Date or dates debt was incurred      2/9/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     1   1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 275
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 285 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1093    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.14
                                                                Check all that apply.
Joseph Lucia                                                     Contingent
21-1B TOEHEE PLACE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ISLIP                                  NY       11751           Consumer refund/prepayment

Date or dates debt was incurred      8/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     2   3   2
                                                                 No
                                                                 Yes

 3.1094    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.70
                                                                Check all that apply.
JOSEPH MARTINEZ                                                  Contingent
190 ROCKMONT CIRCLE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SACRAMENTO                             CA       95835           Consumer refund/prepayment

Date or dates debt was incurred      8/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0   4   4
                                                                 No
                                                                 Yes

 3.1095    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.98
                                                                Check all that apply.
JOSEPH MATRANGA                                                  Contingent
5220 KING ARTHUR CIR                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROSEDALE                               MD       21237           Consumer refund/prepayment

Date or dates debt was incurred      6/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     2   5   9
                                                                 No
                                                                 Yes

 3.1096    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.00
                                                                Check all that apply.
JOSEPH MCDONALD                                                  Contingent
70 Madison Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Swansea                                MA       02777-3125      Consumer refund/prepayment

Date or dates debt was incurred      3/16/2017                  Is the claim subject to offset?

Last 4 digits of account number       8     7   6   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 276
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 286 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1097    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.85
                                                                Check all that apply.
JOSEPH PAUL KENNEDY                                              Contingent
1857 TARPON STREET SW                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHALLOTTE                              NC       28470           Consumer refund/prepayment

Date or dates debt was incurred      1/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     8   7   5
                                                                 No
                                                                 Yes

 3.1098    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.94
                                                                Check all that apply.
JOSEPH RAPOZO                                                    Contingent
1037 N 7th St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lompoc                                 CA       93436-3623      Consumer refund/prepayment

Date or dates debt was incurred      3/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5   9   8
                                                                 No
                                                                 Yes

 3.1099    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.86
                                                                Check all that apply.
Joseph Rocamora                                                  Contingent
649 WEST 34TH ST.                                                Unliquidated
SUITE 102 PS                                                     Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90089           Consumer refund/prepayment

Date or dates debt was incurred      1/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8   2   0
                                                                 No
                                                                 Yes

 3.1100    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.46
                                                                Check all that apply.
JOSEPH TERRANOVA                                                 Contingent
PO Box 825                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gloversville                           NY       12078-0825      Consumer refund/prepayment

Date or dates debt was incurred      7/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     9   3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 277
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 287 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1101    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.58
                                                                Check all that apply.
JOSEPH TRAHAN                                                    Contingent
10 Wickham Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fredericksburg                         VA       22405-2852      Consumer refund/prepayment

Date or dates debt was incurred      5/1/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     4   8   8
                                                                 No
                                                                 Yes

 3.1102    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $170.12
                                                                Check all that apply.
JOSEPH VERMINSKI                                                 Contingent
311 N DOXTATOR ST APT 1                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROME                                   NY       13440-3143      Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     0   6   0
                                                                 No
                                                                 Yes

 3.1103    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
Joseph Vilardo                                                   Contingent
67 Mount Hope Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ticonderoga                            NY       12883-1108      Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     3   6   9
                                                                 No
                                                                 Yes

 3.1104    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Joseph Voketitis                                                 Contingent
2026 Fire Tower Ln                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ijamsville                             MD       21754-8738      Consumer refund/prepayment

Date or dates debt was incurred      4/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     9   1   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 278
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 288 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1105    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
JOSHUA BRONSON #546564                                           Contingent
NWCX-L                                                           Unliquidated
960 ST RT 212                                                    Disputed
                                                                Basis for the claim:
TIPTONVILLE                            TN       38079           Consumer refund/prepayment

Date or dates debt was incurred      6/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     3   8   6
                                                                 No
                                                                 Yes

 3.1106    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $86.72
                                                                Check all that apply.
JUAN A MORALES                                                   Contingent
JARDINES DEL CARIBE                                              Unliquidated
MM13 CALLE 40                                                    Disputed
PONCE, , 00728-2672                                             Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     9   5   7
                                                                 No
                                                                 Yes

 3.1107    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.01
                                                                Check all that apply.
JUAN A MORALES                                                   Contingent
75 BUSH ST APT 1B                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11231           Consumer refund/prepayment

Date or dates debt was incurred      10/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     4   8   5
                                                                 No
                                                                 Yes

 3.1108    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.99
                                                                Check all that apply.
JUAN CARLOS ARANDA                                               Contingent
10 Palmer Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Staten Island                          NY       10302-2103      Consumer refund/prepayment

Date or dates debt was incurred      10/4/2016                  Is the claim subject to offset?

Last 4 digits of account number       9     3   3   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 279
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 289 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1109    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.65
                                                                Check all that apply.
JUAN MANUEL NUNEZ                                                Contingent
701 N INTERNATIONAL BLVD #119                                    Unliquidated
STE 190                                                          Disputed
                                                                Basis for the claim:
HIDALGO                                TX       78557           Consumer refund/prepayment

Date or dates debt was incurred      6/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     0    4   9
                                                                 No
                                                                 Yes

 3.1110    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.30
                                                                Check all that apply.
JUAN MANUEL NUNEZ                                                Contingent
701 N. INTERNATIONAL BLVD.                                       Unliquidated
STE. 119-190                                                     Disputed
                                                                Basis for the claim:
HIDALGO                                TX       78557           Consumer refund/prepayment

Date or dates debt was incurred      11/16/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     5    4   8
                                                                 No
                                                                 Yes

 3.1111    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.58
                                                                Check all that apply.
JUAN MANUEL NUNEZ                                                Contingent
701 N. INTERNATIONAL BLVD.                                       Unliquidated
SUITE 119 - 190                                                  Disputed
                                                                Basis for the claim:
HIDALGO                                TX       78557           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6    5   9
                                                                 No
                                                                 Yes

 3.1112    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.92
                                                                Check all that apply.
Juan Solorzano                                                   Contingent
1555 GALVEZ AVE STE 400                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN FRANCISCO                          CA       94124-1707      Consumer refund/prepayment

Date or dates debt was incurred      10/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     1    7   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 280
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 290 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1113    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.99
                                                                Check all that apply.
JUAN V VALENTIN                                                  Contingent
144 E ROBERTS AVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WILDWOOD                               NJ       08260-4631      Consumer refund/prepayment

Date or dates debt was incurred      5/8/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     8    3   5
                                                                 No
                                                                 Yes

 3.1114    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.55
                                                                Check all that apply.
JULIAN GHIZDAREANU                                               Contingent
540 COMMERCE ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTHLAKE                              TX       76092           Consumer refund/prepayment

Date or dates debt was incurred      7/2/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     7    1   1
                                                                 No
                                                                 Yes

 3.1115    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.05
                                                                Check all that apply.
JULIAN WNUK                                                      Contingent
8745 S Monticello Cir                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Granbury                               TX       76049-4770      Consumer refund/prepayment

Date or dates debt was incurred      5/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     9    4   0
                                                                 No
                                                                 Yes

 3.1116    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.22
                                                                Check all that apply.
JULIE RAU                                                        Contingent
4210 Hunters Creek Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Metamora                               MI       48455-9223      Consumer refund/prepayment

Date or dates debt was incurred      4/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     2    7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 281
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 291 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1117    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.57
                                                                Check all that apply.
JULIO CASTILLO                                                   Contingent
2295 AARON ST                                                    Unliquidated
APT 112                                                          Disputed
                                                                Basis for the claim:
PORT CHARLOTTE                         FL       33952           Consumer refund/prepayment

Date or dates debt was incurred      3/12/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     4    4   0
                                                                 No
                                                                 Yes

 3.1118    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.05
                                                                Check all that apply.
Julio Cesar Ramirez Meinguer                                     Contingent
Calle Laja 156                                                   Unliquidated
Col. El Progreso                                                 Disputed
La Paz, B.C.S., CA 23084                                        Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/9/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     3    4   2
                                                                 No
                                                                 Yes

 3.1119    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.20
                                                                Check all that apply.
JUNIOR MEHAFFY                                                   Contingent
139 Maple Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mediapolis                             IA       52637-9763      Consumer refund/prepayment

Date or dates debt was incurred      2/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2    9   4
                                                                 No
                                                                 Yes

 3.1120    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.84
                                                                Check all that apply.
JUSTIN WEST                                                      Contingent
32128 Palmer Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Westland                               MI       48186-4759      Consumer refund/prepayment

Date or dates debt was incurred      1/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     0    4   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 282
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 292 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1121    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $214.93
                                                                Check all that apply.
JUSTINJ MADDEN                                                   Contingent
935 Hacienda Cir                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rohnert Park                           CA       94928-6005      Consumer refund/prepayment

Date or dates debt was incurred      3/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     0   7   8
                                                                 No
                                                                 Yes

 3.1122    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.30
                                                                Check all that apply.
K HORNE                                                          Contingent
67 SAND HILL CIRCLE                                              Unliquidated
RUTLAND, VT 5701                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8   4   1
                                                                 No
                                                                 Yes

 3.1123    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.89
                                                                Check all that apply.
KARL CAPALBO                                                     Contingent
70 BLAKE ST                                                      Unliquidated
APT 4Y                                                           Disputed
LEWISTON, ME 4240                                               Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0   7   8
                                                                 No
                                                                 Yes

 3.1124    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $125.00
                                                                Check all that apply.
KARL IMMELMANN                                                   Contingent
14316 SE 13TH ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VANCOUVER                              WA       98683           Consumer refund/prepayment

Date or dates debt was incurred      10/29/2020                 Is the claim subject to offset?

Last 4 digits of account number       8     3   9   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 283
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 293 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1125    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $358.40
                                                                Check all that apply.
KARL NASH                                                        Contingent
PO BOX 50055                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AMARILLO                               TX       79159-0055      Consumer refund/prepayment

Date or dates debt was incurred      12/13/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     4    6   1
                                                                 No
                                                                 Yes

 3.1126    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.99
                                                                Check all that apply.
KARL SEE                                                         Contingent
1219 ANDERSON DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LEESVILLE                              LA       71446           Consumer refund/prepayment

Date or dates debt was incurred      1/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     3    1   6
                                                                 No
                                                                 Yes

 3.1127    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.48
                                                                Check all that apply.
KATHRYN MILLS WOODSUM                                            Contingent
1601 MAIN ST.                                                    Unliquidated
P.O. BOX 378                                                     Disputed
KENTS HILL, ME 4349                                             Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     4    9   6
                                                                 No
                                                                 Yes

 3.1128    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.01
                                                                Check all that apply.
Keenan Chittester                                                Contingent
13613 S 37th St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85044-4570      Consumer refund/prepayment

Date or dates debt was incurred      9/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    9   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 284
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 294 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1129    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $150.35
                                                                Check all that apply.
KEITH BERRY                                                      Contingent
1003 N.13TH STEET                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAINT JOSEPH                           MO       64501           Consumer refund/prepayment

Date or dates debt was incurred      2/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     5    1   7
                                                                 No
                                                                 Yes

 3.1130    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $249.98
                                                                Check all that apply.
KEITH CLAMPITT                                                   Contingent
1917 LAKE POINT DR APT 4                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MADISON                                WI       53713-1681      Consumer refund/prepayment

Date or dates debt was incurred      11/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     3    7   0
                                                                 No
                                                                 Yes

 3.1131    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
KEITH COLIN 80713                                                Contingent
1 Chimney Point Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ogdensburg                             NY       13669-2212      Consumer refund/prepayment

Date or dates debt was incurred      3/1/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     9    9   8
                                                                 No
                                                                 Yes

 3.1132    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.26
                                                                Check all that apply.
KEITH LOMAS                                                      Contingent
1212 H STREET                                                    Unliquidated
SPC 120                                                          Disputed
                                                                Basis for the claim:
RAMONA                                 CA       92065-2854      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     5    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 285
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 295 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1133    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.83
                                                                Check all that apply.
KEITH SHELL                                                      Contingent
607 Shell Creek Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Roan Mountain                          TN       37687-3252      Consumer refund/prepayment

Date or dates debt was incurred      12/28/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     3    8   8
                                                                 No
                                                                 Yes

 3.1134    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $211.62
                                                                Check all that apply.
KEITH SLIZEWSKI                                                  Contingent
1333 Dollar Lake Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eagle River                            WI       54521-8977      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     5    1   9
                                                                 No
                                                                 Yes

 3.1135    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
KEITH WEISBERG                                                   Contingent
37217 N CONESTOGA TRL APT 12                                     Unliquidated
APT 12                                                           Disputed
                                                                Basis for the claim:
CAVE CREEK                             AZ       85331-8864      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     1    0   4
                                                                 No
                                                                 Yes

 3.1136    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.44
                                                                Check all that apply.
KEITH WILLIAMSON                                                 Contingent
78 Huguenot Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mastic Beach                           NY       11951-6502      Consumer refund/prepayment

Date or dates debt was incurred      2/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     0    2   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 286
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 296 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1137    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.22
                                                                Check all that apply.
KELLEY CALLAHAN                                                  Contingent
705 Village Green Pkwy                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Newport News                           VA       23602-7024      Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     6   7   3
                                                                 No
                                                                 Yes

 3.1138    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.99
                                                                Check all that apply.
Kelly Alisann Snedeker                                           Contingent
PO BOX 347                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELBERT                                 CO       80106           Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1   1   5
                                                                 No
                                                                 Yes

 3.1139    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.21
                                                                Check all that apply.
KELLY COTTLE                                                     Contingent
4817 Oakwood Cir                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gastonia                               NC       28056-9031      Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     9   2   1
                                                                 No
                                                                 Yes

 3.1140    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.40
                                                                Check all that apply.
KELLY MCENROE                                                    Contingent
136                                                              Unliquidated
HARDING AVE.                                                     Disputed
                                                                Basis for the claim:
VENTURA                                CA       93003           Consumer refund/prepayment

Date or dates debt was incurred      12/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8   4   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 287
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 297 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1141    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.98
                                                                Check all that apply.
KELVIN TANG                                                      Contingent
72 BAY 13TH ST APT 4                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11214-3614      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     5    5   4
                                                                 No
                                                                 Yes

 3.1142    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.49
                                                                Check all that apply.
KEN BURKE                                                        Contingent
1963 Shadow Rock Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kingwood                               TX       77339-2235      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     1    5   8
                                                                 No
                                                                 Yes

 3.1143    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.45
                                                                Check all that apply.
KEN CARTER                                                       Contingent
2300 OAKSHIRE LANE                                               Unliquidated
APT 206                                                          Disputed
                                                                Basis for the claim:
PUEBLO                                 CO       81001           Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     5    7   8
                                                                 No
                                                                 Yes

 3.1144    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.99
                                                                Check all that apply.
KEN HINSON                                                       Contingent
228 Cedar St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hohenwald                              TN       38462-1102      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     8    9   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 288
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 298 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1145    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.74
                                                                Check all that apply.
KEN LAMURY                                                       Contingent
4617 S Laura St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wichita                                KS       67216-1946      Consumer refund/prepayment

Date or dates debt was incurred      6/26/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     8    6   9
                                                                 No
                                                                 Yes

 3.1146    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.98
                                                                Check all that apply.
KEN MEACHAM                                                      Contingent
1623 N Apperson Way                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kokomo                                 IN       46901-2380      Consumer refund/prepayment

Date or dates debt was incurred      8/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    2   5
                                                                 No
                                                                 Yes

 3.1147    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.46
                                                                Check all that apply.
Ken Schmidt                                                      Contingent
9304 S 27th Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bellevue                               NE       68147-8416      Consumer refund/prepayment

Date or dates debt was incurred      12/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     1    8   0
                                                                 No
                                                                 Yes

 3.1148    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.47
                                                                Check all that apply.
KEN TAYLOR                                                       Contingent
247 Meeting House Cove Rd                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cherokee                               NC       28719-6456      Consumer refund/prepayment

Date or dates debt was incurred      7/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     3    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 289
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 299 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1149    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.31
                                                                Check all that apply.
KENNETH A BURKET                                                 Contingent
113 Madison Cir                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Horseheads                             NY       14845-2251      Consumer refund/prepayment

Date or dates debt was incurred      2/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     2    2   0
                                                                 No
                                                                 Yes

 3.1150    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.94
                                                                Check all that apply.
KENNETH A KOPPENAL                                               Contingent
329 N 7TH ST                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PROSPECT PARK                          NJ       07508-2123      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     8    8   8
                                                                 No
                                                                 Yes

 3.1151    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $152.50
                                                                Check all that apply.
KENNETH CARNER                                                   Contingent
2016 Sauber Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rockford                               IL       61103-3729      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     8    1   3
                                                                 No
                                                                 Yes

 3.1152    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.84
                                                                Check all that apply.
KENNETH CHAMBERS                                                 Contingent
1020 Winslow St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Punxsutawney                           PA       15767-4439      Consumer refund/prepayment

Date or dates debt was incurred      3/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    2   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 290
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 300 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1153    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $168.94
                                                                Check all that apply.
KENNETH CORLEY                                                   Contingent
3112 N Wisconsin St                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hobart                                 IN       46342-1151      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     0    9   9
                                                                 No
                                                                 Yes

 3.1154    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.92
                                                                Check all that apply.
KENNETH EVERHARDT                                                Contingent
318 Beach 85th St Apt B302                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rockaway Beach                         NY       11693-1453      Consumer refund/prepayment

Date or dates debt was incurred      6/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    8   4
                                                                 No
                                                                 Yes

 3.1155    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $170.18
                                                                Check all that apply.
KENNETH MAYER                                                    Contingent
2208 Friendship St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Philadelphia                           PA       19149-1323      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     9    9   2
                                                                 No
                                                                 Yes

 3.1156    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $81.92
                                                                Check all that apply.
KENNETH MCNABB                                                   Contingent
PO Box 6272                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Moore                                  OK       73153-0272      Consumer refund/prepayment

Date or dates debt was incurred      11/7/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     1    5   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 291
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 301 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1157    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
KENNETH MROSS                                                    Contingent
396 Laurel Lake Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bartonsville                           PA       18321-7782      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     8    9   8
                                                                 No
                                                                 Yes

 3.1158    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
KENNETH OWCZARCZAK                                               Contingent
1000 Kennedys Lndg Unit 4                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cincinnati                             OH       45245-5127      Consumer refund/prepayment

Date or dates debt was incurred      3/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     2    1   3
                                                                 No
                                                                 Yes

 3.1159    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
KENNETH PETIT                                                    Contingent
1001 Marsh Grass Way Unit D                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charleston                             SC       29492-8259      Consumer refund/prepayment

Date or dates debt was incurred      2/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     0    8   5
                                                                 No
                                                                 Yes

 3.1160    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $465.09
                                                                Check all that apply.
KENNETH SAYRE                                                    Contingent
14058 BEE CAVE PARKWAY                                           Unliquidated
BDLG B                                                           Disputed
                                                                Basis for the claim:
BEE CAVE                               TX       78738           Consumer refund/prepayment

Date or dates debt was incurred      11/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     4    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 292
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 302 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1161    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
KENNETH STEWART                                                  Contingent
PO Box 273                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Matheny                                WV       24860-0273      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5    1   8
                                                                 No
                                                                 Yes

 3.1162    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.06
                                                                Check all that apply.
KENNETH TREADWAY                                                 Contingent
276 FOXCROFT DR                                                  Unliquidated
RR 3                                                             Disputed
                                                                Basis for the claim:
ASHEVILLE                              NC       28806-9515      Consumer refund/prepayment

Date or dates debt was incurred      4/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     4    3   9
                                                                 No
                                                                 Yes

 3.1163    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $258.18
                                                                Check all that apply.
KENT FARLEY                                                      Contingent
PO BOX 4073                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
T OR C                                 NM       87901-8073      Consumer refund/prepayment

Date or dates debt was incurred      10/23/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     6    3   4
                                                                 No
                                                                 Yes

 3.1164    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.99
                                                                Check all that apply.
KENT KLUESENER                                                   Contingent
7251 W. GREEN SPRINGS RD                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
INDIANAPOLIS                           IN       46214-3820      Consumer refund/prepayment

Date or dates debt was incurred      5/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 293
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 303 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

 3.1165     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.97
                                                                 Check all that apply.
Kent Ramsey                                                       Contingent
8620 NE 26th Pl                                                   Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Clyde Hill                              WA       98004-1608      Consumer refund/prepayment

Date or dates debt was incurred       4/21/2020                  Is the claim subject to offset?

Last 4 digits of account number        0     4    1   5
                                                                  No
                                                                  Yes

 3.1166     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.98
                                                                 Check all that apply.
KENT WILCOX                                                       Contingent
2375 NE Lindsey Dr                                                Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Hillsboro                               OR       97124-4106      Consumer refund/prepayment

Date or dates debt was incurred       7/30/2020                  Is the claim subject to offset?

Last 4 digits of account number        5     9    4   2
                                                                  No
                                                                  Yes

 3.1167     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.97
                                                                 Check all that apply.
KERRY SEARS                                                       Contingent
22079 Fawn River Rd                                               Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Sturgis                                 MI       49091-8214      Consumer refund/prepayment

Date or dates debt was incurred       11/22/2019                 Is the claim subject to offset?

Last 4 digits of account number        3     6    9   8
                                                                  No
                                                                  Yes

 3.1168     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.01
                                                                 Check all that apply.
KEVIN CONLEY                                                      Contingent
709 Brewer St Apt 2                                               Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Marshall                                MI       49068-9629      Consumer refund/prepayment

Date or dates debt was incurred       5/19/2020                  Is the claim subject to offset?

Last 4 digits of account number        7     4    5   7
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 294
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 304 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1169    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.12
                                                                Check all that apply.
KEVIN HENSEL                                                     Contingent
1433 POPLAR ROAD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FEASTERVILLE                           PA       19053           Consumer refund/prepayment

Date or dates debt was incurred      12/9/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     2   2   8
                                                                 No
                                                                 Yes

 3.1170    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
Kevin Hutchinson                                                 Contingent
21012 FALLING OAKS ROAD                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Redding                                CA       96003           Consumer refund/prepayment

Date or dates debt was incurred      1/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     9   0   2
                                                                 No
                                                                 Yes

 3.1171    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.95
                                                                Check all that apply.
Kevin Kentner                                                    Contingent
101 MCLELLAN DRIVE                                               Unliquidated
#4026                                                            Disputed
                                                                Basis for the claim:
SOUTH SAN FRANCISCO                    CA       94080           Consumer refund/prepayment

Date or dates debt was incurred      2/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     3   9   6
                                                                 No
                                                                 Yes

 3.1172    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.21
                                                                Check all that apply.
Kevin Larios                                                     Contingent
1703 S Mansfield Dr                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stillwater                             OK       74074-2329      Consumer refund/prepayment

Date or dates debt was incurred      11/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     5   0   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 295
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 305 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1173    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.96
                                                                Check all that apply.
Kevin McClure                                                    Contingent
54 Sylvester Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Webster Groves                         MO       63119-3007      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     2    3   7
                                                                 No
                                                                 Yes

 3.1174    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.93
                                                                Check all that apply.
KEVIN MOORE                                                      Contingent
7875 Chancellor Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Colorado Springs                       CO       80920-7081      Consumer refund/prepayment

Date or dates debt was incurred      7/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     4    5   3
                                                                 No
                                                                 Yes

 3.1175    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                Check all that apply.
KEVIN QUEEN                                                      Contingent
6109 Madison St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Coloma                                 MI       49038-9335      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     1    8   1
                                                                 No
                                                                 Yes

 3.1176    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $136.94
                                                                Check all that apply.
Kevin Sison                                                      Contingent
Lot 15-17blk 46 V Carmona St N                                   Unliquidated
BF Homes                                                         Disputed
PARANAQUE, , 1720                                               Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    0   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 296
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 306 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1177    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
KEVIN WILLIAMS                                                   Contingent
1826 ETHAN WAY                                                   Unliquidated
APT 58                                                           Disputed
                                                                Basis for the claim:
SACRAMENTO                             CA       95825-0967      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     2    9   1
                                                                 No
                                                                 Yes

 3.1178    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.50
                                                                Check all that apply.
Kevon Huntley                                                    Contingent
41 BROOKWOOD DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTHINGTON                            CT       06489-1862      Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     2    9   0
                                                                 No
                                                                 Yes

 3.1179    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $173.20
                                                                Check all that apply.
KINZER TERMITE & PEST                                            Contingent
1042 E JETER ROAD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BARTONVILLE                            TX       76226           TRADE

Date or dates debt was incurred      8/14/2020                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1180    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.94
                                                                Check all that apply.
KIP BAILEY                                                       Contingent
2314 Chestnut St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Redding                                CA       96001-3022      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     0    3   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 297
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 307 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1181    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.89
                                                                Check all that apply.
KIRK E. VANDER BOGART                                            Contingent
116 Rotterdam St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Schenectady                            NY       12306-1524      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     2    7   2
                                                                 No
                                                                 Yes

 3.1182    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.25
                                                                Check all that apply.
KIRK KENNEDY                                                     Contingent
PO Box 87                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bickleton                              WA       99322-0087      Consumer refund/prepayment

Date or dates debt was incurred      3/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     1    1   9
                                                                 No
                                                                 Yes

 3.1183    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.00
                                                                Check all that apply.
Kirk Skaggs                                                      Contingent
17644 SE 299TH                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KENT                                   WA       98042           Consumer refund/prepayment

Date or dates debt was incurred      6/6/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     2    0   8
                                                                 No
                                                                 Yes

 3.1184    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.60
                                                                Check all that apply.
KONRAD M. DAHL                                                   Contingent
2869 NW 52nd Ter                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Margate                                FL       33063-1617      Consumer refund/prepayment

Date or dates debt was incurred      6/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     6    4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 298
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 308 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1185    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.50
                                                                Check all that apply.
KURT EHERENMAN                                                   Contingent
403 ELIZABETH AVE.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAFAYETTE                              CO       80026           Consumer refund/prepayment

Date or dates debt was incurred      1/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     9    7   6
                                                                 No
                                                                 Yes

 3.1186    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $120.47
                                                                Check all that apply.
KURT HAGER                                                       Contingent
736 Sheffield Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            OH       45506-3740      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     9    5   8
                                                                 No
                                                                 Yes

 3.1187    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $220.75
                                                                Check all that apply.
KURT HALLQUIST                                                   Contingent
2010 HANCOCK STREET                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PORT HURON                             MI       48060           Consumer refund/prepayment

Date or dates debt was incurred      3/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     7    3   9
                                                                 No
                                                                 Yes

 3.1188    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.00
                                                                Check all that apply.
KURT KUBEREK                                                     Contingent
5925 Coakley Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
King George                            VA       22485-2442      Consumer refund/prepayment

Date or dates debt was incurred      3/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     0    7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 299
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 309 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1189    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $6,019.63
                                                                Check all that apply.
LAFAYETTE SUPPLY                                                 Contingent
1000 SCHELL LANE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PHOENIXVILLE                           PA       19460           TRADE

Date or dates debt was incurred      6/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     4    3   4
                                                                 No
                                                                 Yes

 3.1190    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.20
                                                                Check all that apply.
LANCE GUILLOT                                                    Contingent
4147 GRIFFIN GROVE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SILSBEE                                TX       77656           Consumer refund/prepayment

Date or dates debt was incurred      4/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     8    2   7
                                                                 No
                                                                 Yes

 3.1191    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.04
                                                                Check all that apply.
LANCE POMERENKE                                                  Contingent
24 Marion Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canterbury                             CT       06331-1924      Consumer refund/prepayment

Date or dates debt was incurred      9/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     4    0   9
                                                                 No
                                                                 Yes

 3.1192    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.90
                                                                Check all that apply.
LARRY BETZELBERGER                                               Contingent
23 Point East Ct                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pekin                                  IL       61554-5377      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     2    2   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 300
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 310 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1193    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.97
                                                                Check all that apply.
LARRY BLOEMAN                                                    Contingent
914 Harriet St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Evansville                             IN       47710-2108      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     4    8   2
                                                                 No
                                                                 Yes

 3.1194    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.07
                                                                Check all that apply.
Larry Charbonneau                                                Contingent
257 FARRELL RD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WILLSBORO                              NY       12996           Consumer refund/prepayment

Date or dates debt was incurred      10/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     2    5   1
                                                                 No
                                                                 Yes

 3.1195    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.14
                                                                Check all that apply.
LARRY CRIPE                                                      Contingent
2114 W. GRANT ROAD PMB 85                                        Unliquidated
PMB 85                                                           Disputed
                                                                Basis for the claim:
TUCSON                                 AZ       85745           Consumer refund/prepayment

Date or dates debt was incurred      3/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     3    1   6
                                                                 No
                                                                 Yes

 3.1196    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.50
                                                                Check all that apply.
LARRY DICK                                                       Contingent
1531 104th St NW                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grove                                  OK       74344-4604      Consumer refund/prepayment

Date or dates debt was incurred      8/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 301
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 311 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1197    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $78.89
                                                                Check all that apply.
LARRY E LAHAY                                                    Contingent
19 E JOHNSON ST APT A                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BONNE TERRE                            MO       63628-1560      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     8   5   3
                                                                 No
                                                                 Yes

 3.1198    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $103.17
                                                                Check all that apply.
LARRY EHLE                                                       Contingent
PO Box 1025                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Polson                                 MT       59860-1025      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     9   8   2
                                                                 No
                                                                 Yes

 3.1199    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.97
                                                                Check all that apply.
LARRY GREEN                                                      Contingent
7 JOSHUA WAY                                                     Unliquidated
#311                                                             Disputed
ESSEX JUNCTION, VT 5452                                         Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/31/2020                 Is the claim subject to offset?

Last 4 digits of account number       7     4   5   1
                                                                 No
                                                                 Yes

 3.1200    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.98
                                                                Check all that apply.
LARRY HATT                                                       Contingent
1025 N GILBERT ST                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ANAHEIM                                CA       92801           Consumer refund/prepayment

Date or dates debt was incurred      5/8/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     3   1   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 302
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 312 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1201    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
LARRY HUGHES                                                     Contingent
PO Box 308                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hammon                                 OK       73650-0308      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     3    5   6
                                                                 No
                                                                 Yes

 3.1202    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.88
                                                                Check all that apply.
LARRY KIELL                                                      Contingent
2817 Lisa Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kansas City                            MO       64129-1250      Consumer refund/prepayment

Date or dates debt was incurred      7/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     9    5   6
                                                                 No
                                                                 Yes

 3.1203    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.94
                                                                Check all that apply.
LARRY LINLEY                                                     Contingent
70 WILDWOOD LANE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPRINGVILLE                            AL       35146           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    4   1
                                                                 No
                                                                 Yes

 3.1204    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
Larry McKinney                                                   Contingent
1511 DOGWOOD DR.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELKHART                                IN       46514           Consumer refund/prepayment

Date or dates debt was incurred      3/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 303
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 313 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1205    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.55
                                                                Check all that apply.
LARRY NICHOLSON                                                  Contingent
PO Box 2538                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Calcutta                               OH       43920-0538      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     8    1   4
                                                                 No
                                                                 Yes

 3.1206    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.89
                                                                Check all that apply.
LARRY PAUL                                                       Contingent
5160 Southlake Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Evansville                             IN       47715-7629      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1    0   2
                                                                 No
                                                                 Yes

 3.1207    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $145.85
                                                                Check all that apply.
LARRY PIERCE                                                     Contingent
2110 State St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Bend                             OR       97459-1366      Consumer refund/prepayment

Date or dates debt was incurred      8/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     0    9   4
                                                                 No
                                                                 Yes

 3.1208    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $117.97
                                                                Check all that apply.
LARRY REED                                                       Contingent
5150 E Michigan St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Indianapolis                           IN       46219-5628      Consumer refund/prepayment

Date or dates debt was incurred      1/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     7    0   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 304
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 314 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1209    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.00
                                                                Check all that apply.
LARRY SMITH                                                      Contingent
31277 Dukes Bridge Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cordova                                MD       21625-2139      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     9   0   4
                                                                 No
                                                                 Yes

 3.1210    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.92
                                                                Check all that apply.
LARRY SNODGRASS                                                  Contingent
713 Cherry St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Findlay                                OH       45840-5832      Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     5   4   5
                                                                 No
                                                                 Yes

 3.1211    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.95
                                                                Check all that apply.
LARRY WOOLRIDGE                                                  Contingent
2026 Norhurst Way N                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Catonsville                            MD       21228-4114      Consumer refund/prepayment

Date or dates debt was incurred      2/14/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     1   7   2
                                                                 No
                                                                 Yes

 3.1212    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.98
                                                                Check all that apply.
LAURENCE BAYER                                                   Contingent
7021 Westavia Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Knoxville                              TN       37909-1118      Consumer refund/prepayment

Date or dates debt was incurred      12/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     4   5   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 305
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 315 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1213    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $167.97
                                                                Check all that apply.
LAURENCE CRIPE                                                   Contingent
3383 W SOPHIA ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TUCSON                                 AZ       85741-2051      Consumer refund/prepayment

Date or dates debt was incurred      6/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4    8   8
                                                                 No
                                                                 Yes

 3.1214    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $147.50
                                                                Check all that apply.
LAWRENCE B. JENSEN                                               Contingent
975 County Road Y                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brussels                               WI       54204-9695      Consumer refund/prepayment

Date or dates debt was incurred      3/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     0    4   0
                                                                 No
                                                                 Yes

 3.1215    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $79.99
                                                                Check all that apply.
LAWRENCE CICCARELLI JR                                           Contingent
35 COUNTRY WALK                                                  Unliquidated
SHELTON, CT 6484                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     0    8   8
                                                                 No
                                                                 Yes

 3.1216    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.85
                                                                Check all that apply.
Lawrence David                                                   Contingent
316 ELDRIDGE AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MILL VALLEY                            CA       94941           Consumer refund/prepayment

Date or dates debt was incurred      10/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     2    3   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 306
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 316 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1217    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.99
                                                                Check all that apply.
LAWRENCE STAAB                                                   Contingent
324 Apple Tree Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jeffersonville                         VT       05464-9337      Consumer refund/prepayment

Date or dates debt was incurred      10/12/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     5    6   3
                                                                 No
                                                                 Yes

 3.1218    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.50
                                                                Check all that apply.
LAYLA BATARSEH                                                   Contingent
8610 LARKVIEW LN                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FX STATION                             VA       22039           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8    2   1
                                                                 No
                                                                 Yes

 3.1219    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.98
                                                                Check all that apply.
Layne Robinette                                                  Contingent
33 N. 3000 WEST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST POINT                             UT       84015           Consumer refund/prepayment

Date or dates debt was incurred      4/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     2    2   7
                                                                 No
                                                                 Yes

 3.1220    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.01
                                                                Check all that apply.
LEE BOYD                                                         Contingent
2404 Homestead Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mesquite                               TX       75181-4770      Consumer refund/prepayment

Date or dates debt was incurred      7/12/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     5    2   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 307
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 317 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1221    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $142.74
                                                                Check all that apply.
Lee McMurry                                                      Contingent
3815 DENFELD AVENUE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KENSINGTON                             MD       20895           Consumer refund/prepayment

Date or dates debt was incurred      12/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    4   3
                                                                 No
                                                                 Yes

 3.1222    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.60
                                                                Check all that apply.
LEN GRANGER                                                      Contingent
1946 W Cushing St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Decatur                                IL       62526-3614      Consumer refund/prepayment

Date or dates debt was incurred      3/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     7    3   7
                                                                 No
                                                                 Yes

 3.1223    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.09
                                                                Check all that apply.
LEN ROSE                                                         Contingent
8611 Keister Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Germantown                             OH       45327-7553      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     0    4   7
                                                                 No
                                                                 Yes

 3.1224    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.03
                                                                Check all that apply.
LEO KELLER                                                       Contingent
1721 FIR ST                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PAMPA                                  TX       79065           Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     3    6   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 308
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 318 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1225    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.11
                                                                Check all that apply.
LEO YOUNG                                                        Contingent
708 N BOSQUE ST                                                  Unliquidated
BOX 77                                                           Disputed
                                                                Basis for the claim:
MERIDIAN                               TX       76665-0077      Consumer refund/prepayment

Date or dates debt was incurred      9/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     5    5   0
                                                                 No
                                                                 Yes

 3.1226    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.98
                                                                Check all that apply.
LEON FOLKERTS                                                    Contingent
3434 Avenue X                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Timken                                 KS       67575-7691      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    7   4
                                                                 No
                                                                 Yes

 3.1227    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.89
                                                                Check all that apply.
LEONARD GUZEWICH                                                 Contingent
2662 W Pelston St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tucson                                 AZ       85746-9638      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     8    4   5
                                                                 No
                                                                 Yes

 3.1228    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.13
                                                                Check all that apply.
Leonard Harrison                                                 Contingent
225 PARKVIEW DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUDERTON                              PA       18964           Consumer refund/prepayment

Date or dates debt was incurred      5/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     5    0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 309
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 319 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1229    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $111.98
                                                                Check all that apply.
LEOPOLDO FUHRMANN                                                Contingent
AVE. JUAREZ 116 , CENTRO, P O                                    Unliquidated
P O BOX 32                                                       Disputed
SAN PERDO, 0 27800                                              Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     8    1   7
                                                                 No
                                                                 Yes

 3.1230    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.45
                                                                Check all that apply.
LEOPOLDO PEREA CARDENAS                                          Contingent
3902 AMBERWOOD DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ADDISON                                TX       75001           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     0    2   3
                                                                 No
                                                                 Yes

 3.1231    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $113.89
                                                                Check all that apply.
LESLIE SCHAFBUCH                                                 Contingent
PO Box 115                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Middle Amana                           IA       52307-0115      Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     2    1   2
                                                                 No
                                                                 Yes

 3.1232    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $68.98
                                                                Check all that apply.
LEWIS ELSTON                                                     Contingent
1555 Windmere Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mountain Home                          ID       83647-2497      Consumer refund/prepayment

Date or dates debt was incurred      3/8/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     2    3   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 310
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 320 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1233    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.99
                                                                Check all that apply.
LEWIS HURST                                                      Contingent
17030 130TH AVE                                                  Unliquidated
APT 10E                                                          Disputed
                                                                Basis for the claim:
JAMAICA                                NY       11434-6007      Consumer refund/prepayment

Date or dates debt was incurred      10/1/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4    8   9
                                                                 No
                                                                 Yes

 3.1234    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $624.76
                                                                Check all that apply.
LEWIS LAWRENCE                                                   Contingent
2808 Duberry St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bay City                               TX       77414-6808      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     2    6   3
                                                                 No
                                                                 Yes

 3.1235    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.35
                                                                Check all that apply.
Lewis Levin                                                      Contingent
65 Sheath Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sedona                                 AZ       86336-6510      Consumer refund/prepayment

Date or dates debt was incurred      9/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9    6   1
                                                                 No
                                                                 Yes

 3.1236    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
LINDA ZITTERICH                                                  Contingent
1111 Odessa Haskell St                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Benton                                 AR       72015-8935      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     7    4   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 311
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 321 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

 3.1237     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $93.69
                                                                 Check all that apply.
LIONEL REID                                                       Contingent
P.O.BOX 14303                                                     Unliquidated
FARRARMERE, 0 1518                                                Disputed
                                                                 Basis for the claim:
                                                                 Consumer refund/prepayment

Date or dates debt was incurred       2/15/2019                  Is the claim subject to offset?

Last 4 digits of account number        1     5    7   8
                                                                  No
                                                                  Yes

 3.1238     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                 Check all that apply.
LLOYD NELSON                                                      Contingent
159 E 400 N                                                       Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Richfield                               UT       84701-2150      Consumer refund/prepayment

Date or dates debt was incurred       9/19/2018                  Is the claim subject to offset?

Last 4 digits of account number        4     6    0   7
                                                                  No
                                                                  Yes

 3.1239     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $84.59
                                                                 Check all that apply.
LLOYD THOMPSON                                                    Contingent
P O BOX 709                                                       Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
EVERGLADES CITY                         FL       34139           Consumer refund/prepayment

Date or dates debt was incurred       7/6/2020                   Is the claim subject to offset?

Last 4 digits of account number        7     2    8   2
                                                                  No
                                                                  Yes

 3.1240     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.57
                                                                 Check all that apply.
LORENZO DIAZ                                                      Contingent
5470 W 24TH AVE APT 207                                           Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
HIALEAH                                 FL       33016-4812      Consumer refund/prepayment

Date or dates debt was incurred       12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number        6     0    7   1
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 312
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 322 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1241    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.84
                                                                Check all that apply.
LOUIS ANDERS                                                     Contingent
20 N Yorktown Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Macomb                                 IL       61455-9326      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     2    2   2
                                                                 No
                                                                 Yes

 3.1242    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.58
                                                                Check all that apply.
LOUIS GINES                                                      Contingent
240 E TREMONT AVE                                                Unliquidated
APT 4E                                                           Disputed
                                                                Basis for the claim:
BRONX                                  NY       10457           Consumer refund/prepayment

Date or dates debt was incurred      1/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     9    8   7
                                                                 No
                                                                 Yes

 3.1243    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.10
                                                                Check all that apply.
LOUIS MCALISTER                                                  Contingent
1205 N 7th St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Conroe                                 TX       77301-2451      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     0    8   4
                                                                 No
                                                                 Yes

 3.1244    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $224.94
                                                                Check all that apply.
LOUIS R WALKER                                                   Contingent
486 S Norias Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Monticello                             FL       32344-5442      Consumer refund/prepayment

Date or dates debt was incurred      4/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     8    4   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 313
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 323 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1245    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $147.97
                                                                Check all that apply.
LOUIS SCHLAMER                                                   Contingent
804 POPLAR ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
THEBES                                 IL       62990           Consumer refund/prepayment

Date or dates debt was incurred      10/19/2020                 Is the claim subject to offset?

Last 4 digits of account number       2     6    4   1
                                                                 No
                                                                 Yes

 3.1246    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $675.98
                                                                Check all that apply.
LOUIS SOMBATI                                                    Contingent
486 Farnham Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lincoln Park                           MI       48146-2831      Consumer refund/prepayment

Date or dates debt was incurred      3/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     5    9   6
                                                                 No
                                                                 Yes

 3.1247    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.15
                                                                Check all that apply.
LOUIS STEFANO                                                    Contingent
4108 Glenview St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Philadelphia                           PA       19135-2110      Consumer refund/prepayment

Date or dates debt was incurred      11/1/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9    3   8
                                                                 No
                                                                 Yes

 3.1248    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.49
                                                                Check all that apply.
LOWELL HOUPT                                                     Contingent
9988 Grotto Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Terre Haute                            IN       47805-9785      Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       2     5    4   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 314
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 324 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1249    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $245.09
                                                                Check all that apply.
LOWELL KROMMES                                                   Contingent
10811 Smithville Western Rd                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jeromesville                           OH       44840-9502      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     6    8   2
                                                                 No
                                                                 Yes

 3.1250    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.94
                                                                Check all that apply.
Lowell Walker                                                    Contingent
8296 KINDRED SPIRIT LN                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ST AUGUSTINE                           FL       32092           Consumer refund/prepayment

Date or dates debt was incurred      5/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     5    8   4
                                                                 No
                                                                 Yes

 3.1251    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.91
                                                                Check all that apply.
LUCIEN FREDERICK                                                 Contingent
200 TERRELL DR                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SLIDELL                                LA       70460           Consumer refund/prepayment

Date or dates debt was incurred      8/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     4    5   7
                                                                 No
                                                                 Yes

 3.1252    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
Luigi Gianfrancesco                                              Contingent
114 PARK AVE                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Williston park                         NY       11596           Consumer refund/prepayment

Date or dates debt was incurred      1/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     8    0   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 315
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 325 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1253    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.75
                                                                Check all that apply.
LUIS PACHECO                                                     Contingent
5943 WEST EDDY ST #2F                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHICAGO                                IL       60634           Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     7    3   9
                                                                 No
                                                                 Yes

 3.1254    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.11
                                                                Check all that apply.
LYLE SLIZEWSKI                                                   Contingent
1969 Lighthouse Lodge Rd                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eagle River                            WI       54521-9010      Consumer refund/prepayment

Date or dates debt was incurred      4/10/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     9    8   1
                                                                 No
                                                                 Yes

 3.1255    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $26,000.00
                                                                Check all that apply.
LYNTON LLC                                                       Contingent
2717 COMMERCIAL CENTER BLVD                                      Unliquidated
SUITE E200                                                       Disputed
                                                                Basis for the claim:
KATY                                   TX       77494           TRADE

Date or dates debt was incurred      7/2/2019                   Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1256    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.99
                                                                Check all that apply.
M JOHNSON                                                        Contingent
5312 Mikewood Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waterford                              MI       48327-2033      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     7    3   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 316
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 326 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1257    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.69
                                                                Check all that apply.
M. HICKMAN                                                       Contingent
32 Sawin St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arlington                              MA       02474-5533      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     8   3   5
                                                                 No
                                                                 Yes

 3.1258    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.98
                                                                Check all that apply.
Mac Crossett                                                     Contingent
14202 W SHERIAC CIR                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WICHITA                                KS       67235           Consumer refund/prepayment

Date or dates debt was incurred      2/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     6   5   9
                                                                 No
                                                                 Yes

 3.1259    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.92
                                                                Check all that apply.
MALCOM TAUNAH                                                    Contingent
226 CHEROKEE                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GERONIMO                               OK       73543           Consumer refund/prepayment

Date or dates debt was incurred      1/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     4   5   0
                                                                 No
                                                                 Yes

 3.1260    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
Marc Aubain                                                      Contingent
6581 Estate Mandahl                                              Unliquidated
ST THOMAS, VI 802                                                Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     8   2   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 317
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 327 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1261    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.98
                                                                Check all that apply.
Marc Hochhauser                                                  Contingent
6121 OLENTANGY RIVER ROAD                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WORTHINGTON                            OH       43085           Consumer refund/prepayment

Date or dates debt was incurred      1/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4    2   8
                                                                 No
                                                                 Yes

 3.1262    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
MARCO T PAREDES                                                  Contingent
2300 SW 1 AVE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MIAMI                                  FL       33129           Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    3   2
                                                                 No
                                                                 Yes

 3.1263    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.95
                                                                Check all that apply.
Margaret McLaughlin                                              Contingent
146 ANCHOR DRIVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WINFIELD                               AL       35594           Consumer refund/prepayment

Date or dates debt was incurred      8/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     9    1   7
                                                                 No
                                                                 Yes

 3.1264    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
MARGARET OHARTIGAN                                               Contingent
5001 NE GARFIELD AVE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PORTALND                               OR       97211           Consumer refund/prepayment

Date or dates debt was incurred      10/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 318
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 328 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1265    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.00
                                                                Check all that apply.
MARGUERITE RUMINSKI                                              Contingent
16956 BURR OAK DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOMER GLEN                             IL       60491           Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     6    7   8
                                                                 No
                                                                 Yes

 3.1266    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.49
                                                                Check all that apply.
Marian Willauer                                                  Contingent
43 QUINN LEA RD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HARPERS FERRY                          WV       25425           Consumer refund/prepayment

Date or dates debt was incurred      5/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1    2   3
                                                                 No
                                                                 Yes

 3.1267    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $77.34
                                                                Check all that apply.
MARIO GIANNASI                                                   Contingent
220 LAUREL ST APT 2                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WAUKEE                                 IA       50263-8526      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     7    6   0
                                                                 No
                                                                 Yes

 3.1268    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $61.08
                                                                Check all that apply.
MARK ALLEN                                                       Contingent
376 Sky Valley Cir                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Seymour                                TN       37865-5084      Consumer refund/prepayment

Date or dates debt was incurred      3/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     1    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 319
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 329 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1269    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.85
                                                                Check all that apply.
MARK BLACK                                                       Contingent
280 WINONA AVENUE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WASHINGTON                             PA       15301           Consumer refund/prepayment

Date or dates debt was incurred      11/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     4    3   9
                                                                 No
                                                                 Yes

 3.1270    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
Mark Blakeley                                                    Contingent
3164 SE Banyan St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stuart                                 FL       34997-7895      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     6    1   6
                                                                 No
                                                                 Yes

 3.1271    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.45
                                                                Check all that apply.
MARK BUGAS                                                       Contingent
613 LIGHT ST                                                     Unliquidated
FRONT APT                                                        Disputed
                                                                Basis for the claim:
SALISBURY                              MD       21801-5860      Consumer refund/prepayment

Date or dates debt was incurred      3/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     4    3   5
                                                                 No
                                                                 Yes

 3.1272    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.99
                                                                Check all that apply.
Mark Christianson                                                Contingent
8330 28th Ave NW                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Seattle                                WA       98117-4517      Consumer refund/prepayment

Date or dates debt was incurred      12/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     3    8   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 320
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 330 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1273    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.75
                                                                Check all that apply.
MARK COLLYER                                                     Contingent
5 Hart Rd                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Newburyport                            MA       01950-1810      Consumer refund/prepayment

Date or dates debt was incurred      7/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     7    4   1
                                                                 No
                                                                 Yes

 3.1274    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.38
                                                                Check all that apply.
MARK CONWAY                                                      Contingent
3506 Cloudy Ridge Rd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78734-2033      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     7    7   8
                                                                 No
                                                                 Yes

 3.1275    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.50
                                                                Check all that apply.
MARK CORCORAN                                                    Contingent
1319 SE ELLSWORTH RD                                             Unliquidated
APT 37                                                           Disputed
                                                                Basis for the claim:
VANCOUVER                              WA       98664-6152      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     2    5   5
                                                                 No
                                                                 Yes

 3.1276    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.75
                                                                Check all that apply.
Mark Decoteau                                                    Contingent
PO BOX 196                                                       Unliquidated
WATERVILLE VALLEY, NH 3215                                       Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     5    8   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 321
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 331 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1277    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.99
                                                                Check all that apply.
MARK DODSON                                                      Contingent
2531 E Hancock St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Muskogee                               OK       74403-8910      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4    3   7
                                                                 No
                                                                 Yes

 3.1278    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.65
                                                                Check all that apply.
MARK EATOUGH                                                     Contingent
P O BOX 1281                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NOKOMIS                                FL       34274           Consumer refund/prepayment

Date or dates debt was incurred      7/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     3    6   3
                                                                 No
                                                                 Yes

 3.1279    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $194.69
                                                                Check all that apply.
MARK ELROD                                                       Contingent
210 Hiwassee Ave NE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cleveland                              TN       37312-4823      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     3    6   8
                                                                 No
                                                                 Yes

 3.1280    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $215.03
                                                                Check all that apply.
MARK EMLING                                                      Contingent
8514 Avon Belden Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Ridgeville                       OH       44039-3814      Consumer refund/prepayment

Date or dates debt was incurred      4/11/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     9    8   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 322
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 332 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1281    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.63
                                                                Check all that apply.
MARK FRALEY                                                      Contingent
4408-B 4TH RD NORTH                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARLINGTON                              VA       22203           Consumer refund/prepayment

Date or dates debt was incurred      5/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     9    2   4
                                                                 No
                                                                 Yes

 3.1282    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
MARK FRANKE                                                      Contingent
13422 BLACK GUM CT                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHANTILLY                              VA       20151           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    1   0
                                                                 No
                                                                 Yes

 3.1283    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.52
                                                                Check all that apply.
MARK GILMORE                                                     Contingent
4151 Midrose Trl                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75287-2791      Consumer refund/prepayment

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     2    6   9
                                                                 No
                                                                 Yes

 3.1284    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 ($1.49)
                                                                Check all that apply.
MARK GREGORY                                                     Contingent
3560 HILL AIRY DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OXFORD                                 NC       27565           Consumer refund/prepayment

Date or dates debt was incurred      10/13/2020                 Is the claim subject to offset?

Last 4 digits of account number       8     9    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 323
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 333 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1285    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.04
                                                                Check all that apply.
MARK HALL                                                        Contingent
963 REBECCA LN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OAK HARBOR                             WA       98277           Consumer refund/prepayment

Date or dates debt was incurred      9/7/2018                   Is the claim subject to offset?

Last 4 digits of account number       1     6   8   7
                                                                 No
                                                                 Yes

 3.1286    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.89
                                                                Check all that apply.
MARK HALL                                                        Contingent
461 GEMINI DR                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PAHRUMP                                NV       89060           Consumer refund/prepayment

Date or dates debt was incurred      3/9/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     9   6   2
                                                                 No
                                                                 Yes

 3.1287    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.13
                                                                Check all that apply.
MARK HURLOW                                                      Contingent
5387 DIANA COMMON                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FREMONT                                CA       94555           Consumer refund/prepayment

Date or dates debt was incurred      3/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9   1   5
                                                                 No
                                                                 Yes

 3.1288    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $243.96
                                                                Check all that apply.
MARK JACOBER                                                     Contingent
6027 Moore St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arvada                                 CO       80004-4711      Consumer refund/prepayment

Date or dates debt was incurred      7/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     1   5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 324
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 334 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1289    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.44
                                                                Check all that apply.
MARK KRACKO                                                      Contingent
3470 CANNON PL APT I33                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRONX                                  NY       10463-4334      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       1     6   4   4
                                                                 No
                                                                 Yes

 3.1290    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.94
                                                                Check all that apply.
mark larkman                                                     Contingent
3898 Knots Lndg                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Medina                                 OH       44256-6120      Consumer refund/prepayment

Date or dates debt was incurred      2/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     3   9   9
                                                                 No
                                                                 Yes

 3.1291    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $162.07
                                                                Check all that apply.
MARK LEUTZINGER                                                  Contingent
PO Box 791                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glendora                               CA       91740-0791      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     1   9   9
                                                                 No
                                                                 Yes

 3.1292    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
MARK MULLEN                                                      Contingent
904 20th St S                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arlington                              VA       22202-2616      Consumer refund/prepayment

Date or dates debt was incurred      6/17/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     2   6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 325
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 335 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1293    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.99
                                                                Check all that apply.
MARK ODOM                                                        Contingent
1408 Old Bildad Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Smithville                             TN       37166-8303      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     7   2   2
                                                                 No
                                                                 Yes

 3.1294    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.95
                                                                Check all that apply.
MARK REEVE                                                       Contingent
1340 S A RD                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MITCHELL                               NE       69357           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     8   0   7
                                                                 No
                                                                 Yes

 3.1295    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.62
                                                                Check all that apply.
MARK RICH                                                        Contingent
4801 Chester St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Spencer                                OK       73084-2561      Consumer refund/prepayment

Date or dates debt was incurred      10/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     9   0   2
                                                                 No
                                                                 Yes

 3.1296    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $510.29
                                                                Check all that apply.
MARK SMALLIN                                                     Contingent
1 Celia Ct                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pacifica                               CA       94044-4242      Consumer refund/prepayment

Date or dates debt was incurred      2/16/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     8   4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 326
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 336 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1297    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.05
                                                                Check all that apply.
MARK SPECHT                                                      Contingent
PO Box 782                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jensen Beach                           FL       34958-0782      Consumer refund/prepayment

Date or dates debt was incurred      8/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     8    6   8
                                                                 No
                                                                 Yes

 3.1298    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.00
                                                                Check all that apply.
Mark Sullivan                                                    Contingent
1119 ROSALIA DR                                                  Unliquidated
1119 ROSALIA DR                                                  Disputed
                                                                Basis for the claim:
NOVATO                                 CA       94945           Consumer refund/prepayment

Date or dates debt was incurred      5/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     6    0   6
                                                                 No
                                                                 Yes

 3.1299    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $80.98
                                                                Check all that apply.
MARK TOWNS                                                       Contingent
100 Fox Hill Rd SW                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Milledgeville                          GA       31061-9739      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     4    3   4
                                                                 No
                                                                 Yes

 3.1300    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.19
                                                                Check all that apply.
MARK UPTON                                                       Contingent
469 Back Winterport Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hampden                                ME       04444-1120      Consumer refund/prepayment

Date or dates debt was incurred      8/17/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     0    3   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 327
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 337 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1301    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.00
                                                                Check all that apply.
MARK VALENTINE                                                   Contingent
6525 COTTONWOOD ST NE.                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SALEM                                  OR       97317           Consumer refund/prepayment

Date or dates debt was incurred      9/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     4   1   6
                                                                 No
                                                                 Yes

 3.1302    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.12
                                                                Check all that apply.
MARK WILLIAMS                                                    Contingent
821 Lafayette Dr NE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87106-2040      Consumer refund/prepayment

Date or dates debt was incurred      7/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       7     3   0   9
                                                                 No
                                                                 Yes

 3.1303    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
MARK ZUIDEMA                                                     Contingent
PO BOX 803                                                       Unliquidated
211 MAIN ST                                                      Disputed
                                                                Basis for the claim:
HILGER                                 MT       59451           Consumer refund/prepayment

Date or dates debt was incurred      7/30/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     3   1   6
                                                                 No
                                                                 Yes

 3.1304    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.79
                                                                Check all that apply.
Markus Grutke                                                    Contingent
201 N PHOENIX RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PHOENIX                                OR       97535           Consumer refund/prepayment

Date or dates debt was incurred      12/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5   6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 328
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 338 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1305    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $6,852.16
                                                                Check all that apply.
MARLIN BUSINESS BANK                                             Contingent
300 FELLOWSHIP ROAD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MOUNT LAUREL                           NJ       08054           LEASE

Date or dates debt was incurred      8/21/2015                  Is the claim subject to offset?

Last 4 digits of account number       4     8    6   8
                                                                 No
                                                                 Yes

 3.1306    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $190.69
                                                                Check all that apply.
MARTIN CIMO                                                      Contingent
2991 FRIENDS RD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ANNAPOLIS                              MD       21401-7221      Consumer refund/prepayment

Date or dates debt was incurred      4/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     5    5   5
                                                                 No
                                                                 Yes

 3.1307    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.40
                                                                Check all that apply.
MARTIN GRAY                                                      Contingent
1032 Riverton St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Brunswick                        NJ       08902-2256      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     2    5   4
                                                                 No
                                                                 Yes

 3.1308    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.36
                                                                Check all that apply.
MARTIN J SCHMITZ                                                 Contingent
38 N NEMAH RD W                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTH BEND                             WA       98586           Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     9    2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 329
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 339 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1309    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $196.41
                                                                Check all that apply.
MARTIN KIRK                                                      Contingent
400 W CLARK ST APT 2                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MEDFORD                                OR       97501           Consumer refund/prepayment

Date or dates debt was incurred      3/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     2   7   7
                                                                 No
                                                                 Yes

 3.1310    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82.72
                                                                Check all that apply.
MARTIN L MEDLEY                                                  Contingent
4417 Tennessee Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chattanooga                            TN       37409-1645      Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     9   9   0
                                                                 No
                                                                 Yes

 3.1311    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $177.23
                                                                Check all that apply.
MARTIN MONTANO                                                   Contingent
PO Box 146                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pirtleville                            AZ       85626-0146      Consumer refund/prepayment

Date or dates debt was incurred      10/25/2016                 Is the claim subject to offset?

Last 4 digits of account number       3     4   0   2
                                                                 No
                                                                 Yes

 3.1312    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.40
                                                                Check all that apply.
MARY PATTERSON                                                   Contingent
6 MARTIN DR                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LANSDOWNE                              PA       19050           Consumer refund/prepayment

Date or dates debt was incurred      10/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     7   5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 330
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 340 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1313    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.70
                                                                Check all that apply.
MASON REDDIX                                                     Contingent
2709 Encino Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bay City                               TX       77414-2741      Consumer refund/prepayment

Date or dates debt was incurred      6/8/2016                   Is the claim subject to offset?

Last 4 digits of account number       4     6    6   5
                                                                 No
                                                                 Yes

 3.1314    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.74
                                                                Check all that apply.
Matt Christensen                                                 Contingent
5311 QUEENSBERRY AVE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPRINGFIELD                            VA       22151           Consumer refund/prepayment

Date or dates debt was incurred      11/3/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     1    7   5
                                                                 No
                                                                 Yes

 3.1315    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.94
                                                                Check all that apply.
Matt Ferdock                                                     Contingent
32 Weaver Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Zionsville                             PA       18092-2922      Consumer refund/prepayment

Date or dates debt was incurred      3/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     6    4   4
                                                                 No
                                                                 Yes

 3.1316    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.70
                                                                Check all that apply.
MATT GREBY                                                       Contingent
2152 W. 21ST STREET                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHICAGO                                IL       60608           Consumer refund/prepayment

Date or dates debt was incurred      12/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     1    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 331
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 341 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1317    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.42
                                                                Check all that apply.
Matt Morgan                                                      Contingent
1047 Cumberland Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Auburn                                 AL       36830-5131      Consumer refund/prepayment

Date or dates debt was incurred      9/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     6   6   2
                                                                 No
                                                                 Yes

 3.1318    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.24
                                                                Check all that apply.
MATTHEW CAMPOS                                                   Contingent
1201 S 10TH AVE APT 20                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAFFORD                                AZ       85546-3449      Consumer refund/prepayment

Date or dates debt was incurred      6/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     5   9   2
                                                                 No
                                                                 Yes

 3.1319    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.99
                                                                Check all that apply.
MATTHEW DUDECK                                                   Contingent
543A S MARKET STREET                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELYSBURG                               PA       17824           Consumer refund/prepayment

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     6   7   7
                                                                 No
                                                                 Yes

 3.1320    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.10
                                                                Check all that apply.
MATTHEW EYRICH                                                   Contingent
14653 S 23rd Pl                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85048-4320      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     3   4   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 332
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 342 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1321    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.99
                                                                Check all that apply.
MATTHEW GUILFOYLE                                                Contingent
2410 Florence Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Westminster                            MD       21158-3134      Consumer refund/prepayment

Date or dates debt was incurred      6/8/2016                   Is the claim subject to offset?

Last 4 digits of account number       1     3    2   9
                                                                 No
                                                                 Yes

 3.1322    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $88.06
                                                                Check all that apply.
MATTHEW MAIBAUM                                                  Contingent
10640 Butterfield Rd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90064-4314      Consumer refund/prepayment

Date or dates debt was incurred      9/11/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     2    5   6
                                                                 No
                                                                 Yes

 3.1323    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.07
                                                                Check all that apply.
MATTHEW MATTSON                                                  Contingent
876 GOSHEN RD                                                    Unliquidated
WALDOBORO, ME 4572                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     6    1   9
                                                                 No
                                                                 Yes

 3.1324    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.40
                                                                Check all that apply.
MATTHEW MORVANT                                                  Contingent
2923 Mesquite Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carrollton                             TX       75007-4838      Consumer refund/prepayment

Date or dates debt was incurred      10/6/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     0    4   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 333
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 343 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1325    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Matthew Teeuwen                                                  Contingent
135 EVERETT STREET                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKEWOOD                               CO       80226           Consumer refund/prepayment

Date or dates debt was incurred      4/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     2    3   3
                                                                 No
                                                                 Yes

 3.1326    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.41
                                                                Check all that apply.
MATTHEW TSUE                                                     Contingent
101 W CENTRAL TEXAS EXPY APT 1202                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KILLEEN                                TX       76541-2557      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2016                  Is the claim subject to offset?

Last 4 digits of account number       4     9    8   2
                                                                 No
                                                                 Yes

 3.1327    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.91
                                                                Check all that apply.
MAURICE SHULTZ                                                   Contingent
715 WALNUT DR.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RIO DELL                               CA       95562           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     6    6   5
                                                                 No
                                                                 Yes

 3.1328    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
MAXINE AUSTIN                                                    Contingent
29 Blue Ridge Dr E                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sidney                                 ME       04330-2501      Consumer refund/prepayment

Date or dates debt was incurred      7/17/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     6    0   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 334
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 344 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1329    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $598.50
                                                                Check all that apply.
MEDIA HOUSE COMMUNICATIONS LTD                                   Contingent
PO BOX 1606                                                      Unliquidated
BEDFORD                                                          Disputed
BEDFORDSHIRE, GBR MK40 9FH                                      Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1330    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.82
                                                                Check all that apply.
MEL DANIELSON                                                    Contingent
1600 Lincoln St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Chicago                          IL       60064-2116      Consumer refund/prepayment

Date or dates debt was incurred      6/5/2018                   Is the claim subject to offset?

Last 4 digits of account number             3    9   0
                                                                 No
                                                                 Yes

 3.1331    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.04
                                                                Check all that apply.
MELISSA MANGAN                                                   Contingent
839 Centerville Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbia                               IL       62236-3205      Consumer refund/prepayment

Date or dates debt was incurred      6/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     2    3   2
                                                                 No
                                                                 Yes

 3.1332    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.25
                                                                Check all that apply.
MELVIN MEYER                                                     Contingent
1115 Illinois St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rawlins                                WY       82301-4842      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     1    5   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 335
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 345 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1333    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
MERLE COOK                                                       Contingent
16 MEMORY LN                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BILLINGS                               MT       59101           Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     3   6   9
                                                                 No
                                                                 Yes

 3.1334    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
MICHAEL W KUTCH                                                  Contingent
24 LOIS LANE                                                     Unliquidated
MOUNT HOLLY, NJ 8060                                             Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8   8   4
                                                                 No
                                                                 Yes

 3.1335    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.25
                                                                Check all that apply.
MICHAEL BARGERSTOCK                                              Contingent
70 Scott Ridge Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Harmony                                PA       16037-9744      Consumer refund/prepayment

Date or dates debt was incurred      8/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     6   1   8
                                                                 No
                                                                 Yes

 3.1336    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.28
                                                                Check all that apply.
MICHAEL BELTRAN                                                  Contingent
PO Box 3956                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albuquerque                            NM       87190-3956      Consumer refund/prepayment

Date or dates debt was incurred      6/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     7   6   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 336
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 346 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1337    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $79.99
                                                                Check all that apply.
Michael Bentley                                                  Contingent
P.O.BOX 2406                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MAGNOLIA                               AR       71754           Consumer refund/prepayment

Date or dates debt was incurred      9/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    4   9
                                                                 No
                                                                 Yes

 3.1338    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.97
                                                                Check all that apply.
MICHAEL BISCAN                                                   Contingent
10517 MONTERAY PLACE CIR                                         Unliquidated
APT 20                                                           Disputed
                                                                Basis for the claim:
Louisville                             KY       40272-3994      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     8    2   3
                                                                 No
                                                                 Yes

 3.1339    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82.15
                                                                Check all that apply.
MICHAEL BRADY                                                    Contingent
1921 Walnut St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Angelo                             TX       76901-2581      Consumer refund/prepayment

Date or dates debt was incurred      12/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     7    3   6
                                                                 No
                                                                 Yes

 3.1340    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.20
                                                                Check all that apply.
MICHAEL BROOKS                                                   Contingent
815 DUNNS MOUNTAIN RD APT 410                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SALISBURY                              NC       28146-6881      Consumer refund/prepayment

Date or dates debt was incurred      8/7/2018                   Is the claim subject to offset?

Last 4 digits of account number       2     4    5   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 337
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 347 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1341    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.24
                                                                Check all that apply.
MICHAEL CANTY                                                    Contingent
1415 Duncan Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Frankfort                              KY       40601-8231      Consumer refund/prepayment

Date or dates debt was incurred      4/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     3    5   5
                                                                 No
                                                                 Yes

 3.1342    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.98
                                                                Check all that apply.
MICHAEL CLYBURN                                                  Contingent
1014 GALENA AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GALENA                                 KS       66739           Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4    6   0
                                                                 No
                                                                 Yes

 3.1343    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.95
                                                                Check all that apply.
MICHAEL DONAHUE                                                  Contingent
1015 Kingston Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Racine                                 WI       53402-3933      Consumer refund/prepayment

Date or dates debt was incurred      3/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     7    2   0
                                                                 No
                                                                 Yes

 3.1344    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
Michael Dugan                                                    Contingent
2085 W County Road 300 S                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Danville                               IN       46122-9285      Consumer refund/prepayment

Date or dates debt was incurred      1/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3    2   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 338
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 348 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1345    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.95
                                                                Check all that apply.
Michael Duquette                                                 Contingent
1785 Westcreek Drive                                             Unliquidated
PICKERING, ON L1V 6J8                                            Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     6    8   8
                                                                 No
                                                                 Yes

 3.1346    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.39
                                                                Check all that apply.
MICHAEL ELLIS                                                    Contingent
12605 TOLMAN RD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FAIRFAX                                VA       22033           Consumer refund/prepayment

Date or dates debt was incurred      8/31/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     4    0   2
                                                                 No
                                                                 Yes

 3.1347    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.20
                                                                Check all that apply.
MICHAEL F. LEWIS                                                 Contingent
49 Water St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Caribou                                ME       04736-1717      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     2    9   7
                                                                 No
                                                                 Yes

 3.1348    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $72.50
                                                                Check all that apply.
MICHAEL FERGUSON                                                 Contingent
1309 Wayland St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Plainview                              TX       79072-4805      Consumer refund/prepayment

Date or dates debt was incurred      9/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     3    8   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 339
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 349 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1349    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $73.14
                                                                Check all that apply.
Michael Flisnick                                                 Contingent
6 Coquina Lake Way                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ormond Beach                           FL       32174-1860      Consumer refund/prepayment

Date or dates debt was incurred      9/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     1    8   7
                                                                 No
                                                                 Yes

 3.1350    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.31
                                                                Check all that apply.
MICHAEL FOLD                                                     Contingent
128 SOUTH RITTERS LANE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OWINGS MILLS                           MD       21117           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     1    4   7
                                                                 No
                                                                 Yes

 3.1351    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $240.00
                                                                Check all that apply.
MICHAEL FRIEDRICH                                                Contingent
215 E. HAZELTINE. AVE.                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KENMORE                                NY       14217           Consumer refund/prepayment

Date or dates debt was incurred      7/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     7    2   8
                                                                 No
                                                                 Yes

 3.1352    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.94
                                                                Check all that apply.
MICHAEL GAWRELUK JR                                              Contingent
4349 French Landing Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Las Vegas                        NV       89031-4250      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     8    8   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 340
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 350 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1353    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.15
                                                                Check all that apply.
MICHAEL GILLMAN                                                  Contingent
309 CHICAGO AVE.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ABERDEEN                               WA       98520           Consumer refund/prepayment

Date or dates debt was incurred      5/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     0    9   7
                                                                 No
                                                                 Yes

 3.1354    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.61
                                                                Check all that apply.
MICHAEL GRANADOS                                                 Contingent
14903 Ben Ali                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78248-0935      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     9    5   8
                                                                 No
                                                                 Yes

 3.1355    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.45
                                                                Check all that apply.
MICHAEL HAWLEY-JONES                                             Contingent
8817 Hollowstone Way                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sacramento                             CA       95828-5592      Consumer refund/prepayment

Date or dates debt was incurred      6/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5    6   3
                                                                 No
                                                                 Yes

 3.1356    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.80
                                                                Check all that apply.
MICHAEL HURLEY                                                   Contingent
5 Elmwood Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saugus                                 MA       01906-3519      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     5    9   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 341
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 351 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1357    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $225.24
                                                                Check all that apply.
MICHAEL JACOB                                                    Contingent
606 N 12th St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bismarck                               ND       58501-4301      Consumer refund/prepayment

Date or dates debt was incurred      11/10/2016                 Is the claim subject to offset?

Last 4 digits of account number       2     3    1   2
                                                                 No
                                                                 Yes

 3.1358    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
MICHAEL JENSEN                                                   Contingent
850 HANN AVE                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DIXON                                  IL       61021           Consumer refund/prepayment

Date or dates debt was incurred      1/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    1   4
                                                                 No
                                                                 Yes

 3.1359    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.40
                                                                Check all that apply.
MICHAEL JOHNSTON                                                 Contingent
2771 Ruth St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Philadelphia                           PA       19134-3464      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     0    2   9
                                                                 No
                                                                 Yes

 3.1360    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.03
                                                                Check all that apply.
MICHAEL KENIK                                                    Contingent
PO Box 3                                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Davenport                              NY       13750-0003      Consumer refund/prepayment

Date or dates debt was incurred      12/21/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     1    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 342
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 352 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1361    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.89
                                                                Check all that apply.
MICHAEL KESSLER                                                  Contingent
19197 Beland St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Detroit                                MI       48234-3523      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     4    3   7
                                                                 No
                                                                 Yes

 3.1362    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.86
                                                                Check all that apply.
MICHAEL L BARRY                                                  Contingent
10 Twisting Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wantagh                                NY       11793-1918      Consumer refund/prepayment

Date or dates debt was incurred      7/22/2016                  Is the claim subject to offset?

Last 4 digits of account number       1     6    3   4
                                                                 No
                                                                 Yes

 3.1363    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.95
                                                                Check all that apply.
MICHAEL L SMITH                                                  Contingent
210 W. LEMON AVE                                                 Unliquidated
APT. 35                                                          Disputed
                                                                Basis for the claim:
MONROVIA                               CA       91016           Consumer refund/prepayment

Date or dates debt was incurred      10/23/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     7    7   7
                                                                 No
                                                                 Yes

 3.1364    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.54
                                                                Check all that apply.
MICHAEL LANCE                                                    Contingent
709 S Walnut St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cleburne                               TX       76033-6203      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     8    9   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 343
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 353 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1365    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.41
                                                                Check all that apply.
MICHAEL LAVOIE                                                   Contingent
5364 Fox Hill Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Peachtree Corners                      GA       30092-1609      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5   6   7
                                                                 No
                                                                 Yes

 3.1366    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.94
                                                                Check all that apply.
Michael Lonigro                                                  Contingent
239 Keystone Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fenton                                 MO       63026-7600      Consumer refund/prepayment

Date or dates debt was incurred      3/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     8   8   9
                                                                 No
                                                                 Yes

 3.1367    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $128.25
                                                                Check all that apply.
Michael M Pollak                                                 Contingent
5544 WOODMEN RIDGE VW                                            Unliquidated
APT 103                                                          Disputed
                                                                Basis for the claim:
COLORADO SPGS                          CO       80923           Consumer refund/prepayment

Date or dates debt was incurred      8/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     0   6   9
                                                                 No
                                                                 Yes

 3.1368    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
MICHAEL MC IALWAIN                                               Contingent
525 PARK ST APT 6                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MINOT                                  ND       58701-4366      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     3   6   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 344
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 354 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1369    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.75
                                                                Check all that apply.
MICHAEL MIXEN                                                    Contingent
6536 Yellow Stone Ct                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbus                               GA       31909-3485      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     2   0   3
                                                                 No
                                                                 Yes

 3.1370    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.00
                                                                Check all that apply.
Michael Morris                                                   Contingent
47278 Silver Slate Dr                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lexington Park                         MD       20653-2450      Consumer refund/prepayment

Date or dates debt was incurred      1/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9   7   8
                                                                 No
                                                                 Yes

 3.1371    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.98
                                                                Check all that apply.
MICHAEL MOYER                                                    Contingent
152 Rio Verde Cir                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cheyenne                               WY       82001-1916      Consumer refund/prepayment

Date or dates debt was incurred      8/4/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     9   7   1
                                                                 No
                                                                 Yes

 3.1372    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.99
                                                                Check all that apply.
MICHAEL NEWTON                                                   Contingent
605 Blake Ave SE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atlanta                                GA       30316-2003      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     7   4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 345
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 355 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1373    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.95
                                                                Check all that apply.
Michael Nolen                                                    Contingent
2316 SUSANANN DRIVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAMPSTEAD                              MD       21074           Consumer refund/prepayment

Date or dates debt was incurred      11/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     1    0   5
                                                                 No
                                                                 Yes

 3.1374    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.99
                                                                Check all that apply.
michael pervel                                                   Contingent
113 SANDY WOOD DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RINCON                                 GA       31326           Consumer refund/prepayment

Date or dates debt was incurred      5/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     6    0   8
                                                                 No
                                                                 Yes

 3.1375    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $584.47
                                                                Check all that apply.
MICHAEL PETIPRIN                                                 Contingent
5427 Williamette Ct                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lapeer                                 MI       48446-8016      Consumer refund/prepayment

Date or dates debt was incurred      11/7/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     6    1   0
                                                                 No
                                                                 Yes

 3.1376    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $451.11
                                                                Check all that apply.
MICHAEL PHILLIPS                                                 Contingent
1960 Heidelberg Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Loveland                               OH       45140-2007      Consumer refund/prepayment

Date or dates debt was incurred      12/12/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     5    1   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 346
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 356 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1377    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.73
                                                                Check all that apply.
Michael Piehler                                                  Contingent
13314 SE 181st Pl                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Renton                                 WA       98058-6845      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     2    3   9
                                                                 No
                                                                 Yes

 3.1378    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.99
                                                                Check all that apply.
MICHAEL RICE                                                     Contingent
596 W 5TH ST APT 21                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHILLICOTHE                            OH       45601-2213      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     8    3   5
                                                                 No
                                                                 Yes

 3.1379    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.88
                                                                Check all that apply.
MICHAEL RICHARD                                                  Contingent
3357 Highland Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baton Rouge                            LA       70802-7923      Consumer refund/prepayment

Date or dates debt was incurred      5/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     8    9   0
                                                                 No
                                                                 Yes

 3.1380    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
MICHAEL ROUSH                                                    Contingent
8785 N 400 E                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
UNION CITY                             IN       47390           Consumer refund/prepayment

Date or dates debt was incurred      2/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     3    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 347
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 357 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1381    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.99
                                                                Check all that apply.
MICHAEL ROWLEY                                                   Contingent
2639 Comanche Creek Dr                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brighton                               CO       80601-3409      Consumer refund/prepayment

Date or dates debt was incurred      10/2/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     8    8   9
                                                                 No
                                                                 Yes

 3.1382    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.59
                                                                Check all that apply.
MICHAEL RUANE                                                    Contingent
44 Dakota Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Middletown                       NJ       07748-5324      Consumer refund/prepayment

Date or dates debt was incurred      1/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     9    2   4
                                                                 No
                                                                 Yes

 3.1383    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.48
                                                                Check all that apply.
Michael Sacksteder                                               Contingent
18 OAKVALE AVENUE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BERKELEY                               CA       94705           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     2    0   9
                                                                 No
                                                                 Yes

 3.1384    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.50
                                                                Check all that apply.
MICHAEL SARNOWSKI                                                Contingent
12940 7 1/2 MILE RD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CALEDONIA                              WI       53108           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     8    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 348
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 358 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1385    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.95
                                                                Check all that apply.
MICHAEL SARNOWSKI                                                Contingent
5975 SOUTH 35TH ST                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MILWAUKEE                              WI       53221           Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8    4   8
                                                                 No
                                                                 Yes

 3.1386    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $261.25
                                                                Check all that apply.
MICHAEL SCHIPONO                                                 Contingent
9004 Triple Ridge Rd                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fairfax Station                        VA       22039-3003      Consumer refund/prepayment

Date or dates debt was incurred      4/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     5    6   2
                                                                 No
                                                                 Yes

 3.1387    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.98
                                                                Check all that apply.
MICHAEL SEIBERT                                                  Contingent
111 Cadillac Sq Apt 11L                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Detroit                                MI       48226-4828      Consumer refund/prepayment

Date or dates debt was incurred      2/14/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     5    7   1
                                                                 No
                                                                 Yes

 3.1388    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
MICHAEL SENIOR                                                   Contingent
38 Austin St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hyde Park                              MA       02136-1504      Consumer refund/prepayment

Date or dates debt was incurred      1/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     0    5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 349
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 359 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1389    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.48
                                                                Check all that apply.
MICHAEL SHANE                                                    Contingent
PO Box 393                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gilmanton                              NH       03237-0393      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     2    0   2
                                                                 No
                                                                 Yes

 3.1390    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.51
                                                                Check all that apply.
Michael Shelley                                                  Contingent
6055 Carrie Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Beaumont                               TX       77713-4193      Consumer refund/prepayment

Date or dates debt was incurred      7/31/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    5   1
                                                                 No
                                                                 Yes

 3.1391    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.79
                                                                Check all that apply.
Michael Sherpa                                                   Contingent
2419 LAGOON CT                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EVANS                                  CO       80620           Consumer refund/prepayment

Date or dates debt was incurred      1/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     4    4   0
                                                                 No
                                                                 Yes

 3.1392    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $78.13
                                                                Check all that apply.
MICHAEL SIBERT                                                   Contingent
111 Cadillac Sq                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Detroit                                MI       48226-2840      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     3    9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 350
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 360 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1393    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $108.14
                                                                Check all that apply.
MICHAEL SMITH                                                    Contingent
8905 EVERGREEN AVE APT 164                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
INDIANAPOLIS                           IN       46240-2073      Consumer refund/prepayment

Date or dates debt was incurred      9/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       6     1    9   7
                                                                 No
                                                                 Yes

 3.1394    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.98
                                                                Check all that apply.
MICHAEL STAGGS                                                   Contingent
8057 County Road 4515                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Larue                                  TX       75770-5316      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     3    9   9
                                                                 No
                                                                 Yes

 3.1395    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.48
                                                                Check all that apply.
MICHAEL STASIAK                                                  Contingent
3819 White Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baltimore                              MD       21206-3435      Consumer refund/prepayment

Date or dates debt was incurred      4/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     7    7   9
                                                                 No
                                                                 Yes

 3.1396    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.16
                                                                Check all that apply.
MICHAEL SUMMERS                                                  Contingent
11 William St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Andover                                MA       01810-2617      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     9    7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 351
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 361 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1397    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.98
                                                                Check all that apply.
MICHAEL W MEALS                                                  Contingent
16 Weist Rd                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Newville                               PA       17241-8739      Consumer refund/prepayment

Date or dates debt was incurred      1/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     5    3   0
                                                                 No
                                                                 Yes

 3.1398    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
MICHAEL WELLS                                                    Contingent
16 Greenway Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Owego                                  NY       13827-3665      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     1    7   3
                                                                 No
                                                                 Yes

 3.1399    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
MICHAEL WILSON                                                   Contingent
1661 Pee Rd Ste 1102                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Koloa                                  HI       96756-9568      Consumer refund/prepayment

Date or dates debt was incurred      2/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     4    2   7
                                                                 No
                                                                 Yes

 3.1400    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.48
                                                                Check all that apply.
MICHAEL WOEHLERT                                                 Contingent
4348 Wallace Cir                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tampa                                  FL       33611-3438      Consumer refund/prepayment

Date or dates debt was incurred      6/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9    4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 352
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 362 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1401    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.50
                                                                Check all that apply.
Michael Zador                                                    Contingent
31221 MEADOW LANE NE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WARREN                                 OH       44483           Consumer refund/prepayment

Date or dates debt was incurred      5/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     6    3   7
                                                                 No
                                                                 Yes

 3.1402    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $106.99
                                                                Check all that apply.
MICHAEL ZVOLENSKY                                                Contingent
9557 Staples Mill Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jacksonville                           FL       32244-6337      Consumer refund/prepayment

Date or dates debt was incurred      7/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     1    0   1
                                                                 No
                                                                 Yes

 3.1403    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $292.70
                                                                Check all that apply.
MICROSCALE INDUSTRIES INC                                        Contingent
18435 BANDILIER CIRCLE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FOUNTAIN VALLEY                        CA       92708           TRADE

Date or dates debt was incurred      1/24/2020                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1404    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.07
                                                                Check all that apply.
Miguel Ferrer                                                    Contingent
5271 Columbia Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbia                               MD       21044-5510      Consumer refund/prepayment

Date or dates debt was incurred      10/27/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     5    2   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 353
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 363 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1405    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.15
                                                                Check all that apply.
Mika Harviala                                                    Contingent
4118 DUCK CLUB RD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RAVENEL                                SC       29470           Consumer refund/prepayment

Date or dates debt was incurred      8/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     9    0   9
                                                                 No
                                                                 Yes

 3.1406    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.99
                                                                Check all that apply.
MIKE ARNOLD                                                      Contingent
USCENTCOM / CCJ2-C                                               Unliquidated
UNIT 61263                                                       Disputed
APO, AE 9309                                                    Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     9    3   6
                                                                 No
                                                                 Yes

 3.1407    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $135.99
                                                                Check all that apply.
Mike Ball                                                        Contingent
Miami Exhibits, Inc.                                             Unliquidated
2655 W 6th Ave.                                                  Disputed
                                                                Basis for the claim:
Hialeah                                FL       33010           Consumer refund/prepayment

Date or dates debt was incurred      9/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1    7   3
                                                                 No
                                                                 Yes

 3.1408    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.98
                                                                Check all that apply.
MIKE BEEBE                                                       Contingent
11531 312TH AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PRINCETON                              MN       55371           Consumer refund/prepayment

Date or dates debt was incurred      6/7/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     5    5   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 354
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 364 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1409    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.93
                                                                Check all that apply.
MIKE BRUCE                                                       Contingent
2350 Green St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Philomath                              OR       97370-9364      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     7   5   2
                                                                 No
                                                                 Yes

 3.1410    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.94
                                                                Check all that apply.
Mike Crosman                                                     Contingent
7406 DARTMOUTH AVE.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLLEGE PARK                           MD       20740           Consumer refund/prepayment

Date or dates debt was incurred      8/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7   8   6
                                                                 No
                                                                 Yes

 3.1411    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.07
                                                                Check all that apply.
MIKE FREYER                                                      Contingent
13007 Azalea Ln NE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cumberland                             MD       21502-6941      Consumer refund/prepayment

Date or dates debt was incurred      4/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     4   2   4
                                                                 No
                                                                 Yes

 3.1412    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.99
                                                                Check all that apply.
MIKE GERHARD                                                     Contingent
8331 PARK DR                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
STANWOOD                               WA       98292           Consumer refund/prepayment

Date or dates debt was incurred      9/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     0   2   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 355
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 365 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1413    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
MIKE GERKING                                                     Contingent
210 ROE DAVIS AVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HINES                                  OR       97738           Consumer refund/prepayment

Date or dates debt was incurred      9/19/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     2    8   8
                                                                 No
                                                                 Yes

 3.1414    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.09
                                                                Check all that apply.
MIKE GRADY                                                       Contingent
12377 Pen Mar Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waynesboro                             PA       17268-9461      Consumer refund/prepayment

Date or dates debt was incurred      11/23/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     5    9   5
                                                                 No
                                                                 Yes

 3.1415    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.89
                                                                Check all that apply.
MIKE HAMM                                                        Contingent
172 Lake Frst                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canyon Lake                            TX       78133-4406      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     5    8   8
                                                                 No
                                                                 Yes

 3.1416    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.03
                                                                Check all that apply.
MIKE HANKINS                                                     Contingent
700 W HIGHWAY 287 S                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BOWIE                                  TX       76230           Consumer refund/prepayment

Date or dates debt was incurred      12/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     2    3   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 356
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 366 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1417    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.00
                                                                Check all that apply.
MIKE HARSH                                                       Contingent
PO Box 412                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hubbell                                MI       49934-0412      Consumer refund/prepayment

Date or dates debt was incurred      8/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     5    1   7
                                                                 No
                                                                 Yes

 3.1418    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.93
                                                                Check all that apply.
MIKE JACKSON                                                     Contingent
1628 Bennington Hollow Ln                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Reston                                 VA       20194-1616      Consumer refund/prepayment

Date or dates debt was incurred      3/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     0    3   5
                                                                 No
                                                                 Yes

 3.1419    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $141.94
                                                                Check all that apply.
MIKE JUSTICE                                                     Contingent
1916 Johnson Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Granite City                           IL       62040-3834      Consumer refund/prepayment

Date or dates debt was incurred      3/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     3    2   8
                                                                 No
                                                                 Yes

 3.1420    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.13
                                                                Check all that apply.
MIKE KIRK                                                        Contingent
3522 PINECREST ROAD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TUSCALOOSA                             AL       35404           Consumer refund/prepayment

Date or dates debt was incurred      2/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     7    7   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 357
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 367 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1421    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.97
                                                                Check all that apply.
MIKE MELTON                                                      Contingent
PO Box 176                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carlton                                WA       98814-0176      Consumer refund/prepayment

Date or dates debt was incurred      11/2/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     8   6   1
                                                                 No
                                                                 Yes

 3.1422    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.89
                                                                Check all that apply.
MIKE MISHLER                                                     Contingent
1624 128th Ave NW                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Coon Rapids                            MN       55448-1363      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     6   0   7
                                                                 No
                                                                 Yes

 3.1423    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.13
                                                                Check all that apply.
MIKE MORAN                                                       Contingent
1400 STEINBECK DR APT P                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RALEIGH                                NC       27609-6147      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     9   9   6
                                                                 No
                                                                 Yes

 3.1424    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.07
                                                                Check all that apply.
MIKE MORMILE                                                     Contingent
300 GRAYSON TERRACE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PLEASANT HILL                          CA       94523           Consumer refund/prepayment

Date or dates debt was incurred      12/28/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     7   8   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 358
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 368 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1425    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.99
                                                                Check all that apply.
Mike Niewiarowicz                                                Contingent
5636 BLANCA ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GOLDEN                                 CO       80403-2153      Consumer refund/prepayment

Date or dates debt was incurred      5/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     4    3   5
                                                                 No
                                                                 Yes

 3.1426    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $100.98
                                                                Check all that apply.
MIKE PIZINGER                                                    Contingent
537 S LAPORTE DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pueblo                                 CO       81007-1574      Consumer refund/prepayment

Date or dates debt was incurred      7/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2    9   3
                                                                 No
                                                                 Yes

 3.1427    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.94
                                                                Check all that apply.
MIKE PREBECK                                                     Contingent
3319 Queensbury Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbus                               IN       47203-2673      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1    8   8
                                                                 No
                                                                 Yes

 3.1428    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.41
                                                                Check all that apply.
MIKE ROIDER                                                      Contingent
1504 S ADAMS AVE                                                 Unliquidated
APT 207                                                          Disputed
                                                                Basis for the claim:
MARSHFIELD                             WI       54449           Consumer refund/prepayment

Date or dates debt was incurred      3/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       6     7    9   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 359
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 369 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1429    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.75
                                                                Check all that apply.
Mike Slaughter                                                   Contingent
10359 Lochcrest Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cincinnati                             OH       45231-2737      Consumer refund/prepayment

Date or dates debt was incurred      3/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9   3   9
                                                                 No
                                                                 Yes

 3.1430    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
MIKE SUTER                                                       Contingent
2885 US Highway 6 E                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fremont                                OH       43420-9593      Consumer refund/prepayment

Date or dates debt was incurred      7/31/2017                  Is the claim subject to offset?

Last 4 digits of account number       8     9   6   4
                                                                 No
                                                                 Yes

 3.1431    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.98
                                                                Check all that apply.
MIKE TURNER                                                      Contingent
1115 S ELM DR APT 416                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOS ANGELES                            CA       90035-1136      Consumer refund/prepayment

Date or dates debt was incurred      2/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     7   2   2
                                                                 No
                                                                 Yes

 3.1432    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $110.41
                                                                Check all that apply.
MIKE WILLIS                                                      Contingent
612 E Stretch Island Rd S                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grapeview                              WA       98546-9655      Consumer refund/prepayment

Date or dates debt was incurred      2/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       1     9   0   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 360
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 370 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1433    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,392.00
                                                                Check all that apply.
MOEBIUS MODELS                                                   Contingent
5515 MORENO ST.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MONTCLAIR                              CA       91763           TRADE

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1434    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.87
                                                                Check all that apply.
MORRIS LEMBURG                                                   Contingent
PO Box 625                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bellaire                               TX       77402-0625      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     0    2   3
                                                                 No
                                                                 Yes

 3.1435    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $739.50
                                                                Check all that apply.
MUNCK WILSON MANDALA, LLP                                        Contingent
12770 COIT ROAD                                                  Unliquidated
SUITE 600                                                        Disputed
                                                                Basis for the claim:
DALLAS                                 TX       75251           SERVICE

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       D     H    6   0
                                                                 No
                                                                 Yes

 3.1436    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.80
                                                                Check all that apply.
Myron Gelsinger                                                  Contingent
5560 Jennifer Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Colorado Springs                       CO       80917-1419      Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     8    1   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 361
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 371 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1437    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.94
                                                                Check all that apply.
MYRON R DAY                                                      Contingent
2344 Cassandra Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oroville                               CA       95965-9161      Consumer refund/prepayment

Date or dates debt was incurred      4/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     0    0   5
                                                                 No
                                                                 Yes

 3.1438    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $108.25
                                                                Check all that apply.
N J MALIN & ASSOCIATES LLC                                       Contingent
P.O. BOX 797                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ADDISON                                TX       75001           TRADE

Date or dates debt was incurred      8/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    0   1
                                                                 No
                                                                 Yes

 3.1439    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.80
                                                                Check all that apply.
N REDOBLE                                                        Contingent
1938 PAUOA RD APT B                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HONOLULU                               HI       96813-1580      Consumer refund/prepayment

Date or dates debt was incurred      3/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     4    3   6
                                                                 No
                                                                 Yes

 3.1440    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.99
                                                                Check all that apply.
Nancy Causey                                                     Contingent
4169 Ferncreek Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fayetteville                           NC       28314-2535      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     3    7   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 362
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 372 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1441    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.60
                                                                Check all that apply.
NATALIE ZAVALA                                                   Contingent
143 Booth Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Richlands                              NC       28574-8113      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     4    8   1
                                                                 No
                                                                 Yes

 3.1442    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.89
                                                                Check all that apply.
NATHAN BOLES                                                     Contingent
1506 NE 7th St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gainesville                            FL       32601-3748      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     6    3   8
                                                                 No
                                                                 Yes

 3.1443    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.95
                                                                Check all that apply.
NATHAN SMITH                                                     Contingent
4542 E WASHINGTON                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FRESNO                                 CA       93702           Consumer refund/prepayment

Date or dates debt was incurred      3/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     3    6   7
                                                                 No
                                                                 Yes

 3.1444    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $143.73
                                                                Check all that apply.
NATHANIEL DEWAR                                                  Contingent
575 Gettysburg Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Littlestown                            PA       17340-9771      Consumer refund/prepayment

Date or dates debt was incurred      9/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     3    7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 363
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 373 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1445    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.95
                                                                Check all that apply.
Neal Hendrick                                                    Contingent
14450 Eddington Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chesterfield                           MO       63017-2540      Consumer refund/prepayment

Date or dates debt was incurred      1/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3    9   8
                                                                 No
                                                                 Yes

 3.1446    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.94
                                                                Check all that apply.
NEIL BUTLER                                                      Contingent
215 N. JACKSON                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELGIN                                  IL       60123           Consumer refund/prepayment

Date or dates debt was incurred      1/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     5    4   3
                                                                 No
                                                                 Yes

 3.1447    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.04
                                                                Check all that apply.
NEIL I JACOBSON                                                  Contingent
14038 23rd Ave NE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Seattle                                WA       98125-3323      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     1    2   7
                                                                 No
                                                                 Yes

 3.1448    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.26
                                                                Check all that apply.
NEIL MANLEY                                                      Contingent
56 MAIN ST #2                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PERRY                                  NY       14530-1545      Consumer refund/prepayment

Date or dates debt was incurred      3/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     2    5   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 364
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 374 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1449    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.08
                                                                Check all that apply.
NICK MAGYAR                                                      Contingent
69168 Kessington Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Union                                  MI       49130-9604      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     8    3   4
                                                                 No
                                                                 Yes

 3.1450    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.04
                                                                Check all that apply.
NICOLAS ALDERETE                                                 Contingent
1811 Washington Ave                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77007-6130      Consumer refund/prepayment

Date or dates debt was incurred      9/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     5    8   0
                                                                 No
                                                                 Yes

 3.1451    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                Check all that apply.
NOELLE DONOVAN                                                   Contingent
2620 E 13TH STREET                                               Unliquidated
# 6A                                                             Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11235           Consumer refund/prepayment

Date or dates debt was incurred      5/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     8    7   1
                                                                 No
                                                                 Yes

 3.1452    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.59
                                                                Check all that apply.
NORBERTO DELA MERCED                                             Contingent
7439 Lake Ct                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rancho Cucamonga                       CA       91730-1550      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     1    2   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 365
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 375 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1453    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
NORM PAKULSKI                                                    Contingent
55 S 330 W                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
IVINS                                  UT       84738           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     7    4   9
                                                                 No
                                                                 Yes

 3.1454    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.98
                                                                Check all that apply.
Norman Hubler                                                    Contingent
2815 Curtis Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lansdale                               PA       19446-5904      Consumer refund/prepayment

Date or dates debt was incurred      1/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     3    1   8
                                                                 No
                                                                 Yes

 3.1455    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
NORMAN MCCLAY                                                    Contingent
3960 3rd St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Riverside                              CA       92501-2728      Consumer refund/prepayment

Date or dates debt was incurred      8/22/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     3    9   4
                                                                 No
                                                                 Yes

 3.1456    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $346.96
                                                                Check all that apply.
NORMAN SAKAI                                                     Contingent
45-543 Apapane St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kaneohe                                HI       96744-1913      Consumer refund/prepayment

Date or dates debt was incurred      10/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     9    4   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 366
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 376 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1457    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.96
                                                                Check all that apply.
Norman Samuelson                                                 Contingent
152 PLANTATION DRIVE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
YOUNGSVILLE                            NC       27596           Consumer refund/prepayment

Date or dates debt was incurred      10/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     1   8   4
                                                                 No
                                                                 Yes

 3.1458    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $377.50
                                                                Check all that apply.
OFFICE DEPOT INC                                                 Contingent
PO BOX 630813                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CINCINNATI                             OH       45263-0813      TRADE

Date or dates debt was incurred      8/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     0   3   9
                                                                 No
                                                                 Yes

 3.1459    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.89
                                                                Check all that apply.
ORLANDO OLIVO                                                    Contingent
3227 France Ave N                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Minneapolis                            MN       55422-3210      Consumer refund/prepayment

Date or dates debt was incurred      7/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       1     8   5   8
                                                                 No
                                                                 Yes

 3.1460    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.94
                                                                Check all that apply.
Oron Jacobs                                                      Contingent
381 SE CLEARWATER RIDGE                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHELTON                                WA       98584           Consumer refund/prepayment

Date or dates debt was incurred      3/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1   3   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 367
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 377 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1461    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.99
                                                                Check all that apply.
OSCAR MERCADO MALDONADO                                          Contingent
115 CALLE ANDRES VELEZ                                           Unliquidated
ISABELA, PR 662                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       7     8    6   9
                                                                 No
                                                                 Yes

 3.1462    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $71.98
                                                                Check all that apply.
OSCAR RODRIGUEZ                                                  Contingent
6955 W 26th Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hialeah                                FL       33016-5455      Consumer refund/prepayment

Date or dates debt was incurred      4/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     5    7   5
                                                                 No
                                                                 Yes

 3.1463    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.88
                                                                Check all that apply.
OSCAR SIMMONS                                                    Contingent
PO Box 1499                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Maple Valley                           WA       98038-1499      Consumer refund/prepayment

Date or dates debt was incurred      11/1/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     8    8   7
                                                                 No
                                                                 Yes

 3.1464    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.03
                                                                Check all that apply.
OSCAR WATERS                                                     Contingent
1331 Littleton Cutoff Rd                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Attalla                                AL       35954-5491      Consumer refund/prepayment

Date or dates debt was incurred      7/22/2015                  Is the claim subject to offset?

Last 4 digits of account number       4     9    5   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 368
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 378 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1465    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.95
                                                                Check all that apply.
OSHEL CHAPMAN                                                    Contingent
940 SPRING FORREST RD                                            Unliquidated
APT 2-B                                                          Disputed
                                                                Basis for the claim:
GREENVILLE                             NC       27834-2124      Consumer refund/prepayment

Date or dates debt was incurred      5/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     1   0   7
                                                                 No
                                                                 Yes

 3.1466    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.00
                                                                Check all that apply.
OSWALD THALMANN                                                  Contingent
107 HALSEY ROAD                                                  Unliquidated
PARSIPPANY, NJ 7054                                              Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      7/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     9   7   7
                                                                 No
                                                                 Yes

 3.1467    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.46
                                                                Check all that apply.
OTTO PORST                                                       Contingent
330 W 3RD ST                                                     Unliquidated
APT 102A                                                         Disputed
                                                                Basis for the claim:
BRIDGEPORT                             PA       19405-1036      Consumer refund/prepayment

Date or dates debt was incurred      5/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     6   3   5
                                                                 No
                                                                 Yes

 3.1468    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $8,564.00
                                                                Check all that apply.
PAMELA GEHM dba PCG CREATIVE LLC                                 Contingent
54 RABBIT RUN RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OXFORD                                 PA       19363           SERVICE

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number                 N   A
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 369
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 379 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1469     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
PAMELA WELLEIN                                                   Contingent
7534 Saint Johns Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glenville                               PA       17329-9048     Consumer refund/prepayment

Date or dates debt was incurred       12/4/2018                 Is the claim subject to offset?

Last 4 digits of account number        3     9   1   1
                                                                 No
                                                                 Yes

 3.1470     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $25.00
                                                                Check all that apply.
PANAGIOTIS NTAGKINIS                                             Contingent
221 89th St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brooklyn                                NY       11209-5611     Consumer refund/prepayment

Date or dates debt was incurred       2/19/2020                 Is the claim subject to offset?

Last 4 digits of account number        7     0   0   7
                                                                 No
                                                                 Yes

 3.1471     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:              $1,849.00
                                                                Check all that apply.
PART 2 PRINT/PETR SILHANEK                                       Contingent
U KRCSKE VODARNY 63                                              Unliquidated
140 00, PRAGUE 4                                                 Disputed
CZECH REPUBLIC, CZE .                                           Basis for the claim:
                                                                TRADE

Date or dates debt was incurred       9/17/2019                 Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1472     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $125.98
                                                                Check all that apply.
PASQUALE RUSSO                                                   Contingent
764 WEST PORT ROAD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARTINEZ                                GA       30907          Consumer refund/prepayment

Date or dates debt was incurred       10/23/2020                Is the claim subject to offset?

Last 4 digits of account number        9     4   2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 page 370
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 380 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1473    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.08
                                                                Check all that apply.
PAT LOCK                                                         Contingent
15 Sable Palm Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Depew                                  NY       14043-1218      Consumer refund/prepayment

Date or dates debt was incurred      12/7/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     5   6   2
                                                                 No
                                                                 Yes

 3.1474    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.55
                                                                Check all that apply.
PAT MCKEE #172274                                                Contingent
990 WISACKY HWY                                                  Unliquidated
LEE C I F6B #1224                                                Disputed
                                                                Basis for the claim:
BISHOPVILLE                            SC       29010-1775      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     8   6   6
                                                                 No
                                                                 Yes

 3.1475    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.99
                                                                Check all that apply.
PATRICIA HALL                                                    Contingent
109 Mary St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kingsport                              TN       37660-2390      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     9   3   6
                                                                 No
                                                                 Yes

 3.1476    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
Patricia Hodson                                                  Contingent
5330 WALTERSDORFF ROAD                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPRING GROVE                           PA       17362           Consumer refund/prepayment

Date or dates debt was incurred      8/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     8   8   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 371
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 381 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1477    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.22
                                                                Check all that apply.
PATRICK ABBOTT                                                   Contingent
1000 MACDADE BLVD APT A22                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHESTER                                PA       19013-5233      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     0    0   0
                                                                 No
                                                                 Yes

 3.1478    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.10
                                                                Check all that apply.
PATRICK BRETON                                                   Contingent
3319 Donegal Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
El Paso                                TX       79925-2808      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     7    3   2
                                                                 No
                                                                 Yes

 3.1479    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
PATRICK BRIMMER                                                  Contingent
6881 S RACE ST APT 106                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LITTLETON                              CO       80122-1523      Consumer refund/prepayment

Date or dates debt was incurred      1/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3    6   6
                                                                 No
                                                                 Yes

 3.1480    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.98
                                                                Check all that apply.
PATRICK BUNCH                                                    Contingent
1726 Devon St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ardmore                                OK       73401-1739      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     3    2   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 372
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 382 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1481    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $85.97
                                                                Check all that apply.
PATRICK CEGLIO                                                   Contingent
PO Box 539                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gardiner                               MT       59030-0539      Consumer refund/prepayment

Date or dates debt was incurred      7/2/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     8    9   4
                                                                 No
                                                                 Yes

 3.1482    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.49
                                                                Check all that apply.
Patrick Cooney                                                   Contingent
801 S. LAKEVIEW DR.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CROSS JUNCTION                         VA       22625           Consumer refund/prepayment

Date or dates debt was incurred      5/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     9    9   4
                                                                 No
                                                                 Yes

 3.1483    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $270.89
                                                                Check all that apply.
PATRICK D ORTEGO                                                 Contingent
150 KERN ST., SPC 117                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SALINAS                                CA       93905           Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     4    5   5
                                                                 No
                                                                 Yes

 3.1484    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.99
                                                                Check all that apply.
PATRICK HAGAN                                                    Contingent
12290 NW 82nd Ct                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chiefland                              FL       32626-7935      Consumer refund/prepayment

Date or dates debt was incurred      8/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     3    8   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 373
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 383 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1485    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.21
                                                                Check all that apply.
PATRICK KAIM                                                     Contingent
1001 E Culver Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Knox                                   IN       46534-2106      Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     6    2   4
                                                                 No
                                                                 Yes

 3.1486    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.93
                                                                Check all that apply.
Patrick Keady                                                    Contingent
2611 Lawrence Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlottesville                        VA       22901-8946      Consumer refund/prepayment

Date or dates debt was incurred      9/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     0    2   4
                                                                 No
                                                                 Yes

 3.1487    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
PATRICK LOGAN                                                    Contingent
241 Newport Cir                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brunswick                              OH       44212-6203      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     1    5   3
                                                                 No
                                                                 Yes

 3.1488    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.45
                                                                Check all that apply.
PATRICK MCKINSTRY                                                Contingent
655 RICHMOND AVE                                                 Unliquidated
APT #123                                                         Disputed
                                                                Basis for the claim:
SAN JOSE                               CA       95128-5808      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       2     8    5   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 374
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 384 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1489    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.43
                                                                Check all that apply.
PATRICK ORNELLAS                                                 Contingent
1888 Vining Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Leandro                            CA       94579-2247      Consumer refund/prepayment

Date or dates debt was incurred      5/31/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     9    5   8
                                                                 No
                                                                 Yes

 3.1490    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $205.95
                                                                Check all that apply.
PAUL A BAENEN                                                    Contingent
9525 COLLEGE WAY N                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SEATTLE                                WA       98103-3513      Consumer refund/prepayment

Date or dates debt was incurred      9/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    4   3
                                                                 No
                                                                 Yes

 3.1491    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.20
                                                                Check all that apply.
PAUL ANNUNZIATA                                                  Contingent
1260 PILGRIM PL                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DAYTONA BEACH                          FL       32119-1565      Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     1    3   7
                                                                 No
                                                                 Yes

 3.1492    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
PAUL BADON                                                       Contingent
2222 Jordan Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stevens Point                          WI       54482-9611      Consumer refund/prepayment

Date or dates debt was incurred      5/21/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     3    4   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 375
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 385 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1493    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.94
                                                                Check all that apply.
Paul Budney                                                      Contingent
105-00 SHOREFRONT PARKWAY                                        Unliquidated
APT, 5E                                                          Disputed
                                                                Basis for the claim:
ROCKAWAY PARK                          NY       11694           Consumer refund/prepayment

Date or dates debt was incurred      7/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6   9   3
                                                                 No
                                                                 Yes

 3.1494    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $118.45
                                                                Check all that apply.
PAUL CONTRERAS                                                   Contingent
301 N Virginia Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Azusa                                  CA       91702-3337      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     4   9   7
                                                                 No
                                                                 Yes

 3.1495    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.00
                                                                Check all that apply.
Paul Dupree                                                      Contingent
40 Vley Rd                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Scotia                                 NY       12302-2160      Consumer refund/prepayment

Date or dates debt was incurred      4/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     0   1   2
                                                                 No
                                                                 Yes

 3.1496    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.98
                                                                Check all that apply.
Paul Gaertner                                                    Contingent
5704 Pine Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Crozet                                 VA       22932-9331      Consumer refund/prepayment

Date or dates debt was incurred      5/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     2   6   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 376
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 386 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1497    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.73
                                                                Check all that apply.
Paul Gentile                                                     Contingent
11 Sedgwick St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jamesburg                              NJ       08831-1253      Consumer refund/prepayment

Date or dates debt was incurred      12/12/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     5    5   8
                                                                 No
                                                                 Yes

 3.1498    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.58
                                                                Check all that apply.
PAUL GHERSINI                                                    Contingent
312 E PRUNE AVE # A                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOMPOC                                 CA       93436-4508      Consumer refund/prepayment

Date or dates debt was incurred      3/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     3    5   5
                                                                 No
                                                                 Yes

 3.1499    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.76
                                                                Check all that apply.
PAUL GLOVER                                                      Contingent
616 E 101st St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cleveland                              OH       44108-1323      Consumer refund/prepayment

Date or dates debt was incurred      2/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    2   4
                                                                 No
                                                                 Yes

 3.1500    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $100.96
                                                                Check all that apply.
PAUL GRUMBINE                                                    Contingent
132 Sawyer Hill Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canaan                                 NH       03741-7465      Consumer refund/prepayment

Date or dates debt was incurred      10/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     3    4   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 377
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 387 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1501    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.77
                                                                Check all that apply.
PAUL HASSELBECK                                                  Contingent
896 73rd Ave N                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
St Petersburg                          FL       33702-5220      Consumer refund/prepayment

Date or dates debt was incurred      5/16/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     4    3   6
                                                                 No
                                                                 Yes

 3.1502    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $211.30
                                                                Check all that apply.
PAUL JANICKI                                                     Contingent
3763 N 97th St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Milwaukee                              WI       53222-2628      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     8    4   9
                                                                 No
                                                                 Yes

 3.1503    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.92
                                                                Check all that apply.
PAUL JOHNSON                                                     Contingent
5905 KENWOOD AVE STE 2                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROSEDALE                               MD       21237-2060      Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     5    2   5
                                                                 No
                                                                 Yes

 3.1504    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.67
                                                                Check all that apply.
PAUL KITTELL                                                     Contingent
409 CAYUGA CREEK ROAD                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHEEKTOWAGA                            NY       14227           Consumer refund/prepayment

Date or dates debt was incurred      3/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     7    5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 378
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                         Entered 01/19/21 15:39:42             Page 388 of 545
Debtor        MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

 3.1505     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.95
                                                                 Check all that apply.
PAUL MCCARTY JR                                                   Contingent
S71W19622 MAPLE CT                                                Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
MUSKEGO                                 WI       53150           Consumer refund/prepayment

Date or dates debt was incurred       10/3/2019                  Is the claim subject to offset?

Last 4 digits of account number        0     6    3   4
                                                                  No
                                                                  Yes

 3.1506     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.00
                                                                 Check all that apply.
PAUL MCKITTEN                                                     Contingent
303 Allegheny Run                                                 Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Simpsonville                            SC       29681-4566      Consumer refund/prepayment

Date or dates debt was incurred       12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number        4     3    5   3
                                                                  No
                                                                  Yes

 3.1507     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                 Check all that apply.
Paul Merkle                                                       Contingent
7717 Creswell Rd Lot 18                                           Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Shreveport                              LA       71106-6031      Consumer refund/prepayment

Date or dates debt was incurred       3/12/2020                  Is the claim subject to offset?

Last 4 digits of account number        5     4    7   0
                                                                  No
                                                                  Yes

 3.1508     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.99
                                                                 Check all that apply.
Paul Misencik                                                     Contingent
465 Bunnyview Dr                                                  Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Stratford                               CT       06614-1909      Consumer refund/prepayment

Date or dates debt was incurred       1/11/2020                  Is the claim subject to offset?

Last 4 digits of account number        7     9    6   6
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 379
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 389 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1509    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.45
                                                                Check all that apply.
Paul Nakao                                                       Contingent
2259 Robinson Cir                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Livermore                              CA       94550-7069      Consumer refund/prepayment

Date or dates debt was incurred      9/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4    5   2
                                                                 No
                                                                 Yes

 3.1510    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.24
                                                                Check all that apply.
PAUL O DONNELL                                                   Contingent
23223 SUMMIT ROAD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOS GATOS                              CA       95033           Consumer refund/prepayment

Date or dates debt was incurred      10/6/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     4    3   4
                                                                 No
                                                                 Yes

 3.1511    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.94
                                                                Check all that apply.
Paul Prokop                                                      Contingent
32 Kilby St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Woburn                                 MA       01801-2958      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     9    3   6
                                                                 No
                                                                 Yes

 3.1512    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.11
                                                                Check all that apply.
PAUL STEMPFLY                                                    Contingent
8469 WHISPERING PINE CT                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ZEELAND                                MI       49464           Consumer refund/prepayment

Date or dates debt was incurred      3/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 380
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 390 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1513    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.99
                                                                Check all that apply.
PAUL TENNY                                                       Contingent
162 Milford St                                                   Unliquidated
B12 A9                                                           Disputed
                                                                Basis for the claim:
Rochester                              NY       14615-1813      Consumer refund/prepayment

Date or dates debt was incurred      2/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     6    7   0
                                                                 No
                                                                 Yes

 3.1514    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.99
                                                                Check all that apply.
PAUL TRIMBLE                                                     Contingent
4557 Macdougall Ct                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
South Bend                             IN       46614-3546      Consumer refund/prepayment

Date or dates debt was incurred      12/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     7    2   3
                                                                 No
                                                                 Yes

 3.1515    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.89
                                                                Check all that apply.
PAUL Z MOORE                                                     Contingent
20545 Lace Cascade Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Land O Lakes                           FL       34637-5809      Consumer refund/prepayment

Date or dates debt was incurred      7/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     1    4   7
                                                                 No
                                                                 Yes

 3.1516    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.98
                                                                Check all that apply.
PAUL. NETTO                                                      Contingent
PO BOX 756                                                       Unliquidated
894 MILL RD.                                                     Disputed
                                                                Basis for the claim:
MEADOW VISTA                           CA       95722-0756      Consumer refund/prepayment

Date or dates debt was incurred      6/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 381
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 391 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1517    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $117.33
                                                                Check all that apply.
PEDRO MENDEZ                                                     Contingent
2475 PASEO DE LAS AMERICAS                                       Unliquidated
#3                                                               Disputed
                                                                Basis for the claim:
SAN DIEGO                              CA       92154-7255      Consumer refund/prepayment

Date or dates debt was incurred      1/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     6    4   7
                                                                 No
                                                                 Yes

 3.1518    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,158.00
                                                                Check all that apply.
PEGASUS HOBBIES                                                  Contingent
5515 MORENO ST.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MONTCLAIR                              CA       91763           TRADE

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1519    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.95
                                                                Check all that apply.
Peggy Anderson                                                   Contingent
101 BUCKINGHAM CT                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELK GROVE VILLAGE                      IL       60007           Consumer refund/prepayment

Date or dates debt was incurred      2/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    0   0
                                                                 No
                                                                 Yes

 3.1520    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $188.93
                                                                Check all that apply.
PERRY KUNTZ                                                      Contingent
8053 HEMLOCK LN                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ST GERMAIN                             WI       54558-9003      Consumer refund/prepayment

Date or dates debt was incurred      9/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    1   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 382
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 392 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1521    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.08
                                                                Check all that apply.
PETE ARMIJO                                                      Contingent
616 1/2 Galisteo St                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Santa Fe                               NM       87505-8810      Consumer refund/prepayment

Date or dates debt was incurred      6/8/2016                   Is the claim subject to offset?

Last 4 digits of account number       4     6    6   2
                                                                 No
                                                                 Yes

 3.1522    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.20
                                                                Check all that apply.
PETE JENNY                                                       Contingent
1395 Aralia Ct                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Luis Obispo                        CA       93401-7676      Consumer refund/prepayment

Date or dates debt was incurred      1/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     5    3   3
                                                                 No
                                                                 Yes

 3.1523    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.61
                                                                Check all that apply.
PETER A DELIA                                                    Contingent
6 CLUB ROAD                                                      Unliquidated
NEWTON, NJ 7860                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     4    2   0
                                                                 No
                                                                 Yes

 3.1524    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $159.15
                                                                Check all that apply.
PETER A WILSON                                                   Contingent
1326 Phoebe Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Garland                                TX       75042-8031      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     6    0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 383
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 393 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1525    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.98
                                                                Check all that apply.
PETER ARAKAWA                                                    Contingent
210 HORIZON DR                                                   Unliquidated
EDISON, NJ 8817                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      8/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     3    2   1
                                                                 No
                                                                 Yes

 3.1526    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.24
                                                                Check all that apply.
PETER BANDA JR                                                   Contingent
6316 Shirley Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
El Paso                                TX       79905-4834      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     9    0   8
                                                                 No
                                                                 Yes

 3.1527    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $73.67
                                                                Check all that apply.
PETER BISCHOFF                                                   Contingent
PO Box 207                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waterloo                               NY       13165-0207      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     7    0   7
                                                                 No
                                                                 Yes

 3.1528    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
PETER VERTEIKO                                                   Contingent
715 CARROLL DR SE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CEDAR RAPIDS                           IA       52403           Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     5    6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 384
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 394 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1529    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.98
                                                                Check all that apply.
PETER WILLIAMS                                                   Contingent
2221 N Family Circle Dr                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Twining                                MI       48766-9735      Consumer refund/prepayment

Date or dates debt was incurred      8/30/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     3    9   6
                                                                 No
                                                                 Yes

 3.1530    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.51
                                                                Check all that apply.
PHILIP CASEY                                                     Contingent
708 W 15TH ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AMARILLO                               TX       79101           Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     7    0   7
                                                                 No
                                                                 Yes

 3.1531    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.95
                                                                Check all that apply.
PHILIP COUGHLIN                                                  Contingent
777 Huron Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cambridge                              MA       02138-4529      Consumer refund/prepayment

Date or dates debt was incurred      9/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     6    4   5
                                                                 No
                                                                 Yes

 3.1532    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $218.40
                                                                Check all that apply.
PHILIP J CASLEY                                                  Contingent
3902 Victory Blvd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Staten Island                          NY       10314-6704      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2018                   Is the claim subject to offset?

Last 4 digits of account number       2     5    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 385
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 395 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1533    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.98
                                                                Check all that apply.
PHILIP JEZYK                                                     Contingent
11000 Lyman Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago Ridge                          IL       60415-2254      Consumer refund/prepayment

Date or dates debt was incurred      3/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    2   2
                                                                 No
                                                                 Yes

 3.1534    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.98
                                                                Check all that apply.
PHILIP KING                                                      Contingent
695 Florence St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Pole                             AK       99705-5215      Consumer refund/prepayment

Date or dates debt was incurred      10/10/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     8    6   5
                                                                 No
                                                                 Yes

 3.1535    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.49
                                                                Check all that apply.
Philip Larsson                                                   Contingent
111 Normandy Cir W                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Palm Harbor                            FL       34683-5336      Consumer refund/prepayment

Date or dates debt was incurred      7/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     9    2   9
                                                                 No
                                                                 Yes

 3.1536    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.97
                                                                Check all that apply.
PHILIP SIEG                                                      Contingent
PO Box 1246                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Center Harbor                          NH       03226-1246      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     2    8   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 386
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 396 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1537    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $93.33
                                                                Check all that apply.
PHILLIP HUSTON                                                   Contingent
8439 MELROSE LANE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EL CAJON                               CA       92021           Consumer refund/prepayment

Date or dates debt was incurred      5/6/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     4   3   0
                                                                 No
                                                                 Yes

 3.1538    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $190.80
                                                                Check all that apply.
PHILLIP NAM                                                      Contingent
4942 Partridge Cir                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
La Palma                               CA       90623-2241      Consumer refund/prepayment

Date or dates debt was incurred      7/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     5   3   0
                                                                 No
                                                                 Yes

 3.1539    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.39
                                                                Check all that apply.
Phillip Park                                                     Contingent
1915 W Portobello Ave                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mesa                                   AZ       85202-8045      Consumer refund/prepayment

Date or dates debt was incurred      11/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     9   3   7
                                                                 No
                                                                 Yes

 3.1540    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.01
                                                                Check all that apply.
PHILLIP R QUINN                                                  Contingent
1108 F St                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Perryville                             AR       72126-9049      Consumer refund/prepayment

Date or dates debt was incurred      12/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     5   6   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 387
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 397 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1541    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $66.53
                                                                Check all that apply.
PHILLIP RAY WILKIE                                               Contingent
403 3rd Ave NW Apt 2                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mandan                                 ND       58554-3019      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     4    9   1
                                                                 No
                                                                 Yes

 3.1542    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $77.42
                                                                Check all that apply.
PHILLIP RINGHAND                                                 Contingent
N6003 County Road E                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albany                                 WI       53502-9524      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     8    0   4
                                                                 No
                                                                 Yes

 3.1543    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.57
                                                                Check all that apply.
PIGNOTTI PROPERTY INSPECTIONS                                    Contingent
18147 MAGER                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TINLEY PARK                            IL       60487           Consumer refund/prepayment

Date or dates debt was incurred      10/17/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     9    7   8
                                                                 No
                                                                 Yes

 3.1544    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.66
                                                                Check all that apply.
PLINIO FILHO                                                     Contingent
1950 NW 93rd Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Doral                                  FL       33172-2925      Consumer refund/prepayment

Date or dates debt was incurred      10/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     2    4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 388
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 398 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1545    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $180.20
                                                                Check all that apply.
QUADIENT FINANCE USA, INC                                        Contingent
P.O. BOX 6813                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CAROL STREAM                           IL       60197-6813      SERVICE

Date or dates debt was incurred      11/12/2020                 Is the claim subject to offset?

Last 4 digits of account number       5     3    2   6
                                                                 No
                                                                 Yes

 3.1546    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,868.99
                                                                Check all that apply.
QUADIENT LEASING USA, INC                                        Contingent
478 WHEELERS FARMS ROAD                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MILFORD                                CT       06461           SERVICE

Date or dates debt was incurred      6/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     7    5   5
                                                                 No
                                                                 Yes

 3.1547    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $418.85
                                                                Check all that apply.
R KUBISTOL                                                       Contingent
PO Box 291021                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60629-6021      Consumer refund/prepayment

Date or dates debt was incurred      6/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     6    9   3
                                                                 No
                                                                 Yes

 3.1548    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
R OLIVIERI                                                       Contingent
2385 LORILLARD PL APT 4                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRONX                                  NY       10458-8057      Consumer refund/prepayment

Date or dates debt was incurred      6/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       9     4    5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 389
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 399 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1549    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $374.77
                                                                Check all that apply.
R. K. BANKAITIS                                                  Contingent
PO Box 99344                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cleveland                              OH       44199-0344      Consumer refund/prepayment

Date or dates debt was incurred      10/31/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     1   7   8
                                                                 No
                                                                 Yes

 3.1550    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.98
                                                                Check all that apply.
RACHEL KOTELES                                                   Contingent
5001 NE Garfield Ave                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Portland                               OR       97211-3201      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     8   6   0
                                                                 No
                                                                 Yes

 3.1551    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $79.47
                                                                Check all that apply.
Rafael Morales                                                   Contingent
6817 CORDER LN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LORTON                                 VA       22079           Consumer refund/prepayment

Date or dates debt was incurred      3/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     6   9   1
                                                                 No
                                                                 Yes

 3.1552    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.93
                                                                Check all that apply.
RAFAEL STEINBACH                                                 Contingent
444 W 49TH ST APT 2BG                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEW YORK                               NY       10019-7225      Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     3   2   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 390
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 400 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1553    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.85
                                                                Check all that apply.
RALPH CRUZ                                                       Contingent
RR 10 BOX 10058                                                  Unliquidated
SAN JUAN, PR 926                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      5/11/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     7    7   0
                                                                 No
                                                                 Yes

 3.1554    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $83.91
                                                                Check all that apply.
RALPH CURTIN                                                     Contingent
1870 E Sherwood Ter                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mustang                                OK       73064-6016      Consumer refund/prepayment

Date or dates debt was incurred      1/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     0    6   7
                                                                 No
                                                                 Yes

 3.1555    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.99
                                                                Check all that apply.
RALPH GARLO                                                      Contingent
32 Sanwood Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Harrisville                            RI       02830-1300      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2018                 Is the claim subject to offset?

Last 4 digits of account number       2     1    3   0
                                                                 No
                                                                 Yes

 3.1556    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $102.49
                                                                Check all that apply.
RALPH HEACOCK                                                    Contingent
171 HALDEMAN RD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SCHWENKSVILLE                          PA       19473           Consumer refund/prepayment

Date or dates debt was incurred      1/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4    5   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 391
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 401 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1557    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.94
                                                                Check all that apply.
RANDALL CRITZER #47617                                           Contingent
PO BOX 300                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARCY                                  NY       13403           Consumer refund/prepayment

Date or dates debt was incurred      5/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     5   4   2
                                                                 No
                                                                 Yes

 3.1558    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.17
                                                                Check all that apply.
RANDALL SCHILLING                                                Contingent
7555 Bailey Rd Apt 319                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Woodbury                               MN       55129-1515      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2017                 Is the claim subject to offset?

Last 4 digits of account number       9     2   2   8
                                                                 No
                                                                 Yes

 3.1559    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.95
                                                                Check all that apply.
RANDALL SPENCER                                                  Contingent
1630 Cherokee Trl                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ohatchee                               AL       36271-6577      Consumer refund/prepayment

Date or dates debt was incurred      6/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0   2   4
                                                                 No
                                                                 Yes

 3.1560    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Randolph Jones                                                   Contingent
21 CHURCH STREET                                                 Unliquidated
GLOUCESTER, MA 1930                                              Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     4   4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 392
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 402 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1561    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.18
                                                                Check all that apply.
RANDOLPH LARCH                                                   Contingent
630 STONE HEDGE LN UNIT D                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
APPLETON                               WI       54914           Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     5    6   6
                                                                 No
                                                                 Yes

 3.1562    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.96
                                                                Check all that apply.
RANDY ARNETT                                                     Contingent
PO Box 941                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hawthorne                              NV       89415-0941      Consumer refund/prepayment

Date or dates debt was incurred      5/30/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     3    5   5
                                                                 No
                                                                 Yes

 3.1563    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.99
                                                                Check all that apply.
RANDY HARDIN                                                     Contingent
639 2nd Ave                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dixon                                  IL       61021-1913      Consumer refund/prepayment

Date or dates debt was incurred      12/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     2    0   5
                                                                 No
                                                                 Yes

 3.1564    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $164.30
                                                                Check all that apply.
RANDY MERRITT                                                    Contingent
509 W Rouse St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lansing                                MI       48910-4430      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     1    1   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 393
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 403 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1565    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
RANDY SHAW                                                       Contingent
54 6TH ST                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BELINGTON                              WV       26250           Consumer refund/prepayment

Date or dates debt was incurred      12/19/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     6    2   9
                                                                 No
                                                                 Yes

 3.1566    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.02
                                                                Check all that apply.
RANDY WILSON                                                     Contingent
1402 CHARLES AVE                                                 Unliquidated
APT 107                                                          Disputed
                                                                Basis for the claim:
ALMA                                   MI       48801-9223      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     6    4   5
                                                                 No
                                                                 Yes

 3.1567    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.99
                                                                Check all that apply.
RANKO SCEPOVIC                                                   Contingent
4N490 BRIAR LN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BENSENVILLE                            IL       60106           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     2    1   5
                                                                 No
                                                                 Yes

 3.1568    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $64.48
                                                                Check all that apply.
RAPIBOX Aï¿½REO SOFIA AGUILAR                                    Contingent
1732 NW 82ND AVE STE #3                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DORAL                                  FL       33126           Consumer refund/prepayment

Date or dates debt was incurred      9/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     2    3   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 394
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 404 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1569    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.01
                                                                Check all that apply.
RAUL TORRES                                                      Contingent
1512 LONGLEAF DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EFFORT                                 PA       18330-8057      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     8    2   6
                                                                 No
                                                                 Yes

 3.1570    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.98
                                                                Check all that apply.
RAY KLEIN                                                        Contingent
323 28TH ST                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST PALM BEACH                        FL       33407           Consumer refund/prepayment

Date or dates debt was incurred      12/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     1    1   0
                                                                 No
                                                                 Yes

 3.1571    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.58
                                                                Check all that apply.
RAY QUIST                                                        Contingent
321 McDill Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stevens Point                          WI       54481-6217      Consumer refund/prepayment

Date or dates debt was incurred      2/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     3    0   4
                                                                 No
                                                                 Yes

 3.1572    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.38
                                                                Check all that apply.
RAY SANDUSKY                                                     Contingent
1804 W Pheasant Trl                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mount Prospect                         IL       60056-4557      Consumer refund/prepayment

Date or dates debt was incurred      1/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     4    5   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 395
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 405 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1573    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $150.23
                                                                Check all that apply.
Ray Vermillion                                                   Contingent
1505 Lowman Cir                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Anacortes                              WA       98221-3147      Consumer refund/prepayment

Date or dates debt was incurred      10/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     8    3   0
                                                                 No
                                                                 Yes

 3.1574    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.95
                                                                Check all that apply.
Raymond Golich                                                   Contingent
1927 HOUSTON ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DEARBORN                               MI       48124-4125      Consumer refund/prepayment

Date or dates debt was incurred      10/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     8    5   4
                                                                 No
                                                                 Yes

 3.1575    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.02
                                                                Check all that apply.
RAYMOND JENNINGS                                                 Contingent
PO Box 2431                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Appomattox                             VA       24522-2431      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     2    4   0
                                                                 No
                                                                 Yes

 3.1576    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
RAYMOND L BRITT                                                  Contingent
2950 LAFRANIER RD RM 9                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TRAVERSE CITY                          MI       49686-4918      Consumer refund/prepayment

Date or dates debt was incurred      5/30/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     0    0   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 396
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 406 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1577    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.00
                                                                Check all that apply.
Raymond Mancil                                                   Contingent
1134 Trumbulls Corners Rd                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Newfield                               NY       14867-9452      Consumer refund/prepayment

Date or dates debt was incurred      4/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     3   0   0
                                                                 No
                                                                 Yes

 3.1578    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $93.98
                                                                Check all that apply.
Raymond Merriam                                                  Contingent
489 South St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hoosick Falls                          NY       12090-3851      Consumer refund/prepayment

Date or dates debt was incurred      1/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     1   2   8
                                                                 No
                                                                 Yes

 3.1579    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $106.12
                                                                Check all that apply.
REAGAN PAGE                                                      Contingent
838 Rip Steele Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbia                               TN       38401-7743      Consumer refund/prepayment

Date or dates debt was incurred      7/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9   7   1
                                                                 No
                                                                 Yes

 3.1580    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.90
                                                                Check all that apply.
REBECCA HUNT                                                     Contingent
115 WOFFORD RD                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CONWAY                                 SC       29526           Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     4   2   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 397
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 407 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1581    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $133.41
                                                                Check all that apply.
REGINALD JONES                                                   Contingent
1901 S Goliad St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Amarillo                               TX       79106-5908      Consumer refund/prepayment

Date or dates debt was incurred      7/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     2    3   7
                                                                 No
                                                                 Yes

 3.1582    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $200.90
                                                                Check all that apply.
REMBERT SHAW                                                     Contingent
10400 46TH AVE APT 203                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BELTSVILLE                             MD       20705-2405      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     2    2   0
                                                                 No
                                                                 Yes

 3.1583    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $65.43
                                                                Check all that apply.
RENE PULIDO                                                      Contingent
50 E GREEN ST RM 406                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PASADENA                               CA       91105-2036      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     6    8   7
                                                                 No
                                                                 Yes

 3.1584    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,308.04
                                                                Check all that apply.
REPUBLIC SERVICES #615                                           Contingent
4200 EAST 14TH STREET                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PLANO                                  TX       75074           SERVICE

Date or dates debt was incurred      10/31/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     7    9   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 398
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 408 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1585    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.68
                                                                Check all that apply.
REX ANDERSEN                                                     Contingent
PO Box 123                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brayton                                IA       50042-0123      Consumer refund/prepayment

Date or dates debt was incurred      3/9/2017                   Is the claim subject to offset?

Last 4 digits of account number       9     4    8   3
                                                                 No
                                                                 Yes

 3.1586    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.28
                                                                Check all that apply.
RHU A. BIGAY                                                     Contingent
5080 VALLEY CREST DR APT 29                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CONCORD                                CA       94521-3076      Consumer refund/prepayment

Date or dates debt was incurred      6/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     0    7   1
                                                                 No
                                                                 Yes

 3.1587    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $73.32
                                                                Check all that apply.
RIC DITTMAN                                                      Contingent
PO Box 14                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Willow                                 AK       99688-0014      Consumer refund/prepayment

Date or dates debt was incurred      1/10/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     0    8   8
                                                                 No
                                                                 Yes

 3.1588    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.99
                                                                Check all that apply.
RICARDO CRUZ                                                     Contingent
8604 RANGE ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
QUEENS VILLAGE                         NY       11427           Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     9    0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 399
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 409 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1589    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.94
                                                                Check all that apply.
RICHARD ARBES                                                    Contingent
771 Stone House Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tallahassee                            FL       32301-8544      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     9    7   0
                                                                 No
                                                                 Yes

 3.1590    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
Richard Brazell                                                  Contingent
103 MAPLE RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SYRACUSE                               NY       13219           Consumer refund/prepayment

Date or dates debt was incurred      4/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     5    6   1
                                                                 No
                                                                 Yes

 3.1591    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.94
                                                                Check all that apply.
Richard Brodeur                                                  Contingent
3 King Charles Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Londonderry                            NH       03053-2846      Consumer refund/prepayment

Date or dates debt was incurred      7/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     8    9   7
                                                                 No
                                                                 Yes

 3.1592    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.98
                                                                Check all that apply.
RICHARD BROGINSKI                                                Contingent
4446 Williams St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dearborn Heights                       MI       48125-2706      Consumer refund/prepayment

Date or dates debt was incurred      1/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     3    2   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 400
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 410 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1593    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.58
                                                                Check all that apply.
RICHARD CHIOLINO                                                 Contingent
734 W GRAND RIVER AVE                                            Unliquidated
LOT 1                                                            Disputed
                                                                Basis for the claim:
OKEMOS                                 MI       48864-3154      Consumer refund/prepayment

Date or dates debt was incurred      5/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     5    6   7
                                                                 No
                                                                 Yes

 3.1594    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.98
                                                                Check all that apply.
RICHARD CIRILLO                                                  Contingent
12 CENTERVIEW DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TROY                                   NY       12180           Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8    4   7
                                                                 No
                                                                 Yes

 3.1595    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.24
                                                                Check all that apply.
RICHARD COBB                                                     Contingent
120 Metcalf Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Frankfort                              KY       40601-8619      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     4    9   9
                                                                 No
                                                                 Yes

 3.1596    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $85.77
                                                                Check all that apply.
RICHARD COWAN                                                    Contingent
40 Charles St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Livingston                             NJ       07039-2959      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     4    5   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 401
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 411 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1597    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $110.91
                                                                Check all that apply.
RICHARD DUTEAU                                                   Contingent
50 Riviere Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Palm Coast                             FL       32164-3422      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7    8   0
                                                                 No
                                                                 Yes

 3.1598    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $147.97
                                                                Check all that apply.
RICHARD DUVALL                                                   Contingent
18720 Pawnee Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Spring Lake                            MI       49456-9018      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    3   2
                                                                 No
                                                                 Yes

 3.1599    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.24
                                                                Check all that apply.
Richard Ewing                                                    Contingent
9037 Meadowsweet Way                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Elk Grove                              CA       95624-2739      Consumer refund/prepayment

Date or dates debt was incurred      10/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     3    9   4
                                                                 No
                                                                 Yes

 3.1600    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.40
                                                                Check all that apply.
RICHARD F KELLAR                                                 Contingent
22 Orchard Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Skaneateles                            NY       13152-1030      Consumer refund/prepayment

Date or dates debt was incurred      8/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     6    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 402
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 412 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1601     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $30.00
                                                                Check all that apply.
Richard Fitzpatrick                                              Contingent
613 OAK ST                                                       Unliquidated
LAKEHURST, NJ 8733                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred       10/4/2019                 Is the claim subject to offset?

Last 4 digits of account number        7     4   7   5
                                                                 No
                                                                 Yes

 3.1602     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $8.80
                                                                Check all that apply.
RICHARD FOLLETT                                                  Contingent
672 Stewart Way                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brentwood                               CA       94513-6954     Consumer refund/prepayment

Date or dates debt was incurred       3/28/2019                 Is the claim subject to offset?

Last 4 digits of account number        8     8   2   1
                                                                 No
                                                                 Yes

 3.1603     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
RICHARD FOWLER                                                   Contingent
3028 Oak Forest Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Parkville                               MD       21234-5840     Consumer refund/prepayment

Date or dates debt was incurred       1/6/2017                  Is the claim subject to offset?

Last 4 digits of account number        1     4   8   0
                                                                 No
                                                                 Yes

 3.1604     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $32.91
                                                                Check all that apply.
RICHARD FROMM                                                    Contingent
PO BOX 8815                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LANCASTER                               CA       93539          Consumer refund/prepayment

Date or dates debt was incurred       11/22/2017                Is the claim subject to offset?

Last 4 digits of account number        3     1   3   5
                                                                 No
                                                                 Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 page 403
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 413 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1605    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $219.46
                                                                Check all that apply.
RICHARD G. DUVALL                                                Contingent
18720 PAWNEE DRIVE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPRING LAKE                            MI       49456           Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     9    5   1
                                                                 No
                                                                 Yes

 3.1606    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.04
                                                                Check all that apply.
RICHARD GIBB                                                     Contingent
15 Continental Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Portland                               ME       04103-1601      Consumer refund/prepayment

Date or dates debt was incurred      4/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     4    1   2
                                                                 No
                                                                 Yes

 3.1607    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $271.92
                                                                Check all that apply.
RICHARD GORDON                                                   Contingent
10 1/2 EAST ST                                                   Unliquidated
BEVERLY, MA 1915                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      3/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    4   6
                                                                 No
                                                                 Yes

 3.1608    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.00
                                                                Check all that apply.
RICHARD GRONHOLM                                                 Contingent
2794 SE MCKENNA TRAIL                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GRANTS PASS                            OR       97527           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       1     7    0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 404
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 414 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1609    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.35
                                                                Check all that apply.
RICHARD H BUETHE                                                 Contingent
PO Box 625                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tucson                                 AZ       85702-0625      Consumer refund/prepayment

Date or dates debt was incurred      4/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     3   3   8
                                                                 No
                                                                 Yes

 3.1610    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.98
                                                                Check all that apply.
RICHARD HAMMOCK                                                  Contingent
PO Box 3090                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phenix City                            AL       36868-3090      Consumer refund/prepayment

Date or dates debt was incurred      4/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     5   9   9
                                                                 No
                                                                 Yes

 3.1611    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.89
                                                                Check all that apply.
RICHARD HANSEN                                                   Contingent
1043 Low Gap Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wilbur                                 WV       26320-7422      Consumer refund/prepayment

Date or dates debt was incurred      1/31/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     7   2   7
                                                                 No
                                                                 Yes

 3.1612    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $84.04
                                                                Check all that apply.
richard hazlett                                                  Contingent
12708 Lakewilderness La.                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SPOTSYLVANIA                           VA       22551           Consumer refund/prepayment

Date or dates debt was incurred      6/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2   4   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 405
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 415 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1613    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.89
                                                                Check all that apply.
Richard Henly                                                    Contingent
2223 Sagamore Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlotte                              NC       28209-3345      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     8    7   6
                                                                 No
                                                                 Yes

 3.1614    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.05
                                                                Check all that apply.
RICHARD JONES                                                    Contingent
4343 LINCOLN BLVD                                                Unliquidated
APT 108                                                          Disputed
                                                                Basis for the claim:
MARION                                 IN       46953           Consumer refund/prepayment

Date or dates debt was incurred      11/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     5    4   4
                                                                 No
                                                                 Yes

 3.1615    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.11
                                                                Check all that apply.
RICHARD KALEN                                                    Contingent
8 Hunter Pl                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hicksville                             NY       11801-2217      Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     3    6   2
                                                                 No
                                                                 Yes

 3.1616    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
RICHARD KENNEDY                                                  Contingent
PO Box 190                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Honey Brook                            PA       19344-0190      Consumer refund/prepayment

Date or dates debt was incurred      3/1/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     6    9   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 406
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 416 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1617    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.90
                                                                Check all that apply.
Richard Krasowski                                                Contingent
250 PLEASANT STREET                                              Unliquidated
PEMBROKE, MA 2359                                                Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     1   4   8
                                                                 No
                                                                 Yes

 3.1618    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.96
                                                                Check all that apply.
RICHARD LEE                                                      Contingent
1819 English Bay Ter                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Jose                               CA       95131-3806      Consumer refund/prepayment

Date or dates debt was incurred      5/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       9     3   4   4
                                                                 No
                                                                 Yes

 3.1619    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $144.78
                                                                Check all that apply.
RICHARD LOW JR                                                   Contingent
1039 Connor Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pittsburgh                             PA       15234-1064      Consumer refund/prepayment

Date or dates debt was incurred      11/16/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     9   6   0
                                                                 No
                                                                 Yes

 3.1620    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $153.68
                                                                Check all that apply.
RICHARD MALONE                                                   Contingent
6110 Avon Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Gabriel                            CA       91775-2606      Consumer refund/prepayment

Date or dates debt was incurred      11/16/2017                 Is the claim subject to offset?

Last 4 digits of account number       3     0   4   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 407
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 417 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1621    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $95.44
                                                                Check all that apply.
RICHARD MARRIOTT                                                 Contingent
40 Renpass Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Orleans                            LA       70123-5014      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     8    2   8
                                                                 No
                                                                 Yes

 3.1622    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $111.93
                                                                Check all that apply.
RICHARD MARTINEZ                                                 Contingent
6930 NW Denargo St                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Port Saint Lucie                       FL       34983-1431      Consumer refund/prepayment

Date or dates debt was incurred      9/21/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     5    4   8
                                                                 No
                                                                 Yes

 3.1623    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
Richard Morgan                                                   Contingent
911 NORTH MARKET STREET                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARION                                 IL       62959           Consumer refund/prepayment

Date or dates debt was incurred      3/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8    9   7
                                                                 No
                                                                 Yes

 3.1624    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
RICHARD NEUMANN                                                  Contingent
25 SHERIDAN ST                                                   Unliquidated
HAVERHILL, MA 1830                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     4    7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 408
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 418 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1625    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.07
                                                                Check all that apply.
RICHARD PAPP                                                     Contingent
24111 Meridian Rd Apt 104                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Grosse Ile                             MI       48138-1637      Consumer refund/prepayment

Date or dates debt was incurred      2/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     3    9   4
                                                                 No
                                                                 Yes

 3.1626    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.20
                                                                Check all that apply.
RICHARD RASMUSSEN                                                Contingent
3799 188th Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Decorah                                IA       52101-7454      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    8   1
                                                                 No
                                                                 Yes

 3.1627    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
RICHARD RICASTA                                                  Contingent
8435 Dapper Ct                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Diego                              CA       92126-1311      Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     0    1   3
                                                                 No
                                                                 Yes

 3.1628    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
RICHARD RIVA                                                     Contingent
10625 N Sherburne Pl                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Terre Haute                       IN       47885-9369      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     5    9   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 409
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 419 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1629    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.98
                                                                Check all that apply.
RICHARD ROBERTS                                                  Contingent
7015 ELKHORN ST.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BAKERSFIELD                            CA       93313           Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     2    3   8
                                                                 No
                                                                 Yes

 3.1630    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
RICHARD RODEWALD                                                 Contingent
8302 Fink Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Harvard                                IL       60033-9772      Consumer refund/prepayment

Date or dates debt was incurred      3/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     7    0   2
                                                                 No
                                                                 Yes

 3.1631    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.75
                                                                Check all that apply.
RICHARD SLINKARD                                                 Contingent
7540 TWIN OAKS AVE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CITRUS HEIGHTS                         CA       95610           Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     2    8   5
                                                                 No
                                                                 Yes

 3.1632    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
RICHARD SMITH                                                    Contingent
303 W 9TH AVE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUTCHINSON                             KS       67501           Consumer refund/prepayment

Date or dates debt was incurred      12/28/2017                 Is the claim subject to offset?

Last 4 digits of account number       7     9    3   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 410
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 420 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1633    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.98
                                                                Check all that apply.
RICHARD STAGE #140413                                            Contingent
PO BOX 300                                                       Unliquidated
CNYCP SOTP BLDG 41 WARD 218                                      Disputed
                                                                Basis for the claim:
MARCY                                  NY       13403-0300      Consumer refund/prepayment

Date or dates debt was incurred      9/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     4   2   5
                                                                 No
                                                                 Yes

 3.1634    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.23
                                                                Check all that apply.
RICHARD STEER                                                    Contingent
187 GRACEDALE BLVD                                               Unliquidated
TORONTO, ON M9L 2C3                                              Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      6/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     3   3   2
                                                                 No
                                                                 Yes

 3.1635    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
RICHARD SZALKAY                                                  Contingent
1036 Lindberg Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Homestead                              PA       15120-2924      Consumer refund/prepayment

Date or dates debt was incurred      2/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     2   7   0
                                                                 No
                                                                 Yes

 3.1636    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.58
                                                                Check all that apply.
RICHARD W BRADSLEY                                               Contingent
1445 Lowell Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Walla Walla                            WA       99362-8821      Consumer refund/prepayment

Date or dates debt was incurred      4/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     0   9   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 411
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 421 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1637    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.64
                                                                Check all that apply.
Richard Wells                                                    Contingent
516 CROSS GATES BLVD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SLIDELL                                LA       70461           Consumer refund/prepayment

Date or dates debt was incurred      10/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     0    2   1
                                                                 No
                                                                 Yes

 3.1638    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.23
                                                                Check all that apply.
RICHARD WINSTON                                                  Contingent
1813 Ports O Call Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Plano                                  TX       75075-2146      Consumer refund/prepayment

Date or dates debt was incurred      6/22/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     6    8   0
                                                                 No
                                                                 Yes

 3.1639    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $78.18
                                                                Check all that apply.
RICHARD YOUNG                                                    Contingent
PO BOX 212                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TROY                                   SC       29848           Consumer refund/prepayment

Date or dates debt was incurred      9/10/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     1    3   7
                                                                 No
                                                                 Yes

 3.1640    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $81.52
                                                                Check all that apply.
RICHARD ZINCK                                                    Contingent
1079 S. ROBERTS ST.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PAVO                                   GA       31778           Consumer refund/prepayment

Date or dates debt was incurred      1/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     1    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 412
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 422 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1641    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $114.97
                                                                Check all that apply.
RICK LECROY                                                      Contingent
2489 Payne Lake Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brent                                  AL       35034-2538      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     4   6   9
                                                                 No
                                                                 Yes

 3.1642    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.95
                                                                Check all that apply.
Rick Leslie                                                      Contingent
1931 Devon Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            OH       45503-2118      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     0   8   2
                                                                 No
                                                                 Yes

 3.1643    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
RICK REIGERT                                                     Contingent
816 S Woodbine Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Joseph                           MO       64507-2160      Consumer refund/prepayment

Date or dates debt was incurred      1/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     9   0   5
                                                                 No
                                                                 Yes

 3.1644    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.47
                                                                Check all that apply.
RICK WELTON                                                      Contingent
150 3rd St                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Renovo                                 PA       17764-1069      Consumer refund/prepayment

Date or dates debt was incurred      1/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     6   8   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 413
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 423 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1645    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.72
                                                                Check all that apply.
RICKEY DUNLAP                                                    Contingent
1233 County Road 179                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sweetwater                             TX       79556-8645      Consumer refund/prepayment

Date or dates debt was incurred      6/5/2017                   Is the claim subject to offset?

Last 4 digits of account number       0     8    2   6
                                                                 No
                                                                 Yes

 3.1646    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $80.89
                                                                Check all that apply.
RICKY C CAMPBELL                                                 Contingent
134 Carter Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mocksville                             NC       27028-6201      Consumer refund/prepayment

Date or dates debt was incurred      10/16/2018                 Is the claim subject to offset?

Last 4 digits of account number       7     7    3   2
                                                                 No
                                                                 Yes

 3.1647    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.28
                                                                Check all that apply.
RICKY LIVELY                                                     Contingent
654 W 24th St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rifle                                  CO       81650-3461      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       3     2    3   6
                                                                 No
                                                                 Yes

 3.1648    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.13
                                                                Check all that apply.
Ricky Taylor                                                     Contingent
4221 114th St SE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Everett                                WA       98208-7761      Consumer refund/prepayment

Date or dates debt was incurred      10/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     1    3   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 414
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 424 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1649    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                Check all that apply.
RIKI BANKAITIS                                                   Contingent
PO BOX 99344                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CLEVELAND                              OH       44199           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4   2   1
                                                                 No
                                                                 Yes

 3.1650    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.50
                                                                Check all that apply.
Rob Brown                                                        Contingent
14144 NE SANDY BLVD                                              Unliquidated
APT 12                                                           Disputed
                                                                Basis for the claim:
PORTLAND                               OR       97230           Consumer refund/prepayment

Date or dates debt was incurred      11/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     6   8   3
                                                                 No
                                                                 Yes

 3.1651    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
ROBERT A CARROLL                                                 Contingent
11047 DAHLGREN RD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KING GEORGE                            VA       22485           Consumer refund/prepayment

Date or dates debt was incurred      10/20/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     0   5   2
                                                                 No
                                                                 Yes

 3.1652    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $115.46
                                                                Check all that apply.
ROBERT A. BUSHEY                                                 Contingent
3104 Avalon Dr                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Randolph                               MA       02368-1546      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     2   4   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 415
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 425 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1653    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.00
                                                                Check all that apply.
ROBERT ALHEY                                                     Contingent
414-A SENIOR DR. W                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEWARK                                 OH       43055           Consumer refund/prepayment

Date or dates debt was incurred      9/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     1   9   6
                                                                 No
                                                                 Yes

 3.1654    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.98
                                                                Check all that apply.
ROBERT ATHEY                                                     Contingent
10 Plantation Hills Dr                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Evans                                  GA       30809-5614      Consumer refund/prepayment

Date or dates debt was incurred      6/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     2   3   5
                                                                 No
                                                                 Yes

 3.1655    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.51
                                                                Check all that apply.
ROBERT BABCOCK                                                   Contingent
60 MONROE                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
IRVINE                                 CA       92620           Consumer refund/prepayment

Date or dates debt was incurred      11/19/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     4   6   6
                                                                 No
                                                                 Yes

 3.1656    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.10
                                                                Check all that apply.
ROBERT BARTHOLOMEW                                               Contingent
1406 BEAR RIVER RD.                                              Unliquidated
NEWRY, ME 4261                                                   Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     7   1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 416
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 426 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1657    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
ROBERT BECKSTED                                                  Contingent
28 W Gorman Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Collingswood                           NJ       08108-1328      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    5   4
                                                                 No
                                                                 Yes

 3.1658    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.00
                                                                Check all that apply.
ROBERT BENTLEY                                                   Contingent
2404 Ripley St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
El Dorado                              AR       71730-8432      Consumer refund/prepayment

Date or dates debt was incurred      7/21/2017                  Is the claim subject to offset?

Last 4 digits of account number       6     5    2   5
                                                                 No
                                                                 Yes

 3.1659    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.95
                                                                Check all that apply.
ROBERT BENWAY                                                    Contingent
3513 NE 151st Ct                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Vancouver                              WA       98682-8351      Consumer refund/prepayment

Date or dates debt was incurred      2/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    9   8
                                                                 No
                                                                 Yes

 3.1660    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.95
                                                                Check all that apply.
ROBERT BIANCHI                                                   Contingent
PO BOX 43                                                        Unliquidated
MCI NORFOLK                                                      Disputed
NORFOLK, MA 2056                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/31/2018                 Is the claim subject to offset?

Last 4 digits of account number       4     3    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 417
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 427 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1661    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.99
                                                                Check all that apply.
ROBERT BRADLEY                                                   Contingent
3940 Birch Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fairbanks                              AK       99709-3555      Consumer refund/prepayment

Date or dates debt was incurred      11/21/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     6   6   6
                                                                 No
                                                                 Yes

 3.1662    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.98
                                                                Check all that apply.
ROBERT BROCKMANN                                                 Contingent
217 SOUTH MAIN ST                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROXBORO                                NC       27573           Consumer refund/prepayment

Date or dates debt was incurred      6/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     7   1   3
                                                                 No
                                                                 Yes

 3.1663    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.88
                                                                Check all that apply.
ROBERT BRUTSCHY                                                  Contingent
3819 Masters Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Myrtle Beach                           SC       29577-5958      Consumer refund/prepayment

Date or dates debt was incurred      5/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     4   4   1
                                                                 No
                                                                 Yes

 3.1664    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.94
                                                                Check all that apply.
Robert Caso                                                      Contingent
128 GRANDVIEW RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BOYERTOWN                              PA       19512           Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     5   0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 418
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 428 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1665    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.61
                                                                Check all that apply.
ROBERT COLLINGS (COLLIR)                                         Contingent
20287 Horizon West Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eckert                                 CO       81418-4104      Consumer refund/prepayment

Date or dates debt was incurred      6/8/2016                   Is the claim subject to offset?

Last 4 digits of account number       9     1    7   0
                                                                 No
                                                                 Yes

 3.1666    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.13
                                                                Check all that apply.
ROBERT COLLINS                                                   Contingent
212 Covey Ln                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
McKinney                               TX       75071-0327      Consumer refund/prepayment

Date or dates debt was incurred      9/14/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     0    7   7
                                                                 No
                                                                 Yes

 3.1667    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.95
                                                                Check all that apply.
robert conley                                                    Contingent
4075 DANCING CLOUD CT UNIT 198                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DESTIN                                 FL       32541-3394      Consumer refund/prepayment

Date or dates debt was incurred      8/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     4    2   4
                                                                 No
                                                                 Yes

 3.1668    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.56
                                                                Check all that apply.
ROBERT E.L.RAY II                                                Contingent
8112 Ellet Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            VA       22151-1927      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     1    6   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 419
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 429 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1669    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.85
                                                                Check all that apply.
ROBERT EGBERS                                                    Contingent
114 - 4TH STREET                                                 Unliquidated
PO BOX 121                                                       Disputed
                                                                Basis for the claim:
UEHLING                                NE       68063           Consumer refund/prepayment

Date or dates debt was incurred      12/13/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     2   9   3
                                                                 No
                                                                 Yes

 3.1670    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.29
                                                                Check all that apply.
ROBERT F SEALE                                                   Contingent
36 Endicott St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brockton                               MA       02302-2644      Consumer refund/prepayment

Date or dates debt was incurred      10/3/2017                  Is the claim subject to offset?

Last 4 digits of account number       7     8   1   1
                                                                 No
                                                                 Yes

 3.1671    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.21
                                                                Check all that apply.
ROBERT FERESHETIAN                                               Contingent
1966 MATTHEWS AVE APT 1                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRONX                                  NY       10462-3411      Consumer refund/prepayment

Date or dates debt was incurred      10/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     9   0   2
                                                                 No
                                                                 Yes

 3.1672    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.97
                                                                Check all that apply.
ROBERT GRUBBS                                                    Contingent
2107 Buford Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Chesterfield                     VA       23235-3411      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3   7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 420
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 430 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1673    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.79
                                                                Check all that apply.
ROBERT H TEUFEL                                                  Contingent
412 W Pine Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arkansas City                          KS       67005-1659      Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     5   3   1
                                                                 No
                                                                 Yes

 3.1674    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.44
                                                                Check all that apply.
ROBERT HALSEY                                                    Contingent
132 Ardmore Pl                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mooresville                            NC       28117-6612      Consumer refund/prepayment

Date or dates debt was incurred      3/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     4   4   4
                                                                 No
                                                                 Yes

 3.1675    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.37
                                                                Check all that apply.
ROBERT HARVEY                                                    Contingent
1837 Haighs Pond Rd                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rome                                   PA       18837-7793      Consumer refund/prepayment

Date or dates debt was incurred      8/10/2017                  Is the claim subject to offset?

Last 4 digits of account number       8     2   2   0
                                                                 No
                                                                 Yes

 3.1676    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.90
                                                                Check all that apply.
ROBERT HAYES                                                     Contingent
3403 E Henderson Way                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clarksville                            TN       37042-8567      Consumer refund/prepayment

Date or dates debt was incurred      10/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     3   3   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 421
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 431 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1677    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.25
                                                                Check all that apply.
ROBERT HORVATH                                                   Contingent
41 Bentrup Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lenox                                  MA       01240-2229      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     3   0   8
                                                                 No
                                                                 Yes

 3.1678    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $78.00
                                                                Check all that apply.
ROBERT JACKMAN                                                   Contingent
37 WALDO ST                                                      Unliquidated
RANDOLPH, MA 2368                                                Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      1/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     0   6   7
                                                                 No
                                                                 Yes

 3.1679    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.98
                                                                Check all that apply.
ROBERT JENNINGS                                                  Contingent
5806 N Monte Ave Apt 4                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fresno                                 CA       93711-2250      Consumer refund/prepayment

Date or dates debt was incurred      2/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8   0   4
                                                                 No
                                                                 Yes

 3.1680    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $136.70
                                                                Check all that apply.
Robert Joyce                                                     Contingent
8722 Lilac Ct                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Salinas                                CA       93907-3303      Consumer refund/prepayment

Date or dates debt was incurred      7/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     0   4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 422
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 432 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1681    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.11
                                                                Check all that apply.
ROBERT KOSTECKA                                                  Contingent
427 SANDERLING COURT                                             Unliquidated
ORLEANS, ON K1E2V5                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      11/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     2    0   9
                                                                 No
                                                                 Yes

 3.1682    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.00
                                                                Check all that apply.
ROBERT KOWAL                                                     Contingent
180 Yantic Ln                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Norwich                                CT       06360-1454      Consumer refund/prepayment

Date or dates debt was incurred      8/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     7    2   9
                                                                 No
                                                                 Yes

 3.1683    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.00
                                                                Check all that apply.
ROBERT L CIANCI                                                  Contingent
72 HEINEBERG RD APT 228                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BURLINGTON                             VT       05408-2559      Consumer refund/prepayment

Date or dates debt was incurred      10/17/2017                 Is the claim subject to offset?

Last 4 digits of account number       3     4    1   8
                                                                 No
                                                                 Yes

 3.1684    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.90
                                                                Check all that apply.
ROBERT LUCAS                                                     Contingent
4120 HULL PL                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAINT LOUIS                            MO       63107           Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3    7   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 423
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                          Entered 01/19/21 15:39:42             Page 433 of 545
Debtor         MMD Holdings, LLC                                                      Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                 Amount of claim

 3.1685      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.90
                                                                  Check all that apply.
robert maciejewski                                                 Contingent
19137 SUMPTER RD                                                   Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
belleville                               MI       48111           Consumer refund/prepayment

Date or dates debt was incurred        11/5/2019                  Is the claim subject to offset?

Last 4 digits of account number         4     2    7   8
                                                                   No
                                                                   Yes

 3.1686      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.06
                                                                  Check all that apply.
ROBERT MARRIOTTI                                                   Contingent
690 Gail Dr                                                        Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
Hermitage                                PA       16148-3727      Consumer refund/prepayment

Date or dates debt was incurred        9/30/2019                  Is the claim subject to offset?

Last 4 digits of account number         7     4    0   5
                                                                   No
                                                                   Yes

 3.1687      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                  Check all that apply.
ROBERT MARTIN                                                      Contingent
7537 W Cameron Dr                                                  Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
Peoria                                   AZ       85345-1365      Consumer refund/prepayment

Date or dates debt was incurred        8/17/2020                  Is the claim subject to offset?

Last 4 digits of account number         3     2    0   4
                                                                   No
                                                                   Yes

 3.1688      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $99.51
                                                                  Check all that apply.
ROBERT MERRITT                                                     Contingent
6073 Prichard Creek St                                             Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
Murray                                   ID       83874-5024      Consumer refund/prepayment

Date or dates debt was incurred        1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number         4     5    1   1
                                                                   No
                                                                   Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 424
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 434 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1689    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.37
                                                                Check all that apply.
Robert Miller                                                    Contingent
65 Brown Rd                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Morganville                            NJ       07751-1109      Consumer refund/prepayment

Date or dates debt was incurred      5/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     7    4   2
                                                                 No
                                                                 Yes

 3.1690    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.00
                                                                Check all that apply.
ROBERT MITCHELL                                                  Contingent
4235 CANBY DRIVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MELBOURNE                              FL       32901           Consumer refund/prepayment

Date or dates debt was incurred      1/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     6    7   5
                                                                 No
                                                                 Yes

 3.1691    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.85
                                                                Check all that apply.
ROBERT MOORE                                                     Contingent
765 Wake Forest Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dayton                                 OH       45431-2882      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6    1   7
                                                                 No
                                                                 Yes

 3.1692    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $192.95
                                                                Check all that apply.
ROBERT MOORE                                                     Contingent
103 Woodland Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jacobus                                PA       17407-1258      Consumer refund/prepayment

Date or dates debt was incurred      1/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     6    6   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 425
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 435 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1693    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.00
                                                                Check all that apply.
ROBERT MYERS                                                     Contingent
5758 Saint Angela Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
North Charleston                       SC       29418-5212      Consumer refund/prepayment

Date or dates debt was incurred      12/29/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     9    5   6
                                                                 No
                                                                 Yes

 3.1694    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.99
                                                                Check all that apply.
ROBERT NOBACK                                                    Contingent
24 Thornwood Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Enterprise                             AL       36330-8743      Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     5    2   8
                                                                 No
                                                                 Yes

 3.1695    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
ROBERT OLSON                                                     Contingent
903 FLORENCE ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NAMPA                                  ID       83686           Consumer refund/prepayment

Date or dates debt was incurred      10/12/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     8    6   2
                                                                 No
                                                                 Yes

 3.1696    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.97
                                                                Check all that apply.
ROBERT POTTER                                                    Contingent
131 Thurlow Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rochester                              NY       14609-5902      Consumer refund/prepayment

Date or dates debt was incurred      6/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     1    4   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 426
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 436 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1697    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $98.99
                                                                Check all that apply.
Robert Prokop                                                    Contingent
8006 Greeley Blvd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            VA       22152-3035      Consumer refund/prepayment

Date or dates debt was incurred      1/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     9   3   7
                                                                 No
                                                                 Yes

 3.1698    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.44
                                                                Check all that apply.
ROBERT R RUSSELL                                                 Contingent
4801 Hayfield Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Winston Salem                          NC       27107-6847      Consumer refund/prepayment

Date or dates debt was incurred      7/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     7   3   8
                                                                 No
                                                                 Yes

 3.1699    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $148.15
                                                                Check all that apply.
ROBERT RICHEY                                                    Contingent
844 MARYANN DR APT 3                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SANTA CLARA                            CA       95050-5055      Consumer refund/prepayment

Date or dates debt was incurred      10/3/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     5   1   2
                                                                 No
                                                                 Yes

 3.1700    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.90
                                                                Check all that apply.
ROBERT RUMSEY                                                    Contingent
251 Oakland Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oakland                                CA       94611-5528      Consumer refund/prepayment

Date or dates debt was incurred      4/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     3   8   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 427
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 437 of 545
Debtor         MMD Holdings, LLC                                                    Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1701    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.94
                                                                Check all that apply.
ROBERT RUSSELL                                                   Contingent
4801 HAYFIELD DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WINSTON-SALEM                          NC       27107-6847      Consumer refund/prepayment

Date or dates debt was incurred      1/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7    0   4
                                                                 No
                                                                 Yes

 3.1702    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.72
                                                                Check all that apply.
ROBERT SARBERENYI                                                Contingent
HC 72 BOX 21422                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DYER                                   NV       89010           Consumer refund/prepayment

Date or dates debt was incurred      11/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    9   0
                                                                 No
                                                                 Yes

 3.1703    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
ROBERT SCHAEFFER                                                 Contingent
408 E Harrison St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tacoma                                 WA       98404-2146      Consumer refund/prepayment

Date or dates debt was incurred      3/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       2     0    7   5
                                                                 No
                                                                 Yes

 3.1704    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.47
                                                                Check all that apply.
Robert Sees                                                      Contingent
47 Miller St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wallington                             NJ       07057-2020      Consumer refund/prepayment

Date or dates debt was incurred      11/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     6    2   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 428
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 438 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1705    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $284.19
                                                                Check all that apply.
Robert Sewell                                                    Contingent
14542 Tranquility Creek Dr                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jacksonville                           FL       32226-4482      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     1    1   6
                                                                 No
                                                                 Yes

 3.1706    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.71
                                                                Check all that apply.
Robert Skinner                                                   Contingent
5320 SAN FRANCESCA DR                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CAMARILLO                              CA       93012           Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3    2   5
                                                                 No
                                                                 Yes

 3.1707    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.97
                                                                Check all that apply.
ROBERT SPECTOR                                                   Contingent
11419 PORTER RANCH DR                                            Unliquidated
APT 203                                                          Disputed
                                                                Basis for the claim:
NORTHRIDGE                             CA       91326           Consumer refund/prepayment

Date or dates debt was incurred      3/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     8    3   6
                                                                 No
                                                                 Yes

 3.1708    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.84
                                                                Check all that apply.
Robert Taylor                                                    Contingent
30 Mulwal Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Painesville                            OH       44077-2522      Consumer refund/prepayment

Date or dates debt was incurred      12/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     8    7   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 429
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 439 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1709    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
Robert Taylor                                                    Contingent
5140 Farm Ridge Pl                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Colorado Springs                       CO       80917-1167      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     5    4   3
                                                                 No
                                                                 Yes

 3.1710    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
ROBERT VALCICH                                                   Contingent
4314 56th St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Woodside                               NY       11377-4739      Consumer refund/prepayment

Date or dates debt was incurred      10/12/2016                 Is the claim subject to offset?

Last 4 digits of account number       6     9    8   8
                                                                 No
                                                                 Yes

 3.1711    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
ROBERT W. CHAFFIN                                                Contingent
1218 W 4505 S                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Salt Lake City                         UT       84123-3224      Consumer refund/prepayment

Date or dates debt was incurred      8/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     4    1   8
                                                                 No
                                                                 Yes

 3.1712    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.33
                                                                Check all that apply.
ROBERT WALKER                                                    Contingent
4213 Eagle Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mansfield                              TX       76063-5497      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2017                 Is the claim subject to offset?

Last 4 digits of account number       9     5    1   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 430
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 440 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1713    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.90
                                                                Check all that apply.
ROBERT WHITACRE                                                  Contingent
4751 PLEASANT OAK DRIVE                                          Unliquidated
B50                                                              Disputed
                                                                Basis for the claim:
FORT COLLINS                           CO       80525           Consumer refund/prepayment

Date or dates debt was incurred      11/4/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     1    7   8
                                                                 No
                                                                 Yes

 3.1714    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $124.46
                                                                Check all that apply.
ROBERT WILLIAMS                                                  Contingent
1216 Meadowview Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Central Square                         NY       13036-9543      Consumer refund/prepayment

Date or dates debt was incurred      7/29/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     7    6   3
                                                                 No
                                                                 Yes

 3.1715    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.98
                                                                Check all that apply.
ROBERT WILLIAMSON                                                Contingent
951 Morris Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Marseilles                             IL       61341-1739      Consumer refund/prepayment

Date or dates debt was incurred      3/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     6    6   3
                                                                 No
                                                                 Yes

 3.1716    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.70
                                                                Check all that apply.
Robert Worley                                                    Contingent
1904 Rivard Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Toledo                                 OH       43615-3720      Consumer refund/prepayment

Date or dates debt was incurred      3/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     1    4   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 431
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 441 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1717    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.98
                                                                Check all that apply.
ROBERT YURCHUCK                                                  Contingent
845 TRILLIUM PL                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VIRGINIA BEACH                         VA       23464           Consumer refund/prepayment

Date or dates debt was incurred      3/27/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     6   2   9
                                                                 No
                                                                 Yes

 3.1718    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.99
                                                                Check all that apply.
Robin Black                                                      Contingent
8518 ROE AVE                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PRAIRIE VILLAGE                        KS       66207           Consumer refund/prepayment

Date or dates debt was incurred      11/29/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6   8   9
                                                                 No
                                                                 Yes

 3.1719    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.49
                                                                Check all that apply.
Rocci Primavera                                                  Contingent
7386 Linden Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dublin                                 OH       43016-7338      Consumer refund/prepayment

Date or dates debt was incurred      7/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     2   7   3
                                                                 No
                                                                 Yes

 3.1720    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $329.91
                                                                Check all that apply.
ROCCO PUIIA                                                      Contingent
7 SOUTH BACK FIELD RD.                                           Unliquidated
RAMFORD, ME 4276                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      2/2/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     0   5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 432
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 442 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1721    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.79
                                                                Check all that apply.
Rod Rixham                                                       Contingent
8 John St                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Millbury                               MA       01527-4212      Consumer refund/prepayment

Date or dates debt was incurred      12/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     1    4   3
                                                                 No
                                                                 Yes

 3.1722    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.97
                                                                Check all that apply.
RODNEY JOHNSON                                                   Contingent
PO BOX 334                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BAGLEY                                 MN       56621           Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     4    0   0
                                                                 No
                                                                 Yes

 3.1723    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.98
                                                                Check all that apply.
Rodrigo Flota Resendis                                           Contingent
182-21 150TH AVENUE                                              Unliquidated
DOH343230                                                        Disputed
                                                                Basis for the claim:
Springfield Gardens                    NY       11413           Consumer refund/prepayment

Date or dates debt was incurred      2/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     2    4   6
                                                                 No
                                                                 Yes

 3.1724    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.97
                                                                Check all that apply.
ROGER COHN                                                       Contingent
5009 WEST 159TH ST                                               Unliquidated
APT 4                                                            Disputed
                                                                Basis for the claim:
OAK FOREST                             IL       60452           Consumer refund/prepayment

Date or dates debt was incurred      3/20/2020                  Is the claim subject to offset?

Last 4 digits of account number             9    4   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 433
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 443 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1725    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.96
                                                                Check all that apply.
ROGER FISHER                                                     Contingent
401 N CONSTITUTION DR                                            Unliquidated
APT 612                                                          Disputed
                                                                Basis for the claim:
AURORA                                 IL       60506           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     8    0   6
                                                                 No
                                                                 Yes

 3.1726    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.13
                                                                Check all that apply.
ROGER HENDERSON                                                  Contingent
1244 W 101st St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Los Angeles                            CA       90044-1802      Consumer refund/prepayment

Date or dates debt was incurred      7/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     8    8   3
                                                                 No
                                                                 Yes

 3.1727    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.77
                                                                Check all that apply.
ROGER J BROWN                                                    Contingent
502 ELIZABETH AVE W                                              Unliquidated
BOX 317                                                          Disputed
                                                                Basis for the claim:
KEEWATIN                               MN       55753           Consumer refund/prepayment

Date or dates debt was incurred      1/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     3    4   5
                                                                 No
                                                                 Yes

 3.1728    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.47
                                                                Check all that apply.
ROGER JORDAN                                                     Contingent
3809 Del Rio Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ft Worth                               TX       76133-7105      Consumer refund/prepayment

Date or dates debt was incurred      4/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     7    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 434
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 444 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1729    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.05
                                                                Check all that apply.
ROGER MERRITT                                                    Contingent
3660 Makyes Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Syracuse                               NY       13215-9725      Consumer refund/prepayment

Date or dates debt was incurred      2/7/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     8    2   9
                                                                 No
                                                                 Yes

 3.1730    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.66
                                                                Check all that apply.
ROGER NYE                                                        Contingent
141 Valley Mdw                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cibolo                                 TX       78108-3923      Consumer refund/prepayment

Date or dates debt was incurred      6/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     5    3   7
                                                                 No
                                                                 Yes

 3.1731    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $96.97
                                                                Check all that apply.
ROGER REINTS                                                     Contingent
13939 E Burnside St                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Portland                               OR       97233-2129      Consumer refund/prepayment

Date or dates debt was incurred      9/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     2    8   6
                                                                 No
                                                                 Yes

 3.1732    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
ROGER SCHAFER                                                    Contingent
364 N 13th Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Brighton                               CO       80601-1534      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     1    6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 435
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 445 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1733    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.99
                                                                Check all that apply.
ROLAND JR. LAFLEUR                                               Contingent
20683 Pride Baywood Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greenwell Springs                      LA       70739-6507      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     9   0   4
                                                                 No
                                                                 Yes

 3.1734    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.80
                                                                Check all that apply.
ROLF RICHTER                                                     Contingent
182 HIGHLAND ROAD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
YORK                                   PA       17403           Consumer refund/prepayment

Date or dates debt was incurred      6/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     6   2   8
                                                                 No
                                                                 Yes

 3.1735    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.69
                                                                Check all that apply.
RON DECKER #73654                                                Contingent
H.C.F-EU                                                         Unliquidated
PO BOX 1568                                                      Disputed
                                                                Basis for the claim:
HUTCHINSON                             KS       67504           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     7   5   7
                                                                 No
                                                                 Yes

 3.1736    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.98
                                                                Check all that apply.
RON DROLSBAUGH                                                   Contingent
17050 COUNTRY VIEW LANE                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHIRLEYSBURG                           PA       17260           Consumer refund/prepayment

Date or dates debt was incurred      8/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     1   7   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 436
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 446 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1737    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.02
                                                                Check all that apply.
RON GIPSON                                                       Contingent
318 County Road 2906                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dodd City                              TX       75438-3857      Consumer refund/prepayment

Date or dates debt was incurred      6/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       9     2    6   8
                                                                 No
                                                                 Yes

 3.1738    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.50
                                                                Check all that apply.
RON HACK                                                         Contingent
3413 CONIFER DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORTH POLE                             AK       99705           Consumer refund/prepayment

Date or dates debt was incurred      2/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     0    4   1
                                                                 No
                                                                 Yes

 3.1739    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.55
                                                                Check all that apply.
RON HEEG                                                         Contingent
341 BERRY AVE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BELLEVUE                               KY       41073-1324      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     4    3   3
                                                                 No
                                                                 Yes

 3.1740    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
Ron Painter                                                      Contingent
4570 DRAKE CT. N.E.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SALEM                                  OR       97301           Consumer refund/prepayment

Date or dates debt was incurred      5/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     2    2   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 437
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                       Entered 01/19/21 15:39:42             Page 447 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1741    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.74
                                                                Check all that apply.
RON ULIANO                                                       Contingent
6227 TWIN OAKS DR                                                Unliquidated
#2308                                                            Disputed
                                                                Basis for the claim:
COLORADO SPRINGS                       CO       80918           Consumer refund/prepayment

Date or dates debt was incurred      10/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     6   4   3
                                                                 No
                                                                 Yes

 3.1742    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.00
                                                                Check all that apply.
RON VEZZANI                                                      Contingent
29 SCOTT DR APT D                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DRAVOSBURG                             PA       15034-1126      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     9   2   3
                                                                 No
                                                                 Yes

 3.1743    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.95
                                                                Check all that apply.
RONALD B. IRWIN                                                  Contingent
18319 Grayland Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Artesia                                CA       90701-5737      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     9   5   4
                                                                 No
                                                                 Yes

 3.1744    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.99
                                                                Check all that apply.
RONALD BACISIN                                                   Contingent
4450 Apulia Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jamesville                             NY       13078-9406      Consumer refund/prepayment

Date or dates debt was incurred      1/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     9   1   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 438
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 448 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1745    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.58
                                                                Check all that apply.
RONALD BOBO                                                      Contingent
7034 BOSTON AVE                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROSE HAVEN                             MD       20714           Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     5    6   3
                                                                 No
                                                                 Yes

 3.1746    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.42
                                                                Check all that apply.
RONALD BRICZINSKI                                                Contingent
5515 Tuscarawas Rd                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Beaver                                 PA       15009-9540      Consumer refund/prepayment

Date or dates debt was incurred      10/25/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     5    4   8
                                                                 No
                                                                 Yes

 3.1747    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $154.52
                                                                Check all that apply.
RONALD COLGROVE                                                  Contingent
827 WESTERN AVE APT 2                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRATTLEBORO                            VT       05301-4109      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     9    8   4
                                                                 No
                                                                 Yes

 3.1748    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $115.93
                                                                Check all that apply.
RONALD FERREYRA                                                  Contingent
757 Emory St # 106                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Imperial Beach                         CA       91932-2231      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     1    8   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 439
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 449 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1749    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.12
                                                                Check all that apply.
RONALD FOWLER                                                    Contingent
2623 HOLTON ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TALLAHASSEE                            FL       32310           Consumer refund/prepayment

Date or dates debt was incurred      1/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    0   4
                                                                 No
                                                                 Yes

 3.1750    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $115.08
                                                                Check all that apply.
RONALD J POULIN                                                  Contingent
199 Tardiff Rd                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clinton                                ME       04927-3814      Consumer refund/prepayment

Date or dates debt was incurred      10/1/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     4    2   7
                                                                 No
                                                                 Yes

 3.1751    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $115.42
                                                                Check all that apply.
RONALD KEEFOVER                                                  Contingent
3770 SW. STONYBROOK DRIVE                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TOPEKA                                 KS       66610           Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       1     5    3   4
                                                                 No
                                                                 Yes

 3.1752    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.94
                                                                Check all that apply.
RONALD L FORSYTHE                                                Contingent
13116 Germany Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fenton                                 MI       48430-9552      Consumer refund/prepayment

Date or dates debt was incurred      2/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 440
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 450 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1753    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.95
                                                                Check all that apply.
RONALD MARTIN                                                    Contingent
2304 VARDON LANE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FLOSSMOOR                              IL       60422           Consumer refund/prepayment

Date or dates debt was incurred      10/18/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     9    2   2
                                                                 No
                                                                 Yes

 3.1754    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $585.01
                                                                Check all that apply.
RONALD MIYAMURA                                                  Contingent
1963 10th Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Honolulu                               HI       96816-2909      Consumer refund/prepayment

Date or dates debt was incurred      7/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     5    6   0
                                                                 No
                                                                 Yes

 3.1755    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
Ronald Patterson                                                 Contingent
1035 Chelle Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Troy                                   MO       63379-2220      Consumer refund/prepayment

Date or dates debt was incurred      2/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3    6   2
                                                                 No
                                                                 Yes

 3.1756    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.72
                                                                Check all that apply.
RONALD PATTERSON                                                 Contingent
747 Hardin Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Forest City                            NC       28043-3425      Consumer refund/prepayment

Date or dates debt was incurred      12/4/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     3    5   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 441
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 451 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1757    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
Ronald Prestin                                                   Contingent
12 DARNLEY PLACE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUNTINGTON STATION                     NY       11746           Consumer refund/prepayment

Date or dates debt was incurred      7/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       4     5    7   2
                                                                 No
                                                                 Yes

 3.1758    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $70.55
                                                                Check all that apply.
RONALD PULS                                                      Contingent
416 TORRINGTON ST                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PORT CHARLOTTE                         FL       33954           Consumer refund/prepayment

Date or dates debt was incurred      8/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       6     8    3   1
                                                                 No
                                                                 Yes

 3.1759    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.23
                                                                Check all that apply.
RONALD SALZMAN                                                   Contingent
1201 LINCOLN MALL                                                Unliquidated
APT 605                                                          Disputed
                                                                Basis for the claim:
LINCOLN                                NE       68508-2889      Consumer refund/prepayment

Date or dates debt was incurred      10/18/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     6    7   3
                                                                 No
                                                                 Yes

 3.1760    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.98
                                                                Check all that apply.
RONALD SBORAY                                                    Contingent
616 COREY AVE                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BRADDOCK                               PA       15104           Consumer refund/prepayment

Date or dates debt was incurred      10/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       2     5    9   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 442
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 452 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1761    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $84.13
                                                                Check all that apply.
RONALD SNOW                                                      Contingent
7787 Chippewa St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Portage                                MI       49024-4877      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     5    3   6
                                                                 No
                                                                 Yes

 3.1762    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $151.98
                                                                Check all that apply.
RONALD SZABO                                                     Contingent
24085 HUNTERS HOLLOW RD                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WARRENTON                              MO       63383           Consumer refund/prepayment

Date or dates debt was incurred      7/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     8    7   7
                                                                 No
                                                                 Yes

 3.1763    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.60
                                                                Check all that apply.
RONALD TOWNSEND                                                  Contingent
20985 CENTER STREET                                              Unliquidated
PO BOX 144                                                       Disputed
                                                                Basis for the claim:
DUNBRIDGE                              OH       43414-0144      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     6    8   7
                                                                 No
                                                                 Yes

 3.1764    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $105.00
                                                                Check all that apply.
ROSS BUCK                                                        Contingent
63 CEDAR SWAMP ROAD                                              Unliquidated
STORRS, CT 6268                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     2    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 443
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 453 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1765    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $62.97
                                                                Check all that apply.
Ross Higuchi                                                     Contingent
16979 ROBERTS ROAD UNIT 4                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOS GATOS                              CA        95032          Consumer refund/prepayment

Date or dates debt was incurred      10/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     7    0   2
                                                                 No
                                                                 Yes

 3.1766    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,260.98
                                                                Check all that apply.
ROUND 2 LLC                                                      Contingent
4073 MEGHAN BEELER CT                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOUTH BEND                             IN        46628          TRADE

Date or dates debt was incurred      10/19/2020                 Is the claim subject to offset?

Last 4 digits of account number       L      I   2   0
                                                                 No
                                                                 Yes

 3.1767    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.00
                                                                Check all that apply.
ROXANNE PATTON                                                   Contingent
1129 STERLING STREET                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BEACON                                 NY        12508          Consumer refund/prepayment

Date or dates debt was incurred      6/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     8    1   1
                                                                 No
                                                                 Yes

 3.1768    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $35.97
                                                                Check all that apply.
ROY BOUDOIN                                                      Contingent
1619 N MACARTHUR BLVD                                            Unliquidated
APT A                                                            Disputed
                                                                Basis for the claim:
OKLAHOMA CITY                          OK        73127-3849     Consumer refund/prepayment

Date or dates debt was incurred      10/15/2020                 Is the claim subject to offset?

Last 4 digits of account number       5     5    0   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 444
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 454 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1769    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.37
                                                                Check all that apply.
ROY BOUTWELL                                                     Contingent
706 E 8th St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cameron                                TX       76520-2709      Consumer refund/prepayment

Date or dates debt was incurred      1/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     1    9   6
                                                                 No
                                                                 Yes

 3.1770    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $88.03
                                                                Check all that apply.
ROY FELIX                                                        Contingent
6727 Berry Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kansas City                            KS       66106-5217      Consumer refund/prepayment

Date or dates debt was incurred      8/7/2018                   Is the claim subject to offset?

Last 4 digits of account number       8     2    3   4
                                                                 No
                                                                 Yes

 3.1771    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $124.98
                                                                Check all that apply.
ROY HYLAMAN                                                      Contingent
5758 VILLAGE GREEN DR APT D                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALEXANDRIA                             VA       22309-1658      Consumer refund/prepayment

Date or dates debt was incurred      11/9/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     0    7   2
                                                                 No
                                                                 Yes

 3.1772    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.99
                                                                Check all that apply.
Roy Medina                                                       Contingent
54 Mount Lebanon St                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pepperell                              MA       01463-1270      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     6    3   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 445
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 455 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1773    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.80
                                                                Check all that apply.
RUBEN ARMENTA                                                    Contingent
1675 Cr 15                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clovis                                 NM       88101-9481      Consumer refund/prepayment

Date or dates debt was incurred      7/23/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     4    9   5
                                                                 No
                                                                 Yes

 3.1774    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.25
                                                                Check all that apply.
Ruben Llizo                                                      Contingent
97 Overbrook Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Edison                                 NJ       08817-5525      Consumer refund/prepayment

Date or dates debt was incurred      12/21/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    2   7
                                                                 No
                                                                 Yes

 3.1775    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.84
                                                                Check all that apply.
RUDOLPH KUBISTOL                                                 Contingent
5833 S Newland Ave                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60638-3224      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     4    7   3
                                                                 No
                                                                 Yes

 3.1776    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.11
                                                                Check all that apply.
RUSSELL BUTERA                                                   Contingent
1301 ASHLAND AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DES PLAINES                            IL       60016           Consumer refund/prepayment

Date or dates debt was incurred      3/31/2016                  Is the claim subject to offset?

Last 4 digits of account number       1     3    9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 446
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 456 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1777    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.96
                                                                Check all that apply.
RUSSELL CHRISTE                                                  Contingent
1201 KINGSBURY DRIVE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHESAPEAKE                             VA       23322           Consumer refund/prepayment

Date or dates debt was incurred      6/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       6     7   6   1
                                                                 No
                                                                 Yes

 3.1778    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.47
                                                                Check all that apply.
RUSSELL GORDON                                                   Contingent
36494 Highway 65 NE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cambridge                              MN       55008-7934      Consumer refund/prepayment

Date or dates debt was incurred      3/20/2018                  Is the claim subject to offset?

Last 4 digits of account number       5     4   9   0
                                                                 No
                                                                 Yes

 3.1779    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $398.79
                                                                Check all that apply.
RUSSELL GROSS                                                    Contingent
35555 KENAI SPUR HWY 442                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SOLDOTNA                               AK       99669           Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     7   2   0
                                                                 No
                                                                 Yes

 3.1780    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.51
                                                                Check all that apply.
RUSSELL IMMENSCHUH                                               Contingent
3438 NW Davis Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rossville                              KS       66533-9739      Consumer refund/prepayment

Date or dates debt was incurred      10/24/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     1   1   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 447
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 457 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1781    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $67.96
                                                                Check all that apply.
RUSSELL KRAPF JR.                                                Contingent
66 Tompkins St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
East Northport                         NY       11731-1042      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    3   8
                                                                 No
                                                                 Yes

 3.1782    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $65.98
                                                                Check all that apply.
Russell Somma                                                    Contingent
5 Shady Ln                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sparta                                 NJ       07871-1315      Consumer refund/prepayment

Date or dates debt was incurred      3/10/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     8    7   3
                                                                 No
                                                                 Yes

 3.1783    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.65
                                                                Check all that apply.
RUSSELL WEIDMAN                                                  Contingent
5742 BIRDWOOD RD.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOUSTON                                TX       77096           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     4    7   8
                                                                 No
                                                                 Yes

 3.1784    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $44.94
                                                                Check all that apply.
RYAN WOOD                                                        Contingent
2156 OVERBROOK AVE.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAKEWOOD                               OH       44107           Consumer refund/prepayment

Date or dates debt was incurred      10/24/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     0    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 448
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 458 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1785    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $19,668.65
                                                                Check all that apply.
SACHER TEAM                                                      Contingent
201 WINDING WAY                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CAMP HILL                              PA       17011           Deferred Payroll

Date or dates debt was incurred      7/9/2020                   Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1786    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.01
                                                                Check all that apply.
SADRIAN HUMPHRIES                                                Contingent
4283 EXPRESS LN                                                  Unliquidated
STE 374-674                                                      Disputed
                                                                Basis for the claim:
SARASOTA                               FL       34249           Consumer refund/prepayment

Date or dates debt was incurred      2/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     6    3   5
                                                                 No
                                                                 Yes

 3.1787    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.91
                                                                Check all that apply.
SAM DURHAM                                                       Contingent
40 N 1025 E                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAFAYETTE                              IN       47905           Consumer refund/prepayment

Date or dates debt was incurred      4/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     4    5   2
                                                                 No
                                                                 Yes

 3.1788    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.70
                                                                Check all that apply.
SAM JACOBSON                                                     Contingent
2007 FOUNTAIN CREEK DR                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAINT JOSEPH                           MO       64504           Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     8    3   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 449
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 459 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1789    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $259.16
                                                                Check all that apply.
SAM SANDERS                                                      Contingent
616 Lee St                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lake Village                           AR       71653-1828      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       0     3   3   3
                                                                 No
                                                                 Yes

 3.1790    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $82.44
                                                                Check all that apply.
Samuel Feraci                                                    Contingent
144 Ramage Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Canton                                 MS       39046-9493      Consumer refund/prepayment

Date or dates debt was incurred      11/15/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     1   2   6
                                                                 No
                                                                 Yes

 3.1791    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $97.93
                                                                Check all that apply.
SAMUEL SOUZA                                                     Contingent
RUA DE STELA MARES COND. SOL                                     Unliquidated
DO ATLANTICO CASA 25                                             Disputed
SALVADOR, BAHIA, , 41500060                                     Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     1   0   6
                                                                 No
                                                                 Yes

 3.1792    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $79.80
                                                                Check all that apply.
SANFORD HOOD                                                     Contingent
2697 MISSION ST                                                  Unliquidated
APT 122                                                          Disputed
                                                                Basis for the claim:
SAN FRANCISCO                          CA       94110-3101      Consumer refund/prepayment

Date or dates debt was incurred      4/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     0   5   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 450
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 460 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1793    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $18,750.21
                                                                Check all that apply.
SCHIFFER PUBLISHING                                              Contingent
4880 LOWER VALLEY RD                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ATGLEN                                 PA       19310           TRADE

Date or dates debt was incurred      9/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     2    9   4
                                                                 No
                                                                 Yes

 3.1794    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
SCOTT BECHSTEIN                                                  Contingent
204 Woodland Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Swanton                                OH       43558-1051      Consumer refund/prepayment

Date or dates debt was incurred      5/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    5   5
                                                                 No
                                                                 Yes

 3.1795    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.36
                                                                Check all that apply.
Scott Copeland                                                   Contingent
2549 Kings Gate Dr.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carrollton                             TX       75006           Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     5    0   9
                                                                 No
                                                                 Yes

 3.1796    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.98
                                                                Check all that apply.
Scott Hawks                                                      Contingent
2422 HARDIN FARMS LANE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KNOXVILLE                              TN       37932           Consumer refund/prepayment

Date or dates debt was incurred      4/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     5    3   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 451
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 461 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1797    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.92
                                                                Check all that apply.
SCOTT JONES                                                      Contingent
1460 MARSHALL ST                                                 Unliquidated
APT 33                                                           Disputed
                                                                Basis for the claim:
REDLANDS                               CA       92374           Consumer refund/prepayment

Date or dates debt was incurred      2/16/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     9    7   9
                                                                 No
                                                                 Yes

 3.1798    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.25
                                                                Check all that apply.
SCOTT KELLER                                                     Contingent
2315 GATEWAY PLACE LN                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KERNERSVILLE                           NC       27284           Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8    2   4
                                                                 No
                                                                 Yes

 3.1799    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.55
                                                                Check all that apply.
Scott Koen                                                       Contingent
318 LONE STAR BLVD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUTTO                                  TX       78634           Consumer refund/prepayment

Date or dates debt was incurred      8/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       3     6    5   8
                                                                 No
                                                                 Yes

 3.1800    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47.99
                                                                Check all that apply.
SCOTT LAUX                                                       Contingent
1214 LAWRENCE ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEW LONDON                             WI       54961-1851      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     9    9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 452
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 462 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1801    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.19
                                                                Check all that apply.
SCOTT MCVICKER                                                   Contingent
4529 E COUNTY ROAD                                               Unliquidated
350 N                                                            Disputed
                                                                Basis for the claim:
DANVILLE                               IN       46122-8366      Consumer refund/prepayment

Date or dates debt was incurred      10/25/2018                 Is the claim subject to offset?

Last 4 digits of account number       6     4    1   4
                                                                 No
                                                                 Yes

 3.1802    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.40
                                                                Check all that apply.
SCOTT PARKINSON                                                  Contingent
816 ERIN DR.                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OXFORD                                 OH       45056           Consumer refund/prepayment

Date or dates debt was incurred      9/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4    5   3
                                                                 No
                                                                 Yes

 3.1803    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.45
                                                                Check all that apply.
Scott Watanabe                                                   Contingent
10001 GEORGETOWN PIKE                                            Unliquidated
UNIT 146                                                         Disputed
                                                                Basis for the claim:
GREAT FALLS                            VA       22066-8065      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     2    9   4
                                                                 No
                                                                 Yes

 3.1804    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.53
                                                                Check all that apply.
SEAN DOHERTY                                                     Contingent
188 Duffy Dr                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tonawanda                              NY       14150-5129      Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     1    8   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 453
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 463 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1805    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.96
                                                                Check all that apply.
SEAN G DAY                                                       Contingent
857 Kagawa St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pacific Palisades                      CA       90272-3832      Consumer refund/prepayment

Date or dates debt was incurred      8/4/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     2   5   3
                                                                 No
                                                                 Yes

 3.1806    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.89
                                                                Check all that apply.
SEAN RAVENCRAFT                                                  Contingent
571 PROUTY CORNER LOOP RD.                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLVILLE                               WA       99114           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     9   8   0
                                                                 No
                                                                 Yes

 3.1807    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.98
                                                                Check all that apply.
SHANNON CRAWFORD                                                 Contingent
PO Box 91                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Pierre                            SD       57532-0091      Consumer refund/prepayment

Date or dates debt was incurred      3/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     7   4   3
                                                                 No
                                                                 Yes

 3.1808    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $90.60
                                                                Check all that apply.
SHAUN DUGGAN                                                     Contingent
118 HIGH SCHOOL RD                                               Unliquidated
APT B-1                                                          Disputed
HYANNIS, MA 2601                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      4/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     7   2   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 454
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 464 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1809    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.49
                                                                Check all that apply.
SHAUN GANNON                                                     Contingent
110 BROOKLINE RD APT C-6                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BALLSTON SPA                           NY       12020-3591      Consumer refund/prepayment

Date or dates debt was incurred      11/2/2016                  Is the claim subject to offset?

Last 4 digits of account number       9     6   4   3
                                                                 No
                                                                 Yes

 3.1810    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.50
                                                                Check all that apply.
Shaun Landry                                                     Contingent
18520 JACKSON CIRCLE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ELKHORN                                NE       68022           Consumer refund/prepayment

Date or dates debt was incurred      5/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2   4   5
                                                                 No
                                                                 Yes

 3.1811    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.50
                                                                Check all that apply.
SHAWN CASH                                                       Contingent
8690 MOUNT VERNON ROAD                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AUBURN                                 CA       95603           Consumer refund/prepayment

Date or dates debt was incurred      11/6/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9   8   8
                                                                 No
                                                                 Yes

 3.1812    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.04
                                                                Check all that apply.
SHAWN HAYMAKER                                                   Contingent
497 Bootlegger Trl                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Great Falls                            MT       59404-6104      Consumer refund/prepayment

Date or dates debt was incurred      5/16/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     8   6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 455
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 465 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1813    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $96.00
                                                                Check all that apply.
SHAWN M STALLMAN                                                 Contingent
728 W Michigan St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Evansville                             IN       47710-1600      Consumer refund/prepayment

Date or dates debt was incurred      2/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     8    5   9
                                                                 No
                                                                 Yes

 3.1814    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.61
                                                                Check all that apply.
SHAWN QUILLEN                                                    Contingent
603B 8TH ST SW                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
JBLM                                   WA       98439           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       8     8    3   4
                                                                 No
                                                                 Yes

 3.1815    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.99
                                                                Check all that apply.
SHAWN SCHMEER                                                    Contingent
2049 NE HYDE ST                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HILLSBORO                              OR       97124           Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     5    2   9
                                                                 No
                                                                 Yes

 3.1816    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.96
                                                                Check all that apply.
SHERIDAN ATTEMA                                                  Contingent
4136 Charlemagne Ave                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Long Beach                             CA       90808-1605      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     0    9   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 456
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 466 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1817    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
SHERRI WILLIAMS                                                  Contingent
PO BOX 525                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AURORA                                 MO       65605           Consumer refund/prepayment

Date or dates debt was incurred      1/22/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     4    8   8
                                                                 No
                                                                 Yes

 3.1818    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.99
                                                                Check all that apply.
Shinya Sasajima                                                  Contingent
277 KINGSPORT DRIVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SCHAUMBURG                             IL       60193           Consumer refund/prepayment

Date or dates debt was incurred      4/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     5    2   7
                                                                 No
                                                                 Yes

 3.1819    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.79
                                                                Check all that apply.
SIDNEY BREMER                                                    Contingent
1208 Columbus Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Albert Lea                             MN       56007-3531      Consumer refund/prepayment

Date or dates debt was incurred      4/30/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     6    1   1
                                                                 No
                                                                 Yes

 3.1820    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.00
                                                                Check all that apply.
SIGMUND PAULAUSKAS                                               Contingent
15410 Regent Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Orland Park                            IL       60462-3839      Consumer refund/prepayment

Date or dates debt was incurred      2/8/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     2    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 457
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 467 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1821    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.76
                                                                Check all that apply.
SOLOMON MATLOCK                                                  Contingent
71 Lexington St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cypress                                IL       62923           Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     8    9   2
                                                                 No
                                                                 Yes

 3.1822    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $21,201.29
                                                                Check all that apply.
SPECIAL HOBBY S.R.O.                                             Contingent
V LIPKACH 775                                                    Unliquidated
15400 PRAHA 5-SILVENEC                                           Disputed
CZECH REPUBLIC, CZE .                                           Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      9/17/2019                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1823    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,295.34
                                                                Check all that apply.
SPECTRUM VOIP                                                    Contingent
7600 WINDROSE AVENUE                                             Unliquidated
SUITE 350                                                        Disputed
                                                                Basis for the claim:
PLANO                                  TX       75024           UTILITY

Date or dates debt was incurred      11/1/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     5    0   4
                                                                 No
                                                                 Yes

 3.1824    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.68
                                                                Check all that apply.
STACE ELLIOTT                                                    Contingent
1515 SEMINARY HILL RD                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CENTRALIA                              WA       98531           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     2    3   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 458
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 468 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1825    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.50
                                                                Check all that apply.
STAN DUARTE                                                      Contingent
6935 ALIANTE PKWY STE 104-112                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NORTH LAS VEGAS                        NV       89084-5818      Consumer refund/prepayment

Date or dates debt was incurred      7/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     4   2   2
                                                                 No
                                                                 Yes

 3.1826    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $143.47
                                                                Check all that apply.
STAN GRZYBALA                                                    Contingent
5007 NE 101st St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Vancouver                              WA       98686-5801      Consumer refund/prepayment

Date or dates debt was incurred      7/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     6   8   5
                                                                 No
                                                                 Yes

 3.1827    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.00
                                                                Check all that apply.
STAN SCHULTZ                                                     Contingent
8468 Lackland Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Louis                            MO       63114-5137      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     5   1   5
                                                                 No
                                                                 Yes

 3.1828    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.10
                                                                Check all that apply.
STANLEY CROSSLAND                                                Contingent
21475 RIDGETOP CIRCLE                                            Unliquidated
STE 340                                                          Disputed
                                                                Basis for the claim:
STERLING                               VA       20166           Consumer refund/prepayment

Date or dates debt was incurred      7/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     1   0   1
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 459
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 469 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1829    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.80
                                                                Check all that apply.
STANLEY PIENKOWSKI                                               Contingent
54 Donnel Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Vernon                                 CT       06066-2706      Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    5   5
                                                                 No
                                                                 Yes

 3.1830    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $120.31
                                                                Check all that apply.
STAPLES BUSINESS ADVANTAGE                                       Contingent
500 STAPLES DRIVE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FRAMINGHAM                             MA       01702           TRADE

Date or dates debt was incurred      12/25/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     D    A   L
                                                                 No
                                                                 Yes

 3.1831    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43.97
                                                                Check all that apply.
STEPHEN BURCH                                                    Contingent
PO Box 2080                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Decatur                                IL       62524-2080      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    8   6
                                                                 No
                                                                 Yes

 3.1832    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.22
                                                                Check all that apply.
STEPHEN CELESTINO                                                Contingent
2 Parkview Pl                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tuckahoe                               NY       10707-3030      Consumer refund/prepayment

Date or dates debt was incurred      3/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       2     1    2   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 460
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 470 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1833    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
STEPHEN F. BARCUS                                                Contingent
8540 SAN JACINTO CT                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RANCHO CUCAMONGA                       CA       91730-4332      Consumer refund/prepayment

Date or dates debt was incurred      6/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     1    0   1
                                                                 No
                                                                 Yes

 3.1834    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $115.95
                                                                Check all that apply.
STEPHEN LINELL                                                   Contingent
915 Highland Ave Apt 79                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Duarte                                 CA       91010-1937      Consumer refund/prepayment

Date or dates debt was incurred      4/4/2017                   Is the claim subject to offset?

Last 4 digits of account number       3     5    8   2
                                                                 No
                                                                 Yes

 3.1835    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.99
                                                                Check all that apply.
Stephen Powell                                                   Contingent
503 Panama Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Crestview                              FL       32536-2319      Consumer refund/prepayment

Date or dates debt was incurred      1/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     2    3   6
                                                                 No
                                                                 Yes

 3.1836    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.50
                                                                Check all that apply.
STEPHEN SANDERS                                                  Contingent
2653 Salem Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Montevallo                             AL       35115-7839      Consumer refund/prepayment

Date or dates debt was incurred      5/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    7   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 461
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 471 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1837    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.50
                                                                Check all that apply.
STEPHEN SILVESTRI                                                Contingent
26 Albion Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stoneham                               MA       02180-2203      Consumer refund/prepayment

Date or dates debt was incurred      5/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     9    8   3
                                                                 No
                                                                 Yes

 3.1838    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.99
                                                                Check all that apply.
Stephen Simpkin                                                  Contingent
14 MINNESOTA ST                                                  Unliquidated
KENORA, ON P9N 3P2                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     5    2   0
                                                                 No
                                                                 Yes

 3.1839    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $509.04
                                                                Check all that apply.
STEPHEN SKELLEY                                                  Contingent
2033 W Forest Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Decatur                                IL       62522-2652      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7    8   7
                                                                 No
                                                                 Yes

 3.1840    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $137.94
                                                                Check all that apply.
STEPHEN SMITH                                                    Contingent
5617 LYNDALE AVE S                                               Unliquidated
APT 102                                                          Disputed
                                                                Basis for the claim:
MINNEAPOLIS                            MN       55419-1966      Consumer refund/prepayment

Date or dates debt was incurred      3/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     5    1   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 462
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 472 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1841    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.50
                                                                Check all that apply.
stephen snesavage                                                Contingent
197 Lenker Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Williamstown                           PA       17098-9525      Consumer refund/prepayment

Date or dates debt was incurred      10/20/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     8    6   7
                                                                 No
                                                                 Yes

 3.1842    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.99
                                                                Check all that apply.
Stephen Stengrim                                                 Contingent
233 5TH ST. N                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GREENBUSH                              MN       56726           Consumer refund/prepayment

Date or dates debt was incurred      9/16/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     2    1   9
                                                                 No
                                                                 Yes

 3.1843    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.10
                                                                Check all that apply.
STEPHEN SWARTZ                                                   Contingent
29759 Arnell Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Roseville                              MI       48066-1968      Consumer refund/prepayment

Date or dates debt was incurred      7/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       5     0    7   8
                                                                 No
                                                                 Yes

 3.1844    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.40
                                                                Check all that apply.
STEPHEN TROY NUCKOLS                                             Contingent
20407 ALLISON DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DAMASCUS                               VA       24236           Consumer refund/prepayment

Date or dates debt was incurred      1/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     9    7   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 463
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 473 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1845    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.01
                                                                Check all that apply.
STEVE BRENNER                                                    Contingent
1383 HENNING                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LYNDHURST                              OH       44124           Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     0   0   3
                                                                 No
                                                                 Yes

 3.1846    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $76.98
                                                                Check all that apply.
Steve Copas                                                      Contingent
157 PEA RIDGE RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
STANARDSVILLE                          VA       22973           Consumer refund/prepayment

Date or dates debt was incurred      11/12/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     4   8   9
                                                                 No
                                                                 Yes

 3.1847    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.00
                                                                Check all that apply.
Steve Donkle                                                     Contingent
2027 Ami Ct                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Charles                          MO       63303-5960      Consumer refund/prepayment

Date or dates debt was incurred      10/5/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     5   0   8
                                                                 No
                                                                 Yes

 3.1848    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $14,482.41
                                                                Check all that apply.
STEVE GINTER                                                     Contingent
1754 WARFIELD CIRCLE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SIMI VALLEY                            CA       93063           TRADE

Date or dates debt was incurred      11/4/2019                  Is the claim subject to offset?

Last 4 digits of account number                 N   A
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 464
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 474 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1849    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.03
                                                                Check all that apply.
STEVE JENKINS                                                    Contingent
234 E College Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rapid City                             SD       57701-1032      Consumer refund/prepayment

Date or dates debt was incurred      7/17/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     4    0   0
                                                                 No
                                                                 Yes

 3.1850    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.98
                                                                Check all that apply.
STEVE KALLAN                                                     Contingent
3046 Indian Spgs                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Prescott                               AZ       86303-6730      Consumer refund/prepayment

Date or dates debt was incurred      10/17/2018                 Is the claim subject to offset?

Last 4 digits of account number       3     4    0   5
                                                                 No
                                                                 Yes

 3.1851    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.04
                                                                Check all that apply.
Steve Langford                                                   Contingent
601 CALHOUN DR                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ROCKDALE                               TX       76567           Consumer refund/prepayment

Date or dates debt was incurred      12/3/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     1    4   3
                                                                 No
                                                                 Yes

 3.1852    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $256.27
                                                                Check all that apply.
STEVE LENZ                                                       Contingent
722 CHERRY ST # 4                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GREEN BAY                              WI       54301           Consumer refund/prepayment

Date or dates debt was incurred      10/22/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4    1   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 465
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 475 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1853    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.47
                                                                Check all that apply.
Steve lucianetti                                                 Contingent
43331 Quail St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hollywood                              MD       20636-4110      Consumer refund/prepayment

Date or dates debt was incurred      12/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     0    0   9
                                                                 No
                                                                 Yes

 3.1854    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.99
                                                                Check all that apply.
Steve Olson                                                      Contingent
404 W. FLOWER AVE                                                Unliquidated
BOX 265                                                          Disputed
                                                                Basis for the claim:
ULYSSES                                KS       67880           Consumer refund/prepayment

Date or dates debt was incurred      10/6/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     4    1   9
                                                                 No
                                                                 Yes

 3.1855    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
STEVE RANK                                                       Contingent
92 Rank Ln                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mill Run                               PA       15464-1061      Consumer refund/prepayment

Date or dates debt was incurred      12/23/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     7    4   5
                                                                 No
                                                                 Yes

 3.1856    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $153.06
                                                                Check all that apply.
STEVE RICKEY                                                     Contingent
2801 Kansas St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oviedo                                 FL       32765-7727      Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     2    9   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 466
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 476 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1857    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $119.78
                                                                Check all that apply.
STEVE WAGNER                                                     Contingent
830 A STREET                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DANVILLE                               PA       17821           Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     8    9   4
                                                                 No
                                                                 Yes

 3.1858    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.79
                                                                Check all that apply.
STEVE WHARTON                                                    Contingent
7500 Mirabel Rd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Forestville                            CA       95436-9268      Consumer refund/prepayment

Date or dates debt was incurred      2/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       2     6    2   0
                                                                 No
                                                                 Yes

 3.1859    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $166.06
                                                                Check all that apply.
STEVEN ASKINS                                                    Contingent
13610 Foxmoor Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77069-2713      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     5    2   2
                                                                 No
                                                                 Yes

 3.1860    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.99
                                                                Check all that apply.
STEVEN BERAKSA                                                   Contingent
27349 7TH ST                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HIGHLAND                               CA       92346           Consumer refund/prepayment

Date or dates debt was incurred      9/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     0    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 467
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 477 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1861    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.50
                                                                Check all that apply.
Steven Beuttenmuller                                             Contingent
185 NEW YORK AVE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SMITHTOWN                              NY       11787           Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     4    5   9
                                                                 No
                                                                 Yes

 3.1862    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
STEVEN BRODZINSKI                                                Contingent
2477 WARREN PKWY APT 5                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TWINSBURG                              OH       44087-1361      Consumer refund/prepayment

Date or dates debt was incurred      12/19/2018                 Is the claim subject to offset?

Last 4 digits of account number       9     0    5   7
                                                                 No
                                                                 Yes

 3.1863    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $126.00
                                                                Check all that apply.
STEVEN CLARK                                                     Contingent
5406 W 300 S                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LIBERTY CENTER                         IN       46766           Consumer refund/prepayment

Date or dates debt was incurred      1/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     4    8   0
                                                                 No
                                                                 Yes

 3.1864    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
STEVEN E HUPP                                                    Contingent
PO Box 1390                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Coarsegold                             CA       93614-1390      Consumer refund/prepayment

Date or dates debt was incurred      10/11/2019                 Is the claim subject to offset?

Last 4 digits of account number       0     6    4   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 468
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 478 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1865    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.50
                                                                Check all that apply.
Steven Keegan                                                    Contingent
2433 13th St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Eau Claire                             WI       54703-2781      Consumer refund/prepayment

Date or dates debt was incurred      7/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    5   3
                                                                 No
                                                                 Yes

 3.1866    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $83.97
                                                                Check all that apply.
STEVEN KUMAMOTO                                                  Contingent
2507 CENTRAL RD                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GLENVIEW                               IL       60025           Consumer refund/prepayment

Date or dates debt was incurred      6/9/2020                   Is the claim subject to offset?

Last 4 digits of account number       3     5    2   5
                                                                 No
                                                                 Yes

 3.1867    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.99
                                                                Check all that apply.
Steven Lewis                                                     Contingent
9016 Jenny Lynn Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chattanooga                            TN       37421-4583      Consumer refund/prepayment

Date or dates debt was incurred      8/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     0    2   6
                                                                 No
                                                                 Yes

 3.1868    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.54
                                                                Check all that apply.
STEVEN NEWELL                                                    Contingent
PO Box 360                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Franconia                              NH       03580-0360      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       5     4    7   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 469
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 479 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1869    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $263.93
                                                                Check all that apply.
STEVEN P DELFS                                                   Contingent
10140 28th Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pleasant Prairie                       WI       53158-4406      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     0    9   1
                                                                 No
                                                                 Yes

 3.1870    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.20
                                                                Check all that apply.
STEVEN POLING                                                    Contingent
8445 N DIXIE DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PIQUA                                  OH       45356           Consumer refund/prepayment

Date or dates debt was incurred      3/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     5    4   4
                                                                 No
                                                                 Yes

 3.1871    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $128.25
                                                                Check all that apply.
steven richard                                                   Contingent
10699 SAPPHIRE TRAIL                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DAVIDSON                               NC       28036           Consumer refund/prepayment

Date or dates debt was incurred      6/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     4    2   5
                                                                 No
                                                                 Yes

 3.1872    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $51.99
                                                                Check all that apply.
STEVEN SHRAEDER                                                  Contingent
72 East St                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Honeoye Falls                          NY       14472-1229      Consumer refund/prepayment

Date or dates debt was incurred      4/17/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     6    9   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 470
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 480 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1873    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.73
                                                                Check all that apply.
STEVEN UEDA                                                      Contingent
7945 Valley Green Dr                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sacramento                             CA       95823-5232      Consumer refund/prepayment

Date or dates debt was incurred      10/26/2017                 Is the claim subject to offset?

Last 4 digits of account number       6     8    7   0
                                                                 No
                                                                 Yes

 3.1874    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.45
                                                                Check all that apply.
STEVEN WILGUS                                                    Contingent
11660 TOM FIORE COURT                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
EL PASO                                TX       79936           Consumer refund/prepayment

Date or dates debt was incurred      5/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     3    0   7
                                                                 No
                                                                 Yes

 3.1875    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.20
                                                                Check all that apply.
STEVEN WILLIAMS                                                  Contingent
130 CHURCH ST                                                    Unliquidated
APT 3C                                                           Disputed
                                                                Basis for the claim:
KINGS PARK                             NY       11754-1708      Consumer refund/prepayment

Date or dates debt was incurred      7/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     4    8   1
                                                                 No
                                                                 Yes

 3.1876    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $183.95
                                                                Check all that apply.
STEWART BEAMON                                                   Contingent
224 W Blake St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Globe                                  AZ       85501-2306      Consumer refund/prepayment

Date or dates debt was incurred      3/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     2    6   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 471
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 481 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1877    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $98.97
                                                                Check all that apply.
STPHEN WU                                                        Contingent
90 JENSEN FARM RD.                                               Unliquidated
BRAINTREE, MA 2184                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      5/6/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     6   5   3
                                                                 No
                                                                 Yes

 3.1878    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.19
                                                                Check all that apply.
Stu George                                                       Contingent
2589 S Flanders Ct                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Aurora                                 CO       80013-7695      Consumer refund/prepayment

Date or dates debt was incurred      5/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     3   5   4
                                                                 No
                                                                 Yes

 3.1879    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $55.89
                                                                Check all that apply.
STUART TAIT                                                      Contingent
1310 MCWATTERS ROAD                                              Unliquidated
802                                                              Disputed
OTTAWA, ON K2C 3N8                                              Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/23/2020                 Is the claim subject to offset?

Last 4 digits of account number       7     7   6   8
                                                                 No
                                                                 Yes

 3.1880    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $22,933.35
                                                                Check all that apply.
SUMITOMO MITSUI FINANCE AND LEASING COMP                         Contingent
666 THIRD AVENUE                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
NEW YORK                               NY       10017           LEASE

Date or dates debt was incurred      11/6/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     0   0   1
                                                                 No
                                                                 Yes
MARLIN BANK SOLD LEASE TO SUMITOMO




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 472
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 482 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1881    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.98
                                                                Check all that apply.
SUMMERS TAYLOR III                                               Contingent
2505 US HIGHWAY 431                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BOAZ                                   AL       35957-5908      Consumer refund/prepayment

Date or dates debt was incurred      5/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     8   3   5
                                                                 No
                                                                 Yes

 3.1882    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.53
                                                                Check all that apply.
SUSAN LALONE                                                     Contingent
10710 NE 65 ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VANCOUVER                              WA       98662           Consumer refund/prepayment

Date or dates debt was incurred      12/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       3     1   0   4
                                                                 No
                                                                 Yes

 3.1883    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
SUSAN LALONE                                                     Contingent
10710 NE 65TH ST                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VANCOUVER                              WA       98662           Consumer refund/prepayment

Date or dates debt was incurred      6/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     5   5   4
                                                                 No
                                                                 Yes

 3.1884    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.98
                                                                Check all that apply.
Susan Watkins                                                    Contingent
2654 VALLEY ROAD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHESTERFIELD                           MO       63005           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4   1   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 473
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 483 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1885    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $425.10
                                                                Check all that apply.
T. DEBALSKI                                                      Contingent
PO Box 22848                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baltimore                              MD       21203-4848      Consumer refund/prepayment

Date or dates debt was incurred      8/15/2016                  Is the claim subject to offset?

Last 4 digits of account number       9     7   2   2
                                                                 No
                                                                 Yes

 3.1886    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $186.50
                                                                Check all that apply.
T. GREY GRIFFIN                                                  Contingent
122 Harpeth Trace Smt                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Nashville                              TN       37221-3156      Consumer refund/prepayment

Date or dates debt was incurred      9/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       0     1   2   1
                                                                 No
                                                                 Yes

 3.1887    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.00
                                                                Check all that apply.
TALLMAN E DOUGHTY                                                Contingent
88 Wells Rd                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cape Elizabeth                         ME       04107-9628      Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1   8   4
                                                                 No
                                                                 Yes

 3.1888    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.99
                                                                Check all that apply.
TAMARA JOYCE                                                     Contingent
3300 SWEETBRIAR DR.APT B101                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
IRWIN                                  PA       15642           Consumer refund/prepayment

Date or dates debt was incurred      8/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3   9   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 474
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 484 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1889    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.58
                                                                Check all that apply.
tanghao GLB353                                                   Contingent
15617 NE AIRPORT WAY                                             Unliquidated
GLB353                                                           Disputed
                                                                Basis for the claim:
PORTLAND                               OR       97230-4497      Consumer refund/prepayment

Date or dates debt was incurred      1/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4   6   7
                                                                 No
                                                                 Yes

 3.1890    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $292.48
                                                                Check all that apply.
tanghao tanghao                                                  Contingent
13617 NE Jarrett ST                                              Unliquidated
C/O GLB353                                                       Disputed
                                                                Basis for the claim:
PORTLAND                               OR       97251           Consumer refund/prepayment

Date or dates debt was incurred      1/31/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9   1   6
                                                                 No
                                                                 Yes

 3.1891    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.00
                                                                Check all that apply.
TARA HANSEN                                                      Contingent
2146 WECOMA PL SW #2                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ILWACO                                 WA       98624           Consumer refund/prepayment

Date or dates debt was incurred      12/16/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     4   5   4
                                                                 No
                                                                 Yes

 3.1892    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.00
                                                                Check all that apply.
Ted Dyer                                                         Contingent
836 Edge Hill Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glenside                               PA       19038-3822      Consumer refund/prepayment

Date or dates debt was incurred      1/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     2   1   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 475
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 485 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1893    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.19
                                                                Check all that apply.
TED FOLPRECHT                                                    Contingent
309 3rd Ave                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
East Northport                         NY       11731-3411      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     9    5   2
                                                                 No
                                                                 Yes

 3.1894    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $24.59
                                                                Check all that apply.
TED YOUNG JR                                                     Contingent
7972 MIDWAY DR                                                   Unliquidated
TER APT 0201                                                     Disputed
                                                                Basis for the claim:
OCALA                                  FL       34472           Consumer refund/prepayment

Date or dates debt was incurred      1/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       8     9    6   5
                                                                 No
                                                                 Yes

 3.1895    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
Terence Leung                                                    Contingent
1100 Radcliffe Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Davis                                  CA       95616-0945      Consumer refund/prepayment

Date or dates debt was incurred      12/1/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     9    9   4
                                                                 No
                                                                 Yes

 3.1896    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.88
                                                                Check all that apply.
TERRANCE B. HUBERTZ                                              Contingent
1714 PURDUE STREET                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LAFAYETTE                              IN       47905           Consumer refund/prepayment

Date or dates debt was incurred      8/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     3    2   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 476
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                          Entered 01/19/21 15:39:42             Page 486 of 545
Debtor         MMD Holdings, LLC                                                      Case number (if known)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                 Amount of claim

 3.1897      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.59
                                                                  Check all that apply.
TERRENCE COPE                                                      Contingent
3000 Briarwood Cir                                                 Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
Titusville                               FL       32796-1622      Consumer refund/prepayment

Date or dates debt was incurred        3/8/2017                   Is the claim subject to offset?

Last 4 digits of account number         4     7    4   3
                                                                   No
                                                                   Yes

 3.1898      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.98
                                                                  Check all that apply.
TERRENCE SOBECKI                                                   Contingent
3111 AVALON WAY                                                    Unliquidated
SHREWSBUY, MA 1545                                                 Disputed
                                                                  Basis for the claim:
                                                                  Consumer refund/prepayment

Date or dates debt was incurred        12/31/2020                 Is the claim subject to offset?

Last 4 digits of account number         6     9    2   1
                                                                   No
                                                                   Yes

 3.1899      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                  Check all that apply.
TERRY BONHAM                                                       Contingent
6441 PAW PAW CT                                                    Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
INDIANAPOLIS                             IN       46203           Consumer refund/prepayment

Date or dates debt was incurred        7/31/2020                  Is the claim subject to offset?

Last 4 digits of account number         4     8    4   9
                                                                   No
                                                                   Yes

 3.1900      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.23
                                                                  Check all that apply.
TERRY BOYD                                                         Contingent
184 Mill St                                                        Unliquidated
                                                                   Disputed
                                                                  Basis for the claim:
Alto                                     TX       75925-3118      Consumer refund/prepayment

Date or dates debt was incurred        12/15/2016                 Is the claim subject to offset?

Last 4 digits of account number         0     8    8   9
                                                                   No
                                                                   Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 477
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 487 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1901    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $117.87
                                                                Check all that apply.
TERRY BUNFILL                                                    Contingent
5301 Agate Way                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carmichael                             CA       95608-0608      Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     0    8   4
                                                                 No
                                                                 Yes

 3.1902    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $98.23
                                                                Check all that apply.
TERRY LEE HEWITT #358167                                         Contingent
LEE C.I RM# F6-B 2250                                            Unliquidated
990 WISACKY HIGHWAY                                              Disputed
                                                                Basis for the claim:
BISHOPVILLE                            SC       29010-1775      Consumer refund/prepayment

Date or dates debt was incurred      9/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     7    1   0
                                                                 No
                                                                 Yes

 3.1903    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.77
                                                                Check all that apply.
TERRY MCKEOWN                                                    Contingent
160 14th St NW                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Barberton                              OH       44203-7019      Consumer refund/prepayment

Date or dates debt was incurred      1/29/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     0    9   4
                                                                 No
                                                                 Yes

 3.1904    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $121.44
                                                                Check all that apply.
TERRY MUELLER                                                    Contingent
9608 COUNTY ROAD A                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARSHFIELD                             WI       54449           Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     9    3   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 478
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 488 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1905    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.49
                                                                Check all that apply.
TERRY NABORS                                                     Contingent
208 Gadsden St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Piedmont                               AL       36272-1121      Consumer refund/prepayment

Date or dates debt was incurred      5/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     0    4   9
                                                                 No
                                                                 Yes

 3.1906    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $8,822.14
                                                                Check all that apply.
TGI                                                              Contingent
6800 WEST CENTRAL AVENUE                                         Unliquidated
BLDG 1                                                           Disputed
                                                                Basis for the claim:
TOLEDO                                 OH       43617           SERVICE

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number             M   M    D
                                                                 No
                                                                 Yes

 3.1907    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $892.00
                                                                Check all that apply.
THE HARTFORD                                                     Contingent
690 ASYLUM AVENUE                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HARTFORD                               CT       06155           TRADE

Date or dates debt was incurred      2/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       8     2    4   6
                                                                 No
                                                                 Yes

 3.1908    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.98
                                                                Check all that apply.
THEODORE PATE                                                    Contingent
29823 Lamar Ln                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Livonia                                MI       48152-4529      Consumer refund/prepayment

Date or dates debt was incurred      3/9/2018                   Is the claim subject to offset?

Last 4 digits of account number       5     4    7   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 479
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 489 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1909    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $68.78
                                                                Check all that apply.
THEODORE R SAMPSON                                               Contingent
5450 El Carro Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carpinteria                            CA       93013-1543      Consumer refund/prepayment

Date or dates debt was incurred      4/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     0    9   4
                                                                 No
                                                                 Yes

 3.1910    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.99
                                                                Check all that apply.
Thomas Adkins                                                    Contingent
3725 SNOWDRIFT CIRCLE                                            Unliquidated
APT# 103                                                         Disputed
                                                                Basis for the claim:
VIRGINIA BEACH                         VA       23462           Consumer refund/prepayment

Date or dates debt was incurred      10/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     7    7   8
                                                                 No
                                                                 Yes

 3.1911    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $73.97
                                                                Check all that apply.
THOMAS BAIR                                                      Contingent
7745 Trier Rd                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Wayne                             IN       46815-5647      Consumer refund/prepayment

Date or dates debt was incurred      1/13/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     6    4   3
                                                                 No
                                                                 Yes

 3.1912    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.18
                                                                Check all that apply.
Thomas BAKER                                                     Contingent
125 FLINT ACRES CIR                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
JONESBORO                              GA       30238           Consumer refund/prepayment

Date or dates debt was incurred      3/30/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     6    8   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 480
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 490 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1913    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.60
                                                                Check all that apply.
THOMAS COLE                                                      Contingent
1253 Cushmore Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Southampton                            PA       18966-4140      Consumer refund/prepayment

Date or dates debt was incurred      7/11/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     2   4   7
                                                                 No
                                                                 Yes

 3.1914    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $58.98
                                                                Check all that apply.
Thomas Dinackus                                                  Contingent
9416 Braymore Cir                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fairfax Station                        VA       22039-3133      Consumer refund/prepayment

Date or dates debt was incurred      4/2/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     7   3   0
                                                                 No
                                                                 Yes

 3.1915    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.98
                                                                Check all that apply.
THOMAS DOYLE                                                     Contingent
6211 Hancock Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Saint Louis                            MO       63139-2028      Consumer refund/prepayment

Date or dates debt was incurred      2/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     4   5   6
                                                                 No
                                                                 Yes

 3.1916    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $131.02
                                                                Check all that apply.
THOMAS ERICKSON                                                  Contingent
410 E RIVER RD                                                   Unliquidated
APT 803                                                          Disputed
                                                                Basis for the claim:
BRAINERD                               MN       56401-3546      Consumer refund/prepayment

Date or dates debt was incurred      12/20/2017                 Is the claim subject to offset?

Last 4 digits of account number       2     0   8   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 481
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 491 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1917    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.48
                                                                Check all that apply.
THOMAS F GRIFFIN                                                 Contingent
803 Hastin Pl                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kissimmee                              FL       34758-3163      Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     8    7   4
                                                                 No
                                                                 Yes

 3.1918    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.50
                                                                Check all that apply.
THOMAS F. GRIFFIN                                                Contingent
803 HASTIN PL                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KISSIMMEE                              FL       34758           Consumer refund/prepayment

Date or dates debt was incurred      10/8/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8    3   0
                                                                 No
                                                                 Yes

 3.1919    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.49
                                                                Check all that apply.
THOMAS FARRON                                                    Contingent
8H LILITH FAIR                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BALLSTON SPA                           NY       12020           Consumer refund/prepayment

Date or dates debt was incurred      10/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     2    6   0
                                                                 No
                                                                 Yes

 3.1920    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
THOMAS FOX                                                       Contingent
340 OLD MILL RD SPC 51                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SANTA BARBARA                          CA       93110-3715      Consumer refund/prepayment

Date or dates debt was incurred      1/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     9    6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 482
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 492 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1921    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.99
                                                                Check all that apply.
Thomas Gragg                                                     Contingent
1906 Lenox St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Harrisburg                             PA       17104-2944      Consumer refund/prepayment

Date or dates debt was incurred      11/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     3   6   9
                                                                 No
                                                                 Yes

 3.1922    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $19.99
                                                                Check all that apply.
thomas hancock                                                   Contingent
79 Hartington Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Madison                                AL       35758-8205      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     1   2   9
                                                                 No
                                                                 Yes

 3.1923    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $33.14
                                                                Check all that apply.
Thomas Hayden                                                    Contingent
4785 BRIDGEPORT PLACE                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MUKILTEO                               WA       98275           Consumer refund/prepayment

Date or dates debt was incurred      6/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     3   0   8
                                                                 No
                                                                 Yes

 3.1924    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.55
                                                                Check all that apply.
Thomas Hewitt                                                    Contingent
377 ROUTE 119 EAST                                               Unliquidated
FITZWILLIAM, NH 3447                                             Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      10/27/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     4   3   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 483
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 493 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1925     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $15.19
                                                                Check all that apply.
thomas hill                                                      Contingent
258 Bruce Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mars Hill                               NC       28754-9799     Consumer refund/prepayment

Date or dates debt was incurred       11/10/2019                Is the claim subject to offset?

Last 4 digits of account number        2     5   1   7
                                                                 No
                                                                 Yes

 3.1926     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $3.59
                                                                Check all that apply.
THOMAS JOHNSON                                                   Contingent
1012 Pleasant Hill Rd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Johnson City                            TN       37604-3835     Consumer refund/prepayment

Date or dates debt was incurred       7/6/2017                  Is the claim subject to offset?

Last 4 digits of account number        1     1   4   6
                                                                 No
                                                                 Yes

 3.1927     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $3.99
                                                                Check all that apply.
THOMAS KIRCHMAN                                                  Contingent
110 Westwind Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Amherst                                 NY       14228-1890     Consumer refund/prepayment

Date or dates debt was incurred       8/4/2020                  Is the claim subject to offset?

Last 4 digits of account number        9     7   8   2
                                                                 No
                                                                 Yes

 3.1928     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $233.57
                                                                Check all that apply.
THOMAS M ASHTON                                                  Contingent
2 Capps Ct                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gaithersburg                            MD       20878-1953     Consumer refund/prepayment

Date or dates debt was incurred       6/13/2017                 Is the claim subject to offset?

Last 4 digits of account number        1     4   5   3
                                                                 No
                                                                 Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                 page 484
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 494 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1929    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $56.58
                                                                Check all that apply.
THOMAS M WIELOCK JR                                              Contingent
90 BELDEN RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BURLINGTON                             CT       06013-1417      Consumer refund/prepayment

Date or dates debt was incurred      6/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     7   7   4
                                                                 No
                                                                 Yes

 3.1930    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $129.91
                                                                Check all that apply.
THOMAS MARTIN                                                    Contingent
PO Box 526                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bethlehem                              NH       03574-0526      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       7     9   7   5
                                                                 No
                                                                 Yes

 3.1931    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.00
                                                                Check all that apply.
Thomas McDaniel                                                  Contingent
32403 SAVANNAH TRACE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DENHAM SPRINGS                         LA       70726           Consumer refund/prepayment

Date or dates debt was incurred      12/31/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     3   3   4
                                                                 No
                                                                 Yes

 3.1932    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.79
                                                                Check all that apply.
Thomas Meleck                                                    Contingent
632 SOUTH HIGHLAND AVENUE                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOS ANGELES                            CA       90036           Consumer refund/prepayment

Date or dates debt was incurred      1/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     1   4   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 485
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 495 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1933    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $102.18
                                                                Check all that apply.
THOMAS OGG                                                       Contingent
PO BOX 89                                                        Unliquidated
44 COZY HARBOR ROAD                                              Disputed
                                                                Basis for the claim:
SOUTHPORT                              ME       04576-0089      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       9     5    6   5
                                                                 No
                                                                 Yes

 3.1934    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.29
                                                                Check all that apply.
Thomas Ortiz II                                                  Contingent
9012 SARA LANE                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHREVEPORT                             LA       71118           Consumer refund/prepayment

Date or dates debt was incurred      1/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     6    2   0
                                                                 No
                                                                 Yes

 3.1935    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $207.91
                                                                Check all that apply.
THOMAS PASTORIUS                                                 Contingent
118 Rosemont Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Norristown                             PA       19401-4358      Consumer refund/prepayment

Date or dates debt was incurred      3/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     1    6   0
                                                                 No
                                                                 Yes

 3.1936    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.02
                                                                Check all that apply.
THOMAS PONGRATZ                                                  Contingent
19736 Waltham Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Beverly Hills                          MI       48025-5129      Consumer refund/prepayment

Date or dates debt was incurred      1/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     7    1   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 486
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 496 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1937    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
THOMAS R ALLEN                                                   Contingent
1028 CARRIAGE DR APT D                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
AIKEN                                  SC       29803-5512      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     8   0   9
                                                                 No
                                                                 Yes

 3.1938    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.95
                                                                Check all that apply.
THOMAS RAU                                                       Contingent
33197 740th Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Olivia                                 MN       56277-2397      Consumer refund/prepayment

Date or dates debt was incurred      12/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     3   3   6
                                                                 No
                                                                 Yes

 3.1939    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $331.91
                                                                Check all that apply.
THOMAS RIDDICK                                                   Contingent
PO BOX 175                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BURLINGHAM                             NY       12722           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1   8   5
                                                                 No
                                                                 Yes

 3.1940    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.99
                                                                Check all that apply.
THOMAS RIDDICK                                                   Contingent
220 ECHO RD                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BLOOMINGBURG                           NY       12721           Consumer refund/prepayment

Date or dates debt was incurred      9/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       6     9   6   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 487
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 497 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1941    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.50
                                                                Check all that apply.
THOMAS ROBERTS                                                   Contingent
217 SOUTH STREET                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CATAWISSA                              PA       17820           Consumer refund/prepayment

Date or dates debt was incurred      4/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     8    2   4
                                                                 No
                                                                 Yes

 3.1942    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.97
                                                                Check all that apply.
THOMAS SAFINA                                                    Contingent
1006 SARAH DR                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LANDENBERG                             PA       19350           Consumer refund/prepayment

Date or dates debt was incurred      7/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     1    0   0
                                                                 No
                                                                 Yes

 3.1943    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17.93
                                                                Check all that apply.
THOMAS SHERIDAN                                                  Contingent
15438 Ellis Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dolton                                 IL       60419-2756      Consumer refund/prepayment

Date or dates debt was incurred      5/14/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1    6   4
                                                                 No
                                                                 Yes

 3.1944    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.98
                                                                Check all that apply.
THOMAS STUMP                                                     Contingent
103 Hull St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Beckley                                WV       25801-4701      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     9    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 488
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 498 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1945    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.61
                                                                Check all that apply.
Thomas Wilt                                                      Contingent
123 Highland Meadow Cir                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Coppell                                TX       75019-5730      Consumer refund/prepayment

Date or dates debt was incurred      6/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       7     8    5   9
                                                                 No
                                                                 Yes

 3.1946    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.99
                                                                Check all that apply.
TIM ARCHER                                                       Contingent
14020 E 23RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VERADALE                               WA       99037-9330      Consumer refund/prepayment

Date or dates debt was incurred      8/3/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     8    2   9
                                                                 No
                                                                 Yes

 3.1947    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.94
                                                                Check all that apply.
Tim Cromartie                                                    Contingent
1500 WEST EL CAMINO AVE                                          Unliquidated
#27                                                              Disputed
                                                                Basis for the claim:
Sacramento                             CA       95833           Consumer refund/prepayment

Date or dates debt was incurred      5/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     0    5   6
                                                                 No
                                                                 Yes

 3.1948    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.99
                                                                Check all that apply.
TIM MCCAFFREY                                                    Contingent
10601 BEARD AVE S APT 107                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MINNEAPOLIS                            MN       55431-3655      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     0    9   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 489
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 499 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1949    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.52
                                                                Check all that apply.
TIM WHALEN                                                       Contingent
2025 NORTH LINCOLN STREET                                        Unliquidated
APT. 102                                                         Disputed
                                                                Basis for the claim:
ARLINGTON                              VA       22207           Consumer refund/prepayment

Date or dates debt was incurred      8/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     6   1   3
                                                                 No
                                                                 Yes

 3.1950    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $435.75
                                                                Check all that apply.
TIM WHITE                                                        Contingent
40-431 PENDER STREET EAST                                        Unliquidated
VANCOUVER, BC V6A 1V2                                            Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      9/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       1     8   1   4
                                                                 No
                                                                 Yes

 3.1951    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.95
                                                                Check all that apply.
Tim Wood                                                         Contingent
2612 BOSQUE DEL SOL NW                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALBUQUERQUE                            NM       87120           Consumer refund/prepayment

Date or dates debt was incurred      11/4/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7   6   9
                                                                 No
                                                                 Yes

 3.1952    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.60
                                                                Check all that apply.
TIMOTHY BRAUN                                                    Contingent
111 Highway Ave                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Congers                                NY       10920-2838      Consumer refund/prepayment

Date or dates debt was incurred      1/21/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     3   9   2
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 490
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 500 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1953    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.61
                                                                Check all that apply.
TIMOTHY COST                                                     Contingent
3753 E Avenue I Spc 16                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lancaster                              CA       93535-2472      Consumer refund/prepayment

Date or dates debt was incurred      11/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     7   0   7
                                                                 No
                                                                 Yes

 3.1954    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
TIMOTHY CURLEY                                                   Contingent
427 Sonora Cir                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Redlands                               CA       92373-8508      Consumer refund/prepayment

Date or dates debt was incurred      12/12/2019                 Is the claim subject to offset?

Last 4 digits of account number       1     8   4   8
                                                                 No
                                                                 Yes

 3.1955    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $29.63
                                                                Check all that apply.
TIMOTHY FREDERICK                                                Contingent
11947 COLLINS ST SE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TENINO                                 WA       98589-9636      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     8   3   2
                                                                 No
                                                                 Yes

 3.1956    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
TIMOTHY JOHNSON                                                  Contingent
7144 Millbury Ct                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Elkridge                               MD       21075-5567      Consumer refund/prepayment

Date or dates debt was incurred      4/13/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     7   8   8
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 491
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 501 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1957    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.96
                                                                Check all that apply.
TIMOTHY JOLLON                                                   Contingent
667 Dunbarton Cir NE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Palm Bay                               FL       32905-5003      Consumer refund/prepayment

Date or dates debt was incurred      4/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     9    5   9
                                                                 No
                                                                 Yes

 3.1958    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.50
                                                                Check all that apply.
TIMOTHY KOLBERG                                                  Contingent
1113 S Desert Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Parker                                 AZ       85344-5918      Consumer refund/prepayment

Date or dates debt was incurred      3/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     1    0   8
                                                                 No
                                                                 Yes

 3.1959    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $86.97
                                                                Check all that apply.
TIMOTHY MAIN                                                     Contingent
3530 S. SHELBY ST                                                Unliquidated
BETHANY VILLAGE                                                  Disputed
APT 216B                                                        Basis for the claim:
INDIANAPOLIS                           IN       46227-3269      Consumer refund/prepayment

Date or dates debt was incurred      11/30/2020                 Is the claim subject to offset?

Last 4 digits of account number       7     9    8   1
                                                                 No
                                                                 Yes

 3.1960    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.07
                                                                Check all that apply.
TIMOTHY O. RENTZ                                                 Contingent
5371 PRUE RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN ANTONIO                            TX       78240           Consumer refund/prepayment

Date or dates debt was incurred      6/8/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     8    1   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 492
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 502 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1961    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.13
                                                                Check all that apply.
TIMOTHY QUINN                                                    Contingent
169 Lantern Ridge Ct                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alpharetta                             GA       30009-3222      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2017                  Is the claim subject to offset?

Last 4 digits of account number       5     1    8   6
                                                                 No
                                                                 Yes

 3.1962    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $275.86
                                                                Check all that apply.
TIMOTHY SELBY                                                    Contingent
2607 Main St                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Miles City                             MT       59301-3901      Consumer refund/prepayment

Date or dates debt was incurred      11/13/2017                 Is the claim subject to offset?

Last 4 digits of account number       6     2    1   1
                                                                 No
                                                                 Yes

 3.1963    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $40.16
                                                                Check all that apply.
TIMOTHY WING                                                     Contingent
1 CHIMNEY POINT DRIVE                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
OGDENSBURG                             NY       13669           Consumer refund/prepayment

Date or dates debt was incurred      7/19/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     2    6   5
                                                                 No
                                                                 Yes

 3.1964    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $270.42
                                                                Check all that apply.
TOBIAS WILSON                                                    Contingent
276 N Highland St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Williamsburg                           IA       52361-9618      Consumer refund/prepayment

Date or dates debt was incurred      12/14/2017                 Is the claim subject to offset?

Last 4 digits of account number       8     5    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 493
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 503 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1965    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.94
                                                                Check all that apply.
TODD FETTES                                                      Contingent
10835 N Shore Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Northport                              MI       49670-9752      Consumer refund/prepayment

Date or dates debt was incurred      11/26/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     3    9   9
                                                                 No
                                                                 Yes

 3.1966    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13.75
                                                                Check all that apply.
TODD HOPKINS                                                     Contingent
1268 22ND ST                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN DIEGO                              CA       92102           Consumer refund/prepayment

Date or dates debt was incurred      12/23/2019                 Is the claim subject to offset?

Last 4 digits of account number       3     5    9   8
                                                                 No
                                                                 Yes

 3.1967    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,476.90
                                                                Check all that apply.
TODD WEAVER                                                      Contingent
1001 MAY ST                                                      Unliquidated
APT 409                                                          Disputed
                                                                Basis for the claim:
CHARLEVOIX                             MI       49720-1738      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2017                  Is the claim subject to offset?

Last 4 digits of account number       1     9    2   7
                                                                 No
                                                                 Yes

 3.1968    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.93
                                                                Check all that apply.
TOM ADAMS                                                        Contingent
605 MARLEY RUN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HUNTINGTOWN                            MD       20639           Consumer refund/prepayment

Date or dates debt was incurred      6/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     0    7   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 494
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 504 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1969    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $75.76
                                                                Check all that apply.
Tom Dailey                                                       Contingent
715 STUDER ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
UUVALDE                                TX       78801           Consumer refund/prepayment

Date or dates debt was incurred      1/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     3    7   7
                                                                 No
                                                                 Yes

 3.1970    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $69.28
                                                                Check all that apply.
TOM GILMORE                                                      Contingent
4019 E Caballero St                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mesa                                   AZ       85205-9335      Consumer refund/prepayment

Date or dates debt was incurred      3/22/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     1    1   2
                                                                 No
                                                                 Yes

 3.1971    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $179.94
                                                                Check all that apply.
TOM GUDGE                                                        Contingent
PO Box 670                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Troutdale                              OR       97060-0670      Consumer refund/prepayment

Date or dates debt was incurred      9/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       1     5    8   3
                                                                 No
                                                                 Yes

 3.1972    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $497.95
                                                                Check all that apply.
Tom Hancock                                                      Contingent
79 HARTINGTON DRIVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MADISON                                AL       35758           Consumer refund/prepayment

Date or dates debt was incurred      10/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     5    0   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 495
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 505 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1973    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.98
                                                                Check all that apply.
TOM HAND                                                         Contingent
2163 Lindsey Bridge Rd                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Madison                                NC       27025-8276      Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     4    9   6
                                                                 No
                                                                 Yes

 3.1974    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.97
                                                                Check all that apply.
TOM IVIE                                                         Contingent
511 TELESCOPE VW APT 204                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WILDER                                 KY       41076-2414      Consumer refund/prepayment

Date or dates debt was incurred      11/7/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     6    6   1
                                                                 No
                                                                 Yes

 3.1975    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.00
                                                                Check all that apply.
TOM KELLY                                                        Contingent
3308 JUSTINIAN                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
JEFFERSONVILLE                         IN       47130           Consumer refund/prepayment

Date or dates debt was incurred      9/24/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     4    2   4
                                                                 No
                                                                 Yes

 3.1976    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.08
                                                                Check all that apply.
TOM KLAPPERT                                                     Contingent
7699 Kuhn Rd                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greencastle                            PA       17225-9775      Consumer refund/prepayment

Date or dates debt was incurred      10/1/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     7    2   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 496
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 506 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1977    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.98
                                                                Check all that apply.
TOM MCKERCHER                                                    Contingent
18710 SOUTHWEST CASTLE DRIVE                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALOHA                                  OR       97007           Consumer refund/prepayment

Date or dates debt was incurred      10/1/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     1   9   6
                                                                 No
                                                                 Yes

 3.1978    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $26.99
                                                                Check all that apply.
TOM SCHAEFER                                                     Contingent
7501 E 29TH ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TUCSON                                 AZ       85710           Consumer refund/prepayment

Date or dates debt was incurred      9/14/2020                  Is the claim subject to offset?

Last 4 digits of account number       4     7   7   4
                                                                 No
                                                                 Yes

 3.1979    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.96
                                                                Check all that apply.
Tom WALKEY                                                       Contingent
23 BRADFORD RD.                                                  Unliquidated
PEABODY, MA 1960                                                 Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      11/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     9   8   6
                                                                 No
                                                                 Yes

 3.1980    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $53.98
                                                                Check all that apply.
TOMMY PULLEY                                                     Contingent
1803 Groveland Ridge Rd                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbia                               TN       38401-8151      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     5   7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 497
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 507 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1981    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $17,975.89
                                                                Check all that apply.
TORO IMPORTS                                                     Contingent
1007 OAKMEAD DR                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ARLINGTON                              TX       76011           TRADE

Date or dates debt was incurred      9/30/2019                  Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.1982    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.56
                                                                Check all that apply.
TRACY HARTSELL                                                   Contingent
3718 Crestview Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Garland                                TX       75042-5433      Consumer refund/prepayment

Date or dates debt was incurred      7/26/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     2    2   2
                                                                 No
                                                                 Yes

 3.1983    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.99
                                                                Check all that apply.
travis cottonwood                                                Contingent
322 W Ingals Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bismarck                               ND       58504-5427      Consumer refund/prepayment

Date or dates debt was incurred      5/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     2    9   9
                                                                 No
                                                                 Yes

 3.1984    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.95
                                                                Check all that apply.
UAIPORN WICHITCHU                                                Contingent
4094 KEEWATIN TRAIL                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VERONA                                 WI       53593           Consumer refund/prepayment

Date or dates debt was incurred      3/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     4    1   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 498
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 508 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1985    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $6,309.05
                                                                Check all that apply.
UNITED HEALTHCARE                                                Contingent
9700 HEALTHCARE LANE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MINNETONKA                             MN       55343           BENEFITS

Date or dates debt was incurred      12/22/2020                 Is the claim subject to offset?

Last 4 digits of account number       9     8   5   8
                                                                 No
                                                                 Yes

 3.1986    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.66
                                                                Check all that apply.
UNITED PARCEL SERVICE                                            Contingent
55 GLENLAKE PARKWAY NE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ATLANTA                                GA       30328           SERVICE

Date or dates debt was incurred      11/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       1     7   8   3
                                                                 No
                                                                 Yes

 3.1987    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $15,772.75
                                                                Check all that apply.
UNITED PARCEL SERVICE                                            Contingent
55 GLENLAKE PARKWAY NE                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ATLANTA                                GA       30328           SERVICE

Date or dates debt was incurred      11/28/2020                 Is the claim subject to offset?

Last 4 digits of account number       4     2   V   6
                                                                 No
                                                                 Yes

 3.1988    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $226.88
                                                                Check all that apply.
VADIM SAVELIEV                                                   Contingent
10559 158th Ave NE                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Redmond                                WA       98052-2659      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     1   6   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 499
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 509 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1989    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.98
                                                                Check all that apply.
VALERIO FONTANILLA                                               Contingent
7326 Lazy Brook Ct                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ooltewah                               TN       37363-9477      Consumer refund/prepayment

Date or dates debt was incurred      8/20/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     9   4   8
                                                                 No
                                                                 Yes

 3.1990    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $773,944.93
                                                                Check all that apply.
VALLEJO                                                          Contingent
CARRER D'EUSEBI MILLAN                                           Unliquidated
14-16                                                            Disputed
08800 VILANOVA I LA GELTRU                                      Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      4/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7   2   2
                                                                 No
                                                                 Yes

 3.1991    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.11
                                                                Check all that apply.
VAN DEJARNETTE                                                   Contingent
2209 MIDRIDGE RD                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LUTHERVILLE TIMONIUM                   MD       21093           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     8   3   0
                                                                 No
                                                                 Yes

 3.1992    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $57.99
                                                                Check all that apply.
VANCE VASQUEZ                                                    Contingent
293 NORTH LOOP DR                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CAMARILLO                              CA       93010           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     9   9   6
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 500
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 510 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1993    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $58,145.47
                                                                Check all that apply.
VERICORE                                                         Contingent
10115 KINCEY AVENUE                                              Unliquidated
SUITE 100                                                        Disputed
                                                                Basis for the claim:
HUNTERSVILLE                           NC       28078           TRADE

Date or dates debt was incurred      11/17/2020                 Is the claim subject to offset?

Last 4 digits of account number       3     8    7   9
                                                                 No
                                                                 Yes
THIRD PARTY COLLECTIONS FOR WALSWORTH

 3.1994    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $27.02
                                                                Check all that apply.
VERNON M. OAKLEY                                                 Contingent
1000 N Elm Blvd                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Monticello                             IL       61856-1119      Consumer refund/prepayment

Date or dates debt was incurred      6/1/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     8    1   2
                                                                 No
                                                                 Yes

 3.1995    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $215.32
                                                                Check all that apply.
VIC SALVI                                                        Contingent
1531 26th Ave                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Francisco                          CA       94122-3217      Consumer refund/prepayment

Date or dates debt was incurred      12/27/2018                 Is the claim subject to offset?

Last 4 digits of account number       0     1    6   7
                                                                 No
                                                                 Yes

 3.1996    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
VICTOR H. KLINGLER                                               Contingent
PO BOX 1942                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CLARKSTON                              WA       99403           Consumer refund/prepayment

Date or dates debt was incurred      10/14/2020                 Is the claim subject to offset?

Last 4 digits of account number       5     5    7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 501
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 511 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.1997    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.49
                                                                Check all that apply.
VICTOR K KOBUKI                                                  Contingent
23835 SE 247TH PL                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MAPLE VALLEY                           WA       98038           Consumer refund/prepayment

Date or dates debt was incurred      7/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       0     7    0   3
                                                                 No
                                                                 Yes

 3.1998    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $38.99
                                                                Check all that apply.
VICTOR KLINGLER                                                  Contingent
PO Box 1942                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clarkston                              WA       99403-3942      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     0    9   0
                                                                 No
                                                                 Yes

 3.1999    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $265.19
                                                                Check all that apply.
VICTOR SILVESTRI III                                             Contingent
2874 Route 9D                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wappingers Falls                       NY       12590-1558      Consumer refund/prepayment

Date or dates debt was incurred      10/3/2017                  Is the claim subject to offset?

Last 4 digits of account number       2     5    9   0
                                                                 No
                                                                 Yes

 3.2000    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $134.43
                                                                Check all that apply.
VINCENT BRUNNER                                                  Contingent
322 Lincoln St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Medford                                WI       54451-1445      Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       9     8    4   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 502
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 512 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2001    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.80
                                                                Check all that apply.
VINCENT CHEN                                                     Contingent
29 Stallion Cir                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Upper Holland                          PA       19053-1509      Consumer refund/prepayment

Date or dates debt was incurred      6/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     7    3   5
                                                                 No
                                                                 Yes

 3.2002    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.13
                                                                Check all that apply.
Vincent DiBernardo                                               Contingent
1747 ADAMS ST.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HOLLYWOOD                              FL       33020           Consumer refund/prepayment

Date or dates debt was incurred      5/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     2    6   1
                                                                 No
                                                                 Yes

 3.2003    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12.01
                                                                Check all that apply.
VINCENT ISABELLA                                                 Contingent
49 Chestnut St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Allendale                              NJ       07401-2202      Consumer refund/prepayment

Date or dates debt was incurred      11/18/2019                 Is the claim subject to offset?

Last 4 digits of account number       2     6    2   3
                                                                 No
                                                                 Yes

 3.2004    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30.39
                                                                Check all that apply.
VINCENT MATNER                                                   Contingent
4353 Lawnvale Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Gainesville                            VA       20155-1108      Consumer refund/prepayment

Date or dates debt was incurred      2/8/2018                   Is the claim subject to offset?

Last 4 digits of account number       9     2    3   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 503
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 513 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2005    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $229.66
                                                                Check all that apply.
VIRGIL BAUGHER                                                   Contingent
451 Southgate Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Greenwood                              IN       46143-1206      Consumer refund/prepayment

Date or dates debt was incurred      7/2/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     9    4   6
                                                                 No
                                                                 Yes

 3.2006    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.19
                                                                Check all that apply.
VIRGIL BLANCHARD                                                 Contingent
3213 BELLA COLLINA                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ENCINITAS                              CA       92024           Consumer refund/prepayment

Date or dates debt was incurred      6/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     1    3   8
                                                                 No
                                                                 Yes

 3.2007    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.95
                                                                Check all that apply.
VIRGIL GERLACH                                                   Contingent
PO BOX 232                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Apple Valley                           CA       92308-8671      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     3    5   8
                                                                 No
                                                                 Yes

 3.2008    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.03
                                                                Check all that apply.
W & J BOBEN                                                      Contingent
159 Wilson Dr                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lancaster                              PA       17603-4755      Consumer refund/prepayment

Date or dates debt was incurred      10/13/2020                 Is the claim subject to offset?

Last 4 digits of account number       7     2    6   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 504
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 514 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2009    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.43
                                                                Check all that apply.
W A MEDER                                                        Contingent
PO Box 33984                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78265-3984      Consumer refund/prepayment

Date or dates debt was incurred      5/30/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     7    5   9
                                                                 No
                                                                 Yes

 3.2010    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.65
                                                                Check all that apply.
WADE GAUB                                                        Contingent
8601 Cord Way                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sacramento                             CA       95828-5804      Consumer refund/prepayment

Date or dates debt was incurred      1/19/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     0    0   5
                                                                 No
                                                                 Yes

 3.2011    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7.22
                                                                Check all that apply.
WADE NELSON                                                      Contingent
6078 Carolina Cir                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stockton                               CA       95219-3973      Consumer refund/prepayment

Date or dates debt was incurred      4/6/2017                   Is the claim subject to offset?

Last 4 digits of account number       7     2    2   2
                                                                 No
                                                                 Yes

 3.2012    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.05
                                                                Check all that apply.
WAH CHIU MACK                                                    Contingent
219 17th St                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rock Island                            IL       61201-8704      Consumer refund/prepayment

Date or dates debt was incurred      1/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     4    2   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 505
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 515 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2013    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $259.72
                                                                Check all that apply.
WALLY COPELAND                                                   Contingent
45 SAVINGS ST APT 5K                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WATERBURY                              CT       06702-1421      Consumer refund/prepayment

Date or dates debt was incurred      4/8/2017                   Is the claim subject to offset?

Last 4 digits of account number       5     4   2   4
                                                                 No
                                                                 Yes

 3.2014    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.63
                                                                Check all that apply.
WALLY HUNT                                                       Contingent
P O BOX 203                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COMPTON                                MD       20627           Consumer refund/prepayment

Date or dates debt was incurred      3/10/2016                  Is the claim subject to offset?

Last 4 digits of account number       0     2   8   8
                                                                 No
                                                                 Yes

 3.2015    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $43,272.46
                                                                Check all that apply.
WALSWORTH PRINTERS                                               Contingent
306 N. KANSAS AVENUE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
MARCELINE                              MO       64658           TRADE

Date or dates debt was incurred      4/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7   3   2
                                                                 No
                                                                 Yes

 3.2016    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.58
                                                                Check all that apply.
WALTER BEAN #278024                                              Contingent
LEE C.I. F6A -1137                                               Unliquidated
990 WISACKY HIGHWAY                                              Disputed
                                                                Basis for the claim:
BISHOPVILLE                            SC       29010-1775      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       1     6   9   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 506
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 516 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2017    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $253.66
                                                                Check all that apply.
WALTER CARSON                                                    Contingent
7287 W CLARENCE AVE                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CHICAGO                                IL       60631           Consumer refund/prepayment

Date or dates debt was incurred      11/2/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     6    7   3
                                                                 No
                                                                 Yes

 3.2018    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.10
                                                                Check all that apply.
WALTER DOMINION                                                  Contingent
49 Doolittle Ct                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Somerset                               MA       02725-2706      Consumer refund/prepayment

Date or dates debt was incurred      3/26/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     4    8   3
                                                                 No
                                                                 Yes

 3.2019    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $167.43
                                                                Check all that apply.
WALTER DUFFIN                                                    Contingent
433 E 11th Ave                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Munhall                                PA       15120-2001      Consumer refund/prepayment

Date or dates debt was incurred      6/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       7     0    7   0
                                                                 No
                                                                 Yes

 3.2020    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $131.47
                                                                Check all that apply.
WALTER LAMB                                                      Contingent
1605 Palmetto St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clearwater                             FL       33755-5434      Consumer refund/prepayment

Date or dates debt was incurred      6/15/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     1    0   4
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 507
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 517 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2021    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $220.27
                                                                Check all that apply.
WALTER LEVY                                                      Contingent
13907 Intrepid St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Orleans                            LA       70129-2743      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       5     1    0   0
                                                                 No
                                                                 Yes

 3.2022    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.92
                                                                Check all that apply.
WALTER PIERCE                                                    Contingent
601 ODOM DR                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
FAYETTEVILLE                           NC       28304-2234      Consumer refund/prepayment

Date or dates debt was incurred      1/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     2    3   2
                                                                 No
                                                                 Yes

 3.2023    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $36.37
                                                                Check all that apply.
WALTER WOLKE                                                     Contingent
305 N Kinzie St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Thornton                               IL       60476-1117      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       1     5    6   9
                                                                 No
                                                                 Yes

 3.2024    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $480.68
                                                                Check all that apply.
WARREN COOPER                                                    Contingent
3613 S 13TH ST                                                   Unliquidated
ROOM 103                                                         Disputed
                                                                Basis for the claim:
SHEBOYGAN                              WI       53081           Consumer refund/prepayment

Date or dates debt was incurred      10/19/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     0    3   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 508
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 518 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2025    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.54
                                                                Check all that apply.
WARREN DELAHAUT                                                  Contingent
PO BOX 129                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
RIDGECREST                             CA       93556           Consumer refund/prepayment

Date or dates debt was incurred      9/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     3    2   4
                                                                 No
                                                                 Yes

 3.2026    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $107.93
                                                                Check all that apply.
WARREN FISHER                                                    Contingent
N64W24467 Ivy Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sussex                                 WI       53089-2919      Consumer refund/prepayment

Date or dates debt was incurred      6/24/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     0    8   2
                                                                 No
                                                                 Yes

 3.2027    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $52.98
                                                                Check all that apply.
WARREN W.TAFFORD-JONES                                           Contingent
417 S ENOLA DR.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ENOLA                                  PA       17025-3001      Consumer refund/prepayment

Date or dates debt was incurred      2/11/2020                  Is the claim subject to offset?

Last 4 digits of account number       9     8    7   2
                                                                 No
                                                                 Yes

 3.2028    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $264.39
                                                                Check all that apply.
Warren Willis Jr                                                 Contingent
4709 W 7000 NORTH                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CEDAR CITY                             UT       84721           Consumer refund/prepayment

Date or dates debt was incurred      10/30/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     3    6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 509
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 519 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2029    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $120.36
                                                                Check all that apply.
WATER EVENT                                                      Contingent
2109 LUNA ROAD                                                   Unliquidated
SUITE 100                                                        Disputed
                                                                Basis for the claim:
CARROLLTON                             TX       75006           SERVICE

Date or dates debt was incurred      10/21/2020                 Is the claim subject to offset?

Last 4 digits of account number       0     8    0   8
                                                                 No
                                                                 Yes

 3.2030    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4.49
                                                                Check all that apply.
Watt King                                                        Contingent
538 E MAIN ST                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ALBEMARLE                              NC       28001           Consumer refund/prepayment

Date or dates debt was incurred      6/19/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     8    4   6
                                                                 No
                                                                 Yes

 3.2031    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $39.99
                                                                Check all that apply.
Wayne Hines                                                      Contingent
4144 STOCKTON LN                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
HAMBURG                                NY       14075-1345      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     2    7   0
                                                                 No
                                                                 Yes

 3.2032    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.50
                                                                Check all that apply.
Wayne Klug                                                       Contingent
2994 FRENCHTOWN RD                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
TROUT RUN                              PA       17771           Consumer refund/prepayment

Date or dates debt was incurred      4/7/2020                   Is the claim subject to offset?

Last 4 digits of account number       7     5    1   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 510
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 520 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2033    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $34.09
                                                                Check all that apply.
WAYNE MUTZA                                                      Contingent
15360 INDIAN CREEK PKWY                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKFIELD                             WI       53005-3662      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     9    3   8
                                                                 No
                                                                 Yes

 3.2034    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $68.97
                                                                Check all that apply.
WAYNE WEDDLE                                                     Contingent
2909 Hillcrest Dr                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Castle                             IN       47362-2054      Consumer refund/prepayment

Date or dates debt was incurred      1/21/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     3    2   2
                                                                 No
                                                                 Yes

 3.2035    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.04
                                                                Check all that apply.
WEI-ZEN CHIANG                                                   Contingent
PO Box 15223                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fremont                                CA       94539-2323      Consumer refund/prepayment

Date or dates debt was incurred      7/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     4    3   7
                                                                 No
                                                                 Yes

 3.2036    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $16,726.06
                                                                Check all that apply.
Wells Fargo SBL                                                  Contingent
PO Box 29482                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85038-8650      Credit Card

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number       7     1    8   8
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 511
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 521 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2037    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.98
                                                                Check all that apply.
Wendy Wakefield                                                  Contingent
2217 4THSTREET                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SHELBYVILLE                            MI       49344           Consumer refund/prepayment

Date or dates debt was incurred      12/2/2019                  Is the claim subject to offset?

Last 4 digits of account number       4     7    4   2
                                                                 No
                                                                 Yes

 3.2038    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.97
                                                                Check all that apply.
WES SNYDER                                                       Contingent
2252 Mayors Way                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Buford                                 GA       30519-8065      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    4   3
                                                                 No
                                                                 Yes

 3.2039    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $74.24
                                                                Check all that apply.
WHITNEY HANNUM                                                   Contingent
1360 SHIP RD                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
WEST CHESTER                           PA       19380           Consumer refund/prepayment

Date or dates debt was incurred      2/8/2018                   Is the claim subject to offset?

Last 4 digits of account number       0     1    9   8
                                                                 No
                                                                 Yes

 3.2040    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $22.99
                                                                Check all that apply.
WILBUR HEFFELFINGER                                              Contingent
304 NORTH 2ND STREET                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LEHIGHTON                              PA       18235           Consumer refund/prepayment

Date or dates debt was incurred      8/6/2020                   Is the claim subject to offset?

Last 4 digits of account number       4     3    7   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 512
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 522 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2041    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $18.11
                                                                Check all that apply.
WILL GUSTAV                                                      Contingent
1010 Spring St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Poplar Bluff                           MO       63901-4359      Consumer refund/prepayment

Date or dates debt was incurred      9/6/2016                   Is the claim subject to offset?

Last 4 digits of account number       7     0   5   6
                                                                 No
                                                                 Yes

 3.2042    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $81.46
                                                                Check all that apply.
WILLARD LICHTY                                                   Contingent
HOLLIDAYSBURG VETERANS HOME                                      Unliquidated
P.O. BOX 319                                                     Disputed
                                                                Basis for the claim:
HOLLIDAYSBURG                          PA       16648           Consumer refund/prepayment

Date or dates debt was incurred      6/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7   5   4
                                                                 No
                                                                 Yes

 3.2043    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.00
                                                                Check all that apply.
WILLIAM A. DUNKLE                                                Contingent
688 W. SAN ANGELO STREET                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GILBERT                                AZ       85233           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       4     6   3   5
                                                                 No
                                                                 Yes

 3.2044    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32.50
                                                                Check all that apply.
WILLIAM ADDISON                                                  Contingent
23 CEDAR ST                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CENTRAL ISLIP                          NY       11722-4140      Consumer refund/prepayment

Date or dates debt was incurred      8/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     9   3   4
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 513
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 523 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2045    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.46
                                                                Check all that apply.
WILLIAM ADKINS                                                   Contingent
6268 Anderson Ln                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Milton                                 FL       32570-8239      Consumer refund/prepayment

Date or dates debt was incurred      6/11/2019                  Is the claim subject to offset?

Last 4 digits of account number       5     8    7   3
                                                                 No
                                                                 Yes

 3.2046    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.77
                                                                Check all that apply.
WILLIAM ALLBRIGHT                                                Contingent
4146 WOODLAND CT                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GRAPEVINE                              TX       76051           Consumer refund/prepayment

Date or dates debt was incurred      2/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     2    9   0
                                                                 No
                                                                 Yes

 3.2047    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $37.88
                                                                Check all that apply.
WILLIAM BARDWELL                                                 Contingent
5848 S First St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lufkin                                 TX       75901-8557      Consumer refund/prepayment

Date or dates debt was incurred      6/14/2017                  Is the claim subject to offset?

Last 4 digits of account number       8     5    3   6
                                                                 No
                                                                 Yes

 3.2048    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.95
                                                                Check all that apply.
WILLIAM BELLEU                                                   Contingent
1711 S. LEBLANC AVE.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
GONZALES                               LA       70737           Consumer refund/prepayment

Date or dates debt was incurred      8/27/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     9    3   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 514
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 524 of 545
Debtor        MMD Holdings, LLC                                                     Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2049    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.10
                                                                Check all that apply.
WILLIAM BERNHARDT                                                Contingent
4225 W Muriel Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Glendale                               AZ       85308-2912      Consumer refund/prepayment

Date or dates debt was incurred      4/12/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     2    3   7
                                                                 No
                                                                 Yes

 3.2050    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $41.99
                                                                Check all that apply.
William Birch                                                    Contingent
360 AMADOR AVE                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
VENTURA                                CA       93004           Consumer refund/prepayment

Date or dates debt was incurred      1/25/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     5    5   8
                                                                 No
                                                                 Yes

 3.2051    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.00
                                                                Check all that apply.
WILLIAM CERA                                                     Contingent
1911 MOORE AVE                                                   Unliquidated
APT 202                                                          Disputed
                                                                Basis for the claim:
JOLIET                                 IL       60433           Consumer refund/prepayment

Date or dates debt was incurred      7/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     9    3   7
                                                                 No
                                                                 Yes

 3.2052    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $49.59
                                                                Check all that apply.
WILLIAM CLOPPER JR                                               Contingent
7816 Hampton Dr                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Morrisville                            PA       19067-5168      Consumer refund/prepayment

Date or dates debt was incurred      11/27/2017                 Is the claim subject to offset?

Last 4 digits of account number       0     8    6   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 515
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 525 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2053    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10.00
                                                                Check all that apply.
WILLIAM DENEAU                                                   Contingent
616 Prescott St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Manchester                             NH       03103-4426      Consumer refund/prepayment

Date or dates debt was incurred      2/20/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     5   3   7
                                                                 No
                                                                 Yes

 3.2054    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $323.24
                                                                Check all that apply.
WILLIAM DOUGLAS                                                  Contingent
6247 SWEET BRIAR CT                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOVELAND                               OH       45140           Consumer refund/prepayment

Date or dates debt was incurred      7/23/2020                  Is the claim subject to offset?

Last 4 digits of account number       5     4   4   1
                                                                 No
                                                                 Yes

 3.2055    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20.40
                                                                Check all that apply.
William Dyess                                                    Contingent
219 NORTH GRAY AVE.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PICAYUNE                               MS       39466           Consumer refund/prepayment

Date or dates debt was incurred      8/9/2019                   Is the claim subject to offset?

Last 4 digits of account number       5     8   7   5
                                                                 No
                                                                 Yes

 3.2056    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.63
                                                                Check all that apply.
WILLIAM DYSON III                                                Contingent
60 Hamilton St NW                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Washington                             DC       20011-3312      Consumer refund/prepayment

Date or dates debt was incurred      8/1/2019                   Is the claim subject to offset?

Last 4 digits of account number       9     2   0   3
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 516
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 526 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2057    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $235.50
                                                                Check all that apply.
William F Mckinney                                               Contingent
18199 Stoneridge St Apt D                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
South Bend                             IN       46637-5140      Consumer refund/prepayment

Date or dates debt was incurred      7/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       9     7    3   3
                                                                 No
                                                                 Yes

 3.2058    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.52
                                                                Check all that apply.
WILLIAM F. LYNES                                                 Contingent
2126 Lincoln Ave Apt 32                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Alameda                                CA       94501-2802      Consumer refund/prepayment

Date or dates debt was incurred      3/8/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     2    0   6
                                                                 No
                                                                 Yes

 3.2059    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $123.46
                                                                Check all that apply.
WILLIAM FAUSNACHT                                                Contingent
1997 MAIN STREET                                                 Unliquidated
CASTLETON, VT 5735                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      7/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     7    9   1
                                                                 No
                                                                 Yes

 3.2060    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28.49
                                                                Check all that apply.
WILLIAM G MACINTOSH JR                                           Contingent
243 Belvidere Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Washington                             NJ       07882-1020      Consumer refund/prepayment

Date or dates debt was incurred      5/12/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     1    7   7
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 517
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 527 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2061    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21.90
                                                                Check all that apply.
WILLIAM GARDELLE                                                 Contingent
3515 Rosewood Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Columbia                               SC       29205-3448      Consumer refund/prepayment

Date or dates debt was incurred      9/26/2020                  Is the claim subject to offset?

Last 4 digits of account number       7     5    8   2
                                                                 No
                                                                 Yes

 3.2062    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $60.99
                                                                Check all that apply.
WILLIAM GARDELLE                                                 Contingent
3515 ROSEWOOD DR                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
COLUMBIA                               SC       29205           Consumer refund/prepayment

Date or dates debt was incurred      12/5/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     7    8   7
                                                                 No
                                                                 Yes

 3.2063    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $81.98
                                                                Check all that apply.
WILLIAM GENTRY                                                   Contingent
883 JOHN AMACKER RD                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
POPLARVILLE                            MS       39470           Consumer refund/prepayment

Date or dates debt was incurred      5/18/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     6    9   2
                                                                 No
                                                                 Yes

 3.2064    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.29
                                                                Check all that apply.
WILLIAM GRAY #243324                                             Contingent
1 PARK ROW                                                       Unliquidated
INDIANA CORRECTIONS                                              Disputed
                                                                Basis for the claim:
MICHIGAN CITY                          IN       46360           Consumer refund/prepayment

Date or dates debt was incurred      3/20/2017                  Is the claim subject to offset?

Last 4 digits of account number       3     9    8   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 518
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 528 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2065    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.89
                                                                Check all that apply.
WILLIAM HARRIS                                                   Contingent
1005 Alabama St                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Napa                                   CA       94558-3724      Consumer refund/prepayment

Date or dates debt was incurred      9/25/2018                  Is the claim subject to offset?

Last 4 digits of account number       8     7    0   1
                                                                 No
                                                                 Yes

 3.2066    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.99
                                                                Check all that apply.
WILLIAM HERBERT                                                  Contingent
30855 Shady Lane Ter                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Myakka City                            FL       34251-9502      Consumer refund/prepayment

Date or dates debt was incurred      6/2/2020                   Is the claim subject to offset?

Last 4 digits of account number       5     8    6   3
                                                                 No
                                                                 Yes

 3.2067    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $87.51
                                                                Check all that apply.
WILLIAM HERNDON                                                  Contingent
2727 WILSHIRE BLVD                                               Unliquidated
#16A                                                             Disputed
                                                                Basis for the claim:
ROSWELL                                NM       88201           Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       4     0    1   5
                                                                 No
                                                                 Yes

 3.2068    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $265.98
                                                                Check all that apply.
WILLIAM HERNDON                                                  Contingent
2727 WILSHIRE BLVD                                               Unliquidated
#16A                                                             Disputed
                                                                Basis for the claim:
ROSWELL                                NM       88201           Consumer refund/prepayment

Date or dates debt was incurred      10/4/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     4    3   3
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 519
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 529 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2069    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.05
                                                                Check all that apply.
WILLIAM HITCHCOCK                                                Contingent
244 MADISON ST                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
DANIELSVILLE                           GA       30633           Consumer refund/prepayment

Date or dates debt was incurred      3/28/2017                  Is the claim subject to offset?

Last 4 digits of account number       4     9    5   1
                                                                 No
                                                                 Yes

 3.2070    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6.23
                                                                Check all that apply.
William Kulpa                                                    Contingent
105 VIXEN CT                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lakeway                                TX       78734           Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     7    6   0
                                                                 No
                                                                 Yes

 3.2071    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.99
                                                                Check all that apply.
WILLIAM LARABY                                                   Contingent
735 Buckeye St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Toledo                                 OH       43611-3845      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       2     4    1   4
                                                                 No
                                                                 Yes

 3.2072    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $186.36
                                                                Check all that apply.
WILLIAM M. MANGUS                                                Contingent
15523 Golf Club Dr                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Montclair                              VA       22025-1114      Consumer refund/prepayment

Date or dates debt was incurred      9/5/2019                   Is the claim subject to offset?

Last 4 digits of account number       2     8    4   1
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 520
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 530 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2073    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $63.09
                                                                Check all that apply.
WILLIAM MACKINTOSH JR                                            Contingent
243 Belvidere Ave                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Washington                             NJ       07882-1020      Consumer refund/prepayment

Date or dates debt was incurred      1/26/2018                  Is the claim subject to offset?

Last 4 digits of account number       4     2    3   5
                                                                 No
                                                                 Yes

 3.2074    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $194.20
                                                                Check all that apply.
WILLIAM MANN                                                     Contingent
1708 Powder Horn Ln                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Arlington                              TX       76018-3073      Consumer refund/prepayment

Date or dates debt was incurred      6/4/2020                   Is the claim subject to offset?

Last 4 digits of account number       0     9    2   7
                                                                 No
                                                                 Yes

 3.2075    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $123.52
                                                                Check all that apply.
WILLIAM MARSHALL                                                 Contingent
1515 N Payson St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baltimore                              MD       21217-1120      Consumer refund/prepayment

Date or dates debt was incurred      4/24/2018                  Is the claim subject to offset?

Last 4 digits of account number       0     9    3   7
                                                                 No
                                                                 Yes

 3.2076    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3.00
                                                                Check all that apply.
WILLIAM MATHEWS                                                  Contingent
2250 Peninsula Rd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Oxnard                                 CA       93035-2971      Consumer refund/prepayment

Date or dates debt was incurred      3/17/2017                  Is the claim subject to offset?

Last 4 digits of account number       0     8    4   5
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 521
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 531 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2077    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8.00
                                                                Check all that apply.
WILLIAM MCMILLIN                                                 Contingent
CMR 480 BOX 1283                                                 Unliquidated
APO, AE 9128                                                     Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      8/15/2019                  Is the claim subject to offset?

Last 4 digits of account number       3     8   3   1
                                                                 No
                                                                 Yes

 3.2078    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45.98
                                                                Check all that apply.
WILLIAM MCNAMARA                                                 Contingent
101 CHADWICK ST                                                  Unliquidated
APT A-12                                                         Disputed
                                                                Basis for the claim:
WORCESTER                              MA       01605-1293      Consumer refund/prepayment

Date or dates debt was incurred      9/28/2020                  Is the claim subject to offset?

Last 4 digits of account number       8     3   4   4
                                                                 No
                                                                 Yes

 3.2079    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $93.43
                                                                Check all that apply.
WILLIAM MERRIHEW                                                 Contingent
3716 Mallard Ln                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Medford                                OR       97504-7225      Consumer refund/prepayment

Date or dates debt was incurred      1/17/2020                  Is the claim subject to offset?

Last 4 digits of account number       3     0   3   2
                                                                 No
                                                                 Yes

 3.2080    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.00
                                                                Check all that apply.
WILLIAM MILLER                                                   Contingent
8855 BAY PKWY                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BROOKLYN                               NY       11214           Consumer refund/prepayment

Date or dates debt was incurred      11/2/2018                  Is the claim subject to offset?

Last 4 digits of account number       3     1   0   0
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 522
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 532 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2081    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $133.19
                                                                Check all that apply.
WILLIAM MILLER JR                                                Contingent
1302 Lily Ter                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78741-3427      Consumer refund/prepayment

Date or dates debt was incurred      4/3/2017                   Is the claim subject to offset?

Last 4 digits of account number       0     3    9   3
                                                                 No
                                                                 Yes

 3.2082    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $59.46
                                                                Check all that apply.
WILLIAM NAGLE                                                    Contingent
164 Leslie St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Geneva                                 OH       44041-1903      Consumer refund/prepayment

Date or dates debt was incurred      6/2/2020                   Is the claim subject to offset?

Last 4 digits of account number       1     9    0   7
                                                                 No
                                                                 Yes

 3.2083    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $50.98
                                                                Check all that apply.
WILLIAM NAGY                                                     Contingent
12547 Arabian Way                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Poway                                  CA       92064-6001      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     9    8   1
                                                                 No
                                                                 Yes

 3.2084    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1.28
                                                                Check all that apply.
WILLIAM NELSON                                                   Contingent
129 Apple Blossom Ln                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Mena                                   AR       71953-8930      Consumer refund/prepayment

Date or dates debt was incurred      6/29/2020                  Is the claim subject to offset?

Last 4 digits of account number       2     7    7   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 523
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 533 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2085    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9.95
                                                                Check all that apply.
WILLIAM NORTON                                                   Contingent
42814 Cinema Ave                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lancaster                              CA       93534-6229      Consumer refund/prepayment

Date or dates debt was incurred      10/9/2020                  Is the claim subject to offset?

Last 4 digits of account number       1     2   9   1
                                                                 No
                                                                 Yes

 3.2086    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $31.42
                                                                Check all that apply.
WILLIAM NOVASCONE                                                Contingent
901 Jessica St                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ridgecrest                             CA       93555-3002      Consumer refund/prepayment

Date or dates debt was incurred      1/10/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     4   1   8
                                                                 No
                                                                 Yes

 3.2087    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $15.00
                                                                Check all that apply.
WILLIAM PATT                                                     Contingent
1801 Idylwild Rd                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Prescott                               AZ       86305-7527      Consumer refund/prepayment

Date or dates debt was incurred      11/29/2018                 Is the claim subject to offset?

Last 4 digits of account number       8     4   9   9
                                                                 No
                                                                 Yes

 3.2088    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $48.28
                                                                Check all that apply.
WILLIAM R. DOUGLAS                                               Contingent
6247 SWEET BRIAR COURT                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LOVELAND                               OH       45140           Consumer refund/prepayment

Date or dates debt was incurred      7/18/2019                  Is the claim subject to offset?

Last 4 digits of account number       1     1   1   7
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 524
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 534 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2089    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.12
                                                                Check all that apply.
WILLIAM REID                                                     Contingent
467 OLD ORCHARD DR                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
ESSEXVILLE                             MI       48732           Consumer refund/prepayment

Date or dates debt was incurred      1/28/2019                  Is the claim subject to offset?

Last 4 digits of account number       6     3    6   2
                                                                 No
                                                                 Yes

 3.2090    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.11
                                                                Check all that apply.
WILLIAM RICKS                                                    Contingent
792 Beardsley St                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Akron                                  OH       44311-2244      Consumer refund/prepayment

Date or dates debt was incurred      10/30/2018                 Is the claim subject to offset?

Last 4 digits of account number       5     8    9   2
                                                                 No
                                                                 Yes

 3.2091    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5.06
                                                                Check all that apply.
WILLIAM SKINNER                                                  Contingent
PO Box 384                                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Quitaque                               TX       79255-0384      Consumer refund/prepayment

Date or dates debt was incurred      12/17/2019                 Is the claim subject to offset?

Last 4 digits of account number       6     3    1   0
                                                                 No
                                                                 Yes

 3.2092    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.83
                                                                Check all that apply.
WILLIAM STROHMEIER                                               Contingent
1725 E 6th St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sedalia                                MO       65301-4971      Consumer refund/prepayment

Date or dates debt was incurred      6/13/2019                  Is the claim subject to offset?

Last 4 digits of account number       0     7    9   0
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 525
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 535 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2093    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $54.85
                                                                Check all that apply.
WILLIAM VALERIUS                                                 Contingent
2640 W RIALTO AVE SPC 37                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
SAN BERNARDINO                         CA       92410-1950      Consumer refund/prepayment

Date or dates debt was incurred      2/6/2018                   Is the claim subject to offset?

Last 4 digits of account number       7     5    6   3
                                                                 No
                                                                 Yes

 3.2094    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.99
                                                                Check all that apply.
WILLIAM VIOZZI                                                   Contingent
4602 Blakiston St                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phila                                  PA       19136-2407      Consumer refund/prepayment

Date or dates debt was incurred      9/1/2017                   Is the claim subject to offset?

Last 4 digits of account number       8     5    3   5
                                                                 No
                                                                 Yes

 3.2095    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $0.73
                                                                Check all that apply.
WILLIAM WARD                                                     Contingent
155 HIGHLAND AVE.                                                Unliquidated
HIGHLANDS, NJ 7732                                               Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      11/13/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     2    0   0
                                                                 No
                                                                 Yes

 3.2096    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2.75
                                                                Check all that apply.
WILLIAM WATTS                                                    Contingent
11531 Buffalo Horn                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Antonio                            TX       78245-2512      Consumer refund/prepayment

Date or dates debt was incurred      3/7/2017                   Is the claim subject to offset?

Last 4 digits of account number       2     5    7   9
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 526
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 536 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2097    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16.07
                                                                Check all that apply.
WILLIAM WEBB                                                     Contingent
PO Box 7752                                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Amarillo                               TX       79114-7752      Consumer refund/prepayment

Date or dates debt was incurred      5/31/2018                  Is the claim subject to offset?

Last 4 digits of account number       9     0    1   9
                                                                 No
                                                                 Yes

 3.2098    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $83.16
                                                                Check all that apply.
WILLIAM WHITE                                                    Contingent
700 NORTH HAMPTON ST                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
KINGSTON                               PA       18704           Consumer refund/prepayment

Date or dates debt was incurred      7/27/2018                  Is the claim subject to offset?

Last 4 digits of account number       7     4    4   3
                                                                 No
                                                                 Yes

 3.2099    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $42.93
                                                                Check all that apply.
WILLIAM WHITE                                                    Contingent
25 Nichols St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Ansonia                                CT       06401-1106      Consumer refund/prepayment

Date or dates debt was incurred      9/16/2019                  Is the claim subject to offset?

Last 4 digits of account number       2     8    7   3
                                                                 No
                                                                 Yes

 3.2100    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $25.30
                                                                Check all that apply.
WILLIAM WOLF                                                     Contingent
32 WOLF RD                                                       Unliquidated
TILTON, NH 3276                                                  Disputed
                                                                Basis for the claim:
                                                                Consumer refund/prepayment

Date or dates debt was incurred      12/10/2019                 Is the claim subject to offset?

Last 4 digits of account number       7     8    5   2
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 527
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 537 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2101    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14.95
                                                                Check all that apply.
WILLIAM WRIGHT                                                   Contingent
23201 Laredo Trl                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Adel                                   IA       50003-4572      Consumer refund/prepayment

Date or dates debt was incurred      3/4/2019                   Is the claim subject to offset?

Last 4 digits of account number       6     8    5   6
                                                                 No
                                                                 Yes

 3.2102    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.94
                                                                Check all that apply.
XL Mays                                                          Contingent
14439 SW LEE BLVD                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
CACHE                                  OK       73527           Consumer refund/prepayment

Date or dates debt was incurred      1/23/2019                  Is the claim subject to offset?

Last 4 digits of account number       8     9    0   6
                                                                 No
                                                                 Yes

 3.2103    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $626.90
                                                                Check all that apply.
YAHU MODELS                                                      Contingent
WYZWOLENIA 20                                                    Unliquidated
41-103 SIEMIANOWICE SLASKIE                                      Disputed
, POLAND                                                        Basis for the claim:
                                                                TRADE

Date or dates debt was incurred      10/14/2019                 Is the claim subject to offset?

Last 4 digits of account number                  N   A
                                                                 No
                                                                 Yes

 3.2104    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11.98
                                                                Check all that apply.
Zach Taylor                                                      Contingent
11107 COODY CT                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
BEAUMONT                               CA       92223           Consumer refund/prepayment

Date or dates debt was incurred      12/25/2019                 Is the claim subject to offset?

Last 4 digits of account number       5     6    0   6
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                page 528
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                        Entered 01/19/21 15:39:42             Page 538 of 545
Debtor       MMD Holdings, LLC                                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

 3.2105    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $46.76
                                                                Check all that apply.
ZANE GILMAN                                                      Contingent
611 Walnut St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Anaconda                               MT       59711-2858      Consumer refund/prepayment

Date or dates debt was incurred      1/15/2020                  Is the claim subject to offset?

Last 4 digits of account number       6     8   7   5
                                                                 No
                                                                 Yes

 3.2106    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23.99
                                                                Check all that apply.
ZENO DETTMER                                                     Contingent
16200 VERMONT AVE APT A117                                       Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
PARAMOUNT                              CA       90723-5055      Consumer refund/prepayment

Date or dates debt was incurred      11/20/2018                 Is the claim subject to offset?

Last 4 digits of account number       7     2   7   5
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 529
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                             Entered 01/19/21 15:39:42                  Page 539 of 545
Debtor        MMD Holdings, LLC                                                            Case number (if known)

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      BLUEVINE                                                              Line                                             7    3   0   8
         401 WARREN STREET
                                                                                     Not listed. Explain:
                                                                                      UNSECURED LOAN


         REDWOOD CITY                  CA      94063
         PPP-SBA LOAN

4.2      BY COBRA                                                              Line                                                      N   A
         16800 DALLAS PKWY
                                                                                     Not listed. Explain:
         SUITE 120                                                                    BENEFITS


         DALLAS                        TX      75248


4.3      DOUGLAS L. OKEEFE & ASSOC. P.A.                                       Line                                                      N   A
         1111 BRICKELL AVENUE
                                                                                     Not listed. Explain:
         SUITE 1300                                                                   Notice Only


         MIAMI                         FL      33131


4.4      Internal Revenue Service                                              Line
         Special Procedures - Insolvency
                                                                                     Not listed. Explain:
         PO Box 7346                                                                  Notice Only


         Philadelphia                  PA      19101-7346


4.5      JUDR. STEPANKA SILHANKOVE                                             Line                                                      N   A
         V LIPKACH 775
                                                                                     Not listed. Explain:
         154 00 PRAHA-SLIVENEC                                                        TRADE
         CZECH REPUBLIC, CZE


         SPECIAL HOBBY LEGAL REPRESENTATION

4.6      TRIANGLE CHOICE MARKETING LLC                                         Line                                                      N   A
         83 SOUTH STREET
                                                                                     Not listed. Explain:
         SUITE 307                                                                    TRADE


         FREEHOLD                      NJ      07728




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 530
         Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                   Entered 01/19/21 15:39:42                  Page 540 of 545
Debtor      MMD Holdings, LLC                                                 Case number (if known)

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                 $12,596.79

5b. Total claims from Part 2                                                              5b.   +          $3,450,379.14


5c. Total of Parts 1 and 2                                                                5c.              $3,462,975.93
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 531
          Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                             Entered 01/19/21 15:39:42                   Page 541 of 545

 Fill in this information to identify the case:
 Debtor name         MMD Holdings, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number                                                  Chapter       7                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Building Lease (expires4/30/2024)               CHA & CHA II LLC
          or lease is for and the
                                                                                        1303 MARSH LANE
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       CARROLLTON                          TX            75006
          government contract

2.2       State what the contract       Vehicle Lease 2018 Ford Fusion                  FORD MOTOR CREDIT
          or lease is for and the       (lease expires 6/13/2021)                       NATIONAL BANKRUPTCY SERVICE CENTER
          nature of the debtor's
          interest                                                                      PO BOX 62180

          State the term remaining
          List the contract
          number of any
                                                                                       COLORADO SPRINGS                    CO            80962
          government contract

2.3       State what the contract       Telephone system lease                          SUMITOMO MITSUI FINANCE AND LEASING COMP
          or lease is for and the
                                                                                        666 THIRD AVENUE
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       NEW YORK                            NY            10017
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
        Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21                              Entered 01/19/21 15:39:42                    Page 542 of 545

 Fill in this information to identify the case:
 Debtor name         MMD Holdings, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number                                                                                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
      Yes
2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
 Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21           Entered 01/19/21 15:39:42       Page 543 of 545
                                            MMD HOLDINGS, LLC


FORM 206
Part 10:
         SCHEDULE 2        TRADEMARK                            REG NO.
                      60   WALK AROUND                             3,408,734
                      60   ON DECK                                 3,491,474
                      60   COMBAT CHRONICLES                       4,228,034
                      60   DETAIL IN ACTION                        3,869,982
                      60   EAGLE LOGO                              1,763,525
                      60   SQUADRON                                1,774,544
                      60   TRUE DETAILS                            1,807,699
                      60   ENCORE MODELS (& DESIGN)                1,812,261
                      60   IN ACTION                               3,408,736
                      60   SQUADRON SIGNAL PUBLICATIONS            3,408,742
                      60   SQUADRON PRODUCTS
                      60   EAGLE STRIKE
                      60   SUPER SCALE
                      60   AERO MASTER
                      60   AVIONIX/BLACKBOX
                      60   CUSTOM DIORAMICS

        SCHEDULE 2         COPYRIGHTS                           REG NO.
              cont.   60   CH-47 CHINOOK IN ACTION              TX 8-574-046
                      60   F-22 RAPTOR IN ACTION                TX 8-530-416
                      60   SH-60 SEAHAWK IN ACTION              TX 8-548-624
                      60   155MM LONG TOM GUN IN ACTION         TX 8-547-391


        SCHEDULE 3         DOMAIN                               EXPIRES      EST. VALUE
                      61   MMD-SQUADRONHT.COM                      1/26/2021
                      61   KIDSKITS.ORG                             3/6/2021         $672.00
                      61   SQUADRONGIFTS.NET                       3/12/2021         $116.00
                      61   ROUTE66KITS.NET                         3/12/2021         $106.00
                      61   SQUADRONGIFTS.ORG                       3/12/2021         $192.00
                      61   HASWING.US                              4/26/2021         $100.00
                      61   MILITARYMODEL.US                        6/14/2021         $100.00
                      61   SQUADRONLIBRARY.COM                      9/9/2021        $1,111.00
                      61   SQUADRONSIGNALPUBLICATIONS.BIZ          9/27/2021         $100.00
                      61   SQUADRONSIGNALPUBLICATIONS.INFO         9/28/2021         $100.00
                      61   SQUADRONSIGNALPUBLICATIONS.MOBI         9/28/2021
                      61   SQUADRONSIGNALPUBLICATIONS.ORG          9/28/2021         $275.00
                      61   SQUADRONMODELS.COM                      9/30/2021        $1,116.00
                      61   MILITARYMODEL.NET                       12/1/2021         $602.00
                      61   MMDSQUADRON.COM                         12/1/2021         $677.00
                      61   MMD-SQUADRON.COM                        12/1/2021         $313.00
                      61   SQUADRONMAILORDER.COM                   12/6/2021         $743.00
                      61   SQUADRON.COM                             5/4/2022       $20,021.00
                      61   SQUADRONEAGLEQUEST.COM                  5/22/2022         $476.00
                      61   SQUADRONPRODUCTS.COM                   12/19/2022        $1,221.00
Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21               Entered 01/19/21 15:39:42          Page 544 of 545



                                        MMD Holdings, LLC Footnotes



  PayPal

  Business Information: MMD Holdings, LLC
  PayPal Merchant ID: BL8NFLS5LCDEC
  Account currently has a negative balance as a result of unresolved customer chargebacks posted on
  01/15/2021


  eCapital Financial Services

  Receivables factoring partner
  Client#: MMDS101
  Client#: MMDS102
  Schedule of factored accounts receivable aging held by eCapital also reflected in MMD Holdings, LLC
  accounts receivable aging. eCapital may chargeback purchased receivables deemed uncollectable
  without recourse.



  Consignment inventory – at December 31, 2020, it was presumed that $2,930.66 of MMD Holdings, LLC
  inventory available for resale was on consignment and held by Specialty Press, 838 Lake Street South,
  Forest Lake, MN 55025.



  Work in progress value recorded on Form 206 A/B, Part 5, Line 20 is prepaid finished inventory for resale
  currently held by the manufacturer in China awaiting prepayment of shipping charges for delivery to
  MMD Holdings, LLC.



  Drawings, Prints, Books, Manuscripts recorded on Form 206 A/B, Part 7, Line 42 as Collectables without
  value is a significant quantity of materials developed in the regular course of business and held as an
  asset of the organization without an assigned value.



  Copyrights and Trademarks recorded on Form 206 A/B, Part 10, Line 60 without value is detailed on a
  separate schedule to the best of the preparer’s knowledge. No records are available to prepare a full list
  of materials developed in the regular course of business and held as an asset of the organization without
  an assigned value.



  Internet domain names and websites recorded on Form 206 A/B, Part 10, Line 61 with value is detailed
  on a separate schedule from information derived from the GoDaddy.com website. No internal records
  are available to determine if the schedule contains the full list of registered domains and websites that
Case 21-30105-mvl7 Doc 1-2 Filed 01/19/21              Entered 01/19/21 15:39:42          Page 545 of 545



  were established for the benefit of the business. The reported value is the estimated value assigned by
  GoDaddy.com and is not recorded as an asset of the organization.



  Customer lists and mailing lists recorded on Form 206 A/B, Part 10, Line 63 without value is an
  acknowledgment of the existence of the asset. The lists were developed in the regular course of
  business and held as an asset of the organization without an assigned value.



  Barcodes recorded on Form 206 A/B, Part 10, Line 64 without value is an acknowledgment of the
  existence of the asset. No records are available to prepare a full list of barcodes that have been
  assigned to the business and held as an asset of the organization without an assigned value.
